


Exhibit 10.1

 

AMENDMENT NO. 1, dated as of May 12, 2009 (this “Amendment”), to the Credit
Agreement dated as of July 25, 2008 (the “Credit Agreement”) among Ticketmaster
Entertainment, Inc. (f/k/a Ticketmaster), a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent.  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

 

WHEREAS, Section 11.01 of the Credit Agreement provides that the relevant Credit
Parties and the Required Lenders may amend the Credit Agreement and the other
Credit Documents;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 


SECTION 1.               AMENDMENT.  THE CREDIT AGREEMENT IS, EFFECTIVE AS OF
THE AMENDMENT EFFECTIVE DATE (AS DEFINED BELOW), HEREBY AMENDED TO DELETE THE
STRICKEN TEXT (INDICATED TEXTUALLY IN THE SAME MANNER AS THE FOLLOWING EXAMPLE:
STRICKEN TEXT) AND TO ADD THE DOUBLE-UNDERLINED TEXT (INDICATED TEXTUALLY IN THE
SAME MANNER AS THE FOLLOWING EXAMPLE: DOUBLE-UNDERLINED TEXT) AS SET FORTH IN
THE PAGES OF THE CREDIT AGREEMENT ATTACHED AS EXHIBIT A HERETO.


 


SECTION 2.               REPRESENTATIONS AND WARRANTIES, NO DEFAULT.  THE
BORROWER HEREBY REPRESENTS AND WARRANTS THAT (I) AS OF THE DATE HEREOF, NO
DEFAULT OR EVENT OF DEFAULT EXISTS AND IS CONTINUING AND (II) ALL
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER
DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH EARLIER DATE (PROVIDED THAT REPRESENTATIONS AND WARRANTIES THAT ARE
QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT IN ALL RESPECTS).


 


SECTION 3.               EFFECTIVENESS.  SUBJECT TO THE LAST PARAGRAPH OF THIS
SECTION 3, SECTION 1 OF THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE (SUCH
DATE, IF ANY, THE “AMENDMENT EFFECTIVE DATE”) THAT THE FOLLOWING CONDITIONS HAVE
BEEN SATISFIED:


 


(I)      THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EXECUTED SIGNATURE
PAGES HERETO FROM LENDERS CONSTITUTING THE REQUIRED LENDERS AS OF THE CONSENT
DEADLINE (AS DEFINED BELOW) AND EACH CREDIT PARTY;


 


(II)     THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE BORROWER A
NON-REFUNDABLE FEE (THE “CONSENT FEE”), FOR THE ACCOUNT OF EACH LENDER THAT HAS
DELIVERED AN EXECUTED SIGNATURE PAGE HERETO ON OR PRIOR TO 12:00 NOON, NEW YORK
TIME, MAY 12, 2009 OR SUCH LATER TIME AS THE ADMINISTRATIVE AGENT MAY NOTIFY THE
LENDERS (THE “CONSENT DEADLINE”), EQUAL TO 0.50% OF THE SUM OF (X) THE PRINCIPAL
AMOUNT OF TERM LOANS OF SUCH


 

--------------------------------------------------------------------------------

* As indicated in Section 1 of Amendment No. 1 to the Ticketmaster Entertainment
Inc. Credit Agreement, the Credit Agreement is, as of the Amendment Effective
Date (as defined in the Amendment No. 1 to the Ticketmaster Entertainment Inc.
Credit Agreement), amended by the addition and deletion of certain text. For
purposes of the Credit Agreement as Exhibit A Exhibit 10.1 such deletions are
indicated textually in the same manner as the following example: stricken text,
and such additions are indicated textually in the same manner as the following
example: underlined text.

 

--------------------------------------------------------------------------------



 


LENDER AT THE CONSENT DEADLINE AND (Y) THE REVOLVING COMMITMENT OF SUCH LENDER
AT THE CONSENT DEADLINE; AND


 


(III)    THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A SIGNED CERTIFICATE OF AN
AUTHORIZED OFFICER OF THE BORROWER STATING THAT THE LIVE NATION MERGER (AS
DEFINED IN EXHIBIT A) SHALL BE CONSUMMATED PURSUANT TO THE TERMS OF THE LIVE
NATION MERGER AGREEMENT (AS DEFINED IN EXHIBIT A) WITHIN ONE BUSINESS DAY OF THE
DATE OF SUCH CERTIFICATE.


 

Notwithstanding the foregoing:

 

(A) if the Live Nation Merger has not been consummated on or prior to the first
date on which either the Borrower or Live Nation (as defined in Exhibit A) has
the right to terminate the Live Nation Merger Agreement pursuant to
Section 8.1(b)(i) thereof (for the avoidance of doubt after giving effect to the
extension of the “End Date” provided for therein) (the “Scheduled End Date”)
then Section 1 of this Amendment shall not become effective notwithstanding the
subsequent satisfaction of the condition set forth in clause (iii) above unless
on or prior to the Scheduled End Date the Borrower shall have (x) paid half of
the Consent Fee required pursuant to clause (ii) above and (y) delivered a
signed certificate of an authorized officer of the Borrower stating that the
Borrower has elected to have the amendments to the definition of “Applicable
Percentage” set forth in Exhibit B (together, the “50% Pricing Amendments”)
become effective on the Scheduled End Date, in which case, the 50% Pricing
Amendments shall become effective as of the Scheduled End Date;

 

(B) if the Borrower has exercised its option under clause (A) of this Section 3,
and the Live Nation Merger has not been consummated on or prior to the date that
is three (3) months after the Scheduled End Date (the “Extended End Date”), then
Section 1 of this Amendment shall not become effective notwithstanding the
subsequent satisfaction of the condition set forth in clause (iii) above unless
on or prior to the Extended End Date the Borrower shall have (x) paid the
remaining 50% of the Consent Fee required pursuant to clause (ii) above and
(y) delivered a signed certificate of an authorized officer of the Borrower
stating that the Borrower has elected to have the amendments to the definitions
of “Applicable Percentage” and “Eurodollar Rate” included in Exhibit A
(together, the “Full Pricing Amendments”) become effective on the Extended End
Date (except that any reference to “Amendment No. 1 Effective Date” contained in
such definitions shall be deemed to refer to the “Extended End Date”), in which
case, the Full Pricing Amendments shall become effective as of the Extended End
Date; and

 

(C) if the Live Nation Merger Agreement is terminated in accordance with its
terms prior to the consummation of the Live Nation Merger, then Section 1 of
this Amendment shall not become effective (and, in any event, Section 1 of this
Amendment shall not become effective until each of the conditions set forth in
clauses (i) through (iii) of the first paragraph of this Section 3 have been
satisfied), but, for the avoidance of doubt, the 50% Pricing Amendments or the
Full Pricing Amendments, as applicable, shall remain effective to the extent the
Borrower has previously elected to cause such amendments to become effective in
accordance with clauses (A) or (B) above.  Any portion of the Consent Fee paid
in accordance with clause (A) or (B) above shall be non-refundable under any
circumstances (it being understood, however, that any such payment

 

2

--------------------------------------------------------------------------------


 

shall be taken into account for purposes of determining whether the condition in
clause (ii) of the preceding paragraph has been satisfied).

 


SECTION 4.               COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE INSTRUMENT. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AMENDMENT BY
FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.


 


SECTION 5.               APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.


 


SECTION 6.               HEADINGS.  THE HEADINGS OF THIS AMENDMENT ARE FOR
PURPOSES OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING
HEREOF.


 

Section 7.               Effect of Amendment.  Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent or the L/C Issuer, in
each case under the Credit Agreement or any other Credit Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Credit
Document.  Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Credit Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect.  Each Credit Party reaffirms its obligations under the Credit Documents
to which it is party and the validity of the Liens granted by it pursuant to the
Collateral Documents.  This Amendment shall constitute a Credit Document for
purposes of the Credit Agreement and from and after the Amendment Effective
Date, all references to the Credit Agreement in any Credit Document and all
references in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, shall, unless expressly
provided otherwise, refer to the Credit Agreement as amended by this Amendment
(and to the extent provided in Section 3(A) and 3(B), from and after the
Scheduled End Date and the Extended End Date, such references shall refer to the
Credit Agreement as amended by the 50% Pricing Amendments and the Full Pricing
Amendments, respectively).

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[SIGNATURES FOLLOW]

 

--------------------------------------------------------------------------------

 

 

 

TICKETMASTER ENTERTAINMENT, INC.

 

 

 

 

By:

/s/ BRIAN REGAN

 

 

Name:

Brian Regan

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

TICKETMASTER ADVANCE TICKETS, LLC

 

TICKETMASTER L.L.C.

 

TICKETMASTER EDCS LLC

 

TICKETMASTER CALIFORNIA GIFT CERTIFICATES L.L.C.

 

TICKETMASTER WEST VIRGINIA GIFT CERTIFICATES L.L.C.

 

TICKETMASTER GEORGIA GIFT CERTIFICATES L.L.C.

 

TICKETMASTER FLORIDA GIFT CERTIFICATES L.L.C.

 

MICROFLEX 2001 LLC

 

TICKETMASTER-INDIANA, L.L.C.

 

TICKETMASTER INDIANA HOLDINGS CORP.

 

TICKETMASTER NEW VENTURES HOLDINGS, INC.

 

TICKETMASTER CHINA VENTURES, L.L.C.

 

IAC PARTNER MARKETING, INC.

 

TM VISTA INC.

 

TICKETWEB, LLC

 

TICKETMASTER MULTIMEDIA HOLDINGS LLC

 

 

 

By:

/s/ BRIAN REGAN

 

 

Name:

Brian Regan

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

5

--------------------------------------------------------------------------------


 

 

THE V.I.P. TOUR COMPANY

 

TNOW ENTERTAINMENT GROUP, INC.

 

PREMIUM INVENTORY, INC.

 

EVENTINVENTORY.COM, INC.

 

NETTICKETS.COM, INC.

 

OPENSEATS, INC.

 

TICKETSNOW.COM, INC.

 

SHOW ME TICKETS, LLC

 

ECHOMUSIC, LLC

 

 

 

By:

/s/ BRIAN REGAN

 

 

Name:

Brian Regan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

PACIOLAN, INC.

 

 

 

 

By:

/s/ BRIAN REGAN

 

 

Name:

Brian Regan

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

FLMG HOLDINGS CORP.

 

 

 

 

By:

/s/ CHRIS RILEY

 

 

Name:

Chris Riley

 

 

Title:

Vice President

 

 

 

 

FRONT LINE MANAGEMENT GROUP, INC.

 

AZOFF PROMOTIONS LLC

 

FEA MERCHANDISE INC.

 

FRONT LINE BCC LLC

 

ILAA, INC.

 

ILA MANAGEMENT, INC.

 

SPALDING ENTERTAINMENT, LLC

 

ENTERTAINERS ART GALLERY LLC

 

 

 

By:

/s/ COLIN HODGSON

 

 

Name:

Colin Hodgson

 

 

Title:

CFO

 

6

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and as a
Lender

 

 

 

 

By:

/s/ PETER B. THAUER

 

 

Name:

Peter B. Thauer

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

PACIFICA CDO V, LTD

 

PACIFICA CDO VI, LTD

 

WESTWOOD CDO II, LTD

 

 

 

By:

/s/ WILLIAM LEMBERG

 

 

Name:

William Lemberg

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

AIB DEBT MANAGEMENT, LIMITED

 

 

 

 

By:

/s/ MICHAEL REILLY

 

 

Name:

Michael Reilly

 

 

Title:

Vice President

 

 

 

Investment Advisor to

 

 

 

AIB Debt Management Limited

 

 

 

 

By:

/s/ KEITH HAMILTON

 

 

Name:

Keith Hamilton

 

 

Title:

Assistant Vice President

 

 

 

Investment Advisor to

 

 

 

AIB Debt Management Limited

 

 

 

 

 

AVENUE CLO IV, LIMITED

 

AVENUE CLO V, LIMITED

 

AVENUE CLO VI, LIMITED

 

 

 

By:

/s/ SRIRAM BALAKRISHNAN

 

 

Name:

Sriram Balakrishnan

 

 

Title:

Portfolio Manager

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ JAY D. MARQUIS

 

 

Name:

Jay D. Marquis

 

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

 

BANK OF COMMUNICATIONS CO., LTD., New York Branch

 

 

 

 

By:

/s/ HONG TU

 

 

Name:

Hong Tu

 

 

Title:

General Manager

 

 

 

 

 

 

 

 

BANK OF NOVA SCOTIA

 

 

 

 

By:

/s/ BRENDA S. INSULL

 

 

Name:

Brenda S. Insull

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ DAVID BARTON

 

 

Name:

David Barton

 

 

Title:

Director

 

 

 

 

 

 

 

CANARAS SUMMIT CLO LTD, by Canaras Capital Management LLC as Sub-Investment
Adviser

 

 

 

 

By:

/s/ ALAN CHAO

 

 

Name:

Alan Chao

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

GREEN ISLAND CBNA LOAN FUNDING LLC

 

 

 

 

By:

/s/ ANDREW VALKO

 

 

Name:

Andrew Valko

 

 

Title:

Attorney-In-Fact

 

 

 

 

 

 

 

 

CIT CLO I LTD., by CIT Asset
Management LLC

 

 

 

 

By:

/s/ ROGER M. BURNS

 

 

Name:

Roger M. Burns

 

 

Title:

President

 

 

 

CIT Asset Management

 

8

--------------------------------------------------------------------------------


 

 

EAGLE MASTER FUND LTD., by

 

Citigroup Alternative Investments LLC, as Investment Manager for and on behalf
of Eagle Master Fund Ltd.

 

LMP CORPORATE LOAN FUND, INC., by Citigroup Alternative Investments LLC

 

REGATTA FUNDING LTD., by

 

Citigroup Alternative Investments LLC, attorney-in-fact

 

 

 

By:

/s/ ROGER YEE

 

 

Name:

Roger Yee

 

 

Title:

Vice President

 

 

 

 

 

 

 

COLUMBUSNOVA CLO IV LTD. 2007-II

 

COLUMBUSNOVA CLO LTD. 2006-I

 

COLUMBUSNOVA CLO LTD. 2006-II

 

COLUMBUSNOVA CLO LTD. 2007-I

 

 

 

 

By:

/s/ DAVID M. FELTY

 

 

Name:

David M. Felty

 

 

Title:

Director

 

 

 

 

 

 

 

CIFC FUNDING 2006-IB, LTD.

 

CIFC FUNDING 2006-II, LTD.

 

CIFC FUNDING 2007-I, LTD.

 

CIFC FUNDING 2007-III, LTD.

 

CIFC FUNDING 2007-IV, LTD.

 

 

 

 

By:

/s/ WILLIAM PARK

 

 

Name:

William Park

 

 

Title:

Chief Administrative Officer

 

 

 

 

 

 

 

DENALI CAPITAL LLC, managing member of DC Funding Partners LLC,

 

Collateral Manager for Merrill Lynch CLO 2007-I, Ltd., or an Affiliate

 

 

 

 

By:

/s/ JOHN P. THACKER

 

 

Name:

John P. Thacker

 

 

Title:

Chief Credit Officer

 

9

--------------------------------------------------------------------------------


 

 

FLAGSHIP CLO III, by Deutsche Investment Management Americas, Inc. (as successor
in interest to Deutsche Asset Management, Inc.), as Collateral Manager

 

FLAGSHIP CLO IV, by Deutsche Investment Management Americas, Inc. (as successor
in interest to Deutsche Asset Management, Inc.), as Collateral Manager

 

FLAGSHIP CLO V, by Deutsche Investment Management Americas, Inc. (as successor
in interest to Deutsche Asset Management, Inc.), as Collateral Manager

 

FLAGSHIP CLO VI, by Deutsche Investment Management Americas, Inc., as Collateral
Manager

 

 

 

 

By:

/s/ ERIC S. MEYER

 

 

Name:

Eric S. Meyer

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ THOMAS R. BOUCHARD

 

 

Name:

Thomas R. Bouchard

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

DZ BANK AG DEUTSCHE ZENTRALGENOSSENSCHAFTSBANK FRANKFURT AM MAIN, New York
Branch

 

 

 

 

By:

/s/ PAUL FITZPATRICK

 

 

Name:

Paul Fitzpatrick

 

 

Title:

VP

 

 

 

 

By:

/s/ OLIVER HILDENBRAND

 

 

Name:

Oliver Hildenbrand

 

 

Title:

SVP

 

 

 

 

 

 

 

 

FIRST COMMERCIAL BANK, Los Angeles Branch

 

 

 

 

By:

/s/ WEN-HAN WU

 

 

Name:

Wen-Han Wu

 

 

Title:

Deputy General Manager

 

10

--------------------------------------------------------------------------------


 

 

BLUE SHIELD OF CALIFORNIA

 

FRANKLIN CLO V, LIMITED

 

FRANKLIN CLO VI, LIMITED

 

 

 

 

By:

/s/ DAVID ARDINI

 

 

Name:

David Ardini

 

 

Title:

Vice President

 

 

 

 

 

 

 

FRANKLIN FLOATING RATE DAILY ACCESS FUND

 

FRANKLIN FLOATING RATE MASTER SERIES

 

FRANKLIN TEMPLETON SERIES II FUNDS

 

FRANKLIN FLOATING RATE II FUND

 

 

 

 

By:

/s/ RICHARD HSU

 

 

Name:

Richard Hsu

 

 

Title:

Asst. Vice President

 

 

 

 

 

 

 

GENERAL ELECTRIC PENSION TRUST, as a Lender, by GE Asset Management Inc., as
Collateral Manager

 

NAVIGATOR CDO 2004, LTD., as a Lender, by GE Asset Management Inc., as

 

Collateral Manager

 

NAVIGATOR CDO 2005, LTD., as a Lender, by GE Asset Management Inc., as

 

Collateral Manager

 

NAVIGATOR CDO 2006, LTD., as a Lender, by GE Asset Management Inc., as

 

Collateral Manager

 

 

 

 

By:

/s/ JOHN CAMPOS

 

 

Name:

John Campos

 

 

Title:

Authorized Signatory

 

11

--------------------------------------------------------------------------------


 

 

CHELSEA PARK CLO LTD., by
GSO/Blackstone Debt Funds Management

 

LLC as Collateral Manager

 

COLUMBUS PARK CDO LTD., by
GSO/Blackstone Debt Funds Management

 

LLC as Collateral Manager

 

GALE FORCE 1 CLO, LTD., by

 

GSO/Blackstone Debt Funds Management

 

LLC as Collateral Manager

 

GALE FORCE 2 CLO, LTD., by

 

GSO/Blackstone Debt Funds Management

 

LLC as Collateral Manager

 

GALE FORCE 3 CLO, LTD., by

 

GSO/Blackstone Debt Funds Management

 

LLC as Collateral Manager

 

GALE FORCE 4 CLO, LTD., by

 

GSO/Blackstone Debt Funds Management

 

LLC as Collateral Manager

 

HUDSON STRAITS CLO 2004, LTD., by GSO/Blackstone Debt Funds Management

 

LLC as Collateral Manager

 

RIVERSIDE PARK CLO LTD., by
GSO/Blackstone Debt Funds Management

 

LLC as Collateral Manager

 

 

 

 

By:

/s/ DANIEL H. SMITH

 

 

Name:

Daniel H. Smith

 

 

Title:

Authorized Signatory

 

12

--------------------------------------------------------------------------------

 

 

GULF STREAM-COMPASS CLO 2004-1 LTD,
by Gulf Stream Asset Management, LLC, as Collateral Manager

 

GULF STREAM-SEXTANT CLO 2007-1 LTD,
by Gulf Stream Asset Management, LLC, as Collateral Manager

 

GULF STREAM-COMPASS CLO 2005-1 LTD,
by Gulf Stream Asset Management, LLC, as Collateral Manager

 

GULF STREAM-COMPASS CLO 2007, LTD,
by Gulf Stream Asset Management, LLC, as Collateral Manager

 

GULF STREAM-SEXTANT CLO 2006-1 LTD,
by Gulf Stream Asset Management, LLC, as Collateral Manager

 

NEPTUNE FINANCE CCS, LTD,

 

by Gulf Stream Asset Management, LLC, as Collateral Manager

 

 

 

 

By:

/s/ MARK D. ABRAHM

 

 

Name:

Mark D. Abrahm

 

 

Title:

Trader

 

 

 

 

HSBC BANK USA, National Association

 

 

 

 

By:

/s/ STEVEN F LARSEN

 

 

Name:

Steven F Larsen

 

 

Title:

First Vice President

 

 

 

 

KATONAH VII CLO LTD.

 

KATONAH VIII CLO LTD.

 

KATONAH IX CLO LTD.

 

KATONAH X CLO LTD.

 

KATONAH 2007-I CLO LTD.

 

 

 

 

By:

/s/ DANIEL GILLIGAN

 

 

Name:

Daniel Gilligan

 

 

Title:

Authorized Officer

 

 

 

Katonah Debt Advisors, LLC,

 

 

 

as Manager

 

13

--------------------------------------------------------------------------------


 

 

KINGSLAND I, LTD., by Kingsland Capital

 

Management, LLC as Manager

 

KINGSLAND II, LTD., by Kingsland Capital

 

Management, LLC as Manager

 

KINGSLAND III, LTD., by Kingsland Capital

 

Management, LLC as Manager

 

KINGSLAND IV, LTD., by Kingsland Capital

 

Management, LLC as Manager

 

KINGSLAND V, LTD., by Kingsland Capital

 

Management, LLC as Manager

 

 

 

 

By:

/s/ VINCENT SIINO

 

 

Name:

Vincent Siino

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

GRAND CENTRAL ASSET TRUST, LBAM SERIES

 

 

 

 

By:

/s/ ADAM JACOBS

 

 

Name:

Adam Jacobs

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

LIGHTPOINT CLO IV, LTD.

 

LIGHTPOINT CLO V, LTD.

 

LIGHTPOINT CLO VII, LTD.

 

LIGHTPOINT CLO VIII, LTD.

 

 

 

 

By:

/s/ COLIN DONLAN

 

 

Name:

Colin Donlan

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

LATITUDE CLO III, LTD.

 

 

 

 

By:

/s/ KIRK WALLACE

 

 

Name:

Kirk Wallace

 

 

Title:

Vice President

 

14

--------------------------------------------------------------------------------


 

 

JERSEY STREET CLO, LTD., by its Collateral Manager, Massachusetts Financial
Services Company (JLX)

 

MARLBOROUGH STREET CLO, LTD., by its Collateral Manager, Massachusetts Financial
Services Company (MLX)

 

MFS FLOATING RATE INCOME FUND, by its Subinvestment Advisor, Massachusetts
Financial Services Company (MFI)

 

MFS SERIES TRUST X on behalf of its series, MFS Floating Rate High Income Fund
(FRH)*

 

 

 

By:

/s/ DAVID J COBEY

 

 

Name:

David J Cobey

 

 

Title:

As Authorized Representative and Not

 

 

 

Individually

 

 

 

 

 

 

 

WIND RIVER CLO I LTD., by McDonnell Investment Management, LLC, as Manager

 

WIND RIVER CLO II – TATE INVESTORS, LTD., by McDonnell Investment Management,
LLC, as Manager

 

GANNETT PEAK CLO I, LTD., by McDonnell Investment Management, LLC, as Investment
Manager

 

ILLINOIS STATE BOARD OF INVESTMENT, by McDonnell Investment Management, LLC, as
Manager

 

 

 

By:

/s/ KATHLEEN A. ZARN

 

 

Name:

Kathleen A. Zarn

 

 

Title:

Vice President

 

 

 

 

 

 

 

MERRILL LYNCH BANK USA

 

 

 

 

By:

/s/ DAVID MILLETT

 

 

Name:

David Millett

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

By:

/s/ BERTRAM H. TANG

 

 

Name:

Bertram H. Tang

 

 

Title:

Authorized Signatory

 

15

--------------------------------------------------------------------------------


 

 

VENTURE III CDO LIMITED, by its investment advisor, MJX Asset Management LLC

 

VENTURE IV CDO LIMITED, by its investment advisor, MJX Asset Management LLC

 

VENTURE V CDO LIMITED, by its investment advisor, MJX Asset Management LLC

 

VENTURE VI CDO LIMITED, by its investment advisor, MJX Asset Management LLC

 

VENTURE VII CDO LIMITED, by its investment advisor, MJX Asset Management LLC

 

VENTURE VIII CDO LIMITED, by its investment advisor, MJX Asset Management LLC

 

VENTURE IX CDO LIMITED, by its investment advisor, MJX Asset Management LLC

 

VISTA LEVERAGED INCOME FUND, by its investment advisor, MJX Asset Management LLC

 

 

 

By:

/s/ JOHN P. CALABA

 

 

Name:

John P. Calaba

 

 

Title:

Managing Director

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

By:

/s/ MELISSA JAMES

 

 

Name:

Melissa James

 

 

Title:

Authorized Signatory

 

16

--------------------------------------------------------------------------------


 

 

QUALCOMM GLOBAL TRADING, INC.,
by Morgan Stanley Investment Management Inc. as Investment Manager

 

ZODIAC FUND – MORGAN STANLEY US SENIOR LOAN FUND, by Morgan Stanley Investment
Management Inc. as Investment Manager

 

MORGAN STANLEY PRIME INCOME TRUST

 

CONFLUENT 3 LIMITED, by Morgan Stanley Investment Management Inc. as Investment
Manager

 

MORGAN STANLEY INVESTMENT MANAGEMENT CROTON, LTD., by Morgan Stanley Investment
Management Inc. as Collateral Manager

 

MSIM PECONIC BAY, LTD., by Morgan Stanley Investment Management Inc. as
Collateral Manager

 

 

 

By:

/s/ ROBERT DROBNY

 

 

Name:

Robert Drobny

 

 

Title:

Executive Director

 

17

--------------------------------------------------------------------------------


 

 

CLYDESDALE STRATEGIC CLO I, LTD., by Nomura Corporate Research and Asset
Management Inc. as Investment Manager

 

NCRAM SENIOR LOAN TRUST 2005, by Nomura Corporate Research and Asset Management
Inc. as Investment Adviser

 

NCRAM LOAN TRUST, by Nomura Corporate Research and Asset Management Inc. as
Investment Adviser

 

CLYDESDALE CLO 2003 LTD., by Nomura Corporate Research and Asset Management Inc.
as Collateral Manager

 

CLYDESDALE CLO 2004, LTD., by Nomura Corporate Research and Asset Management
Inc. as Investment Manager

 

CLYDESDALE CLO 2005, LTD., by Nomura Corporate Research and Asset Management
Inc. as Investment Manager

 

CLYDESDALE CLO 2006, LTD., by Nomura Corporate Research and Asset Management
Inc. as Investment Manager

 

CLYDESDALE CLO 2007, LTD., by Nomura Corporate Research and Asset Management
Inc. as Investment Manager

 

 

 

By:

/s/ ROBERT HOFFMAN

 

 

Name:

Robert Hoffman

 

 

Title:

Director

 

 

 

 

 

 

 

 

PANGAEA CLO 2007-I LTD., by Pangaea Asset Management, LLC, its Collateral
Manager

 

SARGAS CLO I LTD., by Sargas Asset Management, LLC, its Portfolio Manager

 

 

 

 

By:

/s/ MATTHEW NELS

 

 

Name:

Matthew Nels

 

 

Title:

Assistant Secretary

 

18

--------------------------------------------------------------------------------


 

 

PIONEER FLOATING RATE FUND

 

PIONEER SHORT TERM INCOME FUND

 

PIONEER VCT BOND FUND

 

PIONEER BOND FUND

 

by, Pioneer Investment Management, Inc., its Advisor

 

 

 

 

By:

/s/ MARGARET C. BEGLEY

 

 

Name:

Margaret C. Begley

 

 

Title:

Associate General Counsel and Vice

 

 

 

President

 

 

 

 

 

 

 

MONTPELIER INVESTMENTS HOLDINGS LTD.

 

STICHTING PENSIOENFONDS MEDISCHE SPECIALISTEN

 

STICHTING PENSIOENFONDS VOOR HUISARTSEN

 

by, Pioneer Institutional Asset Management, Inc., its Advisor

 

 

 

 

By:

/s/ MARGARET C. BEGLEY

 

 

Name:

Margaret C. Begley

 

 

Title:

Associate General Counsel and Vice

 

 

 

President

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

/s/ ANDREW WYNN

 

 

Name:

Andrew Wynn

 

 

Title:

Managing Director

 

19

--------------------------------------------------------------------------------


 

 

STANFIELD BRISTOL CLO, LTD., by Stanfield Capital Partners LLC as its Collateral
Manager

 

STANFIELD MCLAREN CLO, LTD., by Stanfield Capital Partners, LLC as its
Collateral Manager

 

LFSIGXG LLC, by Stanfield Capital Partners LLC as its Sub Investment Manager

 

STANFIELD CARRERA CLO, LTD., by Stanfield Capital Partners LLC as its Asset
Manager

 

XL RE EUROPE LIMITED, by Stanfield Capital Partners, LLC signed as its
Collateral Manager

 

STANFIELD MODENA CLO, LTD., by Stanfield Capital Partners, LLC as its Asset
Manager

 

STANFIELD VANTAGE CLO, LTD., by Stanfield Capital Partners, LLC as its Asset
Manager

 

STANFIELD AZURE CLO, LTD., by Stanfield Capital Partners, LLC as its Collateral
Manager

 

STANFIELD VEYRON CLO, LTD., by Stanfield Capital Partners, LLC as its Collateral
Manager

 

STANFIELD DAYTONA CLO, LTD., by Stanfield Capital Partners, LLC as its
Collateral Manager

 

STANFIELD ARNAGE CLO, LTD., by Stanfield Capital Partners, LLC as its Collateral
Manager

 

 

 

 

By:

/s/ CHRISTOPHER JANSEN

 

 

Name:

Christopher Jansen

 

 

Title:

Managing Partner

 

 

 

 

 

 

 

STATE BANK OF INDIA

 

 

 

 

By:

/s/ PRABODH PARIKH

 

 

Name:

Prabodh Parikh

 

 

Title:

Vice President & Head (Credit)

 

20

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

By:

/s/ WILLIAM M. GINN

 

 

Name:

William M. Ginn

 

 

Title:

Executive Officer

 

 

 

 

 

 

 

SYMPHONY CLO I, by Symphony Asset Management LLC

 

SYMPHONY CLO II, by Symphony Asset Management LLC

 

SYMPHONY CLO IV, by Symphony Asset Management LLC

 

SYMPHONY CLO VI, by Symphony Asset Management LLC

 

 

 

 

By:

/s/ JAMES KIM

 

 

Name:

James Kim

 

 

Title:

Associate Portfolio Manager

 

 

 

 

 

 

 

TAIPEI FUBON COMMERCIAL BANK, New York Agency

 

 

 

 

By:

/s/ MICHAEL TAN

 

 

Name:

Michael Tan

 

 

Title:

VP & General Manager

 

 

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY

 

 

 

 

By:

/s/ CHARLES STEWART

 

 

Name:

Charles Stewart

 

 

Title:

Vice President

 

 

 

 

 

 

 

THE SUMITOMO TRUST AND BANKING CO., LTD., New York Branch

 

 

 

 

By:

/s/ FRANCES E. WYNNE

 

 

Name:

Frances E. Wynne

 

 

Title:

Senior Director

 

21

--------------------------------------------------------------------------------


 

 

TRIMARAN CLO IV LTD, by Trimaran Advisors, LLC

 

TRIMARAN CLO V LTD, by Trimaran Advisors, LLC

 

TRIMARAN CLO VI LTD, by Trimaran Advisors, LLC

 

TRIMARAN CLO VII LTD, by Trimaran Advisors, LLC

 

 

 

 

By:

/s/ DAVID M. MILLISON

 

 

Name:

David M. Millison

 

 

Title:

Managing Director

 

 

 

 

 

 

 

UNION BANK, N.A. f/k/a UNION BANK OF CALIFORNIA N.A.

 

 

 

 

By:

/s/ CARY MOORE

 

 

Name:

Cary Moore

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

WACHO VIA BANK, National Association

 

 

 

 

By:

/s/ RUSS LYONS

 

 

Name:

Russ Lyons

 

 

Title:

Director

 

 

 

 

 

 

 

 

OCEAN TRAILS CLO I, by West Gate Horizons Advisors LLC, as Collateral Manager

 

OCEAN TRAILS CLO II, by West Gate Horizons Advisors LLC, as Manager

 

WG HORIZONS CLO I, by West Gate Horizons Advisors LLC, as Manager

 

 

 

By:

/s/ J. JOY JACOB

 

 

Name:

J. Joy Jacob

 

 

Title:

Senior Credit Analyst

 

22

--------------------------------------------------------------------------------

 

Exhibit A

 

CREDIT AGREEMENT

 

dated as of July 25, 2008

 

among

 

TICKETMASTER ENTERTAINMENT, INC.

(f/k/a Ticketmaster),

as Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

 

MERRILL LYNCH CAPITAL CORPORATION,

as Syndication Agent,

 

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

MORGAN STANLEY SENIOR FUNDING INC.,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

J.P. MORGAN SECURITIES INC.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers

 

and

 

J.P. MORGAN SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BANC OF AMERICA SECURITIES LLC,

BARCLAYS CAPITAL,

MORGAN STANLEY & CO. INCORPORATED

and

WACHOVIA CAPITAL MARKETS, LLC

as Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

1

1.02

Interpretative Provisions

4043

1.03

Accounting Terms and Provisions

4143

1.04

Rounding

4244

1.05

Times of Day

4245

1.06

Exchange Rates; Currency Equivalents

4245

1.07

Additional Alternative Currencies

4345

1.08

Additional Borrowers

4345

1.09

Change of Currency

4346

1.10

Letter of Credit Amounts

4446

 

 

 

 

ARTICLE II

 

 

 

 

 

COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

2.01

Commitments

4446

2.02

Borrowings, Conversions and Continuations

5052

2.03

Additional Provisions with Respect to Letters of Credit

5154

2.04

Additional Provisions with Respect to Swingline Loans

5961

2.05

Repayment of Loans

6163

2.06

Prepayments

6264

2.07

Termination or Reduction of Commitments

6668

2.08

Interest

6669

2.09

Fees

6769

2.10

Computation of Interest and Fees

6971

2.11

Payments Generally; Administrative Agent’s Clawback

6971

2.12

Sharing of Payments by Lenders

7173

2.13

Evidence of Debt

7274

2.14

CAM Exchange

7275

 

 

 

 

ARTICLE III

 

 

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

3.01

Taxes

7376

3.02

Illegality

7679

3.03

Inability to Determine Rates

7779

3.04

Increased Cost; Capital Adequacy

7780

3.05

Compensation for Losses

7881

 

i

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

3.06

Mitigation Obligations; Replacement of Lenders

7982

3.07

Survival Losses

8082

3.08

Additional Reserve Costs

8082

 

 

 

 

ARTICLE IV

 

 

 

 

 

GUARANTY

 

 

 

 

4.01

The Guaranty

8183

4.02

Obligations Unconditional

8184

4.03

Reinstatement

8285

4.04

Certain Waivers

8385

4.05

Remedies

8386

4.06

Rights of Contribution

8386

4.07

Guaranty of Payment; Continuing Guaranty

8486

4.08

Joint and Several Liability of the Borrower

8486

 

 

 

 

ARTICLE V

 

 

 

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

5.01

Conditions to Closing Date

8487

5.02

Conditions to the Funding Date

8588

5.03

Conditions to All Credit Extensions

8891

 

 

 

 

ARTICLE VI

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

6.01

Existence, Qualification and Power

8992

6.02

Authorization; No Contravention

8992

6.03

Governmental Authorization; Other Consents

9092

6.04

Binding Effect

9093

6.05

Financial Statements

9093

6.06

No Material Adverse Effect

9193

6.07

Litigation

9194

6.08

No Default

9194

6.09

Ownership of Property; Liens

9194

6.10

Taxes

9194

6.11

ERISA Compliance

9294

6.12

Subsidiaries

9295

6.13

Margin Regulations; Investment Company Act

9395

6.14

Disclosure

9396

6.15

Compliance with Laws

9396

6.16

Solvency

9396

6.17

Intellectual Property; Licenses, Etc.

9396

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

6.18

Security Agreement

9496

6.19

Pledge Agreement

9497

 

 

 

 

ARTICLE VII

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

7.01

Financial Statements

9598

7.02

Certificates; Other Information

9699

7.03

Notification

98101

7.04

Preservation of Existence

98101

7.05

Payment of Taxes and Other Obligations

98101

7.06

Compliance with Law

99102

7.07

Maintenance of Property

99102

7.08

Insurance

99102

7.09

Books and Records

99102

7.10

Inspection Rights

99102

7.11

Use of Proceeds

100103

7.12

Joinder of Subsidiaries as Guarantors

100103

7.13

Pledge of Capital Stock

100103

7.14

Pledge of Other Property

101104

7.15

Further Assurances Regarding Collateral

101104

7.16

Post-Closing Matters

102105

 

 

 

 

ARTICLE VIII

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

8.01

Liens

103106

8.02

Investments

106109

8.03

Indebtedness

108111

8.04

Mergers and Dissolutions

111114

8.05

Dispositions

112115

8.06

Restricted Payments

112116

8.07

Change in Nature of Business

113118

8.08

Change in Accounting Practices or Fiscal Year

113118

8.09

Transactions with Affiliates

114118

8.10

Financial Covenants

114118

8.11

Limitation on Subsidiary Distributions

114118

8.12

Spin-Off

115119

8.13

Transfers/Investments with respect to Certain Subsidiaries

115120

 

iii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

ARTICLE IX

 

 

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

9.01

Events of Default

116120

9.02

Remedies upon Event of Default

118123

9.03

Application of Funds

119123

 

 

 

 

ARTICLE X

 

 

 

 

 

AGENTS

 

 

 

 

10.01

Appointment and Authorization of Administrative Agent and Collateral Agent

120124

10.02

Rights as a Lender

121125

10.03

Exculpatory Provisions

121126

10.04

Reliance by Administrative Agent and Collateral Agent

122127

10.05

Delegation of Duties

123127

10.06

Resignation of the Administrative Agent or the Collateral Agent

123127

10.07

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

124128

10.08

No Other Duties

124129

10.09

Administrative Agent or Collateral Agent May File Proofs of Claim

124129

10.10

Collateral and Guaranty Matters

125130

10.11

Withholding Tax

126130

10.12

Treasury Management Agreements and Swap Contracts

126131

 

 

 

 

ARTICLE XI

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

11.01

Amendments, Etc.

127131

11.02

Notices; Effectiveness; Electronic Communication

130135

11.03

No Waiver; Cumulative Remedies; Enforcement

132137

11.04

Expenses; Indemnity; Damage Waiver

133137

11.05

Payments Set Aside

135139

11.06

Successors and Assigns

135140

11.07

Treatment of Certain Information; Confidentiality

141145

11.08

Right of Setoff

142146

11.09

Interest Rate Limitation

142146

11.10

Counterparts; Integration; Effectiveness

143147

11.11

Survival of Representations and Warranties

143147

11.12

Severability

143147

11.13

Replacement of Lenders

143148

11.14

Governing Law; Jurisdiction; Etc.

145149

11.15

Waiver of Jury Trial

146150

 

iv

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

11.16

USA PATRIOT Act Notice

146150

11.17

Designation as Senior Debt

146151

11.18

No Advisory or Fiduciary Responsibility

146151

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule 1.01A

 

Existing Letters of Credit

Schedule 1.01B

 

Funding Date Guarantors

Schedule 2.01

 

Lenders and Commitments

Schedule 2.09(c)

 

Funding Fees

Schedule 3.08

 

Mandatory Cost Rate

Schedule 5.01(c)(ii)

 

Scheduled Matters

Schedule 6.12

 

Subsidiaries

Schedule 7.08

 

Insurance

Schedule 8.01

 

Existing Liens

Schedule 8.02

 

Existing Investments

Schedule 8.03

 

Existing Indebtedness

Schedule 11.02

 

Notice Addresses

 

 

 

EXHIBITS

 

 

 

Exhibit 1.01A

 

Form of Pledge Agreement

Exhibit 1.01B

 

Form of Security Agreement

Exhibit 2.02

 

Form of Loan Notice

Exhibit 2.13-1

 

Form of Dollar Revolving Note

Exhibit 2.13-2

 

Form of Approved Currency Revolving Note

Exhibit 2.13-3

 

Form of Swingline Note

Exhibit 2.13-4

 

Form of Term A Note

Exhibit 2.13-5

 

Form of Term B Note

Exhibit 3.01(e)

 

Form of Non-Bank Certificate

Exhibit 7.02(b)

 

Form of Compliance Certificate

Exhibit 7.12

 

Form of Joinder Agreement

Exhibit 11.06

 

Form of Assignment and Assumption

 

vi

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of July 25,
2008, among TICKETMASTER ENTERTAINMENT, INC. (f/k/a Ticketmaster), a Delaware
corporation (together with its successors, the “Borrower”), the Guarantors
identified herein, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrower and the Guarantors have requested that the Lenders provide
revolving credit and term loan facilities for the purposes set forth herein; and

 

WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 


ARTICLE I

 


DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Credit Agreement, the following terms have the meanings provided
below:

 

“Acquisition” means the purchase or acquisition (whether in one or a series of
related transactions) by any Person of (a) more than fifty percent (50%) of the
Capital Stock with ordinary voting power of another Person or (b) all or
substantially all of the property (other than Capital Stock) of another Person
or division or line of business or business unit of another Person, whether or
not involving a merger or consolidation with such Person.

 

“Adjusted Eurodollar Rate” means, with respect to any Borrowing of Eurodollar
Rate Loans for any Interest Period, (a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) determined by the
Administrative Agent to be equal to the Eurodollar Rate for such Borrowing of
Eurodollar Rate Loans in effect for such Interest Period divided by (b) 1 minus
the Statutory Reserves (if any) for such Borrowing of Eurodollar Rate Loans for
such Interest Period.

 

“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders under any of the Credit Documents, or any successor administrative
agent.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means either of the Administrative Agent or the Collateral Agent.

 

“Aggregate Approved Currency Revolving Commitments” means the Approved Currency
Revolving Commitments of all the Lenders.

 

“Aggregate Approved Currency Revolving Committed Amount” has the meaning
provided in Section 2.01(a)(ii).

 

“Aggregate Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
the amount of such Lender’s respective Revolving Commitment, Term A Loan
Commitment and Term B Loan Commitment and the denominator of which is the
Aggregate Commitments.

 

“Aggregate Commitments” means the aggregate principal amount of the Revolving
Commitments, Term A Loan Commitments and Term B Loan Commitments.

 

“Aggregate Dollar Revolving Commitments” means the Dollar Revolving Commitments
of all the Lenders.

 

“Aggregate Dollar Revolving Committed Amount” has the meaning provided in
Section 2.01(a)(i).

 

“Aggregate Revolving Commitments” means the collective reference to the
Aggregate Dollar Revolving Commitments and the Aggregate Approved Currency
Revolving Commitments.

 

“Aggregate Revolving Committed Amount” means the collective reference to the
Aggregate Dollar Revolving Committed Amount and the Aggregate Approved Currency
Revolving Committed Amount.

 

“Aggregate Term A Loan Committed Amount” means one hundred million Dollars
($100.0 million).

 

“Aggregate Term B Loan Committed Amount” means three hundred fifty million
Dollars ($350.0 million).

 

2

--------------------------------------------------------------------------------


 

“Alternative Currency” means each of Euros, Canadian Dollars and Sterling and
any other currency added as an “Alternative Currency” pursuant to Section 1.07
hereof.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent or the
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Amendment No. 1” shall mean Amendment No. 1, dated as of May 12, 2009 to the
Credit Agreement.

 

“Amendment No. 1 Effective Date” shall mean the date on which Amendment No. 1
becomes effective in accordance with the terms of Section 3 thereof.

 

“Applicable Percentage” means (i) with respect to Term B Loans, (x) 3.254.50% in
the case of Eurodollar Rate Loans and (y) 2.253.50% in the case of Base Rate
Loans and (ii) with respect to Revolving Loans, Swingline Loans, Letter of
Credit Fees and Term A Loans the following percentages per annum:

 

APPLICABLE PERCENTAGES FOR REVOLVING LOANS, SWINGLINE LOANS,
LETTER OF CREDIT FEES AND TERM A LOANS

 

Pricing
Level

 

Consolidated
Total
Leverage
Ratio

 

Eurodollar Rate
Loans (other
than for
Revolving
Loans)

 

Base Rate
Loans (other
than for
Revolving
Loans)

 

Eurodollar
Rate Loans
(for Revolving
Loans) and
Letter of
Credit Fees

 

Base Rate
Loans
(for
Revolving
Loans)

 

I

 

< 1.50:1.00

 

2.253.50

%

1.252.50

%

1.753.00

%

0.752.00

%

II

 

> 1.50 but
< 2.25:1.00

 

2.503.75

%

1.502.75

%

2.003.25

%

1.002.25

%

III

 

> 2.25 but
< 3.00:1.00

 

2.754.00

%

1.753.00

%

2.253.50

%

1.252.50

%

IV

 

> 3.00:1.00

 

3.004.25

%

2.003.25

%

2.503.75

%

1.502.75

%

 

Applicable Percentages for Revolving Loans, Swingline Loans, Letter of Credit
Fees and Term A Loans will be based on the Consolidated Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(b). Any increase or decrease in
such Applicable Percentage resulting from a change in the Consolidated Total
Leverage Ratio shall become effective on the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if (i) a Compliance Certificate is not
delivered when due in accordance therewith or (ii) an Event of Default pursuant
to Section 9.01(a), (f) or (h) has occurred and is continuing,

 

3

--------------------------------------------------------------------------------


 

then, in the case of clause (i) pricing level IV shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered until the first Business Day immediately following delivery
thereof, and in the case of clause (ii) pricing level IV shall apply as of the
first Business Day after the occurrence of such Event of Default until the first
Business Day immediately following the cure or waiver of such Event of Default. 
The Applicable Percentage in effect from the Closing Date through the date for
delivery of the Compliance Certificate for the first full fiscal quarter ending
after the Closing Date shall be determined based upon pricing level III for
Revolving Loans, Swingline Loans, Letter of Credit Fees and Term A Loans.

 

Determinations by the Administrative Agent of the appropriate pricing level
shall be conclusive absent manifest error.

 

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 7.01 or 7.02 is shown to be inaccurate (regardless of
whether this Credit Agreement or the Commitments are in effect or any Loans are
outstanding when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Percentage
for any period (an “Applicable Period”) than the Applicable Percentage applied
for such Applicable Period, and only in such case, then the Borrower shall
immediately (i) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (ii) determine the Applicable Percentage
for such Applicable Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Percentage for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.11.  The rights of the Administrative Agent
and Lenders pursuant to this paragraph are in addition to rights of the
Administrative Agent and Lenders with respect to Sections 2.08(b) and 9.02 and
other of their respective rights under the Credit Documents.

 

“Applicable Period” has the meaning assigned to such term in the definition of
Applicable Percentage.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as applicable, to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.

 

“Approved Currency” means each of Dollars and each Alternative Currency.

 

“Approved Currency Revolving Commitment” means, for each Lender, the commitment
of such Lender to make Approved Currency Revolving Loans hereunder.

 

“Approved Currency Revolving Commitment Percentage” means, for each Approved
Currency Revolving Lender, a fraction (expressed as a percentage carried to the
ninth decimal place), the numerator of which is such Approved Currency Revolving
Lender’s Approved Currency Revolving Committed Amount and the denominator of
which is the Aggregate

 

4

--------------------------------------------------------------------------------


 

Approved Currency Revolving Committed Amount.  The initial Approved Currency
Revolving Commitment Percentages are set forth in Schedule 2.01.

 

“Approved Currency Revolving Committed Amount” means, for each Approved Currency
Revolving Lender, the amount of such Lender’s Approved Currency Revolving
Commitment.  The initial Approved Currency Revolving Committed Amounts are set
forth in Schedule 2.01.

 

“Approved Currency Revolving Facility” means the Aggregate Approved Currency
Revolving Commitments and the provisions herein related to the Approved Currency
Revolving Loans.

 

“Approved Currency Revolving Facility Fee” has the meaning provided in
Section 2.09(a).

 

“Approved Currency Revolving Lenders” means those Lenders with Approved Currency
Revolving Commitments, together with their successors and permitted assigns. 
The initial Approved Currency Revolving Lenders are identified in Schedule 2.01.

 

“Approved Currency Revolving Loan” has the meaning provided in
Section 2.01(a)(ii).

 

“Approved Currency Revolving Notes” means the promissory notes, if any, given to
evidence the Approved Currency Revolving Loans, as amended, restated, modified,
supplemented, extended, renewed or replaced.  A form of Approved Currency
Revolving Note is attached as Exhibit 2.13-2.

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06) and accepted by the Administrative Agent and, if
required by Section 11.06, the Borrower, in substantially the form of
Exhibit 11.06 or any other form approved by the Administrative Agent.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, and (c) in the case of Sale and Leaseback Transactions,
the present value (discounted in accordance with GAAP at the debt rate implied
in the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease).

 

“Auto-Extension Letter of Credit” has the meaning provided in
Section 2.03(b)(iii).

 

“Azoff Promissory Note” means the promissory note issued by the Borrower to the
Azoff Family Trust of 1997, dated May 27, 1997, as amended, in exchange for all
outstanding shares of

 

5

--------------------------------------------------------------------------------


 

Series A Preferred, including all amounts accrued thereon, in accordance with
the Live Nation Merger Agreement, together with any additional notes issued by
the Borrower to Irving Azoff or the Azoff Family Trust, dated May 27, 2007, as
amended, as in kind payment of interest due on the Azoff Promissory Note.

 

“Base Rate” means (i) in the case of Loans denominated in Dollars for any day a
fluctuating rate per annum equal to the higher of (a) the Federal Funds Rate
plus 1/2 of 1% and (b) the rate of interest in effect for such day as publicly
announced from time to time by JPMCB as its “prime rate” in effect at its
principal office in New York City and (ii) in the case of Loans denominated in
Canadian Dollars the greater of (a) the rate of interest publicly announced from
time to time by JPMorgan Chase Bank, N.A., Toronto Branch as its reference rate
of interest for loans made in Canadian Dollars to Canadian customers and
designed as its “prime” rate and (b) the rate of interest per annum equal to the
average annual yield rate for one-month Canadian Dollar bankers’ acceptances
(expressed for such purposes as a yearly rate per annum) which is shown on the
“CDOR Page” (or any substitute) at 10:00 A.M. (Toronto time) on such day (or if
not a Business Day, the preceding Business Day), plus 0.75% per annum.  The
“prime rate” is a rate set by JPMCB or JPMorgan Chase Bank, N.A., Toronto
Branch, as applicable based upon various factors including its costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by JPMCB or JPMorgan
Chase Bank, N.A., Toronto Branch shall take effect at the opening of business on
the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“BCV” means Broadway China Ventures, LLC.

 

“Borrower” has the meaning provided in the recitals hereto, together with its
successors and permitted assigns pursuant to Section 8.04.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period,
or (b) a borrowing of Swingline Loans, as appropriate.

 

“Business Day” means any day (other than a day which is a Saturday, Sunday, or
other day on which banks in New York are authorized or required by law to
close); provided, however, that (a) when used in connection with a rate
determination, borrowing, or payment in respect of a Eurodollar Rate Loan, the
term “Business Day” shall also exclude any day on which banks in London, England
are not open for dealings in deposits of Dollars or foreign currencies, as
applicable, in the London Interbank Market, (b) if such day relates to any
dealings in any currency other than Dollars to be carried out pursuant to this
Credit Agreement, the term “Business Day” shall also exclude any day on which
banks are not open for foreign exchange dealings between banks in the home
country of such foreign currency.

 

“Canadian Dollars” and “C$” means the lawful currency of Canada.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other

 

6

--------------------------------------------------------------------------------

 

equivalents (however designated) of capital stock, (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited liability company, membership interests and (e) any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

 

“Cash Collateralize” has the meaning provided in Section 2.03(g).

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition, (b) Dollar-denominated time deposits, money market deposits
and certificates of deposit of (i) any Lender that accepts such deposits in the
ordinary course of such Lender’s business, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500.0 million or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or from Moody’s is at least P-1, in each case with maturities of not more than
two hundred seventy (270) days from the date of acquisition, (c) commercial
paper issued by any issuer bearing at least an “A-2” rating for any short-term
rating provided by S&P and/or Moody’s and maturing within two hundred seventy
(270) days of the date of acquisition, (d) repurchase agreements entered into by
the Borrower with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of $500.0
million for direct obligations issued by or fully guaranteed by the United
States and having, on the date of purchase thereof, a fair market value of at
least one hundred percent (100%) of the amount of the repurchase obligations,
(e) Investments (classified in accordance with GAAP as current assets) in money
market investment programs registered under the Investment Company Act of 1940,
as amended, that are administered by reputable financial institutions having
capital and surplus of at least $500.0 million and the portfolios of which are
limited to Investments of the character described in the foregoing subclauses
hereof, (f) shares of mutual funds if no less than 95% of such funds’
investments satisfy the provisions of clauses (a) through (e) above, and (g) in
the case of any Foreign Subsidiary, short-term investments of comparable credit
quality and tenor to those referred to in clauses (a) through (f) above which
are customarily used for cash management purposes in any country in which such
Foreign Subsidiary operates.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than a Permitted Holder becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of forty percent (40%) or more

 

7

--------------------------------------------------------------------------------


 

of the equity securities of the BorrowerLive Nation entitled to vote for members
of the board of directors or equivalent governing body of the BorrowerLive
Nation on a fully diluted basis;

 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
BorrowerLive Nation cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by a Permitted Holder or by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clauses (ii) and (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one (1) or more directors by or on behalf of the board of directors); or

 

(c)           a “change of control” or any comparable term under, and as defined
in, any of the documentation relating to the Senior Notes shall have occurred;
or

 

(d)           at any time after the Live Nation Merger, Live Nation shall cease
to own, directly or indirectly, a majority of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower.

 

“Closing Date” means the date hereof.

 

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

 

“Collateral Agent” means JPMCB in its capacity as collateral agent for the
Lenders under any of the Collateral Documents, or any successor collateral
agent.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages and any other documents executed and delivered in connection with the
attachment and perfection of security interests granted to secure the
Obligations.

 

“Commitment Fees” has the meaning provided in Section 2.09(a).

 

“Commitment Letter” means the Commitment Letter dated as of June 19, 2008 among
the Borrower, JPMCB, the Lead Arrangers and the other parties thereto, together
with all schedules and annexes thereto, as amended to the date hereof.

 

“Commitment Percentage” means the Revolving Commitment Percentage, the Term A
Loan Commitment Percentage or the Term B Loan Commitment Percentage, as
appropriate.

 

8

--------------------------------------------------------------------------------


 

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a)(i) in the case of Revolving Loans and Swingline Loans, the
Revolving Termination Date, (ii) in the case of the Letters of Credit, the L/C
Expiration Date or (iii) in the case of the Term Loans, the Funding Date, or
(b) in the case of the Revolving Loans, Swingline Loans and the Letters of
Credit, the date on which the applicable Revolving Commitments shall have been
terminated as provided herein.

 

“Commitments” means the Revolving Commitments, the L/C Commitments, the
Swingline Commitment, the Term A Loan Commitments and the Term B Loan
Commitments.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).

 

“Consolidated Capital Expenditures” means, for any period for the Consolidated
Group, without duplication, all expenditures with respect to property, plant and
equipment during such period which should be capitalized in accordance with GAAP
(including the Attributable Principal Amount of capital leases).

 

“Consolidated EBITDA” means, for any period for the Consolidated Group,
Consolidated Net Income in such period plus, without duplication, (A) in each
case solely to the extent decreasing Consolidated Net Income in such period:
(a) Consolidated Interest Expense (without giving effect to the second proviso
of the definition of Consolidated Interest Expense), (b) provision for taxes, to
the extent based on income or profits, (c) amortization and depreciation,
(d) the amount of all expenses incurred in connection with (x) the closing and
funding of this Credit Agreement, the Senior Notes or the Transactions and
(y) the Live Nation Merger (regardless of whether such expenses were incurred
prior to the Amendment No. 1 Effective Date) in an amount under this clause
(y) not to exceed $25.0 million, (e) the amount of all non-cash deferred
compensation expense, (f) the amount of all expenses associated with the early
extinguishment of Indebtedness permitted hereunder incurred, (g) any losses from
sales of Property, other than from sales in the ordinary course of business,
(h) any non-cash impairment loss of goodwill or other intangibles required to be
taken pursuant to GAAP, (i) any non-cash expense recorded with respect to stock
options or other equity-based compensation, (j) any extraordinary loss in
accordance with GAAP, (k) any restructuring, non-recurring or other unusual item
of loss or expense (including write-offs and write-downs of assets), other than
any write-off or write-down of inventory or accounts receivable; provided that
the aggregate amount of any such losses or expenses in cash shall not exceed
$25.0 million in any four quarter period ending on or prior to September 30,
2009 and $6.0 million in any four quarter period ending thereafter (it being
understood that in the event an item of expense in connection with the Live
Nation Merger qualifies to be added back to Consolidated Net Income pursuant to
clause (d) above, upon the Amendment No. 1 Effective Date such expense shall be
deemed to be allocated to clause (d) above for the applicable period for
purposes of calculations made after such date to the full extent of the amount
available thereunder prior to being classified under this clause (k)), (l) any
non-cash loss related to discontinued operations and (m) any other non-cash
charges (other than write-offs or write-downs of inventory or accounts
receivable); provided that, in the case of any non-cash charge referred to in
this definition of Consolidated EBITDA that relates to accruals or reserves for
a future cash disbursement, such future cash disbursement shall be deducted from
Consolidated EBITDA in the period when such cash is so disbursed; minus (B) in
each case solely to the extent increasing Consolidated Net Income in such
period:  (a) any

 

9

--------------------------------------------------------------------------------


 

extraordinary gain in accordance with GAAP, (b) any nonrecurring item of gain or
income (including write-ups of assets), other than any write-up of inventory or
accounts receivable, (c) any gains from sales of Property, other than from sales
in the ordinary course of business, (d) any non-cash gain related to
discontinued operations, and (e) the aggregate amount of all other non-cash
items increasing Consolidated Net Income during such period; provided that in
the case of any non-cash item referred to in clause (B) of this definition of
Consolidated EBITDA that relates to a future cash payment to the Borrower or a
Subsidiary, such future cash payment shall be added to Consolidated EBITDA in
the period when such payment is so received by the Borrower or such Subsidiary.

 

Subject to the following sentence, Consolidated EBITDA for the fiscal quarters
ended September 30, 2007, December 31, 2007 and March 31, 2008 shall be deemed
to be $66.8 million, $80.2 million and $70.2 million, respectively.  Without
duplication of any pro forma adjustments reflected in the amounts set forth in
the immediately preceding sentence, Consolidated EBITDA for any period shall be
calculated on a Pro Forma Basis pursuant to Section 1.03(b).

 

“Consolidated Excess Cash Flow” means, for any period for the Consolidated
Group, (a) net cash provided by operating activities for such period as reported
on the audited GAAP cash flow statement delivered under Section 7.01(a) minus
(b) the sum of, in each case to the extent not otherwise reducing net cash
provided by operating activities in such period, without duplication,
(i) scheduled principal payments and payments of interest in each case made in
cash on Consolidated Total Funded Debt during such period (including for
purposes hereof, sinking fund payments, payments in respect of the principal
components under capital leases and the like relating thereto), in each case
other than in connection with a refinancing thereof, (ii) Consolidated Capital
Expenditures made in cash during such period that are not financed with the
proceeds of Indebtedness, an issuance of Capital Stock or from a reinvestment of
Net Cash Proceeds referred to in Section 2.06(b)(ii), (iii) optional prepayments
of Funded Debt during such period (other than prepayments of Revolving Loans
owing under this Credit Agreement (unless, in the case of a prepayment of
Revolving Loans, there is a simultaneous reduction in the Aggregate Revolving
Commitments in the amount of such prepayment pursuant to Section 2.07) and other
such optional prepayments made with the proceeds of other Indebtedness), (iv) to
the extent not financed with the incurrence or assumption of Indebtedness or
proceeds from an issuance of Capital Stock, Subject Dispositions, Specified
Dispositions or Involuntary Dispositions, cash sums expended for Investments
pursuant to Sections 8.02(c), (i), (j), (k) (other than with respect to any
amount expended on such Investments through the use of the Cumulative Credit) or
(v) during such period, (v) without duplication of amounts deducted from
Consolidated Excess Cash Flow in prior periods, the aggregate consideration
required to be paid in cash by the Borrower or any Subsidiary pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Consolidated Capital Expenditures to be consummated or
made during the three months following the end of such period, provided that to
the extent the aggregate amount of internally generated cash actually utilized
to finance such Consolidated Capital Expenditures during such three months is
less than the Contract Consideration, the amount of such shortfall shall be
added to Consolidated Excess Cash Flow for the period following such period and
(vi) to the extent such amounts increased net cash provided by operating
activities in such period, funds collected by the Borrower or any of its
Subsidiaries on behalf of clients of the Borrower or any of its Subsidiaries
representing the

 

10

--------------------------------------------------------------------------------


 

face amount of tickets sold plus (c) to the extent such amounts decreased net
cash provided by operating activities in such period, funds remitted by the
Borrower or any of its Subsidiaries to clients of the Borrower or any of its
Subsidiaries representing the face amount of tickets sold.

 

“Consolidated Group” means the Borrower and its consolidated Subsidiaries, as
determined in accordance with GAAP.  Notwithstanding anything in the previous
sentence to the contrary, the Consolidated Group shall not include the Live
Nation Group or any member thereof.

 

“Consolidated Interest Coverage Ratio” means, as of the last day of each fiscal
quarter for the period of four (4) consecutive fiscal quarters then ending, the
ratio of (i) Consolidated EBITDA of the Consolidated Group to (ii) Consolidated
Interest Expense of the Consolidated Group.

 

“Consolidated Interest Expense” means, for any period, the sum of the total
interest expense of the Consolidated Group (calculated without regard to any
limitations on the payment thereof) plus, without duplication, the interest
component under capital leases determined on a consolidated basis minus interest
income determined on a consolidated basis (except to the extent included in the
Borrower’s consolidated revenues in accordance with GAAP); provided that the
amortization of deferred financing, legal and accounting costs with respect to
this Credit Agreement and the Senior Notes shall be excluded from Consolidated
Interest Expense to the extent the same would otherwise have been included
therein; provided further that subject to adjustment for events occurring after
the Funding Date pursuant to Section 1.03(b), Consolidated Interest Expense for
any period ending prior to the first anniversary of the Funding Date shall be
determined by multiplying (x) Consolidated Interest Expense from and including
the Funding Date to and including the last day of such period by (y) a fraction,
the numerator of which is 365 and the denominator of which is the number of days
in such period.

 

Without duplication of any of the adjustments reflected in the calculations set
forth in the second proviso of the immediately preceding sentence, Consolidated
Interest Expense shall be calculated on a Pro Forma Basis pursuant to
Section 1.03(b).

 

“Consolidated Net Income” means, for any period for the Consolidated Group, the
net income (or loss), determined on a consolidated basis (after any deduction
for minority interests) of the Consolidated Group in accordance with GAAP,
provided that (i) in determining Consolidated Net Income, the net income of any
other Person which is not a Subsidiary of the Borrower or is accounted for by
the Borrower by the equity method of accounting shall be included only to the
extent of the payment of cash dividends or cash distributions by such other
Person to a member of the Consolidated Group during such period, (ii) the net
income of any Subsidiary of the Borrower (other than a Guarantor) that is not
distributed to the Borrower or a Guarantor shall be excluded to the extent that
the declaration or payment of cash dividends or similar cash distributions by
that Subsidiary of that net income is not at the date of determination permitted
by operation of its Organization Documents or any agreement, instrument or law
applicable to such Subsidiary and (iii) the cumulative effect of any change in
accounting principles shall be excluded.  Consolidated Net Income shall be
calculated on a Pro Forma Basis pursuant to Section 1.03(b).

 

11

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” means the total assets of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP, as
shown on the most recent balance sheet of the Borrower required to have been
delivered pursuant to Section 7.01(a) or (b) or, for the period prior to the
time any such statements are required to be so delivered pursuant to
Section 7.01(a) or (b), as shown on the financial statements referred to in the
first sentence of Section 6.05.

 

“Consolidated Total Funded Debt” means, at any time, the principal amount of all
Funded Debt of the Consolidated Group at such time determined on a consolidated
basis (it being understood and agreed that outstanding letters of credit shall
not constitute Funded Debt unless such letters of credit have been drawn on by
the beneficiary thereof and the resulting obligations have not been paid by the
Borrower).

 

“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarterany measurement date, the ratio of (i) Consolidated Total Funded Debt on
such daydate to (ii) Consolidated EBITDA of the Consolidated Group (A) for
purposes of Section 8.10(a), for the period of four (4) consecutive fiscal
quarters ending as of such day and (B) for all other purposes hereunder, for the
period of four (4) consecutive fiscal quarters ending on the last day of the
most recent fiscal quarter for which financial statements have been (or were
required to be) delivered pursuant to Section 7.01(a) or (b).

 

“Contract Consideration” has the meaning assigned to such term in the definition
of Consolidated Excess Cash Flow.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreement” has the meaning provided in the recitals hereto, as the same
may be amended and modified from time to time.

 

“Credit Documents” means this Credit Agreement, the Notes, the Collateral
Documents, the Fee Letter, the Issuer Documents, the Joinder Agreements, and the
Revolving Lender Joinder Agreements and the Incremental Term Loan Joinder
Agreement.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Parties” means the Borrower and each Subsidiary of the Borrower that is
a party to a Credit Document (including any Foreign Subsidiary that becomes a
borrower under Section 1.08).

 

“Credit Party Materials” has the meaning provided in Section 7.02.

 

12

--------------------------------------------------------------------------------


 

“Cumulative Credit” means, with respect to any proposed use of the Cumulative
Credit at any time, an amount equal to (a)(i) the amount of the Consolidated
Excess Cash Flow for each full fiscal quarter of the Borrower completed after
the Funding Date, to the extent the financial statements required to be
delivered for the period ending on the last day of such fiscal quarter pursuant
to Section 7.01(a) or (b) have been delivered and, to the extent the end of such
fiscal quarter coincides with the end of a fiscal year of the Borrower, all
prepayments that may be required pursuant to Section 2.06(b)(iv) with respect to
the Consolidated Excess Cash Flow generated in such fiscal year have been made
(provided that, to the extent the end of any fiscal quarter of the Borrower does
not coincide with the end of a fiscal year of the Borrower, 25% of the
Consolidated Excess Cash Flow generated in such fiscal quarter shall not be
counted toward calculating the amount referred to in this clause (a) until the
financial statements for the fiscal year in which fiscal quarter falls have been
delivered pursuant to Section 7.01(a) and all prepayments that may be required
pursuant to Section 2.06(b)(iv) with respect to the Consolidated Excess Cash
Flow generated in such fiscal year have been made), plus (b) without duplication
of any amounts referred to in clause (d), the aggregate amount of Net Cash
Proceeds of any issuance of Qualified Capital Stock of the Borrower or equity
contributions to the capital of the Borrower (but not including any issuance or
purchase referred to in Sections 8.02(c), 8.02(r) or 8.06(h)) after the Funding
Date and at or prior to such time plus (c) in the case of a use of the
Cumulative Credit to make an Investment pursuant to Section 8.02(k) only, the
amount of Domestic Cash and Foreign Cash plus (d) to the extent not otherwise
reflected in Consolidated Excess Cash Flow, the amount of cash returns on any
Investment made pursuant to Section 8.02(k) (other than any Investment
subsequently deemed to be made pursuant to Section 8.02(e)) in a Person other
than the Borrower or a Subsidiary (to the extent such Investment was made
through the use of the Cumulative Credit) resulting from interest payments,
dividends, repayments of loans or advances or profits from Dispositions of
Property, in each case to the extent actually received by the Borrower or a
Guarantor at or prior to such time (provided that any such cash returns in
respect of amounts described in clause (c) above shall only increase the
Cumulative Credit for purposes of determining the amount of the Cumulative
Credit available for making Investments pursuant to Section 8.02(k)) minus
(e) the aggregate amount of Investments and Restricted Payments made since the
Funding Date pursuant to Sections 8.02(k) (excluding Investments subsequently
deemed to have been made pursuant to Section 8.02(e)) and 8.06(f), respectively,
through utilization of the Cumulative Credit (excluding such proposed use of the
Cumulative Credit, but including any other simultaneous proposed use of the
Cumulative Credit) (provided that Investments of amounts described in clause
(c) above shall only decrease the Cumulative Credit for purposes of determining
the amount of the Cumulative Credit available for making Investments pursuant to
Section 8.02(k)) minus (f) the ECF Application Amount for each fiscal year of
the Borrower, to the extent the financial statements for such fiscal year have
been delivered pursuant to Section 7.01(a).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event, act or condition that constitutes an Event of Default
or that, with notice, the passage of time, or both, would constitute an Event of
Default.

 

13

--------------------------------------------------------------------------------


 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than (i) Eurodollar Rate Loans and (ii) Letter of Credit Fees, the Base
Rate plus the Applicable Percentage, if any, applicable to such Loans plus two
percent (2%) per annum; (b) with respect to Eurodollar Rate Loans, the Adjusted
Eurodollar Rate plus the Applicable Percentage, if any, applicable to such Loans
plus two percent (2%) per annum; and (c) with respect to Letter of Credit Fees,
a rate equal to the Applicable Percentage plus two percent (2%) per annum.

 

“Defaulting Lender” means any Lender as of any date of determination that
(a) has failed to fund any portion of the Loans, participations in L/C
Obligations or participations in Swingline Loans required to be funded by it
hereunder within one (1) Business Day of the date required to be funded by it
hereunder, unless the subject of a good faith dispute, and has not cured such
failure prior to the date of determination, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one (1) Business Day of the date when due, unless
the subject of a good faith dispute, and has not cured such failure prior to the
date of determination, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

 

“Designated Revolving Obligations” means all obligations of the Borrower with
respect to (a) principal and interest under the Revolving Loans and Swingline
Loans, (b) L/C Borrowings and interest thereon and (c) accrued and unpaid fees
thereon.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith (but excluding the making of any Investment pursuant to
Section 8.02).

 

“Disqualified Capital Stock” means Capital Stock that (a) requires the payment
of any dividends or distributions (other than dividends or distributions payable
solely in shares of Capital Stock other than Disqualified Capital Stock) prior
to the date that is the first anniversary of the Final Maturity Date or
(b) matures or is mandatorily redeemable or subject to mandatory repurchase or
redemption or repurchase at the option of the holders thereof, in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation, on a fixed date or otherwise, in each case prior to the date that is
the first anniversary of the Final Maturity Date (other than upon payment in
full of the Obligations (other than contingent indemnification obligations for
which no claim has been made) and termination of the Commitments).

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

14

--------------------------------------------------------------------------------


 

“Dollar Revolving Commitment” means, for each Dollar Revolving Lender, the
commitment of such Lender to make Dollar Revolving Loans (and to share in Dollar
Revolving Obligations) hereunder.

 

“Dollar Revolving Commitment Percentage” means, for each Dollar Revolving
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Dollar Revolving Lender’s Dollar
Revolving Committed Amount and the denominator of which is the Aggregate Dollar
Revolving Committed Amount.  The initial Dollar Revolving Commitment Percentages
are set forth in Schedule 2.01.

 

“Dollar Revolving Committed Amount” means, for each Dollar Revolving Lender, the
amount of such Lender’s Dollar Revolving Commitment.  The initial Dollar
Revolving Committed Amounts are set forth in Schedule 2.01.

 

“Dollar Revolving Facility” means the Aggregate Dollar Revolving Commitments and
the provisions herein related to the Dollar Revolving Loans, the Swingline Loans
and the Letters of Credit.

 

“Dollar Revolving Facility Fee” has the meaning provided in Section 2.09(a).

 

“Dollar Revolving Lenders” means those Lenders with Dollar Revolving
Commitments, together with their successors and permitted assigns.  The initial
Dollar Revolving Lenders are identified on the signature pages hereto and are
set forth in Schedule 2.01.

 

“Dollar Revolving Loan” has the meaning provided in Section 2.01(a)(i).

 

“Dollar Revolving Notes” means the promissory notes, if any, given to evidence
the Dollar Revolving Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced.  A form of Dollar Revolving Note is attached as
Exhibit 2.13-1.

 

“Dollar Revolving Obligations” means the Dollar Revolving Loans, the L/C
Obligations and the Swingline Loans.

 

“Domestic Cash” means the amount of cash and Cash Equivalents (other than any
proceeds of any Revolving Loans or Swingline Loans) reflected in the bank
statements of the Borrower and the Borrower’s Domestic Subsidiaries immediately
after giving effect to the Transactions, to the extent such amount is
unrestricted as of the Spin-Off Date after giving effect to the Transactions, it
being understood that cash required to be remitted to customers representing the
face amount of tickets sold shall be deemed to be restricted (including without
limitation all payments pursuant to Section 4.04 of the Separation Agreement).

 

“Domestic Credit Party” means any Credit Party that is organized under the laws
of any State of the United States or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary,
other than any Subsidiary the Capital Stock of which is to be transferred to IAC
or one or more of IAC’s Subsidiaries (other than the Borrower and its
Subsidiaries) in connection with the Spin Off.

 

15

--------------------------------------------------------------------------------


 

“ECF Application Amount” means, with respect to any fiscal year of the Borrower,
the product of the ECF Percentage applicable to such fiscal year times the
Consolidated Excess Cash Flow for such fiscal year.

 

“ECF Percentage” means, with respect to any fiscal year of the Borrower
(x) ending on December 31, 2008, zero percent (0%) and (y) ending after
December 31, 2008, if the Consolidated Total Leverage Ratio as of the last day
of such fiscal year is (i) greater than or equal to 2.50:1.00, fifty percent
(50%) and (ii) less than 2.50:1.00, zero percent (0%).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the party or parties whose approval is required under Section 11.06(b);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings

 

16

--------------------------------------------------------------------------------


 

by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurodollar Rate” means, with respect to any Borrowing of Eurodollar Rate Loans
for any Interest Period, the rate per annum determined by the Administrative
Agent to be the arithmetic mean of the offered rates for deposits in the
relevant Approved Currency with a term comparable to such Interest Period that
appears on the Telerate British Bankers Assoc. Interest Settlement Rates
Page (as defined below) at approximately 11:00 a.m. (London time) on the second
full Business Day preceding the first day of such Interest Period; provided,
however, that (i) if no comparable term for an Interest Period is available, the
Eurodollar Rate shall be determined using the weighted average of the offered
rates for the two terms most nearly corresponding to such Interest Period and
(ii) if there shall at any time no longer exist a Telerate British Bankers
Assoc. Interest Settlement Rates Page, “Eurodollar Rate” shall mean, with
respect to each day during each Interest Period pertaining to a Borrowing of
Eurodollar Rate Loans comprising part of the same Borrowing, the rate per annum
equal to the rate at which the Administrative Agent is offered deposits in the
relevant Approved Currency at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Borrowing to be outstanding during such Interest Period. 
“Telerate British Bankers Assoc. Interest Settlement Rates Page” shall mean the
display designated as Reuters Screen LIBOR01 Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which the relevant Approved Currency deposits are offered by leading banks in
the London interbank deposit market).; provided, further, that for any day on or
after the Amendment No. 1 Effective Date, if the Eurodollar Rate for the
applicable Interest Period determined in accordance with the foregoing would be
less than 2.50% per annum, then the Eurodollar Rate for such day shall be 2.50%
per annum.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurodollar Rate.

 

“Event of Default” has the meaning provided in Section 9.01.

 

“Excluded Sale and Leaseback Transaction” means any Sale and Leaseback
Transaction with respect to Property owned by the Borrower or any Subsidiary to
the extent such Property is acquired after the Funding Date, so long as such
Sale and Leaseback Transaction is consummated within 180 days of the acquisition
of such Property.

 

“Excluded Property” means (a) vehicles, (b) fee interests in real property with
a fair market value of less than $2.5 million, (c) leasehold real property,
(d) those assets as to which

 

17

--------------------------------------------------------------------------------

 

the Administrative Agent shall reasonably determine in writing that the costs of
obtaining such security interest are excessive in relation to the value of the
security to be afforded thereby, (e) assets if the granting or perfecting of a
security interest in such assets in favor of the Collateral Agent would violate
any applicable Law, (f) any right, title or interest in any license, contract or
agreement to the extent, but only to the extent that a grant of a security
interest therein to secure the Obligations would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, such license, contract or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other applicable
law (including, without limitation, Title 11 of the United States Code) or
principles of equity), (g) any Capital Stock acquired after the Closing Date
(other than Capital Stock in a Subsidiary issued or acquired after such Person
became a Subsidiary) in accordance with this Credit Agreement if, and to the
extent that, and for so long as (i) such Capital Stock constitutes less than
100% of all applicable Capital Stock of such person, and the Person or Persons
holding the remainder of such Capital Stock are not Affiliates of the Borrower,
(ii) doing so would violate applicable law or a contractual obligation binding
on such Capital Stock and (iii) with respect to such contractual obligations
(other than contractual obligations in connection with a joint venture
agreement), such obligation existed at the time of the acquisition of such
Capital Stock and was not created or made binding on such Capital Stock in
contemplation of or in connection with the acquisition of such Subsidiary,
(h) any Property purchased with the proceeds of purchase money Indebtedness or
that is subject to a capital lease, in each case, existing or incurred pursuant
to Sections 8.03(b) or (c) if the contract or other agreement in which the
Indebtedness and/or Liens related thereto is granted (or the documentation
providing for such capital lease obligation) prohibits or requires the consent
of any Person other than a member of the Consolidated Group as a condition to
the creation of any other security interest on such Property and (i) any
Property that is to be transferred to IAC or one or more of its Subsidiaries
(other than the Borrower or any of its Subsidiaries) pursuant to the Separation
Agreement in connection with the Spin-Off.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Credit Party hereunder or under any other Credit
Document, (a) Taxes imposed on or measured by its overall net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
any jurisdiction (or any political subdivision thereof) as a result of such
recipient being organized in or having its principal office or applicable
Lending Office in such jurisdiction or as a result of any other present or
former connection with such jurisdiction (other than any such connections
arising solely from such recipient having executed, delivered, or become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, engaged in any other transaction specifically
contemplated by, or enforced, any Credit Documents), (b) any branch profits
taxes imposed under Section 884(a) of the Internal Revenue Code or any similar
tax imposed by any other jurisdiction described in clause (a) and (c) in the
case of a recipient (other than an assignee pursuant to a request by the
Borrower under Section 11.13), any U.S. federal withholding Tax that (i) is
imposed on amounts payable to such recipient pursuant to Laws in effect at the
time such recipient becomes a party hereto (or designates a new Lending Office),
except to the extent that such recipient (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such

 

18

--------------------------------------------------------------------------------


 

withholding Tax pursuant to Section 3.01(a), or (ii) is attributable to a
recipient’s failure to comply with Section 3.01(e).

 

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01A and any other letter of credit issued for the benefit of any Credit Party
by either L/C Issuer from and after the date hereof until the Funding Date.

 

“Facility Fee” has the meaning provided in Section 2.09(a).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100th of 1%) charged to
JPMCB on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated June 19, 2008, among the
Borrower, JPMCB, the Lead Arrangers and the other parties thereto, as amended to
the date hereof.

 

“Final Maturity Date” means, at any time, the latest of the Revolving
Termination Date, the Term A Loan Termination Date, the Term B Loan Termination
Date and any final maturity date applicable to any outstanding Incremental Term
Loans at such time.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.

 

“Foreign Cash” means, at any time, any portion of the amount of the cash and
Cash Equivalents (other than any proceeds of any Revolving Loans or Swingline
Loans), after giving effect to any payments required to be made pursuant to
Section 4.04 of the Separation Agreement, reflected in the bank statements of
the Borrower’s Foreign Subsidiaries immediately after giving effect to the
Transactions that is unrestricted on the Spin-Off Date and after giving effect
to the Transactions and, to the extent such cash is repatriated to the Borrower
or a Domestic Subsidiary, net of applicable taxes in connection with such
repatriation, it being understood that cash required to be remitted to customers
representing the face amount of tickets sold shall be deemed to be restricted.

 

“Foreign Lender” means any Lender or L/C Issuer that is not a United States
person under Section 7701(a)(30) of the Internal Revenue Code.

 

“Foreign Subsidiary” means (i) any Subsidiary that is not incorporated, formed
or organized under the laws of the United States of America, any State thereof,
or the District of Columbia and (ii) any Subsidiary of a Subsidiary described in
the foregoing clause (i).

 

19

--------------------------------------------------------------------------------


 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)           all obligations for borrowed money, whether current or long-term
(including the Loan Obligations hereunder), and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)           all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business);

 

(c)           all direct obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments;

 

(d)           the Attributable Principal Amount of capital leases;

 

(e)           the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Capital Stock
(excluding accrued dividends that have not increased the liquidation preference
of such Disqualified Capital Stock);

 

(f)            Support Obligations in respect of Funded Debt of another Person;
and

 

(g)           Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum face amount in the case
of letter of credit obligations and the other obligations under clause (c), and
(iii) based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (f).  Unless
otherwise specified, all references herein to the amount of a Letter of Credit
at any time shall be deemed to mean the maximum face amount of such Letter of
Credit after giving effect to all increases thereof contemplated by such Letter
of Credit or the L/C Application therefor, whether or not such maximum face
amount is in effect at such time.

 

20

--------------------------------------------------------------------------------


 

“Funding Date” means the date when the conditions specified under Section 5.02
and 5.03 hereof are satisfied or waived and the initial Credit Extension
hereunder is made.

 

“GAAP” has the meaning provided in Section 1.03(a).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning provided in Section 11.06(h).

 

“Guaranteed Obligations” has the meaning provided in Section 4.01(a).

 

“Guarantors” means (a) as of the Funding Date, each Subsidiary of the Borrower
listed on Schedule 1.01B and (b) each other Person that becomes a Guarantor
pursuant to the terms hereof, in each case together with its successors;
provided, that, for the avoidance of doubt, no Foreign Subsidiary shall be a
Guarantor.

 

“Hazardous Materials” means all materials, substances or wastes characterized,
classified or regulated as hazardous, toxic, pollutant, contaminant or
radioactive under Environmental Laws, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes.

 

“Hedge Bank” has the meaning provided in the definition of Obligations.

 

“Honor Date” has the meaning provided in Section 2.03(c)(i).

 

“IAC” means IAC/InterActiveCorp, a Delaware corporation.

 

“IAC Dividend” means one or more cash dividends to be paid by the Borrower,
directly or indirectly, to IAC in an approximate aggregate amount of $750.0
million.

 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Borrower designated as such in writing by the Borrower that had assets
representing 1.0% or less of the Borrower’s Consolidated Total Assets on, and
generated less than 1.0% of the Borrower’s and its Subsidiaries’ total revenues
for the four quarters ending on, the last day of the most recent period at the
end of which financial statements were required to be delivered pursuant to
Section 7.01(a) or (b) or, if such date of determination is prior to the first
delivery date under such Sections, on (or, in the case of revenues, for the four
quarters ending on) the last day of the period of the most recent financial
statements referred to in the first sentence of Section 6.05; provided that if
all Subsidiaries that are individually “Immaterial Subsidiaries” have aggregate
Consolidated Total Assets that would represent 2.5% or more of the Borrower’s
Consolidated Total Assets on such last day or generated 2.5% or more of the
Borrower’s and its Subsidiaries’ total revenues for such four fiscal quarters,
then such number of Subsidiaries of the Borrower as are necessary shall become
Material Subsidiaries so that less than 2.5% of the Borrower’s

 

21

--------------------------------------------------------------------------------


 

Consolidated Total Assets and less than 2.5% of the Borrower’s and its
Subsidiaries’ total revenues are represented by Immaterial Subsidiaries as of
such last day or for such four quarters, as the case may be (it being understood
that any such determination with respect to revenues and assets shall be made on
a Pro Forma Basis).

 

“Incremental Loan Facilities” has the meaning provided in Section 2.01(f).

 

“Incremental Revolving Commitments” has the meaning provided in Section 2.01(f).

 

“Incremental Term Loan” has the meaning provided in Section 2.01(f).

 

“Incremental Term Loan Joinder Agreement” means a lender joinder agreement, in a
form reasonably satisfactory to the Administrative Agent, the Borrower and each
Lender extending Incremental Term Loans, executed and delivered in accordance
with the provisions of Section 2.01(h).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all Funded Debt;

 

(b)           net obligations under Swap Contracts;

 

(c)           Support Obligations in respect of Indebtedness of another Person;
and

 

(d)           Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (b) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (c).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning provided in Section 11.04(b).

 

“Information” has the meaning provided in Section 11.07.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Revolving Termination Date and the date of the final principal amortization
payment on the Term A Loans or Term B Loans, as applicable, and, in the case of
any Swingline Loan, any other dates as may be mutually agreed upon by the
Borrower and the Swingline Lender, and (b) as to any Eurodollar Rate Loan, the
last Business Day of each Interest Period for such Loan, the date of repayment
of principal of such Loan, the Revolving Termination Date and the date of the
final principal

 

22

--------------------------------------------------------------------------------


 

amortization payment on the Term A Loans or Term B Loans, as applicable, and in
addition, where the applicable Interest Period exceeds three (3) months, the
date every three (3) months after the beginning of such Interest Period.  If an
Interest Payment Date falls on a date that is not a Business Day, such Interest
Payment Date shall be deemed to be the immediately succeeding Business Day.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) and, with prior written consent of all applicable Lenders, nine (9) or
twelve (12) months thereafter, as selected by the Borrower in its Loan Notice or
such other period that is twelve months or less requested by the Borrower and
consented to by all the directly affected Lenders; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the immediately succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(c)           no Interest Period with respect to any Revolving Loan shall extend
beyond the Revolving Termination Date; and

 

(d)           no Interest Period with respect to the Term A Loans or Term B
Loans shall extend beyond any principal amortization payment date for such
Loans, except to the extent that the portion of such Loan comprised of
Eurodollar Rate Loans that is expiring prior to the applicable principal
amortization payment date plus the portion comprised of Base Rate Loans equals
or exceeds the principal amortization payment then due.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person of or in the Capital Stock, Indebtedness or other
equity or debt interest of another Person, whether by means of (a) the purchase
or other acquisition of Capital Stock of another Person, (b) a loan, advance or
capital contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

23

--------------------------------------------------------------------------------


 

“Involuntary Disposition” means the receipt by any member of the Consolidated
Group of any cash insurance proceeds or condemnation awards payable by reason of
theft, loss, physical destruction or damage, loss of use, taking or similar
event with respect to any of its Property.

 

“IP Rights” has the meaning provided in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by the Borrower (or any Subsidiary) and the L/C
Issuer (or in favor of the L/C Issuer) relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12, executed and delivered in accordance with the provisions of
Section 7.12.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“JPMorgan” means J.P. Morgan Securities Inc.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, including, without
limitation, Environmental Laws.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed.

 

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Lender, the commitment of such Lender to purchase
participation interests in L/C Obligations up to such Lender’s Dollar Revolving
Commitment Percentage thereof.

 

24

--------------------------------------------------------------------------------


 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is seven (7) days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).

 

“L/C Issuer” means each of JPMCB and Wachovia Bank, National Association, in
each case in its capacity as issuer of Letters of Credit hereunder, together
with its successors in such capacity and any other Dollar Revolving Lender
approved by the Administrative Agent and the Borrower; provided that no other
Lender shall be obligated to become an L/C Issuer hereunder.  References herein
and in the other Credit Documents to the L/C Issuer shall be deemed to refer to
the L/C Issuer in respect of the applicable Letter of Credit or to all L/C
Issuers, as the context requires.

 

“L/C Obligations” means, at any date of determination, the aggregate Dollar
Equivalent amount available to be drawn under all outstanding Letters of Credit
plus the aggregate Dollar Equivalent amount of all Unreimbursed Amounts,
including L/C Borrowings.  For all purposes of this Credit Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Sublimit” has the meaning provided in Section 2.01(b).

 

“Lead Arrangers” means JPMorgan and MLPF&S.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swingline Lender) and each
Person who joins as a Lender pursuant to the terms hereof, together with its
successors and permitted assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time provide notice of to the Borrower and
the Administrative Agent.

 

“Letter of Credit” means each standby letter of credit issued under the Dollar
Revolving Facility and shall include the Existing Letters of Credit.

 

“Letter of Credit Fee” has the meaning provided in Section 2.09(b).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing).

 

25

--------------------------------------------------------------------------------


 

“Live Nation” means Live Nation, Inc., a Delaware corporation, together with its
successors.

 

“Live Nation Default” means, following the consummation of the Live Nation
Merger, any event or occurrence in which (i) any member of the Live Nation Group
(A) fails (beyond the period of grace (if any) provided in the instrument or
agreement pursuant to which such Indebtedness was created) to make any payment
when due (whether by scheduled maturity, interest, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Support
Obligations (other than the Live Nation Preferred or Indebtedness under Swap
Contracts) having a principal amount (with principal amount for the purposes of
this definition including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement), when taken together with the principal amount of all other
Indebtedness and Support Obligations as to which any such failure has occurred,
exceeding $20.0 million or (B) fails to observe or perform any other agreement
or condition relating to any Indebtedness or Support Obligations (other than the
Live Nation Preferred or Indebtedness under Swap Contracts) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which failure or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Support Obligations (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Support
Obligations to become payable or cash collateral in respect thereof to be
demanded, which has an unpaid principal amount, when taken together with the
unpaid principal amounts of all other Indebtedness and Support Obligations as to
which any such failure or event has occurred, exceeding $20.0 million; or
(ii) there occurs under any Swap Contract an “early termination date” (or term
of similar import) resulting from (A) any event of default under such Swap
Contract as to which any member of the Live Nation Group is the “defaulting
party” (or term of similar import) or (B) any “termination event” (or term of
similar import) under such Swap Contract as to which any member of the Live
Nation Group is an “affected party” (or term of similar import) and, when taken
together with all other Swap Contracts as to which events of default or events
referred to in the immediately preceding clauses (A) or (B) are applicable, the
Swap Termination Value owed by the Live Nation Group exceeds $20.0 million, in
each case under clause (i) or (ii) to the extent such failure has not been cured
or waived by the lenders or other creditors party thereto.

 

“Live Nation Group” means Live Nation and its Subsidiaries other than the
Consolidated Group.

 

“Live Nation Merger” means the merger of the Borrower and Live Nation Merger Sub
pursuant to the Live Nation Merger Agreement.

 

“Live Nation Merger Agreement” means the Agreement and Plan of Merger, dated as
of February 10, 2009, among the Borrower, Live Nation and Live Nation Merger
Sub.

 

“Live Nation Merger Sub” means an indirect wholly-owned Subsidiary of Live
Nation formed in connection with the Live Nation Merger.

 

26

--------------------------------------------------------------------------------


 

“Live Nation Preferred” means any of (i) the Series A redeemable preferred stock
with an aggregate liquidation preference of US$20,000,000 issued by Live Nation
Holdco #2, Inc. and (ii) the Series B redeemable preferred stock issued by Live
Nation Holdco #2, Inc. with an aggregate liquidation preference of
US$20,000,000.

 

“Loan” means any Revolving Loan, Swingline Loan, Term A Loan, Term B Loan or
Incremental Term Loan, and the Base Rate Loans and Eurodollar Rate Loans
comprising such Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swingline
Loans), (b) a conversion of Loans from one (1) Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which shall be substantially in the form
of Exhibit 2.02.

 

“Loan Obligations” means the Revolving Obligations, Term A Loans, Term B Loans
and Incremental Term Loans.

 

“Major Disposition” means any Subject Disposition (or any series of related
Subject Dispositions) or any Involuntary Disposition (or any series of related
Involuntary Dispositions), in each case resulting in the receipt by a member of
the Consolidated Group of Net Cash Proceeds in excess of $25.0 million.

 

“Mandatory Cost Rate” has the meaning provided in Schedule 3.08.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent, Collateral Agent or any Lender under any
material Credit Document; or (c) a material adverse effect upon the legality,
validity, binding effect or the enforceability against any Credit Party of any
material Credit Document to which it is a party.

 

“Material Subsidiary” means each Subsidiary of the Borrower other than an
Immaterial Subsidiary.

 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc.  and any successor thereto.

 

“Mortgages” means those mortgages, deeds of trust, security deeds or like
instruments given by the Credit Parties, as grantors, to the Collateral Agent to
secure the Obligations, and any other such instruments that may be given by any
Person pursuant to the terms hereof, as such instruments may be amended and
modified from time to time.

 

“Multiemployer Plan” means any employee pension benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five (5) plan years, has made or been obligated to make contributions.

 

27

--------------------------------------------------------------------------------

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Subject Disposition, Involuntary Disposition or incurrence of Indebtedness
or issuance of Capital Stock, net of (a) attorneys’ fees, accountants’ fees,
investment banking fees, sales commissions, underwriting discounts, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder (other
than a Lien granted pursuant to a Credit Document) on such asset, other
customary expenses and brokerage, consultant and other customary fees, in each
case, actually incurred in connection therewith and directly attributable
thereto, (b) Taxes paid or payable as a result thereof (estimated reasonably and
in good faith by the Borrower and after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (c) solely with
respect to a Subject Disposition, the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (b) above)
(i) related to any of the Property Disposed of in such Subject Disposition and
(ii) retained by the Borrower or any of the Subsidiaries including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (provided,
however, the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds from and after the date of such reduction).  For purposes
hereof, “Net Cash Proceeds” includes any cash or Cash Equivalents received upon
the Disposition of any non-cash consideration received by any member of the
Consolidated Group in any Subject Disposition or Involuntary Disposition.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Bank Certificate”  has the meaning provided in Section 3.01(e).

 

“Non-Extension Notice Date” has the meaning provided in Section 2.03(b)(iii).

 

“Notes” means the Revolving Notes, the Swingline Note, the Term A Notes and the
Term B Notes.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party (including
any Foreign Subsidiary which becomes a borrower hereunder pursuant to
Section 1.08) arising under any Credit Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract between any Credit Party and any Lender or
Affiliate of a Lender or any Person that was a Lender or Affiliate of a Lender
at the time it entered into such Swap Contract, to the extent such Swap Contract
is otherwise permitted hereunder (each, in such capacity, a “Hedge Bank”) and
(c) all obligations under any Treasury Management Agreement between any Credit
Party and any Lender or Affiliate of a Lender or

 

28

--------------------------------------------------------------------------------


 

any Person that was a Lender or Affiliate of a Lender at the time it entered
into such Treasury Management Agreement (each, in such capacity, a “Treasury
Management Bank”).

 

“OID” has the meaning provided in Section 2.01(h).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Credit Document or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Credit Agreement or any other
Credit Document.

 

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any Borrowings and prepayments or repayments of Revolving
Loans occurring on such date; (b) with respect to Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Swingline Loans occurring on such
date; (c) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts and (d) with respect to the Term A Loans or Term B Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of the Term A Loans or Term B Loans on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the applicable offshore interbank market for such currency to major banks in
such interbank market.

 

“Participant” has the meaning provided in Section 11.06(d).

 

“Participant Register” has the meaning provided in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

29

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

 

“Permitted Acquisition” means any Acquisition; provided that (i) no Default or
Event of Default shall have occurred and be continuing or exist immediately
after giving effect to such Acquisition, (ii) after giving effect on a Pro Forma
Basis to the Investment to be made, as of the last day of the most recently
ended fiscal quarter at the end of which financial statements were required to
have been delivered pursuant to Section 7.01(a) or (b) (or, prior to such first
required delivery date for such financial statements, as of the last day of the
most recent period referred to in the first sentence of Section 6.05), the
Borrower would be in compliance with Section 8.10 (and if such Acquisition
involves consideration greater than $15.0 million, then the Borrower shall
deliver a certificate of a Responsible Officer as to the satisfaction of the
requirements in this clause (ii)) and, (iii) if such Acquisition involves
consideration in excess of $10.0 million (or if the total of all consideration
for all Acquisitions since the Closing Date exceeds $30.0 million), all assets
acquired in such Acquisition shall be held by the Borrower or a Guarantor and
all Persons acquired in such Acquisition shall become Guarantors;
provided further that the Borrower may elect to allocate consideration expended
in such Acquisition for Property to be held by members of the Consolidated Group
that are not the Borrower or Guarantors or Acquisitions of Subsidiaries that are
not Guarantors to Investments made pursuant to Sections 8.02(f), (k) or, to the
extent the consideration comes from a Foreign Subsidiary, Section 8.02(g), so
long as capacity to make such Investments pursuant to the applicable Section is
available at the time of such allocation (and any consideration so allocated
shall reduce capacity for Investments pursuant to such Sections to the extent
that capacity for such Investments are limited by such Sections), and to the
extent such consideration is in fact so allocated to one of such Sections in
accordance with the foregoing requirements, such consideration shall not count
toward the $10.0 million and $30.0 million limitations set forth in this clause
(iii) and (iv) in the case of an Acquisition of any member of the Live Nation
Group only, no Live Nation Default shall have occurred and be continuing.

 

“Permitted Business” means the businesses of the Borrower and its Subsidiaries
conducted on the Closing Date and any business reasonably related, ancillary or
complementary thereto and any reasonable extension thereof.

 

“Permitted Holders” means each of (a) Barry Diller and (b) Liberty Media
Corporation, and, in each case, such Person’s Affiliates and any group with
respect to which any such Persons (including Affiliates) collectively exercise a
majority of the voting power.  Prior to the Spin-Off, IAC and its Subsidiaries
will also be deemed to be Permitted Holders.

 

“Permitted Liens” means Liens permitted pursuant to Section 8.01.

 

30

--------------------------------------------------------------------------------


 

“Permitted Tax Distributions”  means payments, dividends or distributions by the
Borrower or any of its Subsidiaries to any member of the Live Nation Group in
order to pay consolidated or combined federal, state or local income taxes
attributable to the income of Borrower or any of its Subsidiaries in an amount
not to exceed the income tax liabilities that would have been payable by the
Borrower and its Subsidiaries on a stand-alone basis, reduced by any such income
taxes paid or to be paid directly by the Borrower or its Subsidiaries.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Platform” has the meaning provided in Section 7.02.

 

“Pledge Agreement” means the pledge agreement substantially in the form of
Exhibit 1.01A (it being understood that the pledgors party thereto and schedules
thereto shall be reasonably satisfactory to the Administrative Agent), given by
the Credit Parties, as pledgors, to the Collateral Agent to secure the
Obligations, and any other pledge agreements that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

“Pro Forma Basis” means, with respect to any Subject Disposition, Specified
Disposition, Acquisition, Incremental Loan Facilities or, the Transactions or
the Live Nation Merger, for purposes of determining the applicable pricing level
under the definition of “Applicable Percentage” and determining compliance with
the financial covenants and conditions and the requirements of the definition of
“Immaterial Subsidiary” hereunder, that such Subject Disposition, Specified
Disposition, Acquisition, Incremental Loan Facilities or, the Transactions or
the Live Nation Merger shall be deemed to have occurred as of the first day of
the period of four (4) consecutive fiscal quarters ending as of the end of the
most recent fiscal quarter for which annual or quarterly financial statements
shall have been delivered in accordance with the provisions hereof, after giving
effect to any Pro Forma Cost Savings.  Further, for purposes of making
calculations on a “Pro Forma Basis” hereunder, (a) in the case of any Subject
Disposition or Specified Disposition, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject of such Subject Disposition or Specified Disposition shall
be excluded to the extent relating to any period prior to the date thereof and
(ii) Indebtedness paid or retired in connection with such Subject Disposition or
Specified Disposition shall be deemed to have been paid and retired as of the
first day of the applicable period; and (b) in the case of any Acquisition,
(i) income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject thereof shall be
included to the extent relating to any period prior to the date thereof and
(ii) Indebtedness incurred in connection with such Acquisition shall be deemed
to have been incurred as of the first day of the applicable period (and interest
expense shall be imputed for the applicable period assuming prevailing interest
rates hereunder).

 

31

--------------------------------------------------------------------------------


 

“Pro Forma Cost Savings” means, with respect to any period, the reduction in net
costs and related adjustments that (i) were directly attributable to an
Acquisition, Subject Disposition or, Specified Disposition or the Live Nation
Merger that occurred during the four-quarter reference period or subsequent to
the four-quarter reference period and on or prior to the date of determination
and calculated on a basis that is consistent with Regulation S-X under the
Securities Laws, as amended and in effect and applied as of the date hereof,
(ii) were actually implemented by the business that was the subject of any such
Acquisition, Subject Disposition or, Specified Disposition or the Live Nation
Merger or actually implemented by the Borrower and its Subsidiaries in
connection with such Acquisition, Subject Disposition or, Specified Disposition
or the Live Nation Merger, in each case, within 12 months after the date of the
Acquisition, Subject Disposition or, Specified Disposition or the Live Nation
Merger and prior to the date of determination that are supportable and
quantifiable by the underlying accounting records of such business or
(iii) relate to (A) the business that is the subject of or (B) the business of
the Borrower and its Subsidiaries arising from any such Acquisition, Subject
Disposition or, Specified Disposition or the Live Nation Merger and that the
Borrower reasonably determines are probable based upon specifically identifiable
actions to be taken within 12 months of the date of the Acquisition, Subject
Disposition, or, Specified Disposition or the Live Nation Merger and, in each
case, are described, as provided below, in a certificate from a Responsible
Officer of the Borrower, as if all such reductions in costs had been effected as
of the beginning of such period.  Pro Forma Cost Savings described above shall
be accompanied by a certificate from a Responsible Officer of the Borrower
delivered to the Administrative Agent that outlines the specific actions taken
or to be taken, the net cost savings achieved or to be achieved from each such
action and that, in the case of clause (iii) above, such savings have been
determined to be probable; provided that such net costs and related adjustments
referred to in clauses (ii) and (iii) shall not exceed $15.0 million in any
period for which Consolidated EBITDA is calculated plus, in the case of any net
costs and related adjustments in connection with the Live Nation Merger only, an
additional $15.0 million.

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of outstanding Term A Loans or Term B Loans
(or, prior to the Funding Date, Term A Loan Commitments or Term B Loan
Commitments) or Revolving Commitments, as applicable, of such Lender at such
time and the denominator of which is the aggregate amount of Term A Loans, Term
B Loans (or, prior to the Funding Date, Term A Loan Commitments or Term B Loan
Commitments) or Revolving Commitments, as applicable, at such time; provided
that if such Revolving Commitments have been terminated, then the Pro Rata Share
of each applicable Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Qualified Capital Stock” means any Capital Stock of the Borrower other than
Disqualified Capital Stock.

 

“Register” has the meaning provided in Section 11.06(c).

 

32

--------------------------------------------------------------------------------


 

“Registered Public Accounting Firm” has the meaning provided in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System of the United States as from time to time in effect and all
official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) a Loan Notice and (b) with respect to an L/C Credit
Extension, a L/C Application.

 

“Required Approved Currency Revolving Lenders” means, as of any date of
determination, Lenders having more than fifty percent (50%) of the Aggregate
Approved Currency Revolving Commitments or, if the Approved Currency Revolving
Commitments shall have expired or been terminated, Lenders holding more than
fifty percent (50%) of the aggregate principal amount of Approved Currency
Revolving Loans; provided that the Approved Currency Revolving Commitment of,
and the portion of Approved Currency Revolving Loans held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Approved Currency Revolving Lenders

 

“Required Dollar Revolving Lenders” means, as of any date of determination,
Lenders having more than fifty percent (50%) of the Aggregate Dollar Revolving
Commitments or, if the Dollar Revolving Commitments shall have expired or been
terminated, Lenders holding more than fifty percent (50%) of the aggregate
principal amount of Dollar Revolving Obligations (including, in each case, the
aggregate principal amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans); provided that the Dollar
Revolving Commitment of, and the portion of Dollar Revolving Obligations held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Dollar Revolving Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the sum of (i) the Term Loan Commitments (or, from
and after the initial borrowings hereunder, the Term Loans) and (ii) the
Aggregate Revolving Commitments (or, if the Revolving Commitments shall have
expired or been terminated, the Revolving Obligations (including, in each case,
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans)); provided that the
Commitments of, and the portion of the Loan Obligations held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the Aggregate Revolving Commitments or,
if the Revolving

 

33

--------------------------------------------------------------------------------


 

Commitments shall have expired or been terminated, Lenders holding more than
fifty percent (50%) of the aggregate principal amount of Revolving Obligations
(including, in each case, the aggregate principal amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swingline Loans);
provided that the Revolving Commitment of, and the portion of Revolving
Obligations held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Lenders
holding more than fifty percent (50%) of the aggregate principal amount of Term
A Loan Commitments (or, from and after the initial borrowings hereunder, the
Term A Loans); provided that the Term A Loan Commitments held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Term Lenders.

 

“Required Term B Lenders” means, as of any date of determination, Lenders
holding more than fifty percent (50%) of the aggregate principal amount of Term
B Loan Commitments (or, from and after the initial borrowings hereunder, the
Term B Loans); provided that the Term B Loan Commitments held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Term Lenders.

 

“Responsible Officer” means the chief executive officer, chief operating
officer, the president, any executive vice president, the chief financial
officer, the chief accounting officer, the treasurer, any assistant treasurer,
any vice president, any senior vice president, the secretary or the general
counsel of a Credit Party, any manager of a Credit Party that is a limited
liability company or the general partner of a Credit Party that is a limited
partnership.  Any document delivered hereunder that is signed by a Responsible
Officer of a Credit Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Credit Party, and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Credit Party.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
member of the Consolidated Group, (ii) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or of any option, warrant or other right to acquire
any such Capital Stock or (iii) any payment or prepayment of principal on or
redemption, repurchase or acquisition for value of, any (x) Indebtedness of any
member of the Consolidated Group that is not secured by a Lien or (y)
Subordinated Debt of any member of the Consolidated Group, except or any
Indebtedness of any member of the Consolidated Group incurred pursuant to
(a) the Azoff Promissory Note, (b) the Senior Notes, (c) Section 8.03(f) or
(d) to the extent representing a refinancing of any Indebtedness described in
the foregoing clauses (b) or (c), Section 8.03(l) except, in each case, any
scheduled payment of principal.

 

“Revaluation Date” means, with respect to (x) any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such

 

34

--------------------------------------------------------------------------------


 

additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require and (y) any Revolving Loan, each of the
following: (i) each date of Borrowing of a Revolving Loan denominated in an
Alternative Currency, (ii) each date of any payment by any Revolving Lender
under any Revolving Loan denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the Required Revolving Lenders
shall require.

 

“Revolving CAM Exchange” means the exchange of the Revolving Lenders’ interests
in the Designated Revolving Obligations provided for in Section 2.14.

 

“Revolving CAM Exchange Date” means the first date after the Closing Date on
which there shall occur (a) any event described in Section 9.01(f) or (h) with
respect to the Borrower or (b) an acceleration of Revolving Loans or termination
of the Revolving Commitments pursuant to Section 9.02.

 

“Revolving CAM Percentage” means, as to each Revolving Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the Revolving
Commitments of such Revolving Lender immediately prior to the Revolving CAM
Exchange Date and any termination of Revolving Commitments and (b) the
denominator shall be the Aggregate Revolving Commitments of all Revolving
Lenders immediately prior to the Revolving CAM Exchange Date and any termination
of Revolving Commitments.

 

“Revolving Commitment” means a Dollar Revolving Commitment or an Approved
Currency Revolving Commitment and “Revolving Commitments” means, collectively,
the Dollar Revolving Commitments and Approved Currency Revolving Commitments.

 

“Revolving Commitment Percentage” means the collective reference to the Dollar
Revolving Commitment Percentage and the Approved Currency Revolving Commitment
Percentage.

 

“Revolving Committed Amount” means the collective reference to the Dollar
Revolving Committed Amount and the Approved Currency Revolving Committed Amount.

 

“Revolving Facility” means the Dollar Revolving Facility or the Approved
Currency Revolving Facility and “Revolving Facilities” means, collectively, the
Dollar Revolving Facility and the Approved Currency Revolving Facility.

 

“Revolving Lender” means a Dollar Revolving Lender or an Approved Currency
Revolving Lender and “Revolving Lenders” means the collective reference to
Dollar Revolving Lenders and Approved Currency Revolving Lenders.

 

“Revolving Lender Joinder Agreement” means a joinder agreement, in a form to be
agreed among the Administrative Agent, the Borrower and each Lender with an
Incremental Revolving Commitment, executed and delivered in accordance with the
provisions of Section 2.01(f).

 

35

--------------------------------------------------------------------------------


 

“Revolving Loan” means a Dollar Revolving Loan or an Approved Currency Revolving
Loan and “Revolving Loans” means, collectively, Dollar Revolving Loans and
Approved Currency Revolving Loans.

 

“Revolving Notes” means the collective reference to the Dollar Revolving Notes
and the Approved Currency Revolving Notes.

 

“Revolving Obligations” means the collective reference to the Dollar Revolving
Obligations and the Approved Currency Revolving Loans.

 

“Revolving Termination Date” means the fifth anniversary of the Closing Date.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as applicable, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“Scheduled Matter” has the meaning provided in Section 5.01(c)(ii).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Security Agreement” means the security agreement substantially in the form of
Exhibit 1.01B, (it being understood that the grantors party thereto and
schedules thereto shall be reasonably satisfactory to the Administrative Agent),
given by Credit Parties, as grantors, to the Collateral Agent to secure the
Obligations, and any other security agreements that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

36

--------------------------------------------------------------------------------


 

“Senior Notes” means the Borrower’s 10.75% Senior Notes due 2016 in an aggregate
principal amount of $300.0 million to be issued on or prior to the Funding Date
and any exchange notes issued in exchange therefor pursuant to the registration
rights agreement executed in connection with the issuance thereof.

 

“Separation Agreement” means the Separation Agreement to be dated on or prior to
the Spin-Off Date among Interval Leisure Group, Inc., HSN, Inc., Tree.com, the
Borrower and IAC, together with all schedules, annexes, exhibits and other
attachments thereto.

 

“Series A Preferred” has the meaning provided in Section 8.06(k).

 

“Significant Subsidiary” means (1) any Subsidiary that satisfies the criteria
for a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation
S-X under the Securities Laws, as such Regulation is in effect on the Closing
Date (with the references to 10% in such Rule being deemed to be 5.0% for the
purposes of this definition), and (2) any Subsidiary that, when aggregated with
all other Subsidiaries that are not otherwise Significant Subsidiaries and as to
which any event described in Section 9.01(f) or (h) has occurred and is
continuing, would constitute a Significant Subsidiary under clause (1) of this
definition.

 

“Solvent” means, with respect to any Person, as of any date of determination,
(a) the Fair Value and Present Fair Saleable Value of the aggregate assets of
such Person exceeds the value of its Liabilities; (b) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business; (c) such Person will be able to pay its Liabilities as they mature
or become absolute; and (d) the Fair Value and Present Fair Saleable Value of
the aggregate assets of such Person exceeds the value of its Liabilities by an
amount that is not less than the capital of such Subject Entity (as determined
pursuant to Section 154 of the Delaware General Corporate Law). The term
“Solvency” shall have an equivalent meaning. For the purposes of this
definition, “Fair Value”  means the aggregate amount at which the assets of the
applicable entity (including goodwill) would change hands between a willing
buyer and a willing seller, within a commercially reasonable amount of time,
each having reasonable knowledge of the relevant facts, neither being under any
compulsion to act and with equity to both; “Present Fair Saleable Value” means
the aggregate amount of net consideration (giving effect to reasonable and
customary costs of sale or taxes) that could be expected to be realized if the
aggregate assets of the applicable entity are sold with reasonable promptness in
an arm’s length transaction under present conditions for the sale of assets of
comparable business enterprises; and “Liabilities”  means all debts and other
liabilities of the applicable entity, whether secured, unsecured, fixed,
contingent, accrued or not yet accrued.

 

“SPC” has the meaning provided in Section 11.06(h).

 

“Specified Disposition” means any Disposition referred to in clause (a) of the
definition of Subject Disposition, to the extent a material amount of Property
is disposed of in such Disposition.

 

“Specified Intercompany Transfers” means a Disposition of Property by a Credit
Party to a member of the Consolidated Group that is not a Credit Party.

 

37

--------------------------------------------------------------------------------

 

“Spin-Off” means the spin-off of the Borrower from IAC pursuant to the
Separation Agreement, such that from and after such spin-off, the Borrower will
exist as a separate publicly traded entity.

 

“Spin-Off Date” means the date upon which the Spin-Off is consummated.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (x) New York time, in the case of Canadian Dollars, or
(y) London time, in the case of any other currency, in each case on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Administrative Agent or the L/C Issuer may obtain
such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

 

“Statutory Reserves” means for any Interest Period for any Borrowing of
Eurodollar Rate Loans in Dollars, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained during such Interest Period under Regulation D by member banks of the
United States Federal Reserve System in New York City with deposits exceeding
one billion Dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D).  Borrowings of Eurodollar Rate Loans shall be deemed to
constitute Eurodollar liabilities and to be subject to such reserve requirements
without benefit of or credit for proration, exceptions or offsets which may be
available from time to time to any Lender under Regulation D.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subject Disposition” means any Disposition other than (a) Dispositions of
damaged, worn-out or obsolete Property that, in the Borrower’s reasonable
judgment, is no longer used or useful in the business of the Borrower or its
Subsidiaries; (b) Dispositions of inventory, services or other property in the
ordinary course of business; (c) Dispositions of Property to the extent that
(i) such Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement equipment or
property; (d) licenses, sublicenses, leases and subleases not interfering in any
material respect with the business of any member of the Consolidated Group;
(e) sales or discounts of accounts receivable in connection with the compromise
or collection thereof in the ordinary course of business; (f) any Disposition at
any time by (i) a Credit Party to any other Credit Party, (ii) a Subsidiary that
is not a Credit Party to a Credit Party or (iii) a Subsidiary that is not a
Credit Party to another Subsidiary that is not a Credit Party; (g) Specified
Intercompany Transfers; (h) the sale of Cash Equivalents; (i) an Excluded Sale
and Leaseback Transaction; (j) Dispositions pursuant to a transaction
contemplated by Section 8.12; (k) Restricted Payments permitted by Section 8.06;
(l) mergers and consolidations permitted by Section 8.04 and (m) the granting of
Liens permitted pursuant to Section 8.01.

 

38

--------------------------------------------------------------------------------


 

“Subordinated Debt” means (x) as to the Borrower, any Funded Debt of the
Borrower that is expressly subordinated in right of payment to the prior payment
of any of the Loan Obligations of the Borrower and (y) as to any Guarantor, any
Funded Debt of such Guarantor that is expressly subordinated in right of payment
to the prior payment of any of the Loan Obligations of such Guarantor.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.

 

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment or performance of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and

 

39

--------------------------------------------------------------------------------


 

termination values determined in accordance therewith, such termination values,
and (b) for any date prior to the date referenced in clause (a), the amounts
determined as the mark-to-market values for such Swap Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include a Lender or
any Affiliate of a Lender).

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(c).

 

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans, and with respect to
each Lender, the commitment of such Lender to purchase participation interests
in Swingline Loans.

 

“Swingline Lender” means JPMCB in its capacity as such, together with any
successor in such capacity.

 

“Swingline Loan” has the meaning provided in Section 2.01(c).

 

“Swingline Note” means the promissory note given to evidence the Swingline
Loans, as amended, restated, modified, supplemented, extended, renewed or
replaced.  A form of Swingline Note is attached as Exhibit 2.13-3

 

“Swingline Sublimit” has the meaning provided in Section 2.01(c).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term A Commitment Fee” has the meaning provided in Section 2.09.

 

“Term A Lenders” means, prior to the funding of the initial Term A Loans on the
Funding Date, those Lenders with Term A Loan Commitments, and after funding of
the Term A Loans, those Lenders holding a portion of the Term A Loans, together
with their successors and permitted assigns.  The initial Term A Lenders are set
forth on Schedule 2.01.

 

“Term A Loan Commitment” means, for each Term A Lender, the commitment of such
Lender to make a portion of the Term A Loan hereunder; provided that, at any
time after funding of the Term A Loans, determinations of “Required Lenders” and
“Required Term A Lenders” shall be based on the outstanding principal amount of
the Term A Loan.

 

“Term A Loan Commitment Percentage” means, for each Term A Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is the principal amount of such Lender’s Term A Loan, and the denominator
of which is the

 

40

--------------------------------------------------------------------------------


 

Outstanding Amount of the Term A Loans.  The initial Term A Loan Commitment
Percentages are set forth on Schedule 2.01.

 

“Term A Loan Committed Amount” means, for each Term A Lender, the amount of such
Lender’s Term A Loan Commitment.  The initial Term A Loan Committed Amounts are
set forth on Schedule 2.01.

 

“Term A Loan Termination Date” means the fifth anniversary of the Closing Date.

 

“Term A Loans” has the meaning provided in Section 2.01(d).

 

“Term A Note” means the promissory notes substantially in the form of
Exhibit 2.13-4, if any, given to evidence the Term A Loans, as amended,
restated, modified, supplemented, extended, renewed or replaced.

 

“Term B Commitment Fee” has the meaning provided in Section 2.09.

 

“Term B Lenders” means, prior to the funding of the initial Term B Loans on the
Funding Date, those Lenders with Term B Loan Commitments, and after funding of
the Term B Loans, those Lenders holding a portion of the Term B Loans (including
any Incremental Term Loans that are Term B Loans), together with their
successors and permitted assigns.  The initial Term B Lenders are set forth on
Schedule 2.01.

 

“Term B Loan Commitment” means, for each Term B Lender, the commitment of such
Lender to make a portion of the Term B Loan hereunder; provided that, at any
time after funding of the Term B Loans, determinations of “Required Lenders” and
“Required Term B Lenders” shall be based on the outstanding principal amount of
the Term B Loan.

 

“Term B Loan Commitment Percentage” means, for each Term B Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is the principal amount of such Lender’s Term B Loan (including any
Incremental Term Loans that are Term B Loans), and the denominator of which is
the Outstanding Amount of the Term B Loans (including any Incremental Term Loans
that are Term B Loans).  The initial Term B Loan Commitment Percentages are set
forth on Schedule 2.01.

 

“Term B Loan Committed Amount” means, for each Term B Lender, the amount of such
Lender’s Term B Loan Commitment.  The initial Term B Loan Committed Amounts are
set forth on Schedule 2.01.

 

“Term B Loan Termination Date” means the sixth anniversary of the Closing Date.

 

“Term B Loans” has the meaning provided in Section 2.01(e).

 

“Term B Note” means the promissory notes substantially in the form of
Exhibit 2.13-5, if any, given to evidence the Term B Loans, as amended,
restated, modified, supplemented, extended, renewed or replaced.

 

41

--------------------------------------------------------------------------------


 

“Term Loan Commitments” means the Term A Loan Commitment and the Term B Loan
Commitment.

 

“Term Loan Lenders” means the Term A Lenders and the Term B Lenders.

 

“Term Loans” means the Term A Loans and the Term B Loans.

 

“Transactions” means the borrowing of the Term A Loans and the Term B Loans on
the Funding Date, the consummation of the Spin-Off, the issuance of the Senior
Notes, the payment of the IAC Dividend, the distribution by the Borrower of
intercompany receivables, directly or indirectly, to IAC or any of its
subsidiaries, the other transactions contemplated by Section 8.12, and the
payment of fees and expenses in connection with the foregoing.

 

“Treasury Management Bank” has the meaning provided in the definition of
Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, purchase cards, account
reconciliation and reporting and trade finance services.

 

“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that one hundred percent (100%) of the Capital Stock
with ordinary voting power issued by such Subsidiary (other than directors’
qualifying shares and investments by foreign nationals mandated by applicable
Law) is beneficially owned, directly or indirectly, by such Person.

 

42

--------------------------------------------------------------------------------


 

1.02        Interpretative Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Credit Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to “Articles,” “Sections,” “Exhibits” and
“Schedules” shall be construed to refer to articles and sections of, and
exhibits and schedules to, the Credit Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.

 

1.03        Accounting Terms and Provisions.

 


(A)           AS USED HEREIN, “GAAP” MEANS GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES IN EFFECT IN THE UNITED STATES AS SET FORTH IN THE OPINIONS AND
PRONOUNCEMENTS OF THE ACCOUNTING PRINCIPLES BOARD AND THE AMERICAN INSTITUTE OF
CERTIFIED PUBLIC ACCOUNTANTS AND STATEMENTS AND PRONOUNCEMENTS OF THE FINANCIAL
ACCOUNTING STANDARDS BOARD FROM TIME TO TIME APPLIED ON A CONSISTENT BASIS,
SUBJECT TO THE PROVISIONS OF THIS SECTION 1.03.  FOR THE AVOIDANCE OF DOUBT, FOR
ANY PERIOD PRIOR TO THE CONSUMMATION OF THE SPIN-OFF, ANY FINANCIAL DEFINITIONS
FOR THE BORROWER AND ITS SUBSIDIARIES SHALL BE CALCULATED ON A COMBINED BASIS
CONSISTENT WITH THE FINANCIAL STATEMENTS SET FORTH IN SECTION 6.05.  ALL
ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY DEFINED

 

43

--------------------------------------------------------------------------------


 


HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA (INCLUDING
FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE SUBMITTED
PURSUANT TO THIS CREDIT AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS IN A MANNER CONSISTENT WITH THAT USED IN PREPARING
THE AUDITED FINANCIAL STATEMENTS REFERENCED IN SECTION 6.05, EXCEPT AS OTHERWISE
SPECIFICALLY PRESCRIBED HEREIN.


 


(B)           NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY,
DETERMINATIONS OF (I) THE CONSOLIDATED TOTAL LEVERAGE RATIO FOR PURPOSES OF
DETERMINING THE APPLICABLE PRICING LEVEL UNDER THE DEFINITION OF “APPLICABLE
PERCENTAGE”, (II) COMPLIANCE WITH COVENANTS AND CONDITIONS AND (III) REVENUES
FOR DETERMINING MATERIAL SUBSIDIARIES AND IMMATERIAL SUBSIDIARIES SHALL BE MADE
ON A PRO FORMA BASIS.  TO THE EXTENT COMPLIANCE WITH THE COVENANTS IN
SECTION 8.10 IS BEING CALCULATED AS OF A DATE THAT IS PRIOR TO THE FIRST TEST
DATE UNDER SECTION 8.10 IN ORDER TO DETERMINE THE PERMISSIBILITY OF A
TRANSACTION, THE LEVELS FOR THE COVENANTS AS OF THE FIRST TEST DATE UNDER
SECTION 8.10 SHALL APPLY FOR SUCH PURPOSE.


 


(C)           IF AT ANY TIME ANY CHANGE IN GAAP OR IN THE CONSISTENT APPLICATION
THEREOF WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET
FORTH IN ANY CREDIT DOCUMENT, THE BORROWER MAY, AFTER GIVING WRITTEN NOTICE
THEREOF TO THE ADMINISTRATIVE AGENT, DETERMINE ALL SUCH COMPUTATIONS ON SUCH A
BASIS; PROVIDED THAT IF ANY CHANGE IN GAAP WOULD AFFECT THE COMPUTATION OF ANY
FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY CREDIT DOCUMENT, AND EITHER THE
BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST, THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR
REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN
GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS); PROVIDED FURTHER THAT,
UNTIL SO AMENDED (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN
ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE BORROWER SHALL
PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL STATEMENTS AND
OTHER DOCUMENTS REQUIRED UNDER THIS CREDIT AGREEMENT OR AS REASONABLY REQUESTED
HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR
REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


 


(D)           CONSOLIDATION OF VARIABLE INTEREST ENTITIES.  ALL REFERENCES
HEREIN TO CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES
OR TO THE DETERMINATION OF ANY AMOUNT FOR THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS OR ANY SIMILAR REFERENCE SHALL, IN EACH CASE, BE DEEMED TO
INCLUDE EACH VARIABLE INTEREST ENTITY THAT THE BORROWER IS REQUIRED TO
CONSOLIDATE PURSUANT TO FASB INTERPRETATION NO. 46 - CONSOLIDATION OF VARIABLE
INTEREST ENTITIES: AN INTERPRETATION OF ARB NO. 51 (JANUARY 2003) AS IF SUCH
VARIABLE INTEREST ENTITY WERE A SUBSIDIARY AS DEFINED HEREIN.


 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

44

--------------------------------------------------------------------------------


 

1.05        Times of Day.

 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06        Exchange Rates; Currency Equivalents.

 


(A)           THE ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS APPLICABLE, SHALL
DETERMINE THE SPOT RATES AS OF EACH REVALUATION DATE TO BE USED FOR CALCULATING
DOLLAR EQUIVALENT AMOUNTS OF L/C CREDIT EXTENSIONS AND OUTSTANDING AMOUNTS
DENOMINATED IN ALTERNATIVE CURRENCIES.  SUCH SPOT RATES SHALL BECOME EFFECTIVE
AS OF SUCH REVALUATION DATE AND SHALL BE THE SPOT RATES EMPLOYED IN CONVERTING
ANY AMOUNTS BETWEEN THE APPLICABLE CURRENCIES UNTIL THE NEXT REVALUATION DATE TO
OCCUR.  EXCEPT FOR PURPOSES OF FINANCIAL STATEMENTS DELIVERED HEREUNDER OR
CALCULATING COVENANTS HEREUNDER OR EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
APPLICABLE AMOUNT OF ANY CURRENCY (OTHER THAN DOLLARS) FOR PURPOSES OF THE
CREDIT DOCUMENTS SHALL BE SUCH DOLLAR EQUIVALENT AMOUNT AS SO DETERMINED BY THE
ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS APPLICABLE.


 


(B)           WHEREVER IN THIS CREDIT AGREEMENT IN CONNECTION WITH THE ISSUANCE,
AMENDMENT OR EXTENSION OF A LETTER OF CREDIT, AN AMOUNT, SUCH AS A REQUIRED
MINIMUM OR MULTIPLE AMOUNT, IS EXPRESSED IN DOLLARS, BUT SUCH LETTER OF CREDIT
IS DENOMINATED IN AN ALTERNATIVE CURRENCY, SUCH AMOUNT SHALL BE THE RELEVANT
ALTERNATIVE CURRENCY EQUIVALENT OF SUCH DOLLAR AMOUNT (ROUNDED TO THE NEAREST
UNIT OF SUCH ALTERNATIVE CURRENCY, WITH 0.5 OF A UNIT BEING ROUNDED UPWARD), AS
DETERMINED BY THE ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS THE CASE MAY BE.


 

1.07        Additional Alternative Currencies.

 


THE BORROWER MAY FROM TIME TO TIME REQUEST THAT AN ADDITIONAL CURRENCY BE ADDED
AS “ALTERNATIVE CURRENCY;” PROVIDED THAT SUCH REQUESTED CURRENCY IS A LAWFUL
CURRENCY (OTHER THAN DOLLARS) THAT IS READILY AVAILABLE AND FREELY TRANSFERABLE
AND CONVERTIBLE INTO DOLLARS.  SUCH REQUEST SHALL BE SUBJECT TO THE APPROVAL OF
THE ADMINISTRATIVE AGENT AND EACH APPROVED CURRENCY REVOLVING LENDER; PROVIDED
THAT IF SUCH “ALTERNATIVE CURRENCY” IS TO BE USED FOR LETTERS OF CREDIT ONLY,
SUCH REQUEST SHALL BE SUBJECT ONLY TO THE APPROVAL OF THE ADMINISTRATIVE AGENT
AND THE L/C ISSUER.


 

1.08        Additional Borrowers.

 


NOTWITHSTANDING ANYTHING IN SECTION 11.01 TO THE CONTRARY, FOLLOWING THE FUNDING
DATE, WITH THE CONSENT OF THE BORROWER, EACH APPROVED CURRENCY REVOLVING LENDER
AND THE ADMINISTRATIVE AGENT (BUT WITHOUT THE CONSENT OF ANY OTHER LENDER), THIS
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE AMENDED TO ADD ONE OR
MORE FOREIGN SUBSIDIARIES OF THE BORROWER AS ADDITIONAL BORROWERS UNDER THE
APPROVED CURRENCY REVOLVING FACILITY.  ANY OBLIGATIONS IN RESPECT OF BORROWINGS
BY ANY FOREIGN SUBSIDIARY UNDER THE CREDIT AGREEMENT WILL CONSTITUTE
“OBLIGATIONS” AND “SECURED OBLIGATIONS” FOR ALL PURPOSES OF THE CREDIT DOCUMENTS
AND ANY SUCH AMENDMENT MAY REQUIRE SUCH FOREIGN SUBSIDIARY TO PROVIDE ADDITIONAL
COLLATERAL (BUT SOLELY FOR THE OBLIGATIONS OF SUCH FOREIGN SUBSIDIARY
HEREUNDER).  ANY SUCH AMENDMENT MAY ALSO AFFECT ANY OTHER AMENDMENTS TO THIS
CREDIT AGREEMENT (INCLUDING, WITHOUT LIMITATION, AMENDMENTS TO SECTION 3.01 OF
THIS CREDIT AGREEMENT AND THE DEFINITION OF “EXCLUDED TAXES”)

 

45

--------------------------------------------------------------------------------


 


AND THE OTHER CREDIT DOCUMENTS AS ARE CONSENTED TO BY THE ADMINISTRATIVE AGENT,
THE BORROWER AND EACH APPROVED CURRENCY REVOLVING LENDER AS MAY BE REASONABLY
NECESSARY OR APPROPRIATE TO APPROPRIATELY INCLUDE SUCH FOREIGN SUBSIDIARY AS A
BORROWER HEREUNDER (PROVIDED THAT NO SUCH AMENDMENT SHALL ADVERSELY AFFECT THE
RIGHTS OF ANY LENDER THAT HAS NOT CONSENTED TO SUCH AMENDMENT IN ANY MATERIAL
RESPECT).


 

1.09        Change of Currency.

 


(A)           EACH OBLIGATION OF THE BORROWER TO MAKE A PAYMENT DENOMINATED IN
THE NATIONAL CURRENCY UNIT OF ANY MEMBER STATE OF THE EUROPEAN UNION THAT ADOPTS
THE EURO AS ITS LAWFUL CURRENCY AFTER THE DATE HEREOF SHALL BE REDENOMINATED
INTO EURO AT THE TIME OF SUCH ADOPTION (IN ACCORDANCE WITH THE EMU
LEGISLATION).  IF, IN RELATION TO THE CURRENCY OF ANY SUCH MEMBER STATE, THE
BASIS OF ACCRUAL OF INTEREST EXPRESSED IN THIS CREDIT AGREEMENT IN RESPECT OF
THAT CURRENCY SHALL BE INCONSISTENT WITH ANY CONVENTION OR PRACTICE IN THE
LONDON INTERBANK MARKET FOR THE BASIS OF ACCRUAL OF INTEREST IN RESPECT OF THE
EURO, SUCH EXPRESSED BASIS SHALL BE REPLACED BY SUCH CONVENTION OR PRACTICE WITH
EFFECT FROM THE DATE ON WHICH SUCH MEMBER STATE ADOPTS THE EURO AS ITS LAWFUL
CURRENCY; PROVIDED THAT IF ANY BORROWING IN THE CURRENCY OF SUCH MEMBER STATE IS
OUTSTANDING IMMEDIATELY PRIOR TO SUCH DATE, SUCH REPLACEMENT SHALL TAKE EFFECT,
WITH RESPECT TO SUCH BORROWING, AT THE END OF THE THEN CURRENT INTEREST PERIOD.


 


(B)           EACH PROVISION OF THIS CREDIT AGREEMENT SHALL BE SUBJECT TO SUCH
REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME SPECIFY TO BE APPROPRIATE TO REFLECT THE ADOPTION OF THE EURO BY ANY MEMBER
STATE OF THE EUROPEAN UNION AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES
RELATING TO THE EURO.


 


(C)           EACH PROVISION OF THIS CREDIT AGREEMENT ALSO SHALL BE SUBJECT TO
SUCH REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT MAY FROM
TIME TO TIME SPECIFY TO BE APPROPRIATE TO REFLECT A CHANGE IN CURRENCY OF ANY
OTHER COUNTRY AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES RELATING TO THE
CHANGE IN CURRENCY.


 

1.10        Letter of Credit Amounts.

 

Unless otherwise provided, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum
face amount available to be drawn of such Letter of Credit after giving effect
to all increases thereof contemplated by such Letter of Credit or the Issuer
Documents related thereto, whether or not such maximum face amount is in effect
at such time.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Commitments.

 

Subject to the terms and conditions set forth herein:

 


(A)           REVOLVING LOANS.

 

46

--------------------------------------------------------------------------------


 

(I)            DOLLAR REVOLVING LOANS.  FOLLOWING THE FUNDING DATE, EACH DOLLAR
REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS (THE “DOLLAR
REVOLVING LOANS”) IN DOLLARS TO THE BORROWER FROM TIME TO TIME ON ANY BUSINESS
DAY PRIOR TO THE REVOLVING TERMINATION DATE; PROVIDED THAT AFTER GIVING EFFECT
TO ANY SUCH DOLLAR REVOLVING LOAN, (X) WITH RESPECT TO THE DOLLAR REVOLVING
LENDERS COLLECTIVELY, THE OUTSTANDING AMOUNT OF DOLLAR REVOLVING OBLIGATIONS
SHALL NOT EXCEED ONE HUNDRED MILLION DOLLARS ($100,000,000) (AS SUCH AMOUNT MAY
BE INCREASED PURSUANT TO SECTION 2.01(G) OR DECREASED PURSUANT TO SECTIONS 2.07
OR 9.02(A), THE “AGGREGATE DOLLAR REVOLVING COMMITTED AMOUNT”) AND (Y) WITH
RESPECT TO EACH DOLLAR REVOLVING LENDER INDIVIDUALLY, SUCH LENDER’S DOLLAR
REVOLVING COMMITMENT PERCENTAGE OF DOLLAR REVOLVING OBLIGATIONS SHALL NOT EXCEED
ITS RESPECTIVE DOLLAR REVOLVING COMMITTED AMOUNT.  DOLLAR REVOLVING LOANS MAY
CONSIST OF BASE RATE LOANS, EURODOLLAR RATE LOANS OR A COMBINATION THEREOF, AS
THE BORROWER MAY REQUEST.  DOLLAR REVOLVING LOANS MAY BE REPAID AND REBORROWED
IN ACCORDANCE WITH THE PROVISIONS HEREOF.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NO DOLLAR REVOLVING LOANS IN EXCESS OF $25.0 MILLION IN THE AGGREGATE
MAY BE BORROWED PRIOR TO COMPLETION OF THE SPIN-OFF.

 

(II)           APPROVED CURRENCY REVOLVING LOANS.  FOLLOWING THE FUNDING DATE,
EACH APPROVED CURRENCY REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING
CREDIT LOANS (THE “APPROVED CURRENCY REVOLVING LOANS”) IN ONE OR MORE APPROVED
CURRENCIES TO THE BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY PRIOR TO THE
REVOLVING TERMINATION DATE; PROVIDED THAT AFTER GIVING EFFECT TO ANY SUCH
APPROVED CURRENCY REVOLVING LOAN, (X) WITH RESPECT TO THE APPROVED CURRENCY
REVOLVING LENDERS COLLECTIVELY, THE OUTSTANDING AMOUNT OF APPROVED CURRENCY
REVOLVING LOANS SHALL NOT EXCEED ONE HUNDRED MILLION DOLLARS ($100,000,000) (AS
SUCH AMOUNT MAY BE INCREASED PURSUANT TO SECTION 2.01(G) OR DECREASED IN
ACCORDANCE WITH THE SECTIONS 2.07 OR 9.02(A), THE “AGGREGATE APPROVED CURRENCY
REVOLVING COMMITTED AMOUNT”) AND (Y) WITH RESPECT TO EACH APPROVED CURRENCY
REVOLVING LENDER INDIVIDUALLY, SUCH LENDER’S APPROVED CURRENCY REVOLVING
COMMITMENT PERCENTAGE OF APPROVED CURRENCY REVOLVING LOANS SHALL NOT EXCEED ITS
RESPECTIVE APPROVED CURRENCY REVOLVING COMMITTED AMOUNT.  APPROVED CURRENCY
REVOLVING LOANS DENOMINATED IN DOLLARS OR CANADIAN DOLLARS MAY CONSIST OF BASE
RATE LOANS, EURODOLLAR RATE LOANS OR A COMBINATION THEREOF, AS THE BORROWER MAY
REQUEST.  APPROVED CURRENCY REVOLVING LOANS DENOMINATED IN AN ALTERNATIVE
CURRENCY (OTHER THAN CANADIAN DOLLARS) MUST CONSIST OF EURODOLLAR RATE LOANS. 
APPROVED CURRENCY REVOLVING LOANS MAY BE REPAID AND REBORROWED IN ACCORDANCE
WITH THE PROVISIONS HEREOF.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NO
REVOLVING LOANS IN EXCESS OF $25.0 MILLION IN THE AGGREGATE MAY BE BORROWED
PRIOR TO COMPLETION OF THE SPIN-OFF.

 


(B)           LETTERS OF CREDIT.  ON AND AFTER THE FUNDING DATE, (X) EACH L/C
ISSUER, IN RELIANCE UPON THE COMMITMENTS OF THE DOLLAR REVOLVING LENDERS SET
FORTH HEREIN, AGREES (A) TO ISSUE LETTERS OF CREDIT DENOMINATED IN DOLLARS OR IN
ONE OR MORE ALTERNATIVE CURRENCIES, FOR THE ACCOUNT OF THE BORROWER (OR FOR THE
ACCOUNT OF ANY MEMBER OF THE CONSOLIDATED GROUP OR BCV, BUT IN SUCH CASE THE
BORROWER WILL REMAIN OBLIGATED TO REIMBURSE THE L/C ISSUER FOR ANY AND ALL
DRAWINGS UNDER SUCH LETTER OF CREDIT, AND THE BORROWER ACKNOWLEDGES THAT THE
ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF MEMBERS OF THE CONSOLIDATED
GROUP OR BCV INURES TO THE BENEFIT OF THE BORROWER, AND THE BORROWER
ACKNOWLEDGES THAT THE BORROWER’S BUSINESS DERIVES

 

47

--------------------------------------------------------------------------------

 


SUBSTANTIAL BENEFITS FROM THE BUSINESS OF SUCH MEMBERS OF THE CONSOLIDATED GROUP
AND BCV) ON ANY BUSINESS DAY, (B) TO AMEND OR EXTEND LETTERS OF CREDIT
PREVIOUSLY ISSUED HEREUNDER, AND (C) TO HONOR DRAWINGS UNDER LETTERS OF CREDIT;
AND (Y) THE DOLLAR REVOLVING LENDERS SEVERALLY AGREE TO PURCHASE FROM THE L/C
ISSUER A PARTICIPATION INTEREST IN LETTERS OF CREDIT ISSUED HEREUNDER IN AN
AMOUNT EQUAL TO SUCH DOLLAR REVOLVING LENDER’S DOLLAR REVOLVING COMMITMENT
PERCENTAGE THEREOF; PROVIDED THAT (A) THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS
SHALL NOT EXCEED TWENTY MILLION DOLLARS ($20,000,000) (AS SUCH AMOUNT MAY BE
DECREASED IN ACCORDANCE WITH THE PROVISIONS HEREOF, THE “L/C SUBLIMIT”),
(B) WITH REGARD TO THE DOLLAR REVOLVING LENDERS COLLECTIVELY, THE OUTSTANDING
AMOUNT OF DOLLAR REVOLVING OBLIGATIONS SHALL NOT EXCEED THE AGGREGATE DOLLAR
REVOLVING COMMITTED AMOUNT, (C) WITH REGARD TO EACH DOLLAR REVOLVING LENDER
INDIVIDUALLY, SUCH DOLLAR REVOLVING LENDER’S DOLLAR REVOLVING COMMITMENT
PERCENTAGE OF DOLLAR REVOLVING OBLIGATIONS SHALL NOT EXCEED ITS RESPECTIVE
DOLLAR REVOLVING COMMITTED AMOUNT AND (D) THE OUTSTANDING AMOUNT OF L/C
OBLIGATIONS FOR THE ACCOUNT OF BCV SHALL NOT EXCEED $3,500,000.  SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT
SHALL BE FULLY REVOLVING, AND ACCORDINGLY THE BORROWER MAY OBTAIN LETTERS OF
CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT HAVE BEEN DRAWN
UPON AND REIMBURSED.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NO LETTERS OF
CREDIT MAY BE USED TO SUPPORT THE IAC DIVIDEND, THE SPIN-OFF, ANY TRANSACTION
CONTEMPLATED BY THE SPIN-OFF OR CONTEMPLATED BY SECTION 8.12.  ALL EXISTING
LETTERS OF CREDIT SHALL BE DEEMED TO HAVE BEEN ISSUED PURSUANT HERETO, AND FROM
AND AFTER THE FUNDING DATE SHALL BE SUBJECT TO AND GOVERNED BY THE TERMS AND
CONDITIONS HEREOF.


 


(C)           SWINGLINE LOANS.  DURING THE COMMITMENT PERIOD, THE SWINGLINE
LENDER AGREES, IN RELIANCE UPON THE COMMITMENTS OF THE OTHER DOLLAR REVOLVING
LENDERS SET FORTH HEREIN, TO MAKE REVOLVING CREDIT LOANS (THE “SWINGLINE LOANS”)
TO THE BORROWER IN DOLLARS ON ANY BUSINESS DAY; PROVIDED THAT (I) THE
OUTSTANDING AMOUNT OF SWINGLINE LOANS SHALL NOT EXCEED FIFTEEN MILLION DOLLARS
($15,000,000) (AS SUCH AMOUNT MAY BE DECREASED IN ACCORDANCE WITH THE PROVISIONS
HEREOF, THE “SWINGLINE SUBLIMIT”) AND (II) WITH RESPECT TO THE DOLLAR REVOLVING
LENDERS COLLECTIVELY, THE OUTSTANDING AMOUNT OF DOLLAR REVOLVING OBLIGATIONS
SHALL NOT EXCEED THE AGGREGATE DOLLAR REVOLVING COMMITTED AMOUNT.  SWINGLINE
LOANS SHALL BE COMPRISED SOLELY OF BASE RATE LOANS, AND MAY BE REPAID AND
REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF.  IMMEDIATELY UPON THE
MAKING OF A SWINGLINE LOAN, EACH DOLLAR REVOLVING LENDER SHALL BE DEEMED TO, AND
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE SWINGLINE
LENDER A PARTICIPATION INTEREST IN SUCH SWINGLINE LOAN IN AN AMOUNT EQUAL TO
SUCH LENDER’S DOLLAR REVOLVING COMMITMENT PERCENTAGE THEREOF.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NO SWINGLINE LOANS MAY BE USED TO FUND THE IAC
DIVIDEND, THE SPIN-OFF, ANY TRANSACTION RELATED TO THE SPIN-OFF OR CONTEMPLATED
BY SECTION 8.12.


 


(D)           TERM A LOAN.  EACH OF THE TERM A LENDERS SEVERALLY AGREES TO MAKE
ITS PORTION OF THE TERM A LOANS (IN THE AMOUNT OF ITS RESPECTIVE TERM A LOAN
COMMITTED AMOUNT) TO THE BORROWER ON THE FUNDING DATE IN A SINGLE ADVANCE IN
DOLLARS IN AN AGGREGATE PRINCIPAL AMOUNT FOR ALL TERM A LENDERS OF ONE HUNDRED
MILLION DOLLARS ($100,000,000) (THE “TERM A LOANS”).  THE TERM A LOANS MAY
CONSIST OF BASE RATE LOANS, EURODOLLAR RATE LOANS OR A COMBINATION THERETO, AS
THE BORROWER MAY REQUEST.  AMOUNTS REPAID ON THE TERM A LOANS MAY NOT BE
REBORROWED.

 

48

--------------------------------------------------------------------------------


 


(E)           TERM B LOAN.  EACH OF THE TERM B LENDERS SEVERALLY AGREES TO MAKE
ITS PORTION OF THE TERM B LOANS (IN THE AMOUNT OF ITS RESPECTIVE TERM B LOAN
COMMITTED AMOUNT) TO THE BORROWER ON THE FUNDING DATE IN A SINGLE ADVANCE IN
DOLLARS IN AN AGGREGATE PRINCIPAL AMOUNT FOR ALL TERM B LENDERS OF THREE HUNDRED
FIFTY MILLION DOLLARS ($350,000,000) (THE “TERM B LOANS”).  THE TERM B LOANS MAY
CONSIST OF BASE RATE LOANS, EURODOLLAR RATE LOANS OR A COMBINATION THERETO, AS
THE BORROWER MAY REQUEST.  AMOUNTS REPAID ON THE TERM B LOANS MAY NOT BE
REBORROWED.


 


(F)            INCREMENTAL LOAN FACILITIES.  ANY TIME AFTER THE FUNDING DATE,
THE BORROWER MAY, UPON WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, ESTABLISH
ADDITIONAL CREDIT FACILITIES OF THE BORROWER (COLLECTIVELY, THE “INCREMENTAL
LOAN FACILITIES”) BY INCREASING THE AGGREGATE REVOLVING COMMITMENTS HEREUNDER AS
PROVIDED IN SECTION 2.01(G) (THE “INCREMENTAL REVOLVING COMMITMENTS”), OR
ESTABLISHING NEW TERM LOANS HEREUNDER AS PROVIDED IN SECTION 2.01(H) (THE
“INCREMENTAL TERM LOANS”); PROVIDED THAT:


 

(i)            the aggregate principal amount of loans and commitments for all
the Incremental Loan Facilities established after the Funding Date will not
exceed $125.0 million;

 

(ii)           no Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to any such Incremental Loan
Facility;

 

(iii)          the conditions to the making of a Credit Extension under
Section 5.02 shall be satisfied; and

 

(iv)          the Borrower shall have delivered a certificate to the
Administrative Agent demonstrating that, after giving effect on a Pro Forma
Basis to the borrowings to be made pursuant to such Incremental Loan Facility,
as of the last day of the most recently ended fiscal quarter at the end of which
financial statements were required to have been delivered pursuant to
Section 7.01(a) or (b) (or, prior to such first required delivery date for such
financial statements, as of the last day of the most recent period referred to
in the first sentence of Section 6.05), the Borrower would be in compliance with
Section 8.10.

 

In connection with the establishment of any Incremental Loan Facility,
(A) neither of the Lead Arrangers hereunder shall have any obligation to arrange
for or assist in arranging for any Incremental Loan Facility, (B) any
Incremental Loan Facility shall be subject to such conditions, including fee
arrangements, as may be provided in connection therewith and (C) none of the
Lenders shall have any obligation to provide commitments or loans for any
Incremental Loan Facility.

 


(G)           ESTABLISHMENT OF INCREMENTAL REVOLVING COMMITMENTS.  SUBJECT TO
SECTION 2.01(F), THE BORROWER MAY ESTABLISH INCREMENTAL REVOLVING COMMITMENTS BY
INCREASING THE AGGREGATE DOLLAR REVOLVING COMMITTED AMOUNT OR AGGREGATE APPROVED
CURRENCY REVOLVING COMMITTED AMOUNT HEREUNDER, PROVIDED THAT:

 

49

--------------------------------------------------------------------------------


 

(i)            any Person that is not a Revolving Lender that is proposed to be
a Lender under any such increased Aggregate Revolving Committed Amount shall be
reasonably acceptable to the Administrative Agent and any Person that is
proposed to provide any such increased Aggregate Dollar Revolving Committed
Amount (whether or not an existing Dollar Revolving Lender) shall be reasonably
acceptable to the L/C Issuer;

 

(ii)           Persons providing commitments for the Incremental Revolving
Commitments pursuant to this Section 2.01(g) will provide a Revolving Lender
Joinder Agreement;

 

(iii)          increases in the Aggregate Revolving Committed Amount will be in
a minimum principal amount of $10.0 million and integral multiples of $5.0
million in excess thereof;

 

(iv)          if any Revolving Loans are outstanding at the time of any such
increase under the applicable Revolving Facility, either (x) the Borrower will
prepay such Revolving Loans on the date of effectiveness of the Incremental
Revolving Commitments (including payment of any break-funding amounts owing
under Section 3.05) or (y) each Lender with an Incremental Revolving Commitment
shall purchase at par interests in each Borrowing of Revolving Loans then
outstanding under the applicable Revolving Facility such that immediately after
giving effect to such purchases, each Borrowing thereunder shall be held by each
Lender in accordance with its Pro Rata Share of such Revolving Facility (and, in
connection therewith, the Borrower shall pay all amounts that would have been
payable pursuant to Section 3.05 had the Revolving Loans so purchased been
prepaid on such date).

 

Any Incremental Revolving Commitment established hereunder shall have terms
identical to the Dollar Revolving Commitments or Approved Currency Revolving
Commitments, as the case may be, existing on the Closing Date, it being
understood that the Borrower and the Administrative Agent may make (without the
consent of or notice to any other party) any amendment to reflect such increase
in the Revolving Commitments.

 


(H)           ESTABLISHMENT OF INCREMENTAL TERM LOANS.  SUBJECT TO
SECTION 2.01(F), THE BORROWER MAY, AT ANY TIME, ESTABLISH ADDITIONAL TERM LOAN
COMMITMENTS (INCLUDING ADDITIONAL COMMITMENTS FOR TERM B LOANS), PROVIDED THAT:


 

(i)            any Person that is not a Lender or Eligible Assignee that is
proposed to be a Lender shall be reasonably acceptable to the Administrative
Agent;

 

(ii)           Persons providing commitments for the Incremental Term Loan
pursuant to this Section 2.01(h) will provide an Incremental Term Loan Joinder
Agreement;

 

50

--------------------------------------------------------------------------------


 

(iii)          additional commitments established for the Incremental Term Loan
will be in a minimum aggregate principal amount of $15.0 million and integral
multiples of $5.0 million in excess thereof; provided that Incremental Term Loan
Commitments shall not be established on more than three (3) separate occasions;
and

 

(iv)          the final maturity date of any Incremental Term Loan shall be no
earlier than the Term B Loan Termination Date;

 

(v)           the Applicable Percentage (which for the purposes of this
Section 2.01(h) being deemed to include any similar interest margin measure) for
any proposed Incremental Term Loans shall be determined by the Borrower and the
applicable Lenders; provided that in the event that the Applicable Percentage
for any proposed Incremental Term Loans is greater than the Applicable
Percentage for the Term B Loans (other than such Incremental Term Loans), then
the Applicable Percentage for all Term B Loans (other than such Incremental Term
Loans) shall be increased to the extent necessary so that the Applicable
Percentage for the Term B Loans (other than such Incremental Term Loans) is
equal to the Applicable Percentage for the proposed Incremental Term Loans;
provided, further, that in determining the Applicable Percentage applicable to
the Term B Loans (other than such Incremental Term Loans) and the proposed
Incremental Term Loans, original issue discount (“OID”) or upfront fees (other
than underwriting fees paid only to Lenders under the Incremental Term Loans in
their capacity as such) (which upfront fees, exclusive of the underwriting fees
referred to above, shall be deemed to constitute like amounts of OID) payable to
the applicable Lenders of the Term B Loans (other than such Incremental Term
Loans) or the proposed Incremental Term Loans in the primary syndication thereof
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity);

 

(vi)          the Weighted Average Life to Maturity of any Incremental Term Loan
shall not be shorter than the Term B Loans (without giving effect to such
Incremental Term Loans).

 

Any Incremental Term Loan established hereunder shall be on terms to be
determined by the Borrower and the Lenders thereunder (and the Borrower and the
Administrative Agent may, without the consent of any other Lender, enter into an
amendment to this Credit Agreement to appropriately include the Incremental Term
Loans hereunder including, without limitation, to provide that such Incremental
Term Loans shall share in mandatory prepayments on the same basis as the Term A
Loans and Term B Loans); provided that, to the extent that such terms and
documentation are not consistent with the Term B Loans (except to the extent
permitted by clause (iv), (v) or (vi) above), they shall be reasonably
satisfactory to the Administrative Agent; provided further that if any covenant,
term (except to the extent permitted by clause (iv), (v) or (vi) above), event
of default or remedy in any Incremental Term Loans is more favorable to the
lenders thereunder than the corresponding covenant, term, event of default or
remedy in the existing Term B Loans, or such Incremental Term Loans contain any
covenant, term (except to the extent permitted by clause (iv), (v) or
(vi) above), event of default or remedy that is not in the

 

51

--------------------------------------------------------------------------------


 

existing Credit Documents, the Credit Parties and the Administrative Agent
and/or the Collateral Agent shall, without the consent of or notice to any other
party, amend the documentation for such existing Credit Documents so that such
covenant, term, event of default and/or remedy is applicable to all Loans and
Commitments (or Term Loans and Term Loan Commitments, as applicable) hereunder
and/or to incorporate any such covenant, event of default and/or remedy that is
not in the existing Credit Documents.

 

2.02        Borrowings, Conversions and Continuations.

 


(A)           EACH BORROWING, EACH CONVERSION OF LOANS FROM ONE TYPE TO THE
OTHER, AND EACH CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE
BORROWER’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT BY DELIVERY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN LOAN NOTICE APPROPRIATELY COMPLETED AND SIGNED
BY A RESPONSIBLE OFFICER OF THE BORROWER.  EACH SUCH NOTICE MUST BE RECEIVED BY
THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON (NEW YORK TIME) (I) WITH
RESPECT TO EURODOLLAR RATE LOANS, THREE (3) BUSINESS DAYS (OR, IN THE CASE OF
APPROVED CURRENCY REVOLVING LOANS DENOMINATED IN ALTERNATIVE CURRENCY, FOUR
(4) BUSINESS DAYS) PRIOR TO THE REQUESTED DATE OF, (II) WITH RESPECT TO BASE
RATE LOANS DENOMINATED IN DOLLARS, ON THE REQUESTED DATE OF OR (III) IN THE CASE
OF BASE RATE LOANS DENOMINATED IN CANADIAN DOLLARS, ONE BUSINESS DAY PRIOR TO
THE REQUESTED DATE OF, ANY BORROWING, CONVERSION OR CONTINUATION.  EXCEPT IN THE
CASE OF ANY REVOLVING LOAN THAT IS BORROWED TO REFINANCE A SWINGLINE LOAN OR L/C
BORROWING (WHICH MAY BE IN AN AMOUNT SUFFICIENT TO REFINANCE SUCH SWINGLINE LOAN
OR L/C BORROWING), EACH BORROWING, CONVERSION OR CONTINUATION SHALL BE IN A
PRINCIPAL AMOUNT OF (I) WITH RESPECT TO EURODOLLAR RATE LOANS (A) DENOMINATED IN
DOLLARS, $1.0 MILLION OR A WHOLE MULTIPLE OF $1.0 MILLION IN EXCESS THEREOF,
(B) DENOMINATED IN EUROS, €1.0 MILLION OR A WHOLE MULTIPLE OF €1.0 MILLION IN
EXCESS THEREOF, (C) DENOMINATED IN STERLING, £1.0 MILLION OR A WHOLE MULTIPLE OF
£1.0 MILLION IN EXCESS THEREOF AND (D) DENOMINATED IN CANADIAN DOLLARS, C$1.0
MILLION OR A WHOLE MULTIPLE OF C$1.0 MILLION, (II) WITH RESPECT TO BASE RATE
LOANS DENOMINATED IN DOLLARS, $1,000,000 OR A WHOLE MULTIPLE OF $100,000 IN
EXCESS THEREOF OR (III) IN THE CASE OF BASE RATE LOANS DENOMINATED IN CANADIAN
DOLLARS, C$1,000,000 OR AN INTEGRAL MULTIPLE OF C$100,000 IN EXCESS THEREOF. 
EACH LOAN NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER THE
BORROWER’S REQUEST IS WITH RESPECT TO REVOLVING LOANS, TERM A LOANS OR TERM B
LOANS, (II) WHETHER SUCH REQUEST IS FOR A BORROWING, CONVERSION, OR
CONTINUATION, (III) THE REQUESTED DATE OF SUCH BORROWING, CONVERSION OR
CONTINUATION (WHICH SHALL BE A BUSINESS DAY), (IV) THE PRINCIPAL AMOUNT OF LOANS
TO BE BORROWED, CONVERTED OR CONTINUED, (V) THE TYPE OF LOANS TO BE BORROWED,
CONVERTED OR CONTINUED, (VI) IF SUCH LOANS ARE APPROVED CURRENCY REVOLVING
LOANS, THE CURRENCY OF SUCH LOANS (WHICH SHALL BE AN APPROVED CURRENCY) AND
(VII) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH RESPECT THERETO. 
IF THE BORROWER FAILS TO SPECIFY A TYPE OF LOAN IN A LOAN NOTICE OR IF THE
BORROWER FAILS TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION
(OTHER THAN WITH RESPECT TO APPROVED CURRENCY REVOLVING LOANS DENOMINATED IN AN
ALTERNATIVE CURRENCY OTHER THAN CANADIAN DOLLARS), THEN THE APPLICABLE LOANS
SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS.  ANY AUTOMATIC CONVERSION TO
BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD
THEN IN EFFECT WITH RESPECT TO THE APPLICABLE EURODOLLAR RATE LOANS.  IF THE
BORROWER REQUESTS A BORROWING OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR
RATE LOANS IN ANY LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, THE
INTEREST PERIOD WILL BE DEEMED TO BE ONE (1) MONTH.

 

52

--------------------------------------------------------------------------------


 


(B)           FOLLOWING RECEIPT OF A LOAN NOTICE, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS PRO RATA SHARE OF THE
APPLICABLE LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS
PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF
THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED IN THE
PRECEDING SUBSECTION.  IN THE CASE OF A BORROWING DENOMINATED IN DOLLARS, EACH
LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT
IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE
NOT LATER THAN 2:00 P.M. (NEW YORK TIME) ON THE BUSINESS DAY SPECIFIED IN THE
APPLICABLE LOAN NOTICE.  IN THE CASE OF A BORROWING DENOMINATED IN AN
ALTERNATIVE CURRENCY, EACH LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO
THE ADMINISTRATIVE AGENT IN THE APPLICABLE ALTERNATIVE CURRENCY IN IMMEDIATELY
AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 2:00 P.M.
(LONDON TIME) ON THE BUSINESS DAY SPECIFIED IN THE APPLICABLE LOAN NOTICE.  UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 5.03 (AND, IF
SUCH BORROWING IS THE INITIAL CREDIT EXTENSION, SECTION 5.02), THE
ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER
IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT EITHER BY (I) CREDITING
THE ACCOUNT OF THE BORROWER ON THE BOOKS OF JPMCB WITH THE AMOUNT OF SUCH FUNDS
OR (II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH
INSTRUCTIONS PROVIDED TO THE ADMINISTRATIVE AGENT BY THE BORROWER.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, WITHOUT THE CONSENT OF THE
REQUIRED LENDERS, A EURODOLLAR RATE LOAN MAY BE CONTINUED OR CONVERTED ONLY ON
THE LAST DAY OF AN INTEREST PERIOD FOR SUCH EURODOLLAR RATE LOAN.  DURING THE
EXISTENCE OF A DEFAULT OR EVENT OF DEFAULT, AT THE REQUEST OF THE REQUIRED
LENDERS OR THE ADMINISTRATIVE AGENT, (I) NO LOAN DENOMINATED IN DOLLARS OR
CANADIAN DOLLARS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS A EURODOLLAR
RATE LOAN AND (II) ANY OUTSTANDING EURODOLLAR RATE LOAN DENOMINATED IN DOLLARS
OR CANADIAN DOLLARS SHALL BE CONVERTED TO A BASE RATE LOAN ON THE LAST DAY OF
THE INTEREST PERIOD WITH RESPECT THERETO.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  THE
DETERMINATION OF THE ADJUSTED EURODOLLAR RATE BY THE ADMINISTRATIVE AGENT SHALL
BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  AT ANY TIME THAT BASE RATE
LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND
THE LENDERS OF ANY CHANGE IN JPMCB’S OR JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH’S PRIME RATE USED IN DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE
PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


 


(E)           AFTER GIVING EFFECT TO ALL BORROWINGS, ALL CONVERSIONS OF
REVOLVING LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF REVOLVING
LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN TEN (10) INTEREST PERIODS
IN EFFECT WITH RESPECT TO THE REVOLVING LOANS AND FIVE (5) INTEREST PERIODS WITH
RESPECT TO THE TERM A LOANS AND TERM B LOANS.

 

53

--------------------------------------------------------------------------------


 

2.03        Additional Provisions with Respect to Letters of Credit.

 


(A)           OBLIGATION TO ISSUE OR AMEND.


 

(i)            The L/C Issuer shall not issue any Letter of Credit if:

 

(A)          SUBJECT TO SECTION 2.03(B)(III), THE EXPIRY DATE OF SUCH REQUESTED
LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE (12) MONTHS AFTER THE DATE OF
ISSUANCE OR LAST EXTENSION, UNLESS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER
HAVE APPROVED SUCH EXPIRY DATE; OR

 

(B)           THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR
AFTER THE L/C EXPIRATION DATE, UNLESS ALL THE DOLLAR REVOLVING LENDERS HAVE
APPROVED SUCH EXPIRY DATE.

 

(ii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM
ISSUING SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE L/C ISSUER OR ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE L/C ISSUER SHALL PROHIBIT, OR
REQUEST THAT THE L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE L/C
ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH THE L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON THE L/C ISSUER ANY
UNREIMBURSED LOSS, COST OR EXPENSE THAT WAS NOT APPLICABLE ON THE CLOSING DATE
AND THAT THE L/C ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

 

(B)           THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ANY LAW
APPLICABLE TO THE L/C ISSUER;

 

(C)           EXCEPT AS OTHERWISE AGREED BY THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT, SUCH LETTER OF CREDIT IS IN AN INITIAL STATED AMOUNT LESS
THAN $20,000;

 

(D)          SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS OR AN ALTERNATIVE CURRENCY;

 

(E)           EXCEPT AS OTHERWISE AGREED BY THE L/C ISSUER, SUCH LETTER OF
CREDIT CONTAINS PROVISIONS FOR AUTOMATIC REINSTATEMENT OF THE STATED AMOUNT
AFTER ANY DRAWING THEREUNDER; OR

 

(F)           A DEFAULT OF ANY DOLLAR REVOLVING LENDER’S OBLIGATIONS TO FUND
UNDER SECTION 2.03(C) EXISTS OR ANY DOLLAR REVOLVING LENDER IS AT SUCH TIME A
DEFAULTING LENDER, UNLESS THE L/C ISSUER HAS ENTERED INTO SATISFACTORY
ARRANGEMENTS WITH THE BORROWER OR SUCH DOLLAR REVOLVING LENDER TO ELIMINATE THE
L/C ISSUER’S RISK WITH RESPECT TO SUCH DOLLAR REVOLVING LENDER.

 

54

--------------------------------------------------------------------------------


 

(iii)          The L/C Issuer shall not be under any obligation to amend any
Letter of Credit if:

 

(A)          THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF; OR

 

(B)           THE BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE
PROPOSED AMENDMENT TO SUCH LETTER OF CREDIT.

 

(iv)          The L/C Issuer shall act on behalf of the Dollar Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT; AUTO-EXTENSION LETTERS OF
CREDIT.


 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a L/C Application, appropriately
completed and signed by a Responsible Officer.  Such L/C Application must be
received by the L/C Issuer and the Administrative Agent (A) not later than 12:00
noon (New York time) at least two (2) Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit
denominated in Dollars and (B) not later than 12:00 noon (London time) at least
five (5) Business Days prior to the proposed issuance date or date of amendment,
as the case may be, of any Letter of Credit denominated in an Alternative
Currency (or, in each case, such later date and time as the L/C Issuer and the
Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such L/C Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such L/C
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; (D) the purpose and nature of the requested Letter of Credit; and
(E) such other matters as the L/C Issuer may reasonably require.  Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

55

--------------------------------------------------------------------------------


 

(ii)           Promptly after receipt of any L/C Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such L/C Application from the
Borrower and, if not, the L/C Issuer will provide the Administrative Agent with
a copy thereof.  Unless the L/C Issuer has received written notice from the
Administrative Agent, any Dollar Revolving Lender or any Credit Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Sections 5.02 (if issued on the Funding Date) and 5.03 shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or Subsidiary or BCV) or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Dollar Revolving Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to such Dollar Revolving Lender’s
Dollar Revolving Commitment Percentage thereof.

 

(iii)          If the Borrower so requests in any L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued (but in any event not later than 30 days prior
to the scheduled expiry date thereof).  Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Dollar Revolving Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the L/C Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted or would have no obligation
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Non-Extension Notice Date from the Administrative Agent or the Borrower that one
or more of the applicable conditions specified in Section 5.03 is not then
satisfied, and in each case directing the L/C Issuer not to permit such
extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(i)            Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in Dollars, the Borrower shall reimburse the L/C
Issuer in Dollars.  In the case of a Letter of Credit

 

56

--------------------------------------------------------------------------------


 

denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency unless (x) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (y) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars.  In the case of any such reimbursement in Dollars of a drawing as of
the applicable Revaluation Date under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than (x) 12:00 noon (New York time) on or prior to the date
that is three (3) Business Days following the date that the Borrower receives
notice from the L/C Issuer of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, and (y) the Applicable Time on or prior to
the date that is three (3) Business Days following the date the Borrower
receives notice from the L/C Issuer of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative Currency (each such date of
payment by the L/C Issuer under a Letter of Credit, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in
Dollars or in the applicable Alternative Currency, as the case may be, in an
amount equal to the amount of such drawing; provided, that the Borrower, and the
applicable L/C Issuer may, each in their discretion, with the consent of the
Administrative Agent and so long as such arrangements do not adversely affect
the rights of any Lender in any material respect, enter into Letter of Credit
cash collateral prefunding arrangements acceptable to them for the purpose of
reimbursing Letter of Credit draws.  If the Borrower does not to reimburse the
L/C Issuer on the Honor Date, the Administrative Agent, at the request of the
L/C Issuer, shall promptly notify each Dollar Revolving Lender of the Honor
Date, the amount and denomination of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof) (the “Unreimbursed
Amount”), and the amount of such Dollar Revolving Lender’s Dollar Revolving
Commitment Percentage thereof.

 

(ii)           Each Dollar Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars at the Administrative Agent’s Office for
payments in Dollars in an amount equal to its Dollar Revolving Commitment
Percentage of the Unreimbursed Amount not later than 1:00 p.m. (New York time)
on the Business Day specified in such notice by the Administrative Agent.

 

(iii)          With respect to any Unreimbursed Amount, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at (i) through and including
the third Business Day following the Honor Date, the rate of interest applicable
to Base Rate Revolving Loans and (ii) thereafter, the Default Rate.  In such
event, each Dollar Revolving Lender’s payment to the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.03.

 

(iv)          Until a Revolving Lender funds its L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Revolving Lender’s Dollar
Revolving Commitment Percentage of such amount shall be solely for the account
of the L/C Issuer.

 

57

--------------------------------------------------------------------------------

 

(v)           Each Dollar Revolving Lender’s obligation to make L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 5.03, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that the L/C Issuer shall have complied with the provisions
of Section 2.03(b)(ii).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)          If any Dollar Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s L/C Advance in respect of the relevant L/C Borrowing.  A certificate of
the L/C Issuer submitted to any Dollar Revolving Lender or Approved Currency
Revolving Lender, as applicable, (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Dollar Revolving Lender such
Revolving Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Dollar Revolving Commitment
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in Dollars and in the same type of funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Dollar Revolving Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Dollar Revolving Commitment Percentage thereof on
demand of the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO REIMBURSE
THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO REPAY EACH
L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE
PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS CREDIT AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWER, ANY SUBSIDIARY OR BCV MAY HAVE AT ANY TIME
AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY
PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE
L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS CREDIT
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR
ANY AGREEMENT OR INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

 

(V)           ANY ADVERSE CHANGE IN THE RELEVANT EXCHANGE RATES OR IN THE
AVAILABILITY OF THE RELEVANT ALTERNATIVE CURRENCY TO THE BORROWER, ANY
SUBSIDIARY OR BCV OR IN THE RELEVANT CURRENCY MARKETS GENERALLY; OR

 

(VI)          ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER,
ANY SUBSIDIARY OR BCV.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to such Borrower and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived

 

59

--------------------------------------------------------------------------------


 

any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.

 


(F)            ROLE OF THE L/C ISSUER IN SUCH CAPACITY.  EACH REVOLVING LENDER
AND THE BORROWER AGREES THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT,
THE L/C ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER
THAN ANY SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE
LETTER OF CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF
ANY SUCH DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY
SUCH DOCUMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE TO ANY REVOLVING LENDER FOR (I) ANY ACTION TAKEN OR
OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE
REQUIRED DOLLAR REVOLVING LENDERS; (II) ANY ACTION TAKEN OR OMITTED IN THE
ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION,
EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED
TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT.  THE BORROWER HEREBY ASSUMES ALL
RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO
SUCH BORROWER’S USE OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS
ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE THE BORROWER’S PURSUING
SUCH RIGHTS AND REMEDIES AS THE BORROWER MAY HAVE AGAINST THE BENEFICIARY OR
TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE L/C ISSUER, THE
ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER, SHALL BE LIABLE OR
RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (VI) OF
SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWER SHALL HAVE A CLAIM AGAINST THE L/C
ISSUER, AND THE L/C ISSUER SHALL BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT
ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY,
DAMAGES SUFFERED BY THE BORROWER THAT ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO HAVE BEEN CAUSED BY THE L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OR THE L/C ISSUER’S WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT
AFTER THE PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND
CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF
CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE L/C ISSUER
MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, AND THE L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE
VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, THAT MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN A L/C BORROWING, OR (II) IF,
AS OF THE L/C EXPIRATION DATE, ANY LETTER OF CREDIT MAY FOR ANY REASON REMAIN
OUTSTANDING AND PARTIALLY OR WHOLLY UNDRAWN THE BORROWER SHALL IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS (IN AN AMOUNT
EQUAL TO SUCH OUTSTANDING AMOUNT DETERMINED AS OF THE DATE OF SUCH L/C BORROWING
OR THE L/C EXPIRATION DATE, AS THE CASE MAY BE).  THE ADMINISTRATIVE AGENT MAY,
AT ANY TIME AND FROM TIME TO TIME AFTER THE INITIAL DEPOSIT OF CASH COLLATERAL,
REQUEST THAT ADDITIONAL CASH COLLATERAL BE PROVIDED IN ORDER TO PROTECT AGAINST
THE RESULTS OF EXCHANGE RATE FLUCTUATIONS.  FOR PURPOSES HEREOF, “CASH
COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR SUCH
L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO CUSTOMARY
DOCUMENTATION IN FORM AND SUBSTANCE

 

60

--------------------------------------------------------------------------------


 


REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH
DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS).  DERIVATIVES OF SUCH TERM
HAVE CORRESPONDING MEANINGS.  CASH COLLATERAL SHALL BE MAINTAINED IN BLOCKED,
INTEREST BEARING DEPOSIT ACCOUNTS OR MONEY MARKET FUND ACCOUNTS AT THE
ADMINISTRATIVE AGENT.


 


(H)           APPLICABILITY OF ISP.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
L/C ISSUER AND THE BORROWER WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING ANY
SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT), THE RULES OF THE ISP
SHALL APPLY TO EACH LETTER OF CREDIT.


 


(I)            LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES AND BCV. 
NOTWITHSTANDING THAT A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN
SUPPORT OF ANY OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, BCV OR ANY SUBSIDIARY
OF THE BORROWER, THE BORROWER SHALL BE OBLIGATED TO REIMBURSE THE L/C ISSUER FOR
ANY AND ALL DRAWINGS UNDER SUCH LETTER OF CREDIT.  THE BORROWER HEREBY
ACKNOWLEDGES THAT THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF THE
BORROWER’S SUBSIDIARIES AND BCV INURES TO THE BENEFIT OF THE BORROWER, AND THAT
THE BORROWER’S BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF SUCH
SUBSIDIARIES AND BCV.


 


(J)            LETTER OF CREDIT FEES.  THE BORROWER SHALL PAY LETTER OF CREDIT
FEES AS SET FORTH IN SECTION 2.09(B).


 


(K)           CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 

2.04        Additional Provisions with Respect to Swingline Loans.

 


(A)           BORROWING PROCEDURES.  EACH SWINGLINE BORROWING SHALL BE MADE UPON
THE BORROWER’S IRREVOCABLE NOTICE TO THE SWINGLINE LENDER AND THE ADMINISTRATIVE
AGENT BY DELIVERY TO THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT OF A
WRITTEN LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER
OF THE BORROWER.  EACH SUCH NOTICE MUST BE RECEIVED BY THE SWINGLINE LENDER AND
THE ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M. (NEW YORK TIME) ON THE
REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO BE BORROWED, WHICH
SHALL BE A MINIMUM OF $100,000, AND (II) THE REQUESTED BORROWING DATE, WHICH
SHALL BE A BUSINESS DAY.  PROMPTLY AFTER RECEIPT BY THE SWINGLINE LENDER OF ANY
LOAN NOTICE, THE SWINGLINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY
TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH
LOAN NOTICE AND, IF NOT, THE SWINGLINE LENDER WILL NOTIFY THE ADMINISTRATIVE
AGENT (BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF.  UNLESS THE
SWINGLINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING) FROM THE
ADMINISTRATIVE AGENT PRIOR TO 3:00 P.M. (NEW YORK TIME) ON THE DATE OF THE
PROPOSED SWINGLINE BORROWING (A) DIRECTING THE SWINGLINE LENDER NOT TO MAKE SUCH
SWINGLINE LOAN AS A RESULT OF THE LIMITATIONS SET FORTH IN THIS ARTICLE II, OR
(B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 5.02 (IF
ON THE FUNDING DATE) AND SECTION 5.03 IS NOT THEN SATISFIED, THEN, SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE SWINGLINE LENDER WILL, NOT LATER THAN
4:00 P.M. (NEW YORK TIME) ON THE BORROWING DATE SPECIFIED IN SUCH LOAN NOTICE,
MAKE THE AMOUNT OF ITS SWINGLINE LOAN AVAILABLE TO THE BORROWER AT ITS OFFICE BY
CREDITING THE ACCOUNT OF THE BORROWER ON THE BOOKS OF THE SWINGLINE LENDER IN
IMMEDIATELY AVAILABLE FUNDS.

 

61

--------------------------------------------------------------------------------


 


(B)           REFINANCING.

 

(i)            The Swingline Lender at any time in its sole and absolute
discretion may (and, in any event, within ten Business Days of the applicable
Swingline Borrowing, shall) request that each Revolving Lender fund its risk
participations in Swingline Loans in an amount equal to such Dollar Revolving
Lender’s Dollar Revolving Commitment Percentage of Swingline Loans then
outstanding.  Each Dollar Revolving Lender shall make an amount equal to its
Dollar Revolving Commitment Percentage of the amount specified in such notice
available to the Administrative Agent in immediately available funds for the
account of the Swingline Lender at the Administrative Agent’s Office not later
than 1:00 p.m. (New York time) on the day specified in such notice.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.

 

(ii)           Each Dollar Revolving Lender’s funding of its risk participation
in the relevant Swingline Loan and each Dollar Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(b)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Dollar Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Dollar Revolving Lender pursuant to the foregoing provisions
of this Section 2.04(b) by the time specified in Section 2.04(b)(i), the
Swingline Lender shall be entitled to recover from such Dollar Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s funded participation in the relevant
Swingline Loan.  A certificate of the Swingline Lender submitted to any Dollar
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Dollar Revolving Lender’s obligation to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.04(b) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Dollar Revolving Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or Event of Default, (C) non-compliance with the conditions set
forth in Section 5.03, or (D) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided that Swingline Lender has
complied with the provisions of Section 2.04(a).  No such purchase or funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.

 

62

--------------------------------------------------------------------------------


 


(C)           REPAYMENT OF PARTICIPATIONS.


 

(i)            At any time after any Dollar Revolving Lender has purchased and
funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Dollar Revolving Lender its Dollar Revolving Commitment
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Dollar Revolving
Lender’s risk participation was funded) in the same funds as those received by
the Swingline Lender.

 

(ii)           If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Dollar Revolving Lender shall pay to the Swingline Lender
its Dollar Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swingline Lender.  The obligations of the Dollar Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Credit Agreement.

 


(D)           INTEREST FOR ACCOUNT OF SWINGLINE LENDER.  THE SWINGLINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWER FOR INTEREST ON THE SWINGLINE
LOANS.  UNTIL EACH DOLLAR REVOLVING LENDER FUNDS ITS RISK PARTICIPATION PURSUANT
TO THIS SECTION 2.04 OF ANY SWINGLINE LOAN, INTEREST IN RESPECT THEREOF SHALL BE
SOLELY FOR THE ACCOUNT OF THE SWINGLINE LENDER.


 


(E)           PAYMENTS DIRECTLY TO SWINGLINE LENDER.  THE BORROWER SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWINGLINE LOANS
DIRECTLY TO THE SWINGLINE LENDER.


 

2.05        Repayment of Loans.

 


(A)           REVOLVING LOANS.  THE BORROWER SHALL REPAY TO THE DOLLAR REVOLVING
LENDERS THE OUTSTANDING AMOUNT OF DOLLAR REVOLVING LOANS ON THE REVOLVING
TERMINATION DATE.   THE BORROWER SHALL REPAY TO THE APPROVED CURRENCY REVOLVING
LENDERS THE OUTSTANDING AMOUNT OF APPROVED CURRENCY REVOLVING LOANS ON THE
REVOLVING TERMINATION DATE.


 


(B)           SWINGLINE LOANS.  THE BORROWER SHALL REPAY TO THE SWINGLINE LENDER
THE OUTSTANDING AMOUNT OF THE SWINGLINE LOANS ON THE REVOLVING TERMINATION DATE.


 


(C)           TERM A LOANS.  THE BORROWER SHALL REPAY THE AGGREGATE PRINCIPAL
AMOUNT OF THE TERM A LOANS (SHOWN AS A PERCENTAGE OF THE ORIGINAL AGGREGATE
PRINCIPAL AMOUNT OF THE TERM A LOANS) IN QUARTERLY INSTALLMENTS ON THE DATES SET
FORTH BELOW AS FOLLOWS:

 

63

--------------------------------------------------------------------------------


 

Date

 

Principal
Amortization
Payment
(shown as a
Percentage of
Original Principal
Amount)

 

Date

 

Principal
Amortization
Payment
(shown as a
Percentage of
Original Principal
Amount)

 

March 31, 2011

 

2.5

%

December 31, 2012

 

3.75

%

June 30, 2011

 

2.5

%

March 31, 2013

 

25.00

%

September 30, 2011

 

2.5

%

June 30, 2013

 

25.00

%

December 31, 2011

 

2.5

%

Term A Loan

 

25.00

%

March 31, 2012

 

3.75

%

Termination Date

 

 

 

June 30, 2012

 

3.75

%

 

 

 

 

September 30, 2012

 

3.75

%

 

 

 

 

 


(D)           TERM B LOANS.  THE PRINCIPAL AMOUNT OF THE TERM B LOANS SHALL BE
PAYABLE IN ELEVEN CONSECUTIVE QUARTERLY INSTALLMENTS WHICH, EXCEPT FOR THE FINAL
INSTALLMENT (WHICH SHALL BE DUE AND PAYABLE ON THE TERM B LOAN TERMINATION
DATE), SHALL BE DUE ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
BEGINNING WITH MARCH 31, 2011.  EACH OF THE FIRST TEN QUARTERLY INSTALLMENTS
SHALL BE IN THE PRINCIPAL AMOUNT EQUAL TO 0.25% OF THE AGGREGATE PRINCIPAL
AMOUNT OF ALL TERM B LOANS FUNDED ON THE FUNDING DATE AND THE ELEVENTH (11TH)
AND FINAL INSTALLMENT SHALL BE DUE AND PAYABLE ON THE TERM B LOAN TERMINATION
DATE IN THE AMOUNT OF THE REMAINING PRINCIPAL BALANCE OF TERM B LOANS.


 

2.06        Prepayments.

 


(A)           VOLUNTARY PREPAYMENTS.  THE LOANS MAY BE REPAID IN WHOLE OR IN
PART WITHOUT PREMIUM OR PENALTY (EXCEPT, IN THE CASE OF LOANS OTHER THAN BASE
RATE LOANS, AMOUNTS PAYABLE PURSUANT TO SECTION 3.05); PROVIDED THAT:


 

(I)            IN THE CASE OF LOANS OTHER THAN SWINGLINE LOANS, (A) NOTICE
THEREOF MUST BE RECEIVED BY 12:00 NOON (NEW YORK TIME) BY THE ADMINISTRATIVE
AGENT AT LEAST THREE (3) BUSINESS DAYS (OR, IN THE CASE OF APPROVED CURRENCY
REVOLVING LOANS DENOMINATED IN ALTERNATIVE CURRENCY OTHER THAN BASE RATE LOANS
DENOMINATED IN CANADIAN DOLLARS, AT LEAST FOUR (4) BUSINESS DAYS) PRIOR TO THE
DATE OF PREPAYMENT, IN THE CASE OF EURODOLLAR RATE LOANS, AND ONE (1) BUSINESS
DAY PRIOR TO THE DATE OF PREPAYMENT, IN THE CASE OF BASE RATE LOANS, (B) ANY
SUCH PREPAYMENT SHALL BE A MINIMUM PRINCIPAL AMOUNT OF (U) $1.0 MILLION AND
INTEGRAL MULTIPLES OF $1.0 MILLION IN EXCESS THEREOF, IN THE CASE OF EURODOLLAR
RATE LOANS DENOMINATED IN DOLLARS, (V) €1.0 MILLION AND INTEGRAL MULTIPLES OF
€1.0 MILLION IN EXCESS THEREOF, IN THE CASE OF EURODOLLAR RATE LOANS DENOMINATED
IN EUROS, (W) £1.0 MILLION AND INTEGRAL MULTIPLES OF £1.0 MILLION IN EXCESS
THEREOF, IN THE CASE OF EURODOLLAR RATE LOANS DENOMINATED IN STERLING, (X) C$1.0
MILLION AND INTEGRAL MULTIPLES OF C$1.0 MILLION IN EXCESS THEREOF, IN THE CASE
OF EURODOLLAR RATE LOANS DENOMINATED IN CANADIAN DOLLARS, (Y) C$1,000,000 AND
INTEGRAL MULTIPLES OF C$100,000 IN EXCESS THEREOF, IN THE CASE OF BASE RATE
LOANS DENOMINATED IN CANADIAN DOLLARS AND (Z) $1,00,0001,000,000 AND INTEGRAL
MULTIPLES OF $100,000 IN EXCESS THEREOF, IN THE CASE OF

 

64

--------------------------------------------------------------------------------


 

BASE RATE LOANS DENOMINATED IN DOLLARS, OR, IN EACH CASE THE ENTIRE REMAINING
PRINCIPAL AMOUNT THEREOF, IF LESS; AND

 

(II)           IN THE CASE OF SWINGLINE LOANS, (A) NOTICE THEREOF MUST BE
RECEIVED BY THE SWINGLINE LENDER BY 1:00 P.M. (NEW YORK TIME) ON THE DATE OF
PREPAYMENT (WITH A COPY TO THE ADMINISTRATIVE AGENT), AND (B) ANY SUCH
PREPAYMENT SHALL BE IN THE SAME MINIMUM PRINCIPAL AMOUNTS AS FOR ADVANCES
THEREOF (OR ANY LESSER AMOUNT THAT MAY BE ACCEPTABLE TO THE SWINGLINE LENDER).

 

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will give prompt
notice to the applicable Lenders of any prepayment on the Loans and the Lender’s
interest therein.  Prepayments of Eurodollar Rate Loans hereunder shall be
accompanied by accrued interest on the amount prepaid and breakage or other
amounts due, if any, under Section 3.05.  Notwithstanding the foregoing, a
notice of voluntary prepayment delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 


(B)           MANDATORY PREPAYMENTS.  SUBJECT IN EACH CASE TO SECTION 2.06(C):


 

(I)            REVOLVING COMMITMENTS.

 

(A)          IF AT ANY TIME (1) THE OUTSTANDING AMOUNT OF DOLLAR REVOLVING
OBLIGATIONS SHALL EXCEED THE AGGREGATE DOLLAR REVOLVING COMMITTED AMOUNT,
(2) THE OUTSTANDING AMOUNT OF APPROVED CURRENCY REVOLVING LOANS SHALL EXCEED THE
AGGREGATE APPROVED CURRENCY REVOLVING COMMITTED AMOUNT, OR (3) THE OUTSTANDING
AMOUNT OF SWINGLINE LOANS SHALL EXCEED THE SWINGLINE SUBLIMIT, IMMEDIATE
PREPAYMENT WILL BE MADE ON OR IN RESPECT OF THE APPLICABLE REVOLVING OBLIGATIONS
IN AN AMOUNT EQUAL TO THE DIFFERENCE; PROVIDED, HOWEVER, THAT L/C OBLIGATIONS
WILL NOT BE CASH COLLATERALIZED HEREUNDER UNTIL THE REVOLVING LOANS AND
SWINGLINE LOANS HAVE BEEN PAID IN FULL.

 

(B)           IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER AT ANY TIME THAT
THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS AT SUCH TIME EXCEEDS AN AMOUNT
EQUAL TO 105% OF THE L/C SUBLIMIT THEN IN EFFECT, THEN, WITHIN TWO (2) BUSINESS
DAYS AFTER RECEIPT OF SUCH NOTICE, THE BORROWER SHALL CASH COLLATERALIZE THE L/C
OBLIGATIONS IN AN AGGREGATE AMOUNT SUFFICIENT TO REDUCE SUCH OUTSTANDING AMOUNT
AS OF SUCH DATE OF PAYMENT TO AN AMOUNT NOT TO EXCEED 100% OF THE L/C SUBLIMIT
THEN IN EFFECT.  THE ADMINISTRATIVE AGENT MAY, AT ANY TIME AND FROM TIME TO TIME
AFTER THE INITIAL DEPOSIT OF SUCH CASH COLLATERAL, REQUEST THAT ADDITIONAL CASH
COLLATERAL BE PROVIDED IN ORDER TO PROTECT AGAINST THE RESULTS OF FURTHER
EXCHANGE RATE FLUCTUATIONS.

 

(II)           SUBJECT DISPOSITIONS AND INVOLUNTARY DISPOSITIONS.  ON OR BEFORE
THE APPLICABLE DATE SET FORTH IN THE NEXT SENTENCE, PREPAYMENT WILL BE MADE ON
THE LOAN OBLIGATIONS IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE NET
CASH PROCEEDS

 

65

--------------------------------------------------------------------------------


 

RECEIVED FROM ANY SUBJECT DISPOSITION OR INVOLUNTARY DISPOSITION BY ANY MEMBER
OF THE CONSOLIDATED GROUP OCCURRING AFTER THE CLOSING DATE, BUT SOLELY TO THE
EXTENT (X) THE NET CASH PROCEEDS RECEIVED IN SUCH SUBJECT DISPOSITION (OR SERIES
OF RELATED SUBJECT DISPOSITIONS) OR INVOLUNTARY DISPOSITION (OR SERIES OF
RELATED INVOLUNTARY DISPOSITIONS) EXCEED $5.0 MILLION, (Y) THE NET CASH PROCEEDS
RECEIVED IN ALL SUBJECT DISPOSITIONS OR INVOLUNTARY DISPOSITIONS EFFECTED DURING
THE FISCAL YEAR IN WHICH THE APPLICABLE SUBJECT DISPOSITION OR INVOLUNTARY
DISPOSITION TAKES PLACE EXCEEDS $10.0 MILLION AND (Z) SUCH NET CASH PROCEEDS ARE
NOT USED TO ACQUIRE, MAINTAIN, DEVELOP, CONSTRUCT, IMPROVE, UPGRADE OR REPAIR
PROPERTY (OTHER THAN INVENTORY, ACCOUNTS RECEIVABLE, CASH OR CASH EQUIVALENTS)
USEFUL IN THE BUSINESS OF THE CONSOLIDATED GROUP OR TO MAKE INVESTMENTS IN
PERMITTED ACQUISITIONS THAT ARE OTHERWISE PERMITTED HEREUNDER WITHIN TWELVE (12)
MONTHS OF THE DATE OF SUCH SUBJECT DISPOSITION OR INVOLUNTARY DISPOSITION;
PROVIDED THAT SUCH A REINVESTMENT SHALL NOT BE PERMITTED IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME THE BORROWER COMMITS TO MAKE
SUCH REINVESTMENT OR, IF NO SUCH COMMITMENT IS MADE, THE TIME THE REINVESTMENT
IS ACTUALLY MADE, AND IN EITHER SUCH CIRCUMSTANCE SUCH NET CASH PROCEEDS SHALL
BE USED TO MAKE PREPAYMENTS ON THE LOANS.  ANY SUCH PREPAYMENT FROM ANY NET CASH
PROCEEDS REQUIRED BY THE PREVIOUS SENTENCE SHALL BE MADE (X) IN THE CASE OF A
MAJOR DISPOSITION IN RESPECT OF WHICH THE NOTICE REFERRED TO IN
SECTION 7.02(G) HAS NOT BEEN DELIVERED ON OR BEFORE THE FIFTEENTH (15TH)
BUSINESS DAY FOLLOWING THE RECEIPT OF THE NET CASH PROCEEDS FROM SUCH MAJOR
DISPOSITION OR TO THE EXTENT SUCH NOTICE DOES NOT INDICATE REINVESTMENT IS
INTENDED WITH THE NET CASH PROCEEDS OF SUCH MAJOR DISPOSITION, ON OR BEFORE THE
TWENTY-FIFTH (25TH) BUSINESS DAY FOLLOWING RECEIPT OF SUCH NET CASH PROCEEDS AND
(Y) IN ANY OTHER CASE, PROMPTLY AFTER THE BORROWER DETERMINES THAT IT WILL NOT
REINVEST SUCH NET CASH PROCEEDS IN ACCORDANCE WITH THE TERMS AND LIMITATIONS OF
THE PREVIOUS SENTENCE, BUT IN NO EVENT LATER THAN 366 DAYS FOLLOWING THE RECEIPT
OF SUCH NET CASH PROCEEDS.  TO THE EXTENT THAT THE BORROWER HAS DETERMINED IN
GOOD FAITH THAT REPATRIATION TO THE UNITED STATES OF ANY OR ALL THE NET CASH
PROCEEDS OF ANY SUBJECT DISPOSITION OR INVOLUNTARY DISPOSITION BY A FOREIGN
SUBSIDIARY WOULD HAVE A MATERIAL ADVERSE TAX CONSEQUENCE TO THE BORROWER AND ITS
SUBSIDIARIES, THE NET CASH PROCEEDS SO AFFECTED MAY BE RETAINED BY SUCH FOREIGN
SUBSIDIARY, PROVIDED THAT ON OR BEFORE THE DATE ON WHICH ANY SUCH NET CASH
PROCEEDS WOULD OTHERWISE HAVE BEEN REQUIRED TO BE APPLIED TO REINVESTMENTS OR
PREPAYMENTS PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.06(B)(II),
THE BORROWER APPLIES AN AMOUNT EQUAL TO SUCH NET CASH PROCEEDS TO SUCH
REINVESTMENTS OR PREPAYMENTS AS IF SUCH NET CASH PROCEEDS HAD BEEN RECEIVED BY
THE BORROWER RATHER THAN SUCH FOREIGN SUBSIDIARY, LESS THE AMOUNT OF ADDITIONAL
TAXES (TO THE EXTENT SUCH TAXES ARE NOT ALREADY DEDUCTED PURSUANT TO THE
DEFINITION OF NET CASH PROCEEDS) THAT WOULD HAVE BEEN PAYABLE OR RESERVED
AGAINST IF SUCH NET CASH PROCEEDS HAD BEEN REPATRIATED TO THE UNITED STATES.

 

(III)          INDEBTEDNESS.  PREPAYMENT WILL BE MADE ON THE LOAN OBLIGATIONS IN
AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE NET CASH PROCEEDS RECEIVED
FROM ANY INCURRENCE OR ISSUANCE OF INDEBTEDNESS AFTER THE CLOSING DATE (OTHER
THAN INDEBTEDNESS EXPRESSLY PERMITTED TO BE INCURRED OR ISSUED PURSUANT TO
SECTION 8.03).  ANY PREPAYMENT IN RESPECT OF SUCH INDEBTEDNESS HEREUNDER WILL BE
PAYABLE ON THE BUSINESS DAY FOLLOWING RECEIPT BY THE BORROWER OR OTHER MEMBERS
OF THE CONSOLIDATED GROUP OF THE NET CASH PROCEEDS THEREFROM.

 

66

--------------------------------------------------------------------------------


 

(IV)          CONSOLIDATED EXCESS CASH FLOW.  IF FOR ANY FISCAL YEAR OF THE
BORROWER ENDING AFTER DECEMBER 31, 2008 THERE SHALL BE CONSOLIDATED EXCESS CASH
FLOW, THEN, ON A DATE THAT IS NO LATER FIVE BUSINESS DAYS FOLLOWING THE DATE
THAT FINANCIAL STATEMENTS FOR SUCH FISCAL YEAR ARE REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 7.01(A), THE LOAN OBLIGATIONS SHALL BE PREPAID BY AN AMOUNT
EQUAL TO THE ECF APPLICATION AMOUNT FOR SUCH FISCAL YEAR.

 

(V)           SPIN-OFF.  IF THE SPIN-OFF AND THE OTHER MATERIAL TRANSACTIONS
THAT, PURSUANT TO THE TERMS OF THE SEPARATION AGREEMENT, ARE TO OCCUR PRIOR TO
OR SUBSTANTIALLY CONCURRENTLY WITH THE SPIN-OFF SHALL NOT HAVE BEEN CONSUMMATED
ON OR PRIOR TO THE FIFTH BUSINESS DAY FOLLOWING THE FUNDING DATE, THEN ON SUCH
FIFTH BUSINESS DAY (X) ALL OF THE LOAN OBLIGATIONS SHALL BE REQUIRED TO BE
PREPAID, (Y) THE REVOLVING COMMITMENT OF EACH REVOLVING LENDER SHALL BE REDUCED
TO ZERO AND (Z) THE BORROWER SHALL CASH COLLATERALIZE THE THEN OUTSTANDING
AMOUNT OF ALL L/C OBLIGATIONS.

 

(VI)          EURODOLLAR PREPAYMENT ACCOUNT.  IF THE BORROWER IS REQUIRED TO
MAKE A MANDATORY PREPAYMENT OF EURODOLLAR RATE LOANS UNDER THIS SECTION 2.06(B),
SO LONG AS NO EVENT OF DEFAULT EXISTS, THE BORROWER SHALL HAVE THE RIGHT, IN
LIEU OF MAKING SUCH PREPAYMENT IN FULL, TO DEPOSIT AN AMOUNT EQUAL TO SUCH
MANDATORY PREPAYMENT WITH THE ADMINISTRATIVE AGENT IN A CASH COLLATERAL ACCOUNT
MAINTAINED (PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT) BY AND IN THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT.  ANY AMOUNTS SO DEPOSITED SHALL BE HELD BY THE
ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PREPAYMENT OF SUCH EURODOLLAR RATE
LOANS AND SHALL BE APPLIED TO THE PREPAYMENT OF THE APPLICABLE EURODOLLAR RATE
LOANS AT THE EARLIEST OF (X) THE END OF THE CURRENT INTEREST PERIODS APPLICABLE
THERETO, (Y) THREE MONTHS FOLLOWING THE DATE OF SUCH DEPOSIT AND (Z) AT THE
ELECTION OF THE ADMINISTRATIVE AGENT, UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT.  AT THE REQUEST OF THE BORROWER, AMOUNTS SO DEPOSITED SHALL BE INVESTED
BY THE ADMINISTRATIVE AGENT IN CASH EQUIVALENTS MATURING ON OR PRIOR TO THE DATE
OR DATES ON WHICH IT IS ANTICIPATED THAT SUCH AMOUNTS WILL BE APPLIED TO PREPAY
SUCH EURODOLLAR RATE LOANS; ANY INTEREST EARNED ON SUCH CASH EQUIVALENTS WILL BE
FOR THE ACCOUNT OF THE BORROWER AND THE BORROWER WILL DEPOSIT WITH THE
ADMINISTRATIVE AGENT THE AMOUNT OF ANY LOSS ON ANY SUCH CASH EQUIVALENTS TO THE
EXTENT NECESSARY IN ORDER THAT THE AMOUNT OF THE PREPAYMENT TO BE MADE WITH THE
DEPOSITED AMOUNTS MAY NOT BE REDUCED.

 


(C)           APPLICATION.  WITHIN EACH LOAN, PREPAYMENTS WILL BE APPLIED FIRST
TO BASE RATE LOANS, THEN TO EURODOLLAR RATE LOANS IN DIRECT ORDER OF INTEREST
PERIOD MATURITIES.  IN ADDITION:


 

(I)            VOLUNTARY PREPAYMENTS.  PREPAYMENTS OF THE TERM A LOANS OR TERM B
LOANS PURSUANT TO SECTION 2.06(A) SHALL BE APPLIED FIRST IN DIRECT ORDER OF
MATURITY IN RESPECT OF THE PRINCIPAL AMORTIZATION PAYMENTS DUE ON SUCH TERM A
LOANS UNDER SECTION 2.05(C) OR TERM B LOANS UNDER SECTION 2.05(D), AS
APPLICABLE, WITHIN THE TWELVE (12) MONTHS FOLLOWING SUCH PREPAYMENT, AND SECOND
PRO RATA TO THE REMAINING PRINCIPAL AMORTIZATION INSTALLMENTS UNDER
SECTION 2.05(C) OR SECTION 2.05(D) ON THE TERM A LOANS OR TERM B LOANS, AS THE
CASE MAY BE.  VOLUNTARY PREPAYMENTS ON THE LOAN OBLIGATIONS WILL BE PAID BY THE
ADMINISTRATIVE AGENT TO THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE
INTERESTS THEREIN.

 

67

--------------------------------------------------------------------------------


 

(II)           MANDATORY PREPAYMENTS.  MANDATORY PREPAYMENTS ON THE LOAN
OBLIGATIONS WILL BE PAID BY THE ADMINISTRATIVE AGENT TO THE LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE INTERESTS THEREIN; PROVIDED THAT:

 

(A)          Mandatory prepayments in respect of the Revolving Commitments under
subsection (b)(i)(A) above shall be applied to the respective Revolving
Obligations as appropriate.

 

(B)           Mandatory prepayments in respect of Subject Dispositions and
Involuntary Dispositions under subsection (b)(ii) above, Indebtedness under
subsection (b)(iii) and Consolidated Excess Cash Flow under subsection
(b)(iv) above shall be applied (i) first to the Term A Loans and Term B Loans
(pro rata based on the amount of each such tranche of Loans then outstanding),
and with respect to (x) Term A Loans, first in direct order of maturity in
respect of the principal amortization payments under Section 2.05(c) due on the
Term A Loans within the twelve (12) months following such prepayment, and second
pro rata to the remaining principal amortization installments under
Section 2.05(c) on the Term A Loans, until paid in full, (y) Term B Loans, first
in direct order of maturity in respect of the principal amortization payments
under Section 2.05(d) due on the Term B Loans within the twelve (12) months
following such prepayment, and second pro rata to the remaining principal
amortization installments under Section 2.05(d) on the Term B Loans, until paid
in full, then (ii) to the Revolving Obligations (without permanent reduction of
the Revolving Commitments); provided that if any events in subsection (b)(ii) or
subsection (b)(iii) occur prior to the Funding Date and on or following the
Closing Date, then the amount that would have otherwise been required to be used
to make prepayments of the Loans shall be applied first, to reduce the Term A
Loan Commitments and Term B Loan Commitments and second to reduce the Revolving
Commitments.

 

2.07        Termination or Reduction of Commitments.

 

Voluntary Reductions.  The Commitments hereunder may be permanently reduced in
whole or in part by notice from the Borrower to the Administrative Agent;
provided that (i) any such notice thereof must be received by 12:00 noon (New
York time) at least five (5) Business Days prior to the date of reduction or
termination and any such reduction or terminations shall be in a minimum amount
of $1.0 million and integral multiples of $1.0 million in excess thereof; and
(ii) the Commitments may not be reduced to an amount less than the Outstanding
Amount of Loan Obligations then outstanding thereunder.  The Administrative
Agent will give prompt notice to the Lenders of any such reduction in
Commitments.  Any reduction of any Commitments shall be applied to the
Commitment of each applicable Lender according to its Pro Rata Share.  All
commitment or other fees accrued with respect to any Commitment through the
effective date of any termination thereof shall be paid on the effective date of
such termination.  A notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

68

--------------------------------------------------------------------------------


 

2.08        Interest.

 


(A)           SUBJECT TO THE PROVISIONS OF SUBSECTION (B) BELOW, (I) EACH
EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE ADJUSTED
EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE PERCENTAGE;
(II) EACH LOAN THAT IS A BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM
EQUAL TO THE BASE RATE PLUS THE APPLICABLE PERCENTAGE; AND (III) EACH SWINGLINE
LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE
APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE
APPLICABLE PERCENTAGE.


 


(B)           IF ANY AMOUNT PAYABLE BY THE BORROWER UNDER ANY CREDIT DOCUMENT IS
NOT PAID WHEN DUE AND AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER
SECTION 9.01(A), (F) OR (H), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING
INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW.


 


(C)           ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.


 


(D)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 

2.09        Fees.

 


(A)           FACILITY FEE; COMMITMENT FEE.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH (W) DOLLAR REVOLVING LENDER IN
ACCORDANCE WITH ITS DOLLAR REVOLVING COMMITMENT PERCENTAGE THEREOF, A FACILITY
FEE (THE “DOLLAR REVOLVING FACILITY FEE”) EQUAL TO 0.50% PER ANNUM OF THE ACTUAL
DAILY AMOUNT OF THE AGGREGATE DOLLAR REVOLVING COMMITTED AMOUNT, (X) APPROVED
CURRENCY REVOLVING LENDER IN ACCORDANCE WITH ITS APPROVED CURRENCY REVOLVING
COMMITMENT PERCENTAGE THEREOF, A FACILITY FEE (THE “APPROVED CURRENCY REVOLVING
FACILITY FEE” AND TOGETHER WITH THE DOLLAR REVOLVING FACILITY FEE, THE “FACILITY
FEES”) EQUAL TO 0.50% PER ANNUM OF THE ACTUAL DAILY AMOUNT OF THE AGGREGATE
APPROVED CURRENCY REVOLVING COMMITTED AMOUNT, (Y) TERM A LENDER IN ACCORDANCE
WITH ITS TERM A LOAN COMMITMENT PERCENTAGE THEREOF, A COMMITMENT FEE (THE “TERM
A COMMITMENT FEE”) EQUAL TO 0.50% PER ANNUM OF THE ACTUAL DAILY AMOUNT OF THE
AGGREGATE TERM A LOAN COMMITTED AMOUNT DURING THE PERIOD BETWEEN THE CLOSING
DATE AND THE FUNDING DATE AND (Z) TERM B LENDER, IN ACCORDANCE WITH ITS TERM B
LOAN PERCENTAGE THEREOF, A COMMITMENT FEE (THE “TERM B COMMITMENT FEE” AND
TOGETHER WITH THE TERM A COMMITMENT FEE, THE “COMMITMENT FEES”) EQUAL TO 3.25%
PER ANNUM OF THE ACTUAL DAILY AMOUNT OF THE AGGREGATE TERM B LOAN COMMITTED
AMOUNT DURING THE PERIOD BETWEEN THE CLOSING DATE AND THE FUNDING DATE; PROVIDED
THAT, IF THE BORROWER CONTINUES TO HAVE ANY OUTSTANDING REVOLVING OBLIGATIONS
AFTER THE TERMINATION OF THE COMMITMENT PERIOD, THEN, WITH RESPECT TO EACH
REVOLVING LENDER TO WHOM SUCH REVOLVING OBLIGATIONS ARE THEN OWED, SUCH FACILITY
FEE SHALL CONTINUE TO ACCRUE IN ACCORDANCE WITH SUCH

 

69

--------------------------------------------------------------------------------

 


LENDER’S DOLLAR REVOLVING COMMITTED PERCENTAGE OR APPROVED CURRENCY REVOLVING
COMMITTED PERCENTAGE THEREOF, AS THE CASE MAY BE, OF THE ACTUAL DAILY AMOUNT OF
THE AGGREGATE DOLLAR REVOLVING COMMITTED AMOUNT OR AGGREGATE APPROVED CURRENCY
REVOLVING COMMITTED AMOUNT (WITHOUT GIVING EFFECT TO THE EXPIRATION OF SUCH
COMMITMENT PERIOD), AS THE CASE MAY BE, FROM AND INCLUDING THE DATE THE
COMMITMENT PERIOD TERMINATES TO BUT EXCLUDING THE DATE ON WHICH SUCH REVOLVING
OBLIGATIONS ARE NO LONGER OUTSTANDING.  NOTWITHSTANDING THE FOREGOING, IF THE
FUNDING DATE OCCURS 60 DAYS OR MORE AFTER THE CLOSING DATE, THE COMMITMENT FEE
AND FACILITY FEE FOR THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT
EXCLUDING THE FUNDING DATE SHALL BE INCREASED TO 0.75% PER ANNUM.  THE
COMMITMENT FEES AND FACILITY FEES SHALL ACCRUE AT ALL TIMES DURING THE
APPLICABLE COMMITMENT PERIOD (AND, FOLLOWING THE EXPIRATION OF THE COMMITMENT
PERIOD, THE FACILITY FEES SHALL CONTINUE TO ACCRUE TO THE EXTENT SET FORTH
ABOVE), INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE CONDITIONS IN
ARTICLE V IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE
TENTH (10TH) DAY OF EACH JANUARY, APRIL, JULY AND OCTOBER (FOR THE COMMITMENT
FEE AND FACILITY FEE ACCRUED DURING THE PREVIOUS CALENDAR QUARTER), COMMENCING
WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE REVOLVING
TERMINATION DATE.  THE COMMITMENT FEE AND FACILITY FEE SHALL BE CALCULATED
QUARTERLY IN ARREARS.


 


(B)           LETTER OF CREDIT FEES.


 

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent, for the account of each Dollar Revolving Lender in
accordance with its Dollar Revolving Commitment Percentage, a Letter of Credit
fee, in Dollars, for each Letter of Credit, an amount equal to the Applicable
Percentage for Dollar Revolving Loans that are Eurodollar Loans multiplied by
the daily maximum undrawn Outstanding Amount under such Letter of Credit (the
“Letter of Credit Fees”).  For purposes of computing the daily undrawn
Outstanding Amount under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.10.  The Letter of
Credit Fees shall be computed on a quarterly basis in arrears, and shall be due
and payable on the tenth (10th) day of each January, April, July and
October (for the Letter of Credit Fees accrued during the previous calendar
quarter), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand.  If
there is any change in the Applicable Percentage during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.  Notwithstanding anything
to the contrary contained herein, while any Event of Default has occurred and is
continuing under Section 9.01(a), (f) or (h), all Letter of Credit Fees shall
accrue at the Default Rate.

 

(ii)           Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, 0.125% of the
daily undrawn Outstanding Amount under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
(10th) day of each January, April, July and October (for fronting fees accrued
during the previous calendar quarter or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the L/C Expiration Date and thereafter on demand. 
For purposes of computing the daily undrawn Outstanding Amount under any Letter
of Credit, the amount of such Letter of Credit shall be determined in accordance

 

70

--------------------------------------------------------------------------------


 

with Section 1.10.  In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 


(C)           FUNDING FEE.  ON THE FUNDING DATE, THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF (I) EACH TERM B LENDER A FEE EQUAL TO
1.50% OF ITS TERM B LOAN COMMITMENT AND (II) EACH OTHER LENDER, THE FEES SET
FORTH ON SCHEDULE 2.09(C).


 


(D)           OTHER FEES.  THE BORROWER SHALL PAY TO JPMCB, THE LEAD ARRANGERS,
WACHOVIA BANK, N.A., BARCLAYS BANK PLC, WACHOVIA CAPITAL MARKETS, LLC, BARCLAYS
CAPITAL, BANK OF AMERICA, N.A., MERRILL LYNCH BANK USA AND MORGAN STANLEY SENIOR
FUNDING, FOR THEIR OWN RESPECTIVE ACCOUNTS, FEES IN THE AMOUNTS AND AT THE TIMES
SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND
SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 

The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

2.10        Computation of Interest and Fees.

 

All computations of interest for Base Rate loans denominated in Canadian Dollars
and Base Rate Loans denominated in Dollars when the Base Rate is determined by
JPMCB’s prime rate shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Eurodollar Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
(1) day.  Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.11        Payments Generally; Administrative Agent’s Clawback.

 


(A)           GENERAL.  ALL PAYMENTS TO BE MADE BY ANY CREDIT PARTY HEREUNDER
SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE,
RECOUPMENT OR SETOFF.  ALL PAYMENTS OF PRINCIPAL AND INTEREST ON ANY LOAN SHALL
BE PAYABLE IN THE SAME CURRENCY AS SUCH LOAN IS DENOMINATED.  ALL PAYMENTS OF
FEES PURSUANT TO SECTION 2.09 SHALL BE PAYABLE IN DOLLARS.  ALL PAYMENTS IN
RESPECT OF UNREIMBURSED AMOUNTS SHALL BE PAYABLE IN THE CURRENCY PROVIDED IN
SECTION 2.03.  ALL OTHER PAYMENTS HEREIN SHALL BE PAYABLE IN THE CURRENCY
SPECIFIED WITH RESPECT TO SUCH PAYMENT OR, IF THE CURRENCY IS NOT SPECIFIED, IN
DOLLARS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, (X) ALL PAYMENTS BY THE
BORROWER IN DOLLARS HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE

 

71

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN SAME DAY FUNDS NOT LATER THAN
3:00 P.M. (NEW YORK TIME) ON THE DATE SPECIFIED HEREIN AND (Y) ALL PAYMENTS BY
THE BORROWER IN ALTERNATIVE CURRENCY HEREUNDER SHALL BE MADE TO THE
ADMINISTRATIVE AGENT’S OFFICE FOR PAYMENTS IN SUCH ALTERNATIVE CURRENCY AND IN
SAME DAY FUNDS NOT LATER THAN 3:00 P.M. LONDON TIME ON THE DATE SPECIFIED
HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
PRO RATA SHARE OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO
SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT
AFTER 3:00 P.M. NEW YORK TIME OR LONDON TIME, AS APPLICABLE SHALL BE DEEMED
RECEIVED ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST
OR FEE SHALL CONTINUE TO ACCRUE.  SUBJECT TO THE DEFINITION OF “INTEREST
PERIOD,” IF ANY PAYMENT TO BE MADE BY THE BORROWER SHALL COME DUE ON A DAY OTHER
THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY,
AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS
THE CASE MAY BE.


 


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED TIME OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH
EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE
BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
SUCH CORRESPONDING AMOUNT IN SAME DAY FUNDS WITH INTEREST THEREON, FOR EACH DAY
FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF
A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWER, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE BORROWER AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE
AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
SUCH BORROWING.  ANY PAYMENT BY THE BORROWER SHALL BE WITHOUT PREJUDICE TO ANY
CLAIM THE BORROWER MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT.


 

(ii)           Payments by the Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
receiving any such payment severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in Same Day Funds with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE
THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE V ARE NOT
SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO
SUCH LENDER, WITHOUT INTEREST.


 


(D)           OBLIGATION OF THE LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE LOANS, TO FUND PARTICIPATIONS IN LETTERS OF CREDIT AND
SWINGLINE LOANS AND TO MAKE PAYMENTS PURSUANT TO SECTION 11.04(C) ARE SEVERAL
AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY SUCH
PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 11.04(C) ON ANY DATE REQUIRED
HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO
DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER LENDER TO SO MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS
PAYMENT UNDER SECTION 11.04(C).


 


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(F)            INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, L/C BORROWINGS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND L/C
BORROWINGS THEN DUE TO SUCH PARTIES.


 

2.12        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in

 

73

--------------------------------------------------------------------------------


 

accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(I)            IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

 

(II)           THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(X) ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS CREDIT AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER
AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWINGLINE LOANS TO ANY ASSIGNEE
OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY AFFILIATE THEREOF (AS TO WHICH
THE PROVISIONS OF THIS SECTION SHALL APPLY).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

2.13        Evidence of Debt.

 


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND EVIDENCED BY ONE
OR MORE ENTRIES IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR PURPOSES OF TREASURY REGULATION SECTION 5F.103-1(C) AS AGENT FOR THE
BORROWER, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY
THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE
TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE
AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT OWING WITH
RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS
AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE
REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A NOTE FOR SUCH LENDER, WHICH
SHALL EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR RECORDS. 
EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE DATE, TYPE
(IF APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT
THERETO.


 


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SUBSECTION
(A) ABOVE, EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS AND, IN THE CASE OF THE
ADMINISTRATIVE AGENT, ENTRIES IN THE REGISTER, EVIDENCING THE PURCHASES AND
SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWINGLINE
LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED
BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN
RESPECT OF SUCH MATTERS,

 

74

--------------------------------------------------------------------------------


 


THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE
ABSENCE OF MANIFEST ERROR.


 


(C)           EACH LENDER HAVING SOLD A PARTICIPATION IN ANY OF ITS OBLIGATIONS,
ACTING SOLELY FOR THIS PURPOSE AS AGENT FOR THE BORROWER, SHALL MAINTAIN A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF SUCH PARTICIPANTS
(AND EACH CHANGE THERETO, WHETHER BY ASSIGNMENT OR OTHERWISE) AND THE RIGHTS,
INTEREST OR OBLIGATION OF SUCH PARTICIPANTS IN ANY OBLIGATION, IN ANY COMMITMENT
AND IN ANY RIGHT TO RECEIVE ANY PAYMENTS HEREUNDER.


 

2.14        CAM Exchange.

 


(A)           ON THE REVOLVING CAM EXCHANGE DATE, (I) THE REVOLVING COMMITMENTS
SHALL AUTOMATICALLY AND WITHOUT FURTHER ACT BE TERMINATED IN ACCORDANCE WITH
SECTION 9.02; (II) EACH DOLLAR REVOLVING LENDER SHALL FUND ITS PARTICIPATION IN
ANY OUTSTANDING SWINGLINE LOANS IN ACCORDANCE WITH SECTION 2.04(B); (III) EACH
DOLLAR REVOLVING LENDER SHALL FUND ITS L/C ADVANCE IN ANY OUTSTANDING L/C
BORROWINGS; AND (IV) THE REVOLVING LENDERS SHALL PURCHASE AT PAR (AND IN THE
CURRENCIES IN WHICH SUCH DESIGNATED REVOLVING OBLIGATIONS ARE DENOMINATED)
INTERESTS IN THE DESIGNATED REVOLVING OBLIGATIONS UNDER EACH REVOLVING FACILITY
(AND SHALL MAKE PAYMENTS TO THE ADMINISTRATIVE AGENT FOR REALLOCATION TO OTHER
REVOLVING LENDERS TO THE EXTENT NECESSARY TO GIVE EFFECT TO SUCH PURCHASE) AND
SHALL ASSUME THE OBLIGATIONS TO REIMBURSE THE L/C ISSUER FOR L/C BORROWINGS
UNDER THE DOLLAR REVOLVING FACILITY SUCH THAT, AFTER GIVING EFFECT TO SUCH
PAYMENTS, EACH REVOLVING LENDER SHALL OWN AN INTEREST EQUAL TO SUCH REVOLVING
LENDER’S REVOLVING CAM PERCENTAGE IN THE DESIGNATED REVOLVING OBLIGATIONS UNDER
EACH REVOLVING FACILITY AND SHALL HAVE THE OBLIGATION TO REIMBURSE THE L/C
ISSUER FOR ITS REVOLVING CAM PERCENTAGE OF EACH L/C BORROWING UNDER THE DOLLAR
REVOLVING FACILITY.  EACH REVOLVING LENDER AND EACH PERSON ACQUIRING A
PARTICIPATION FROM ANY REVOLVING LENDER AS CONTEMPLATED BY SECTION 11.06 HEREBY
CONSENTS AND AGREES TO THE REVOLVING CAM EXCHANGE.  EACH OF THE REVOLVING
LENDERS AGREES FROM TIME TO TIME TO EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT ALL SUCH PROMISSORY NOTES AND OTHER INSTRUMENTS AND DOCUMENTS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST TO EVIDENCE AND CONFIRM THE
RESPECTIVE INTERESTS AND OBLIGATIONS OF THE REVOLVING LENDERS AFTER GIVING
EFFECT TO THE REVOLVING CAM EXCHANGE, AND EACH REVOLVING LENDER AGREES TO
SURRENDER ANY PROMISSORY NOTES ORIGINALLY RECEIVED BY IT IN CONNECTION WITH ITS
REVOLVING LOANS UNDER THIS CREDIT AGREEMENT TO THE ADMINISTRATIVE AGENT AGAINST
DELIVERY OF ANY PROMISSORY NOTES SO EXECUTED AND DELIVERED; PROVIDED THAT THE
FAILURE OF ANY REVOLVING LENDER TO DELIVER OR ACCEPT ANY SUCH PROMISSORY NOTE,
INSTRUMENT OR DOCUMENT SHALL NOT AFFECT THE VALIDITY OR EFFECTIVENESS OF THE
REVOLVING CAM EXCHANGE.


 


(B)           AS A RESULT OF THE REVOLVING CAM EXCHANGE, FROM AND AFTER THE
REVOLVING CAM EXCHANGE DATE, EACH PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY CREDIT DOCUMENT IN RESPECT OF THE DESIGNATED REVOLVING
OBLIGATIONS SHALL BE DISTRIBUTED TO THE REVOLVING LENDERS ON A PRO RATA BASIS IN
ACCORDANCE WITH THEIR RESPECTIVE REVOLVING CAM PERCENTAGES.


 


(C)           IN THE EVENT THAT ON OR AFTER THE REVOLVING CAM EXCHANGE, AN L/C
BORROWING IS MADE UNDER ANY LETTER OF CREDIT UNDER THE DOLLAR REVOLVING FACILITY
THAT IS NOT REIMBURSED BY THE BORROWER, EACH REVOLVING LENDER SHALL PROVIDE ITS
L/C ADVANCE TO THE L/C ISSUER FOR ITS REVOLVING CAM PERCENTAGE OF SUCH L/C
BORROWING.

 

75

--------------------------------------------------------------------------------


 


ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY


 

3.01        Taxes.

 


(A)           PAYMENTS FREE OF TAXES.  EXCEPT AS OTHERWISE REQUIRED BY LAW (AS
DETERMINED IN THE GOOD FAITH DISCRETION OF THE APPLICABLE WITHHOLDING AGENT),
ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE CREDIT PARTIES
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT REDUCTION OR WITHHOLDING FOR ANY INDEMNIFIED OR OTHER TAXES, PROVIDED
THAT IF THE APPLICABLE WITHHOLDING AGENT SHALL BE REQUIRED BY APPLICABLE LAW (AS
DETERMINED IN THE GOOD FAITH DISCRETION OF THE APPLICABLE WITHHOLDING AGENT) TO
DEDUCT OR WITHHOLD ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER TAXES) FROM SUCH
PAYMENTS, THEN (I) THE SUM PAYABLE BY THE APPLICABLE CREDIT PARTY SHALL BE
INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS OR
WITHHOLDINGS (INCLUDING DEDUCTIONS OR WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR L/C ISSUER, AS
THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD
NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE, (II) THE APPLICABLE WITHHOLDING
AGENT SHALL MAKE SUCH DEDUCTIONS OR WITHHOLDINGS AND (III) THE APPLICABLE
WITHHOLDING AGENT SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)           PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           INDEMNIFICATION BY THE BORROWER.  WITHOUT DUPLICATION OF ANY
AMOUNTS PAYABLE UNDER SECTION 3.01(A), THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN 10 DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAYABLE BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY
REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT
SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE L/C
ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT
ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE L/C ISSUER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  UPON THE REASONABLE REQUEST OF ANY CREDIT
PARTY, THE LENDERS, EACH L/C ISSUER AND THE ADMINISTRATIVE AGENT AGREE TO USE
THEIR REASONABLE EFFORTS TO COOPERATE WITH SUCH CREDIT PARTY (AT SUCH CREDIT
PARTY’S DIRECTION AND EXPENSE) IN CONTESTING THE IMPOSITION OF, OR CLAIMING A
REFUND OF, ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY SUCH CREDIT PARTY,
WHETHER DIRECTLY TO A GOVERNMENTAL AUTHORITY OR PURSUANT TO THIS SECTION, THAT
SUCH CREDIT PARTY REASONABLY BELIEVES WERE NOT CORRECTLY OR LEGALLY ASSERTED BY
THE RELEVANT GOVERNMENTAL AUTHORITY UNLESS THE LENDER, L/C ISSUER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES IN GOOD FAITH THAT PURSUING
SUCH A CONTEST OR REFUND WOULD BE MATERIALLY DISADVANTAGEOUS TO IT.


 


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS REASONABLY PRACTICABLE AFTER ANY
PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL
AUTHORITY, THE BORROWER

 

76

--------------------------------------------------------------------------------


 


SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           STATUS OF LENDERS.  ANY LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH
THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR AS REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING
OR AT A REDUCED RATE OF WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT AS WILL ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO
DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR
INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender to the
extent it may lawfully do so shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Credit Agreement, on or prior to the date on which any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it (and from time to time thereafter upon the request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)            DULY COMPLETED COPIES OF IRS FORM W-8BEN CLAIMING ELIGIBILITY FOR
BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF IRS FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE INTERNAL REVENUE
CODE, (X) A CERTIFICATE, IN SUBSTANTIALLY THE FORM OF EXHIBIT 3.01(E) (A
“NON-BANK CERTIFICATE”), TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE,
(B) A “10 PERCENT SHAREHOLDER” OF THE BORROWER WITHIN THE MEANING OF
SECTION 881(C)(3)(B) OF THE INTERNAL REVENUE CODE, OR (C) A “CONTROLLED FOREIGN
CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE INTERNAL REVENUE CODE AND
THAT INTEREST PAYMENTS BEING RECEIVED ARE NOT EFFECTIVELY CONNECTED WITH THE
FOREIGN LENDER’S CONDUCT OF A U.S. TRADE OR BUSINESS AND (Y) DULY COMPLETED
COPIES OF IRS FORM W-8BEN,

 

(IV)          IN THE CASE OF A FOREIGN LENDER THAT DOES NOT ACT OR CEASES TO ACT
FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUMS PAID OR PAYABLE TO
SUCH LENDER UNDER ANY OF THE CREDIT DOCUMENTS (FOR EXAMPLE, IN THE CASE OF A
FOREIGN LENDER THAT IS A

 

77

--------------------------------------------------------------------------------


 

PARTNERSHIP FOR U.S. FEDERAL INCOME TAX PURPOSES FOR THAT IS A PARTICIPATING
LENDER GRANTING A TYPICAL PARTICIPATION), DULY COMPLETED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8IMY, TOGETHER WITH THE APPROPRIATE IRS FORM W-8BEN, ECI
OR IMY, W-9 AND/OR NON-BANK CERTIFICATE WITH RESPECT TO EACH BENEFICIAL OWNER
(PROVIDED THAT, IF THE FOREIGN LENDER IS A PARTNERSHIP, ONE OR MORE OF WHOSE
BENEFICIAL OWNERS IS CLAIMING THE PORTFOLIO INTEREST EXCEPTION, THE FOREIGN
LENDER MAY PROVIDE THE NON-BANK CERTIFICATE ON BEHALF OF SUCH BENEFICIAL
OWNERS), AND ANY OTHER CERTIFICATE OR STATEMENT OF EXEMPTION REQUIRED UNDER THE
INTERNAL REVENUE CODE OR THE REGULATIONS THEREUNDER, TO ESTABLISH THAT SUCH
FOREIGN LENDER IS NOT ACTING FOR ITS OWN ACCOUNT WITH RESPECT TO A PORTION OF
ANY SUCH SUMS PAYABLE TO SUCH FOREIGN LENDER AND TO ESTABLISH THAT SUCH
REMAINING PORTION MAY BE RECEIVED WITHOUT DEDUCTION FOR, OR AT A REDUCED RATE
OF, UNITED STATES FEDERAL WITHHOLDING TAX; OR

 

(V)           ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER OR ADMINISTRATIVE AGENT TO
DETERMINE THE WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE, IF ANY.

 

Any Lender or L/C Issuer that is a United States person under
Section 7701(a)(30) of the Internal Revenue Code, to the extent it may lawfully
do so, shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender or L/C Issuer becomes a Lender or L/C Issuer, as
applicable, under this Credit Agreement, on or prior to the date on which any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent), duly completed copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender or
L/C Issuer is entitled to an exemption from U.S. backup withholding tax.

 


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS REASONABLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS
BEEN INDEMNIFIED BY ANY CREDIT PARTY OR WITH RESPECT TO WHICH A CREDIT PARTY HAS
PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO THE BORROWER
AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY THE CREDIT PARTY UNDER THIS SECTION WITH
RESPECT TO THE INDEMNIFIED TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET
OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE
L/C ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST
PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND),
PROVIDED THAT THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH
LENDER OR THE L/C ISSUER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER
(PLUS ANY PENALTIES, INTEREST (ATTRIBUTABLE TO THE PERIOD OF TIME THAT THE
BORROWER HAD USE OF SUCH FUNDS) OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER IN THE EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION
SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING
TO ITS TAXES THAT IT DEEMS CONFIDENTIAL)

 

78

--------------------------------------------------------------------------------


 


TO THE BORROWER OR ANY OTHER PERSON.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
IN NO EVENT WILL ANY LENDER OR L/C ISSUER BE REQUIRED TO PAY ANY AMOUNT TO THE
BORROWER THE PAYMENT OF WHICH WOULD PLACE SUCH LENDER OR L/C ISSUER IN A LESS
FAVORABLE NET AFTER-TAX POSITION THAT SUCH LENDER OR L/C ISSUER WOULD HAVE BEEN
IN IF THE INDEMNIFIED TAX GIVING RISE TO SUCH REFUND HAD NEVER BEEN IMPOSED.


 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Loans that are Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Adjusted Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Adjusted Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Loans
that are Base Rate Loans in the amount specified therein.

 

79

--------------------------------------------------------------------------------

 

3.04        Increased Cost; Capital Adequacy.

 


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED EURODOLLAR
RATE) OR THE L/C ISSUER;

 

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS CREDIT AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY LOAN MADE BY IT, OR CHANGE THE BASIS
OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN RESPECT THEREOF
(EXCEPT, IN EACH CASE, FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY
SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED
TAX PAYABLE BY SUCH LENDER OR THE L/C ISSUER); OR

 

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS CREDIT AGREEMENT OR
EURODOLLAR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS CREDIT AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW, THEN FROM TIME TO TIME THE BORROWER WILL
PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT
OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR
THE L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND

 

80

--------------------------------------------------------------------------------


 


DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
BORROWER SHALL PAY SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF.


 


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN NINE (9) MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any reasonable loss, cost or expense incurred by it as a
result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any reasonable loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.  A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on
behalf of a Lender, shall be conclusive absent manifest error.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Adjusted Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

81

--------------------------------------------------------------------------------


 

3.06        Mitigation Obligations; Replacement of Lenders.

 


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


 


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, THE BORROWER MAY REPLACE SUCH LENDER IN ACCORDANCE WITH
SECTION 11.13.


 


(C)           LIMITATION ON ADDITIONAL AMOUNTS, ETC.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS ARTICLE III OF THIS CREDIT AGREEMENT, UNLESS A
LENDER GIVES NOTICE TO THE BORROWER THAT IT IS OBLIGATED TO PAY AN AMOUNT UNDER
THIS ARTICLE WITHIN NINE (9) MONTHS AFTER THE LATER OF (I) THE DATE THE LENDER
INCURS THE RESPECTIVE INCREASED COSTS, LOSS, EXPENSE OR LIABILITY, REDUCTION IN
AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL OR (II) THE
DATE SUCH LENDER HAS ACTUAL KNOWLEDGE OF ITS INCURRENCE OF THE RESPECTIVE
INCREASED COSTS, LOSS, EXPENSE OR LIABILITY, REDUCTIONS IN AMOUNTS RECEIVED OR
RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL, THEN SUCH LENDER SHALL ONLY BE
ENTITLED TO BE COMPENSATED FOR SUCH AMOUNT BY THE BORROWER PURSUANT TO THIS
ARTICLE III, TO THE EXTENT OF THE COSTS, LOSS, EXPENSE OR LIABILITY, REDUCTION
IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL THAT ARE
INCURRED OR SUFFERED ON OR AFTER THE DATE WHICH OCCURS NINE (9) MONTHS PRIOR TO
SUCH LENDER GIVING NOTICE TO THE BORROWER THAT IT IS OBLIGATED TO PAY THE
RESPECTIVE AMOUNTS PURSUANT TO THIS ARTICLE III.


 

3.07        Survival Losses.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

3.08        Additional Reserve Costs.

 


(A)           IN THE CASE OF ANY LENDER MAKING AN APPROVED CURRENCY REVOLVING
LOAN FROM A LENDING OFFICE IN THE UNITED KINGDOM OR A PARTICIPATING MEMBER
STATE, SUCH LENDER SHALL BE ENTITLED TO REQUIRE THE BORROWER TO PAY,
CONTEMPORANEOUSLY WITH EACH PAYMENT OF INTEREST ON EACH OF SUCH LOANS,
ADDITIONAL INTEREST ON SUCH LOAN AT A RATE PER ANNUM EQUAL TO THE MANDATORY COST
RATE CALCULATED IN ACCORDANCE WITH THE FORMULA AND IN THE MANNER SET FORTH IN
SCHEDULE 3.08 HERETO.

 

82

--------------------------------------------------------------------------------


 


(B)           FOR SO LONG AS ANY LENDER IS REQUIRED TO COMPLY WITH RESERVE
ASSETS, LIQUIDITY, CASH MARGIN OR OTHER REQUIREMENTS OF ANY MONETARY OR OTHER
AUTHORITY (INCLUDING ANY SUCH REQUIREMENT IMPOSED BY THE EUROPEAN CENTRAL BANK,
THE EUROPEAN SYSTEM OF CENTRAL BANKS OR THE BANK OF CANADA, BUT EXCLUDING
REQUIREMENTS REFLECTED IN THE STATUTORY RESERVES OR THE MANDATORY COST RATE) IN
RESPECT OF ANY OF SUCH LENDER’S EURODOLLAR RATE LOANS, SUCH LENDER SHALL BE
ENTITLED TO REQUIRE THE BORROWER TO PAY, CONTEMPORANEOUSLY WITH EACH PAYMENT OF
INTEREST ON EACH OF SUCH LENDER’S LOANS SUBJECT TO SUCH REQUIREMENTS, ADDITIONAL
INTEREST ON SUCH LOAN AT A RATE PER ANNUM SPECIFIED BY SUCH LENDER TO BE THE
COST TO SUCH LENDER OF COMPLYING WITH SUCH REQUIREMENTS IN RELATION TO SUCH
LOAN.


 


(C)           ANY ADDITIONAL INTEREST OWED PURSUANT TO PARAGRAPH (A) OR
(B) ABOVE SHALL BE DETERMINED IN REASONABLE DETAIL BY THE APPLICABLE LENDER,
WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND NOTIFIED TO
THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) AT LEAST FIVE BUSINESS
DAYS BEFORE EACH DATE ON WHICH INTEREST IS PAYABLE FOR THE APPLICABLE LOAN, AND
SUCH ADDITIONAL INTEREST SO NOTIFIED TO THE BORROWER BY SUCH LENDER SHALL BE
PAYABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER ON EACH DATE
ON WHICH INTEREST IS PAYABLE FOR SUCH LOAN.


 


ARTICLE IV

GUARANTY


 

4.01        The Guaranty.

 


(A)           EACH OF THE GUARANTORS HEREBY JOINTLY AND SEVERALLY GUARANTEES TO
THE ADMINISTRATIVE AGENT AND EACH OF THE HOLDERS OF THE OBLIGATIONS, AS
HEREINAFTER PROVIDED, AS PRIMARY OBLIGOR AND NOT AS SURETY, THE PROMPT PAYMENT
OF THE OBLIGATIONS (THE “GUARANTEED OBLIGATIONS”) IN FULL WHEN DUE (WHETHER AT
STATED MATURITY, AS A MANDATORY PREPAYMENT, BY ACCELERATION, AS A MANDATORY CASH
COLLATERALIZATION OR OTHERWISE) STRICTLY IN ACCORDANCE WITH THE TERMS THEREOF. 
THE GUARANTORS HEREBY FURTHER AGREE THAT IF ANY OF THE GUARANTEED OBLIGATIONS
ARE NOT PAID IN FULL WHEN DUE (WHETHER AT STATED MATURITY, AS A MANDATORY
PREPAYMENT, BY ACCELERATION, AS A MANDATORY CASH COLLATERALIZATION OR
OTHERWISE), THE GUARANTORS WILL, JOINTLY AND SEVERALLY, PROMPTLY PAY THE SAME,
WITHOUT ANY DEMAND OR NOTICE WHATSOEVER, AND THAT IN THE CASE OF ANY EXTENSION
OF TIME OF PAYMENT OR RENEWAL OF ANY OF THE GUARANTEED OBLIGATIONS, THE SAME
WILL BE PROMPTLY PAID IN FULL WHEN DUE (WHETHER AT EXTENDED MATURITY, AS A
MANDATORY PREPAYMENT, BY ACCELERATION, AS A MANDATORY CASH COLLATERALIZATION OR
OTHERWISE) IN ACCORDANCE WITH THE TERMS OF SUCH EXTENSION OR RENEWAL.


 


(B)           NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED HEREIN, IN
ANY OTHER OF THE CREDIT DOCUMENTS, SWAP CONTRACTS OR OTHER DOCUMENTS RELATING TO
THE OBLIGATIONS, THE OBLIGATIONS OF EACH GUARANTOR UNDER THIS CREDIT AGREEMENT
AND THE OTHER CREDIT DOCUMENTS SHALL BE LIMITED TO AN AGGREGATE AMOUNT EQUAL TO
THE LARGEST AMOUNT THAT WOULD NOT RENDER SUCH OBLIGATIONS SUBJECT TO AVOIDANCE
UNDER THE DEBTOR RELIEF LAWS OR ANY COMPARABLE PROVISIONS OF ANY APPLICABLE
STATE LAW.

 

83

--------------------------------------------------------------------------------


 

4.02        Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances. 
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been irrevocably paid in full and the commitments relating
thereto have expired or been terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Credit Documents, or other documents relating to the Guaranteed Obligations or
any other agreement or instrument referred to therein shall be done or omitted;

 

(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents or other
documents relating to the Guaranteed Obligations, or any other agreement or
instrument referred to therein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

 

(e)           any of the Guaranteed Obligations shall be determined to be void
or voidable (including, without limitation, for the benefit of any creditor of
any Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest, notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Credit Documents and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or security, and

 

84

--------------------------------------------------------------------------------


 

all notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents or any other
documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

4.03        Reinstatement.

 

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations.  The obligations of the Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

 

4.04        Certain Waivers.

 

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person (including any co-guarantor) or pursuit of any
other remedy or enforcement of any other right and (c) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been indefeasibly paid in full and the
commitments relating thereto shall have expired or been terminated, it being the
purpose and intent that the Guarantors’ obligations hereunder be absolute,
irrevocable, independent and unconditional under all circumstances.

 

85

--------------------------------------------------------------------------------


 

4.05        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 9.02) for purposes of Section 4.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Guaranteed Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Guaranteed Obligations being deemed to have become automatically due and
payable), the Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by the Guarantors for
purposes of Section 4.01.  The Guarantors acknowledge and agree that the
Guaranteed Obligations are secured in accordance with the terms of the
Collateral Documents and that the holders of the Guaranteed Obligations may
exercise their remedies thereunder in accordance with the terms thereof.

 

4.06        Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of the Guarantors shall exercise any such contribution
rights until the Guaranteed Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

 

4.07        Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

 

4.08        Joint and Several Liability of the Borrower.

 

The Borrower shall be jointly and severally liable for all Obligations of any
Foreign Subsidiary that becomes an additional borrower hereunder in accordance
with Section 1.08.

 

86

--------------------------------------------------------------------------------


 


ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

5.01        Conditions to Closing Date.

 

The effectiveness of this Credit Agreement is subject to satisfaction of the
following conditions precedent:

 

(a)           Executed Credit Agreement.  The Administrative Agent’s receipt of
counterparts of this Credit Agreement dated as of the Closing Date, duly
executed by a Responsible Officer of the Borrower and by each Lender party
thereto, and in form and substance satisfactory to the Administrative Agent, the
Lead Arrangers and each of the Lenders.

 

(b)           [Reserved.]

 

(c)           Officer Certificates.  The following shall be true as of the
Closing Date, and the Administrative Agent shall have received a certificate or
certificates of a Responsible Officer of the Borrower, dated as of the Closing
Date, certifying each of the following:

 

(i)            Consents.  No consents, licenses or approvals are required in
connection with the execution, delivery and performance by any Credit Party of
the Credit Documents to which it is a party, other than as are in full force and
effect and, to the extent requested by the Administrative Agent, are attached
thereto;

 

(ii)           Material Adverse Effect.  There has been no event or circumstance
since December 31, 2007 (other than an event or condition set forth in Schedule
5.01(c)(ii) hereto (each such event or condition, so listed on such Schedule, a
“Scheduled Matter”), except for any development or change in any such Scheduled
Matter after June 19, 2008 that would, in and of itself, have or could be
reasonably expected to have a Material Adverse Effect), that has had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(iii)          Material Litigation.  There shall be no action, suit,
investigation or proceeding pending in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect; and

 

(iv)          Representations and Warranties; No Default.  The conditions set
forth in Sections 5.01(d) and (e) have been satisfied as of the Closing Date.

 

(d)           The representations and warranties set forth in Sections 6.06,
6.12, 6.13, 6.14 and 6.15 shall be true and correct as of the Closing Date.

 

87

--------------------------------------------------------------------------------


 

(e)           No Default or Event of Default shall have occurred and be
continuing or would result from the occurrence of the Closing Date.

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.02        Conditions to the Funding Date.

 

The obligation of each Lender and the L/C Issuer to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)           Execution of Credit Documents and Joinders.  The Administrative
Agent shall have received counterparts of (i) a Joinder Agreement to the Credit
Agreement duly executed by a Responsible Officer of each Guarantor, (ii) the
Security Agreement, duly executed by a Responsible Officer of the Borrower and
each Guarantor, (iii) the Pledge Agreement, duly executed by a Responsible
Officer of the Borrower and each Guarantor and (iv) Notes, to the extent
requested by a Lender by written notice delivered to the Borrower at least five
(5) Business Days prior to the Funding Date, duly executed by a Responsible
Officer of the Borrower.

 

(b)           Spin-Off.  The Administrative Agent shall be reasonably satisfied
that the Spin-Off will be consummated substantially simultaneously with, or
within five (5) Business Days after, the initial Borrowing hereunder.  The
Administrative Agent shall be satisfied that all governmental, shareholder and
third party consents and approvals necessary in connection with the Spin-Off
shall have been obtained and all applicable waiting periods shall have expired
without any continuing action being taken by any authority that would restrain,
prevent or impose any material adverse conditions on the Borrower and its
Subsidiaries or the Transactions, and no Law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent would have such
effect, in each case to the extent the foregoing could either reasonably be
expected to prevent the consummation of the Spin-Off as contemplated by the
Separation Agreement or could reasonably be expected to result in a Material
Adverse Effect.

 

(c)           Personal Property Collateral.  The Collateral Agent’s receipt of
the following:

 

(i)            Lien Priority.  Evidence, including UCC, tax and judgment lien
searches from the jurisdiction of formation and jurisdiction of the chief
executive office of each Credit Party and intellectual property searches, that
none of the Collateral is subject to any Liens (in each case other than
Permitted Liens);

 

(ii)           UCC Financing Statements.  Such UCC financing statements as are
necessary or appropriate, in the Collateral Agent’s discretion, to perfect the
security interests in the Collateral;

 

88

--------------------------------------------------------------------------------


 

(iii)          Intellectual Property.  Such patent, trademark and copyright
security agreements as are necessary or appropriate, in the Collateral Agent’s
discretion, to perfect the security interests in the Credit Parties’ material IP
Rights;

 

(iv)          Capital Stock.  Original certificates evidencing the Capital Stock
pledged pursuant to the Collateral Documents and required to be delivered
thereunder (to the extent such Capital Stock is certificated), together with
undated stock transfer powers executed in blank (provided that with respect to
the stock of any Subsidiary of the Borrower, the Administrative Agent may, in
its sole discretion, provide a reasonable amount of time after the initial
funding for the Borrower to deliver such original certificates); and

 

(v)           Promissory Notes.  Original promissory notes to the extent
required by the Security Agreement, if any, evidencing intercompany loans or
advances owing to any Credit Party by any Subsidiary of the Borrower, together
with undated allonges executed in blank (provided that the Administrative Agent
may, in its sole discretion, provide a reasonable amount of time after the
initial funding for the Borrower to deliver such original promissory notes).

 

(d)           Evidence of Insurance.  The Collateral Agent’s receipt of copies
of binders with respect to all property and liability insurance required to be
maintained pursuant to the Credit Documents.

 

(e)           Opinions of Counsel.  The Administrative Agent’s receipt of a
customary duly executed opinion of Wachtell, Lipton Rosen & Katz and of
appropriate local counsel to the Credit Parties, dated as of the Funding Date,
in each case, reasonably satisfactory to the Administrative Agent.

 

(f)            Organization Documents, Etc.  The Administrative Agent’s receipt
of a duly executed certificate of a Responsible Officer of each Credit Party,
attaching each of the following documents and certifying that each is true,
correct and complete and in full force and effect as of the Funding Date:

 

(i)            Charter Documents.  Copies of its articles or certificate of
organization or formation, certified to be true, correct and complete as of a
recent date by the appropriate Governmental Authority of the jurisdiction of its
organization or formation;

 

(ii)           Bylaws.  Copies of its bylaws, operating agreement or partnership
agreement;

 

(iii)          Resolutions.  Copies of its resolutions approving and adopting
the Credit Documents to which it is party, the transactions contemplated
therein, and authorizing the execution and delivery thereof;

 

89

--------------------------------------------------------------------------------

 

(iv)          Incumbency.  Incumbency certificates identifying the Responsible
Officers of such Credit Party that are authorized to execute Credit Documents
and to act on such Credit Party’s behalf in connection with the Credit
Documents; and

 

(v)           Good Standing Certificates.  Certificates of good standing or the
equivalent from its jurisdiction of organization or formation, in each case
certified as of a recent date by the appropriate Governmental Authority.

 

(g)           Officer Certificates.  The following shall be true as of the
Funding Date, and the Administrative Agent shall have received a customary
certificate or certificates of a Responsible Officer of the Borrower, dated as
of the Funding Date certifying each of the following:

 

(i)            Material Adverse Effect.  There has been no event or circumstance
since December 31, 2007 (other than a Scheduled Matter, except for any
development or change in any such Scheduled Matter after June 19, 2008 that
would, in and of itself, have or could be reasonably expected to have a Material
Adverse Effect), that has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; and

 

(ii)           Material Litigation.  There shall be no action, suit,
investigation or proceeding pending in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect.

 

(h)           Pro Forma Financial Statements.  The Lenders shall have received
the balance sheet as of March 31, 2008 and, if the Funding Date is on or after
August 31, 2008, June 30, 2008, and statements of income and cash flows for the
period ended March 31, 2008 and, if the Funding Date is on or after August 31,
2008, June 30, 2008, in each case as to the Borrower and its Subsidiaries giving
effect to the Transactions on a pro forma basis.

 

(i)            Financial Statements.  Copies of the financial statements
referred to in Section 6.05.

 

(j)            Separation Agreement.  The Administrative Agent shall have
received a final, execution version of the Separation Agreement, which shall not
have any changes since the draft of July 25, 2008 provided to the Lead Arrangers
that are materially adverse to the Lenders, and there shall have been no changes
to the structure or terms of the Spin-Off and related transactions pursuant to
Section 12.01 of the Separation Agreement that are materially adverse to the
Lenders, in each case, unless reasonably satisfactory to the Lead Arrangers.

 

(k)           Solvency.  The Administrative Agent shall have received a
customary certificate, dated as of the Funding Date, certified by the chief
financial officer of the Borrower, stating that the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions,
are Solvent.

 

90

--------------------------------------------------------------------------------


 

(l)            Fees and Expenses.  All fees and expenses (including, unless
waived by the Administrative Agent, all reasonable fees, expenses and
disbursements of any law firm or other counsel (including any local counsel))
invoiced to the Borrower at least two Business Days prior to the Funding Date
and required to be paid on or before the Funding Date shall have been paid.

 

(m)          Senior Notes.  The Borrower shall have consummated the issuance of
the Senior Notes.

 

(n)           Indebtedness.  After giving effect to the Funding Date, the
Borrower and its Subsidiaries shall have no Indebtedness other than with respect
to the Term Loans, the Existing Letters of Credit, the Senior Notes,
Indebtedness permitted pursuant to Section 8.03(b) and other Indebtedness
incurred in the ordinary course of business since the Closing Date and otherwise
permitted hereunder and other Indebtedness as may be reasonably acceptable to
the Lead Arrangers.

 

(o)           Schedule.  The Borrower shall have delivered to the Administrative
Agent Schedule 7.08.

 

(p)           Funding Date.  The Funding Date shall have occurred on or prior to
September 30, 2008.

 

5.03        Conditions to All Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Credit Party contained in Article VI shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date (provided that representations and warranties that are qualified by
materiality shall be true and correct in all respects).

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           In the case of a Borrowing or the issuance or increase in amount
of a Letter of Credit, immediately after giving effect to the proposed Borrowing
or the proposed Letter of Credit issuance or increase and the application of the
proceeds thereof, the Consolidated Total Leverage Ratio would not exceed 3.50 to
1.00.

 

(d)           (c) The Administrative Agent and, if applicable, the L/C Issuer or
the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

91

--------------------------------------------------------------------------------


 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty by the Borrower that the conditions specified
in Sections 5.03(a) ,(b) and (bc) have been satisfied on and as of the date of
the applicable Credit Extension.

 


ARTICLE VI

REPRESENTATIONS AND WARRANTIES


 

The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that (it being understood and agreed that on the Closing Date only, the
representations and warranties set forth in this Article VI shall only be made
to the extent set forth in Section 5.01(d)):

 

6.01        Existence, Qualification and Power.

 

Each Credit Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) execute, deliver and
perform its obligations under the Credit Documents to which it is a party and
(ii) except to the extent it would not reasonably be expected to have a Material
Adverse Effect, own its assets and carry on its business, and (c) except to the
extent it would not reasonably be expected to have a Material Adverse Effect, is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license.

 

6.02        Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Credit
Document to which it is party have been duly authorized by all necessary
corporate or other organizational action and do not (a) contravene the terms of
such Credit Party’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, (i) any Contractual Obligation to which such Credit Party is party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Credit Party or its Property is subject; or
(c) violate any Law applicable to such Credit Party and the relevant Credit
Documents, except, in the case of clause (b) or (c) of this Section 6.02 only,
as would not reasonably be expected to have a Material Adverse Effect.

 

6.03        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Credit Agreement or any other
Credit Document (other than (a) as have already been obtained and are in full
force and effect, (b) filings to perfect security interests granted pursuant to
the Credit Documents and (c) approvals, consents, exemptions, authorizations, or
other actions, notices or filings the failure to procure which would not
reasonably be expected to have a Material Adverse Effect).

 

92

--------------------------------------------------------------------------------


 

6.04        Binding Effect.

 

Each Credit Document has been duly executed and delivered by each Credit Party
that is party hereto or thereto.  Each Credit Document constitutes legal, valid
and binding obligations of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except to the extent the enforceability
thereof may be limited by applicable Debtor Relief Laws affecting creditors’
rights generally and by equitable principles of law (regardless of whether
enforcement is sought in equity or at law) and implied covenants of good faith
and fair dealing.

 

6.05        Financial Statements.

 

The audited combined balance sheets of the Borrower and its Subsidiaries as of
December 31, 2007 and December 31, 2006 and the unaudited combined balance
sheets as of March 31, 2008 and March 31, 2007 and, if the Funding Date is on or
after August 31, 2008, June 30, 2008 and June 30, 2007, and the related combined
statements of income or operations, or shareholders’ equity (or invested equity)
and cash flows for the years ending December 31, 2007, December 31, 2006 and
December 31, 2005 and the fiscal quarters ending March 31, 2008 and (solely with
respect to the statements of income or operations and cash flows) March 31, 2007
and, if the Funding Date is on or after August 31, 2008, for the fiscal quarters
ended June 30, 2008 and (solely with respect to the statements of income or
operations and cash flows) June 30, 2007, including the notes thereto, (i) were
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and its results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

The unaudited pro forma condensed combined balance sheet of the Borrower and its
Subsidiaries as at March 31, 2008, and, if the Funding Date is on or after
August 31, 2008, June 30, 2008, and the related unaudited pro forma condensed
combined statements of operations of the Borrower and its Subsidiaries for the
three or, if the Funding Date is on or after August 31, 2008, six, months then
ended and for the year ended December 31, 2007, certified by the chief financial
officer or treasurer of the Borrower, copies of which have been furnished to
each Lender, fairly present the combined pro forma financial condition of the
Borrower and its Subsidiaries as at such date and the combined pro forma results
of operations of the Borrower and its Subsidiaries for the periods ended on such
dates, in each case giving effect to the Transactions, all in accordance with
Regulation S-X under the Securities Laws, as amended and the Borrower believes
that the assumptions underlying such unaudited pro forma combined financial
statements are reasonable.

 

6.06        No Material Adverse Effect.

 

Since December 31, 2007, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect (other than any Scheduled Matter, except for
any development or change in any such Scheduled Matter after June 19, 2008 that
would, in and of itself, have or could be reasonably expected to have a Material
Adverse Effect).

 

93

--------------------------------------------------------------------------------


 

6.07        Litigation.

 

There are no actions, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any member of the Consolidated Group or
against any of their properties or revenues that either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.

 

6.08        No Default.

 

No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Credit Agreement
or any other Credit Document.

 

6.09        Ownership of Property; Liens.

 

Each of the Borrower and its Subsidiaries has good and valid title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in or right to use, all its other material
property, except as would not reasonably be expected to have a Material Adverse
Effect, and the property of the Consolidated Group is subject to no Liens, other
than Permitted Liens.

 

6.10        Taxes.

 

Except as would not reasonably be expected, individually or in the aggregate to
have a Material Adverse Effect:  (a) the Borrower and each of its Subsidiaries
(i) has timely filed (or has had filed on its behalf) all Tax returns required
to be filed and (ii) has paid prior to delinquency all Taxes levied or imposed
upon it or its properties, income or assets otherwise due and payable (including
in its capacity as a withholding agent), except for Taxes that are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided, in accordance with GAAP, if such
contest suspends enforcement or collection of the claim in question; (b) neither
the Borrower nor any of its Subsidiaries is aware of any proposed or pending tax
assessments, deficiencies or audits; and (c) neither the Borrower nor any of its
Subsidiaries has “participated” in a “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4.

 

6.11        ERISA Compliance.

 


(A)           EACH PENSION PLAN THAT IS INTENDED TO QUALIFY UNDER
SECTION 401(A) OF THE INTERNAL REVENUE CODE HAS RECEIVED A FAVORABLE
DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER IS
CURRENTLY PENDING BEFORE THE IRS WITH RESPECT THERETO AND, TO THE KNOWLEDGE OF
THE BORROWER, NOTHING HAS OCCURRED THAT WOULD PREVENT, OR CAUSE THE LOSS OF,
SUCH QUALIFICATION EXCEPT IN SUCH INSTANCES IN WHICH THE FAILURE TO COMPLY
THEREWITH EITHER INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE BORROWER AND EACH ERISA
AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PENSION PLAN SUBJECT TO
SECTION 412 OF THE INTERNAL REVENUE CODE, AND NO APPLICATION FOR A FUNDING
WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE
INTERNAL REVENUE CODE HAS BEEN MADE WITH RESPECT TO ANY PENSION PLAN EXCEPT IN
SUCH INSTANCES IN WHICH THE FAILURE TO

 

94

--------------------------------------------------------------------------------


 


COMPLY THEREWITH EITHER INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT WOULD BE REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR
REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED THAT, WITH
THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH
LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER
PLAN; AND (III) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS ENGAGED IN A
TRANSACTION THAT WOULD REASONABLY BE EXPECTED TO BE SUBJECT TO SECTIONS 4069 OR
4212(C) OF ERISA WHICH IN THE CASE OF CLAUSE (I) THROUGH (III) ABOVE, WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

6.12        Subsidiaries.

 

After giving effect to any modifications or updates pursuant to the last
sentence of this Section 6.12, set forth on Schedule 6.12 is a list of all
Subsidiaries of the Borrower immediately after giving effect to the consummation
of the Spin-Off, together with the jurisdiction of organization, classes of
Capital Stock and ownership and ownership percentages of each such Subsidiary as
of such date.  After giving effect to any modifications or updates pursuant to
the last sentence of this Section 6.12, Schedule 6.12 identifies the
Subsidiaries that shall be parties to the Pledge Agreement and Security
Agreement after giving effect to the consummation of the Spin-Off.  The
outstanding Capital Stock has been validly issued, is owned free of Liens (other
than Permitted Liens), and with respect to any outstanding shares of Capital
Stock of a corporation, such shares have been validly issued and are fully paid
and non-assessable.  The outstanding shares of Capital Stock are not subject to
any buy-sell, voting trust or other shareholder agreement except as identified
on Schedule 6.12.  The Borrower may, on or prior to the Funding Date, provide
information from time to time to modify and update the information set forth on
Schedule 6.12 in a manner reasonably satisfactory to the Administrative Agent.

 

6.13        Margin Regulations; Investment Company Act.

 


(A)           THE CREDIT PARTIES ARE NOT ENGAGED AND WILL NOT ENGAGE,
PRINCIPALLY OR AS ONE OF THEIR IMPORTANT ACTIVITIES, IN THE BUSINESS OF
PURCHASING OR CARRYING “MARGIN STOCK” (WITHIN THE MEANING OF REGULATION U ISSUED
BY THE FRB), OR EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN STOCK.


 


(B)           NONE OF THE CREDIT PARTIES OR ANY SUBSIDIARY IS OR IS REQUIRED TO
BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF
1940.

 

95

--------------------------------------------------------------------------------


 

6.14        Disclosure.

 

No written report, financial statement, certificate or other information (taken
as a whole) furnished by or on behalf of any Credit Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Credit Agreement or delivered hereunder or under any
other Credit Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, in each case as
of the date such information is provided and as of the Closing Date and the
Funding Date; provided that, with respect to projected financial information and
estimates, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

6.15        Compliance with Laws.

 

Each member of the Consolidated Group is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions,
settlements or other agreements with any Governmental Authority and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

6.16        Solvency.

 

As of the Funding Date, the Borrower and its Subsidiaries, on a consolidated
basis, are, and after giving effect to the Transactions will be, Solvent.

 

6.17        Intellectual Property; Licenses, Etc.

 

Except as would not reasonably be expected to have a Material Adverse Effect, as
of the Funding Date, each member of the Consolidated Group owns, or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  As of the Funding Date, no claim or litigation regarding any
of the foregoing is pending or, to the knowledge of the Credit Parties,
threatened, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

6.18        Security Agreement.

 

The security interest granted pursuant to the Security Agreement (i) will
constitute a valid and perfected security interest in the Collateral (as to
which perfection may be obtained by the filings or other actions described in
clause (A), (B) or (C) of this Section 6.18) in favor of the Collateral Agent,
for the benefit of the holders of the Obligations, as collateral security for
the Obligations, upon (A) the filing of all financing statements naming each
Grantor as “debtor” and the Collateral Agent as “secured party” and describing
the Collateral in the applicable filing

 

96

--------------------------------------------------------------------------------


 

offices, (B) delivery of all Instruments, Chattel Paper and negotiable Documents
to the Collateral Agent and (C) completion of the filing, registration and
recording of a fully executed agreement in the form of the Security Agreement
(or a supplement thereto) and containing a description of all Collateral
constituting intellectual property in the United States Patent and Trademark
Office within the three month period (commencing as of the date hereof) or, in
the case of Collateral constituting intellectual property acquired after the
date hereof, thereafter pursuant to 35 USC § 261 and 15 USC § 1060 and the
regulations thereunder with respect to United States Patents and United States
registered Trademarks and in the United States Copyright Office within the one
month period (commencing as of the date hereof) or, in the case of Collateral
constituting intellectual property acquired after the date hereof, thereafter
with respect to United States registered Copyrights pursuant to 17 USC § 205 and
the regulations thereunder and otherwise as may be required pursuant to the laws
of any other necessary jurisdiction to the extent that a security interest may
be perfected by such filings, registrations and recordings, and (ii) are prior
to all other Liens on the Collateral other than Liens permitted by
Section 8.01.  Unless otherwise specified in this Credit Agreement, solely with
respect to this Section 6.18 capitalized terms used and not otherwise defined in
this Credit Agreement shall have the meanings provided in the Security
Agreement.

 

6.19        Pledge Agreement.

 

The Pledge Agreement is effective to create in favor of the Collateral Agent,
for the ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and the Pledge
Agreement shall create a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the pledgors thereunder in such
Collateral, in each case prior and superior in right to any other Lien other
than Permitted Liens (i) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) and is evidenced by a
certificate, when such Collateral is delivered to the Collateral Agent with duly
executed stock powers with respect thereto, (ii) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) but is not
evidenced by a certificate, when UCC financing statements in appropriate form
are filed in the appropriate filing offices in the jurisdiction of organization
of the pledgor or when “control” (as such term is defined in the UCC) is
established by the Collateral Agent over such interests in accordance with the
provision of Section 8-106 of the UCC, or any successor provision, and
(iii) with respect to any such Collateral that is not a “security” (as such term
is defined in the UCC) (to the extent perfection of a Lien in such Collateral
can be obtained by filing UCC financing statements), when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor.

 


ARTICLE VII

AFFIRMATIVE COVENANTS


 

Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, the
Borrower will, and will cause each of its Subsidiaries to:

 

97

--------------------------------------------------------------------------------


 

7.01        Financial Statements.

 

Deliver to the Administrative Agent and each Lender:

 

(a)           as soon as available, but in any event within ten (10) days of the
date the Borrower is required to file its Form 10-K with the SEC and in any
event not later than ninety (90) days after the end of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower as at the end of such
fiscal year, and the related consolidated statements of income or operations,
invested equity and cash flows for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (1) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit or other
material qualification or exception and (2) if required by Section 404 of
Sarbanes-Oxley, an attestation report of such Registered Public Accounting Firm
as to the Borrower’s internal controls pursuant to Section 404 of
Sarbanes-Oxley; and

 

(b)           as soon as available, but in any event within ten (10) days of the
date the Borrower is required to file its Form 10-Q with the SEC and in any
event not later than forty-five (45) days (or, solely in the case of the fiscal
quarter of the Borrower ending June 30, 2008, 61 days) after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and the Consolidated Group as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, invested equity and cash flows for such fiscal quarter and for the
portion of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations, invested
equity and cash flows of the Consolidated Group in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes; provided
that, with respect to the fiscal quarter ended June 30, 2008, such financial
statements may be presented on a basis consistent with the historical financial
statements referred to in the first paragraph of Section 6.05.

 

As to any information contained in materials furnished pursuant to Section
7.02(c),7.02, the Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

98

--------------------------------------------------------------------------------


 

7.02        Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender:

 

(a)           within five (5) Business Days following the delivery of the
financial statements referred to in Section 7.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default with respect to financial covenants
or, if any such Default or Event of Default shall exist, stating the nature and
status of such event (which may be limited to the extent consistent with
industry practice or the policy of the accounting firm);

 

(b)           within five (5) Business Days following each delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower
(i) commencing with the fiscal quarter ended September 30, 2008, setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the financial covenants contained herein,
(ii) certifying that no Default or Event of Default exists as of the date
thereof (or the nature and extent thereof and proposed actions with respect
thereto), (iii) setting forth a list of each Subject Disposition and Involuntary
Disposition effected during the fiscal quarter or fiscal year, as the case may
be, covered by such financial statements, to the extent the Net Cash Proceeds
received in such Subject Disposition (or series of related Subject Dispositions)
or Involuntary Disposition (or series of related Involuntary Dispositions)
exceed $5.0 million or the Net Cash Proceeds received in all Subject
Dispositions or Involuntary Dispositions effected during such fiscal year
exceeds $10.0 million (or the elapsed portion of such fiscal year in the case of
a Compliance Certificate relating to a fiscal quarter), and whether the Borrower
and its Subsidiaries intend to reinvest the Net Cash Proceeds thereof or to use
such Net Cash Proceeds to prepay the Loans and (iv) a calculation of the
Cumulative Credit (in reasonable detail) as of the last day of the period
covered by such financial statements;

 

(c)           copies of all annual, regular, periodic and special reports and
registration statements that the Borrower may file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto; all reports required
to be provided pursuant to Section 4.03(a) of the indenture dated as of July 28,
2008 between the Borrower and Bank of New York Mellon, as trustee, relating to
the Senior Notes, as in effect on the date hereof (whether or not any such Senor
Notes are outstanding), within the time periods specified in such indenture;

 

(d)           promptly, such additional information regarding the business,
financial or corporate affairs of any Credit Party or any Subsidiary of a Credit
Party, or compliance with the terms of the Credit Documents, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
from time to time reasonably request;

 

(e)           promptly after the furnishing thereof, copies of any material
financial statement or report furnished to any holder of material Indebtedness
of any Credit Party

 

99

--------------------------------------------------------------------------------


 

or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(f)            as soon as available, but in any event no more than sixty (60)
days following the beginning of each fiscal year of the Borrower, annual expense
budgetsprojections that include revenues by division with corresponding expense
information of the Borrower and its Subsidiaries on a consolidated basis, for
such fiscal year of the Borrower; and

 

(g)           Within 15 Business Days after the date of any Major Disposition,
the Borrower shall notify the Administrative Agent thereof and whether and to
what extent the Net Cash Proceeds received therefrom is intended to be used to
reinvest or make prepayments pursuant to Section 2.06(b)(ii).

 

Documents required to be delivered pursuant to Section 7.01 or 7.02 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the internet at the website
address listed on Schedule 11.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) including,
to the extent the Lenders and the Administrative Agent have access thereto and
such documents are available thereon, the EDGAR database and sec.gov; provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents.  Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Credit Parties hereby acknowledge that the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, the “Credit Party Materials”) by posting the Credit Party
Materials on IntraLinks or another similar electronic system (the “Platform”)
and that certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Credit Parties or their securities) (each, a “Public Lender”).  The Credit
Parties hereby agree that so long as any Credit Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(1) all Credit Party Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” (which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof),
or otherwise indicated to the Administrative Agent as being “PUBLIC”; (2) by
marking or otherwise indicating the Credit Party Materials “PUBLIC,” the Credit
Parties shall be deemed to have authorized the Administrative Agent, the Lead
Arrangers and the L/C Issuer and the Lenders to treat such Credit Party
Materials as not containing any material non-public information with respect to
the

 

100

--------------------------------------------------------------------------------


 

Credit Parties or their securities for purposes of United States federal and
state securities laws (provided, however, that to the extent such Credit Party
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (3) all Credit Party Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated as “Public
Investor”; and (4) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Credit Party Materials that are not marked or otherwise
indicated “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.”

 

7.03        Notification.

 

Promptly, and in any event within two Business Days after any Responsible
Officer of the Borrower or any of its material Subsidiaries obtains knowledge
thereof, notify the Administrative Agent and each Lender of:

 

(a)           the occurrence of any Default or Event of Default; and

 

(b)           the filing or commencement of any litigation, investigation or
proceeding affecting any Credit Party which would reasonably be expected to have
a Material Adverse Effect.

 

7.04        Preservation of Existence.

 

Except as otherwise permitted hereunder, do all things necessary to preserve and
keep in full force and effect (x) its existence and (y) its rights, franchises
and authority, except (i) to the extent, in the case of clauses (x) (with
respect to any Subsidiary only and not the Borrower) and (y), that the failure
to do so would not have a Material Adverse Effect, (ii) with respect to any
Subsidiary only and notor the Borrower, to the extent otherwise permitted by
Section 8.04 hereof, and (iii) for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries, to the extent such assets
exceed estimated liabilities, are acquired by the Borrower or a Wholly Owned
Subsidiary of the Borrower in such liquidation or dissolution; provided that
Subsidiaries that are Guarantors may not be liquidated into Subsidiaries that
are not Guarantors.

 

7.05        Payment of Taxes and Other Obligations.

 


(A)           PAY AND DISCHARGE (I) ALL TAXES IMPOSED UPON IT, OR UPON ITS
INCOME OR PROFITS, OR UPON ANY OF ITS PROPERTIES, BEFORE THEY BECOME DELINQUENT,
(II) ALL LAWFUL CLAIMS (INCLUDING CLAIMS FOR LABOR, MATERIAL AND SUPPLIES) THAT,
IF UNPAID, MIGHT GIVE RISE TO A LIEN UPON ANY OF ITS PROPERTIES, AND
(III) EXCEPT AS PROHIBITED HEREUNDER, ALL OF ITS OTHER INDEBTEDNESS AS IT
BECOMES DUE, EXCEPT IN EACH CASE TO THE EXTENT THAT THE FAILURE TO DO SO WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT; PROVIDED
THAT NO SUCH PERSON SHALL BE REQUIRED TO PAY ANY AMOUNT THAT IS BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES,
DETERMINED IN ACCORDANCE WITH GAAP, HAVE BEEN ESTABLISHED, IF SUCH CONTEST
SUSPENDS ENFORCEMENT OR COLLECTION OF THE CLAIM IN QUESTION.


 


(B)           TIMELY AND CORRECTLY FILE ALL TAX RETURNS REQUIRED TO BE FILED BY
IT, EXCEPT FOR FAILURES TO FILE THAT WOULD NOT REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

101

--------------------------------------------------------------------------------

 

7.06                        Compliance with Law.

 

Comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority, a breach of which would result in a
Material Adverse Effect, except where contested in good faith by appropriate
proceedings diligently pursued.

 

7.07                        Maintenance of Property.

 

Maintain and preserve its material properties and equipment in good repair,
working order and condition, normal wear and tear and casualty and condemnation
excepted, and make all repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto as may be necessary or proper, to the
extent and in the manner customary for similar businesses.

 

7.08                        Insurance.

 

Maintain at all times in force and effect insurance in such amounts, covering
such risks and liabilities and with such deductibles or self-insurance
retentions as determined by the Borrower in its reasonable business judgment. 
The Collateral Agent shall be named as loss payee, additional insured and/or
mortgagee, as its interests may appear, with respect to any such insurance
providing coverage in respect of any collateral under the Collateral Documents,
and the Borrower shall request that each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, that it will give the Collateral
Agent thirty (30) days’ prior written notice before any such policy or policies
shall be altered in any material respect or canceled, and that no act or default
of any member of the Consolidated Group or any other Person shall affect the
rights of the Collateral Agent or the Lenders under such policy or policies. 
The insurance coverage for the Consolidated Group as of the Funding Date is
described as to type and amount on Schedule 7.08 (which schedule, for the
avoidance of doubt, shall be delivered to the Administrative Agent on or prior
to the Funding Date).

 

7.09                        Books and Records.

 

Maintain (a) proper books of record and account, in which true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be, and (b) such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary.

 

7.10                        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
or any Lender (in the case of such Lender, coordinated through the
Administrative Agent) to (i) to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower and (ii) visit and inspect any of
its properties and examine its corporate, financial and operating records, once
per fiscal year of the Borrower at such reasonable times during normal business
hours, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the

 

102

--------------------------------------------------------------------------------


 

Administrative Agent or any of its representatives or independent contractors or
any Lender (in the case of such Lender, coordinated through the Administrative
Agent) may do any of the foregoing at the expense of the Borrower at any time
during normal business hours.

 

7.11                        Use of Proceeds.

 

Use the proceeds of the Term A Loans and Term B Loans to fund the IAC Dividend
and pay costs and expenses related to the Transactions (including entry into
this Credit Agreement) and use the proceeds of the Revolving Loans for working
capital and general corporate purposes (but in no event may any Revolving Loans
in excess of $25.0 million fund any portion of the IAC Dividend, the Spin-Off,
any transaction contemplated by Section 8.12 or any of the other Transactions or
any costs or expenses relating thereto) (but, for the avoidance of doubt,
proceeds of Revolving Loans may be used in respect of obligations relating to
such transactions after the Spin-Off Date, including, for example,
indemnification obligations or obligations relating to transition services), in
each case not in contravention of any Law or of any Credit Document.

 

7.12                        Joinder of Subsidiaries as Guarantors.

 

Promptly notify the Administrative Agent of the formation, acquisition (or other
receipt of interests) or existence of any Domestic Subsidiary that is not a
Guarantor (other than a non-Wholly Owned Subsidiary invested in pursuant to
Section 8.02(k) (unless such Subsidiary shall guarantee or provide Support
Obligations in respect of any material Indebtedness (other than the Obligations)
of the Borrower or another Subsidiary), or an Immaterial Subsidiary), which
notice shall include information as to the jurisdiction of organization, the
number and class of Capital Stock outstanding and ownership thereof (including
options, warrants, rights of conversion or purchase relating thereto), and with
respect to any such Subsidiary, within thirty (30) days (or up to ten (10) days
later if the Administrative Agent, in its sole discretion, shall agree thereto
in writing) of the formation, acquisition or other receipt of interests thereof,
cause the joinder of such Subsidiary as a Guarantor pursuant to Joinder
Agreements (or such other documentation in form and substance reasonably
acceptable to the Administrative Agent) accompanied by Organization Documents,
take all actions necessary to create and perfect a security interest in its
assets to the extent required by the Security Agreement or Pledge Agreement and,
if reasonably requested by the Administrative Agent, deliver favorable opinions
of counsel to such Subsidiary, in form and substance reasonably satisfactory to
the Administrative Agent.  For the avoidance of doubt, if an Immaterial
Subsidiary shall become a Material Subsidiary, such Subsidiary shall thereupon
comply with the foregoing.

 

7.13                        Pledge of Capital Stock.

 

From and after the Spin-Off Date, pledge or cause to be pledged to the
Collateral Agent to secure the Obligations, other than in the case of Excluded
Property: (a) one hundred percent (100%) of the issued and outstanding Capital
Stock of each Domestic Subsidiary to the extent owned by a Credit Party within
thirty (30) days (or up to ten (10) days later if the Administrative Agent, in
its sole discretion, shall agree thereto in writing) of its formation,
acquisition or other receipt of such interests and (b) Capital Stock
representing sixty-five percent (65%) (or if less, the full amount owned by such
Subsidiary) of each class of the issued and outstanding Capital Stock of each
First-Tier Foreign Subsidiary to the extent owned by a Credit Party within
thirty

 

103

--------------------------------------------------------------------------------


 

(30) days (or up to twenty (20) days later if the Administrative Agent, in its
sole discretion, shall agree thereto in writing) of its formation, acquisition
or other receipt of such interests, in each case pursuant to the Pledge
Agreement or pledge joinder agreements, together with, if reasonably requested
by the Administrative Agent, opinions of counsel and any filings and deliveries
reasonably requested by the Collateral Agent in connection therewith to perfect
the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent; provided that the Borrower shall not
be required to deliver to the Collateral Agent opinions of foreign counsel or
foreign-law pledge agreements with respect to the pledge of Capital Stock of any
Foreign Subsidiary unless the Administrative Agent shall have reasonably
requested such foreign counsel opinions or foreign-law pledge agreements (it
being understood and agreed that the Administrative Agent shall not be entitled
to request such foreign counsel opinions or foreign-law pledge agreements or the
delivery of stock certificates with respect to any Subsidiary that, together
with its Subsidiaries, generated less than $5.0 million of Consolidated EBITDA
for the four quarter period ending on the last day of the most recently ended
fiscal quarter at the end of which financial statements were required to have
been delivered pursuant to Section 7.01(a) or (b) (or, prior to such first
required delivery date for such financial statements, ending on the last day of
the most recent period referred to in the first sentence of Section 6.05)).  It
is further understood and agreed that even if such foreign counsel opinions,
foreign law security agreements or stock certificates with respect to any
Subsidiary shall not be required to be delivered to the Collateral Agent
pursuant to the foregoing, the Capital Stock thereof shall nevertheless
constitute Collateral, except to the extent constituting Excluded Property.

 

7.14                        Pledge of Other Property.

 

With respect to each Credit Party, pledge and grant a security interest in all
of its personal property, tangible and intangible, owned and leased (except
(a) Excluded Property, (b) as otherwise set forth in Section 7.13 with respect
to Capital Stock and (c) as otherwise set forth in the Collateral Documents) to
secure the Obligations, within thirty (30) days (or up to ten (10) days later,
if the Administrative Agent, in its sole discretion, shall agree thereto in
writing) of the acquisition or creation thereof pursuant to such pledge and
security agreements, joinder agreements or other documents as may be required,
together with opinions of counsel and any filings and deliveries reasonably
requested by the Collateral Agent in connection therewith to perfect the
security interests therein, all in form and substance reasonably satisfactory to
the Administrative Agent.

 

7.15                        Further Assurances Regarding Collateral.

 


(A)           PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE AGENT, OR ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT, (A) CORRECT ANY MATERIAL DEFECT OR ERROR
RELATING TO THE GRANTING OR PERFECTION OF SECURITY INTERESTS THAT MAY BE
DISCOVERED IN ANY CREDIT DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR
RECORDATION THEREOF, AND (B) DO, EXECUTE, ACKNOWLEDGE, DELIVER, RECORD,
RE-RECORD, FILE, RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL SUCH FURTHER
ACTS, DEEDS, CERTIFICATES, ASSURANCES AND OTHER INSTRUMENTS AS THE
ADMINISTRATIVE AGENT, OR THE REQUIRED LENDERS THROUGH THE ADMINISTRATIVE AGENT,
MAY REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO (I) CARRY OUT MORE
EFFECTIVELY THE PURPOSES OF THE CREDIT DOCUMENTS, (II) TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, SUBJECT ANY CREDIT PARTY’S OR ANY CREDIT PARTY’S
SUBSIDIARIES’ PROPERTIES, ASSETS, RIGHTS OR INTERESTS TO THE LIENS NOW OR
HEREAFTER INTENDED TO BE COVERED BY ANY

 

104

--------------------------------------------------------------------------------


 


OF THE COLLATERAL DOCUMENTS, (III) PERFECT AND MAINTAIN THE VALIDITY,
EFFECTIVENESS AND PRIORITY OF ANY OF THE COLLATERAL DOCUMENTS AND ANY OF THE
LIENS INTENDED TO BE CREATED THEREUNDER AND (IV) ASSURE, CONVEY, GRANT, ASSIGN,
TRANSFER, PRESERVE, PROTECT AND CONFIRM MORE EFFECTIVELY UNTO THE HOLDERS OF THE
OBLIGATIONS THE RIGHTS GRANTED TO THE HOLDERS OF THE OBLIGATIONS UNDER ANY
CREDIT DOCUMENT OR UNDER ANY OTHER INSTRUMENT EXECUTED IN CONNECTION WITH ANY
CREDIT DOCUMENT TO WHICH ANY CREDIT PARTY OR ANY CREDIT PARTY’S SUBSIDIARIES IS
OR IS TO BE A PARTY, AND CAUSE EACH OF THE BORROWER’S SUBSIDIARIES TO DO SO.


 


(B)           IN THE EVENT THE BORROWER OR ANY OTHER CREDIT PARTY ACQUIRES (I) A
FEE INTEREST IN ANY REAL PROPERTY AFTER THE CLOSING DATE (EXCLUDING EXCLUDED
PROPERTY) AND SUCH REAL PROPERTY (TOGETHER WITH ANY IMPROVEMENTS THEREON), WHEN
TAKEN TOGETHER WITH ALL CONTIGUOUS PARCELS OF REAL PROPERTY INTERESTS (OR OTHER
PARCELS OF REAL PROPERTY INTERESTS PROXIMATELY LOCATED AND USED IN CONNECTION
THEREWITH) THEN HELD BY ANY BORROWER OR ANY OTHER CREDIT PARTY, HAS A FAIR
MARKET VALUE OF AT LEAST $2.5 MILLION, THE BORROWER SHALL PROMPTLY (X) NOTIFY
THE ADMINISTRATIVE AGENT OF SUCH ACQUISITION AND (Y) DELIVER, OR CAUSE TO BE
DELIVERED, WITHIN SIXTY (60) DAYS (OR UP TO FIFTEEN (15) DAYS LATER IF THE
ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, CONSENTS THERETO IN WRITING) TO
THE COLLATERAL AGENT A FULLY EXECUTED MORTGAGE (SUBJECT TO ALL PERMITTED LIENS)
OVER SUCH REAL PROPERTY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, TOGETHER WITH SUCH TITLE INSURANCE POLICIES, SURVEYS,
APPRAISALS (IF REQUIRED BY LAW), “LIFE-OF-LOAN” FEDERAL EMERGENCY MANAGEMENT
AGENCY STANDARD FLOOD HAZARD DETERMINATIONS (TOGETHER WITH NOTICES ABOUT SPECIAL
FLOOD HAZARD AREA STATUS AND FLOOD DISASTER ASSISTANCE DULY EXECUTED BY THE
BORROWER AND EACH LOAN PARTY RELATING THERETO), EVIDENCE OF INSURANCE
(INCLUDING, WITHOUT LIMITATION, FLOOD INSURANCE), LEGAL OPINIONS AND OTHER
DOCUMENTS AND CERTIFICATES, IN EACH CASE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AS SHALL BE REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY PROVIDED HEREIN OR IN ANY
CREDIT DOCUMENT, THE BORROWER AND THE SUBSIDIARIES SHALL NOT BE REQUIRED TO TAKE
ANY ACTION REQUIRED TO PERFECT OR MAINTAIN THE PERFECTION OF ANY OF THE LIENS OF
THE AGENTS OR LENDERS WITH RESPECT TO CASH, DEPOSIT ACCOUNTS OR SECURITIES
ACCOUNTS EXCEPT TO THE EXTENT SUCH PERFECTION IS ACHIEVED BY FILING OF FINANCING
STATEMENTS, ALTHOUGH CASH, DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS SHALL
NEVERTHELESS CONSTITUTE COLLATERAL.


 

7.16                        Post-Closing Matters.

 


(A)           THE BORROWER SHALL, NO LATER THAN 3 BUSINESS DAYS AFTER THE
FUNDING DATE (OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT, IN ITS SOLE
DISCRETION, SHALL AGREE TO), PROVIDE TO THE COLLATERAL AGENT COPIES OF INSURANCE
CERTIFICATES OR POLICIES WITH RESPECT TO ALL INSURANCE REQUIRED TO BE MAINTAINED
PURSUANT TO THE CREDIT DOCUMENTS TOGETHER WITH ENDORSEMENTS IDENTIFYING THE
COLLATERAL AGENT AS ADDITIONAL INSURED OR LOSS PAYEE, WITH RESPECT TO ALL
INSURANCE POLICIES TO BE MAINTAINED WITH RESPECT TO THE PROPERTIES OF THE
BORROWER AND ITS SUBSIDIARIES FORMING ANY PART OF THE COLLATERAL.


 


(B)           THE BORROWER SHALL, NO LATER THAN 90 DAYS AFTER THE FUNDING DATE
(OR UP TO THIRTY (30) DAYS LATER IF THE ADMINISTRATIVE AGENT, IN ITS SOLE
DISCRETION, SHALL AGREE THERETO IN WRITING), DELIVER TO THE COLLATERAL AGENT
LOCAL LAW PLEDGE AGREEMENTS AND OPINIONS OF COUNSEL (EACH IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT) WITH RESPECT TO FIRST-TIER

 

105

--------------------------------------------------------------------------------


 


FOREIGN SUBSIDIARIES WHICH (ON A CONSOLIDATED BASIS WITH EACH OF THEIR
SUBSIDIARIES AND WHEN COMBINED WITH EACH FIRST-TIER FOREIGN SUBSIDIARY (ON A
CONSOLIDATED BASIS WITH EACH OF ITS SUBSIDIARIES) THAT IS ORGANIZED UNDER THE
LAWS OF CANADA), ACCOUNT FOR AT LEAST 70.0% OF THE TOTAL REVENUES OF ALL FOREIGN
SUBSIDIARIES OF THE BORROWER AND AT LEAST 70.0% OF THE TOTAL ASSETS OF ALL
FOREIGN SUBSIDIARIES OF THE BORROWER (IN EACH CASE FOR THE MOST RECENT FISCAL
QUARTER AND AS OF THE MOST RECENT DATE WHICH THE BORROWER THEN HAS SUCH
FINANCIAL INFORMATION AVAILABLE).


 


ARTICLE VIII

NEGATIVE COVENANTS


 

Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, the
Borrower will not, and will not permit any of its Subsidiaries to:

 

8.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)           Liens created pursuant to the Credit Documents;

 

(b)           Liens under the Collateral Documents given to secure obligations
under Swap Contracts between any Credit Party and any Lender or Affiliate of a
Lender or any Person that was a Lender or Affiliate of a Lender at the time it
entered into such Swap Contract, provided that such Swap Contracts are otherwise
permitted under Section 8.03;

 

(c)           Liens existing on the Closing Date and listed on Schedule 8.01,
or, to the extent not so listed, Liens, which, when taken together with all
other Liens existing on the Closing Date and not so listed, secure Indebtedness
in an aggregate principal amount not exceeding $5.0 million, in each case
together with any extensions, replacements, modifications or renewals of the
foregoing; provided that the collateral interests are not broadened or increased
or secure any Property not secured by such Liens on the Closing Date (but shall
be permitted to apply to after-acquired property affixed or incorporated into
the property covered by such Lien and the proceeds and products of the
foregoing);

 

(d)           Liens for taxes, assessments or governmental charges or levies not
yet due or to the extent non-payment thereof is permitted under Section 7.05;

 

(e)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same, are not overdue by more than 30 days, or are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established (and as to which the
property subject to any such Lien is not yet subject

 

106

--------------------------------------------------------------------------------


 

to a foreclosure, sale or loss proceeding on account thereof (other than a
proceeding where foreclosure, sale or loss has been stayed));

 

(f)            Liens incurred or deposits made by any member of the Consolidated
Group in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

 

(g)           Liens in connection with attachments or judgments (including
judgment or appeal bonds) that do not result in an Event of Default under
Section 9.01(i);

 

(h)           easements, rights-of-way, covenants, conditions, restrictions
(including zoning restrictions), declarations, rights of reverter (other than
with respect to Property subject to a Mortgage), minor defects or irregularities
in title and other similar charges or encumbrances, whether or not of record,
that do not, in the aggregate, interfere in any material respect with the
ordinary course of business of the Borrower or its Subsidiaries, or in respect
of any real property which is subject to a Mortgage, any title defects, liens,
charges or encumbrances (other than such prohibited monetary Liens) which the
title company is prepared to endorse or insure by exclusion or affirmative
endorsement reasonably acceptable to the Administrative Agent and which is
included in any title policy;

 

(i)            Liens on property of any Person securing purchase money and Sale
and Leaseback Transaction Indebtedness (including capital leases and Synthetic
Leases) of such Person, in each case to the extent incurred under
Section 8.03(c) (or any refinancing of such Indebtedness incurred under
Section 8.03(l)); provided, that any such Lien attaches only to the Property
financed or leased and such Lien attaches prior to, at the time of or within one
hundred eighty (180) days after the later of the date of acquisition of such
property or the date such Property is placed in service (or, in the case of
Liens securing a refinancing of such Indebtedness pursuant to Section 8.03(l),
any such Lien attaches only to the Property that was so financed with the
proceeds of the Indebtedness so refinanced);

 

(j)            licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of any member of the
Consolidated Group;

 

(k)           any interest or title of a lessor or sublessor under, and Liens
arising from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
by this Credit Agreement;

 

(l)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods and Liens deemed to exist in connection with Investments in
repurchase agreements that constitute Investments permitted by Section 8.02
hereof;

 

107

--------------------------------------------------------------------------------


 

(m)          normal and customary rights of setoff upon deposits of cash or
other Liens originating solely by virtue of any statutory or common law
provision relating to bankers liens, rights of setoff or similar rights in favor
of banks or other depository institutions not securing Indebtedness;

 

(n)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;

 

(o)           Liens on Property securing obligations incurred under
Section 8.03(h) (or any refinancing of such Indebtedness incurred under
Section 8.03(l)); provided that the Liens are not incurred in connection with,
or in contemplation or anticipation of, the acquisition and do not attach or
extend to any Property other than the Property so acquired (or, in the case of
Liens securing a refinancing of such Indebtedness pursuant to Section 8.03(l),
the Property acquired with the proceeds of the Indebtedness so refinanced);

 

(p)           other Liens, provided that such Liens do not secure obligations in
excess of $40.0 million;

 

(q)           Liens in respect of any Indebtedness permitted under
Section 8.03(g) to the extent such Liens extend only to Property of the Foreign
Subsidiary or Foreign Subsidiaries incurring such Indebtedness (other than a
Foreign Subsidiary that is a borrower under this Credit Agreement);

 

(r)            pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 

(s)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

 

(t)            Liens securing obligations incurred pursuant to Section 8.03(n);

 

(u)           Liens on Capital Stock in joint ventures securing obligations of
such joint venture, to the extent required by the terms of the organizational
documents or material contracts of such joint venture;

 

(v)           Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a bank guarantee or bankers’ acceptance issued or
created for the account of the Borrower or any Subsidiary in the ordinary course
of business so long as such Liens are extinguished when such goods or inventory
are delivered to the Borrower or a Subsidiary; provided, that such Lien secures
only the obligations of the Borrower or such Subsidiaries in respect of such
bankers’ acceptance or bank guarantee to the extent permitted under
Section 8.03;

 

108

--------------------------------------------------------------------------------


 

(w)          Liens securing insurance premiums financing arrangements, provided,
that such Liens are limited to the applicable unearned insurance premiums; and

 

(x)           Liens in favor of the Borrower or any Guarantor; provided that if
any such Lien shall cover any Collateral, the holder of such Lien shall execute
and deliver to the Administrative Agent a subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

8.02                        Investments.

 

Make or permit to exist any Investments, except:

 

(a)           cash and Cash Equivalents of or to be owned by the Borrower or a
Subsidiary;

 

(b)           Investments existing on, or contractually committed as of, the
Closing Date and set forth on Schedule 8.02 and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of any Investment
pursuant to this clause (b) is not increased at any time above the amount of
such Investment existing on the Closing Date, unless such increase is permitted
by any clause of this Section 8.02 (other than by this clause (b)), in which
case the capacity of such other clause shall be reduced by such increase;

 

(c)           to the extent not prohibited by applicable Law, advances to
officers, directors and employees and consultants of the Borrower and
Subsidiaries made for travel, entertainment, relocation and other ordinary
business purposes in an aggregate amount not to exceed $5.0 million at any time
outstanding or, to the extent not used as part of or to increase the Cumulative
Credit, in connection with such person’s purchase of equity of the Borrower;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and any
prepayments and other credits to suppliers, clients, developers or purchasers or
sellers of goods or services made in the ordinary course of business;

 

(e)           except to the extent constituting an Acquisition, Investments by
the Borrower and Domestic Subsidiaries in Domestic Credit Parties;

 

(f)            Investments by the Borrower and Domestic Subsidiaries in Foreign
Subsidiaries in an aggregate amount at any time not to exceed the greater of
$75.0 million and 3.0% of Consolidated Total Assets at such time;

 

(g)           Investments by Foreign Subsidiaries in any member of the
Consolidated Group (including other Foreign Subsidiaries);

 

(h)           Support Obligations incurred pursuant to Section 8.03;

 

109

--------------------------------------------------------------------------------


 

(i)            Investments comprised of Permitted Acquisitions;

 

(j)            advances in the ordinary course of business to secure developer
contracts of the Borrower and its Subsidiaries;

 

(k)           Investments at any time outstanding in an aggregate amount not to
exceed $75.0 million plus, so long as (x) no Default shall have occurred and be
continuing or exist after giving effect thereto and, (y) after giving effect on
a Pro Forma Basis to the Investment to be made, as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements, as of the last
day of the most recent period referred to in the first sentence of
Section 6.05), the Borrower would be in compliance with Section  8.10, the
amount of the Cumulative Credit at such time8.10 (and if the Investment is
greater than $15.0 million, then the Borrower shall deliver a certificate of a
Responsible Officer as to the satisfaction of the requirements in this clause
(y)) and (z) in the case of an Investment in any member of the Live Nation Group
only, no Live Nation Default shall have occurred and be continuing after giving
effect thereto, the amount of the Cumulative Credit at such time; provided that
if any Investment is made pursuant to this Section 8.02(k) in any Person that is
not a Domestic Credit Party and such Person thereafter becomes a Domestic Credit
Party, such Investment shall thereafter be deemed to have been made pursuant to
Section 8.02(e);

 

(l)            Investments representing non-cash consideration received in
connection with any Subject Disposition permitted pursuant to Section 8.05;

 

(m)          Investments contemplated by Section 8.12;

 

(n)           Swap Contracts allowed by Section 8.03(d);

 

(o)           Investments resulting from pledges and deposits under
Section 8.01(f), (l) or (r);

 

(p)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Borrower as a result of a foreclosure
by the Borrower or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

 

(q)           loans or advances or other similar transactions with customers,
distributors, clients, developers, suppliers or purchasers or sellers of goods
or services, in each case, in the ordinary course of business, regardless of
frequency;

 

(r)            to the extent not used as part of or increasing the Cumulative
Credit, any Investment procured solely in exchange for the issuance of Qualified
Capital Stock;

 

110

--------------------------------------------------------------------------------


 

(s)           Investments to the extent consisting of the redemption, purchase,
repurchase or retirement of any common Capital Stock permitted under
Section 8.06;

 

(t)            advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;

 

(u)           guarantees by the Borrower or any Subsidiary of operating leases
or of other obligations that do not constitute Indebtedness, in each case
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

 

(v)           Investments consisting of the non-exclusive licensing of
intellectual property pursuant to joint marketing arrangements with other
Persons otherwise permitted hereunder; and

 

(w)          Investments by the Borrower or any Guarantor in any Foreign
Subsidiary consisting solely of (x) the contribution or other Disposition of
Capital Stock or Indebtedness of any other Foreign Subsidiary held directly by
the Borrower or such Guarantor in exchange for Indebtedness, Capital Stock (or
additional share premium or paid in capital in respect of Capital Stock) or a
combination thereof of the Foreign Subsidiary to which such contribution is made
or (y) an exchange of Capital Stock of such Foreign Subsidiary for Indebtedness
of such Foreign Subsidiary.

 

8.03                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except, subject to
the last sentence of this Section 8.03:

 

(a)           Indebtedness existing or arising under this Credit Agreement and
the other Credit Documents;

 

(b)           Indebtedness existing on the Closing Date set forth on Schedule
8.03 or, to the extent not listed on Schedule 8.03, the aggregate principal
amount of which, when taken with all other Indebtedness existing on the Closing
Date and not so listed, does not exceed $5.0 million;

 

(c)           capital lease obligations and purchase money Indebtedness
(including obligations in respect of capital leases) to finance the purchase or
acquisition of fixed assets, at any time outstanding (when aggregated with the
aggregate amount of refinancing Indebtedness outstanding at such time pursuant
to Section 8.03(l) in respect of Indebtedness incurred pursuant to this
Section 8.03(c)) not to exceed the greater of $50.0 million and 2.0% of
Consolidated Total Assets; provided that such Indebtedness when incurred shall
not exceed the purchase price of the asset(s) financed;

 

(d)           obligations under Swap Contracts entered into to manage existing
or anticipated risks and not for speculative purposes;

 

111

--------------------------------------------------------------------------------

 

(e)           unsecured intercompany Indebtedness among members of the
Consolidated Group to the extent permitted by Section 8.02(e), (f), (g) or (w);

 

(f)            unsecured Indebtedness of the Borrower to the extent (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence thereof at such time; (ii) after giving pro forma effect to the
incurrence of such Indebtedness, as of the last day of the most recently ended
fiscal quarter at the end of which financial statements were required to have
been delivered pursuant to Section 7.01(a) or (b) (or, prior to such first
required delivery date for such financial statements, as of the last day of the
most recent period referred to in the first sentence of Section 6.05), the
Borrower would be in compliance with Section 8.10 (and if the Indebtedness
incurred is greater than $15.0 million, then the Borrower shall deliver a
certificate of a Responsible Officer as to the satisfaction of the requirements
in this clause (ii)); (iii) such Indebtedness matures no earlier than the Term B
Loans and has a Weighted Average Life to Maturity that is no shorter than the
Term B Loans; (iv) such Indebtedness does not have prepayment or redemption
events that are less favorable to the Borrower and its Subsidiaries than those
relating to the Term B Loans; and (v) such Indebtedness has other terms that
are, taken as a whole, not materially less favorable to the Borrower and its
Subsidiaries than the terms of the Credit Agreement; provided that such
Indebtedness may benefit from unsecured guarantees from the Guarantors on the
same basis as the Borrower has issued such Indebtedness;

 

(g)           Indebtedness of Foreign Subsidiaries and guarantees thereof by
other Foreign Subsidiaries, without duplication, in an aggregate principal
amount at any time outstanding not to exceed the greater of $25.0 million and
1.0% of Consolidated Total Assets at such time (but not to exceed, in any event,
$40.0 million);

 

(h)           Indebtedness acquired or assumed pursuant to a Permitted
Acquisition in an aggregate principal amount at any time outstanding (when
aggregated with the aggregate amount of refinancing Indebtedness outstanding at
such time pursuant to Section 8.03(l) in respect of Indebtedness incurred
pursuant to this Section 8.03(h)) not to exceed $25.0 million; provided that
(a) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (b) after giving pro forma
effect to the incurrence of such Indebtedness, as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements, as of the last
day of the most recent period referred to in the first sentence of
Section 6.05), the Borrower would be in compliance with Section 8.10;

 

(i)            Indebtedness arising under any performance or surety bond,
completion bond or similar obligation entered into in the ordinary course of
business consistent with past practice;

 

(j)            Indebtedness of the Borrower and its Subsidiaries (and guarantees
thereof, without duplication) not contemplated in the foregoing clauses of this
Section 8.03 in an aggregate principal amount at any time outstanding not to
exceed $40.0 million;

 

112

--------------------------------------------------------------------------------


 

(k)           Indebtedness incurred under the Senior Notes and guarantees by the
Guarantors thereof;

 

(l)            any refinancing of Indebtedness incurred pursuant to
Section 8.03(b), (c), (f), (h) or (k) so long as (i) if the Indebtedness being
refinanced is Subordinated Debt, then such refinancing Indebtedness shall be at
least as subordinated in right of payment and otherwise to the Obligations as
the Indebtedness being refinanced, (ii) the principal amount of the refinancing
Indebtedness is not greater than the principal amount of the Indebtedness being
refinanced, together with any premium paid, and accrued interest and reasonable
fees in connection therewith thereon and reasonable costs and expenses incurred
in connection therewith, (iii) the final maturity and Weighted Average Life to
Maturity of the refinancing Indebtedness is not earlier or shorter, as the case
may be, than the Indebtedness being refinanced, (iv) no Subsidiary (other than a
Credit Party) that is not an obligor with respect the Indebtedness to be
refinanced shall be an obligor with respect to the refinancing Indebtedness and
(v) the material terms (other than as to interest rate, which shall be on then
market terms) of the refinancing Indebtedness taken as a whole are at least as
favorable to the Consolidated Group and the Lenders as under the Indebtedness
being refinanced;

 

(m)          overdrafts paid within 5 Business Days;

 

(n)           Indebtedness in respect of trade letters of credit, warehouse
receipts or similar instruments issued to support performance obligations (other
than obligations in respect of Indebtedness) in the ordinary course of business;
provided that the aggregate stated amount of any such trade letters of credit,
warehouse receipts or similar instruments shall not exceed, as of the date of
issuance, amendment or extension thereof, $15.0 million minus the aggregate L/C
Obligations outstanding on such date;

 

(o)           Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit;

 

(p)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take or pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(q)           Indebtedness representing deferred compensation to employees of
the Borrower or any Subsidiary incurred in the ordinary course of business;

 

(r)            Indebtedness consisting of promissory notes issued by the
Borrower to current or former officers, directors and employees, their
respective estates, spouses or former spouses issued in exchange for the
purchase or redemption by the Borrower of Qualified Capital Stock permitted by
Section 8.06(f); provided that (a) the Borrower shall be able to make a
Restricted Payment pursuant to Section 8.06(f) in an amount equal to the
principal amount of each such note at the time such note is issued, and an
amount equal to the principal amount of each such note shall reduce the amount
of Restricted Payments able to be made under Section 8.06(f) and (b) the
Borrower shall be able to make a Restricted Payment pursuant to
Section 8.06(f) in the amount of any other

 

113

--------------------------------------------------------------------------------


 

payment on each such note at the time such payment is made, and each such
payment shall reduce the Restricted Payments available to be able to be made
under Section 8.06(f);

 

(s)           Indebtedness consisting of obligations of the Borrower or any
Subsidiary under deferred compensation, indemnification, adjustment of purchase
or acquisition price or other similar arrangements incurred by such Person in
connection with the Transactions and Permitted Acquisitions or any other
Investment expressly permitted hereunder;

 

(t)            all premium (if any), interest (including post petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in paragraphs (a) through (s) above; and

 

(u)           Support Obligations by any member of the Consolidated Group in
respect of Indebtedness incurred under clauses subsections(a) through (t) of
this Section 8.03, solely to the extent such member of the Consolidated Group
would have itself been able to originally incur such Indebtedness.

 

Notwithstanding the foregoing, neither the Borrower nor any of its Subsidiaries
shall incur or assume any Indebtedness permitted under clauses (f), (g), (h)  or
(j) on any date if immediately after giving effect to such incurrence and the
application of proceeds thereof, the Consolidated Total Leverage Ratio would
exceed 3.50 to 1.00.

 

8.04                        Mergers and Dissolutions.

 


(A)                                  ENTER INTO A TRANSACTION OF MERGER OR
CONSOLIDATION, EXCEPT THAT:


 

(I)            A DOMESTIC SUBSIDIARY OF THE BORROWER MAY BE A PARTY TO A
TRANSACTION OF MERGER OR CONSOLIDATION WITH THE BORROWER OR ANOTHER DOMESTIC
SUBSIDIARY OF THE BORROWER; PROVIDED THAT IF THE BORROWER IS A PARTY TO SUCH
TRANSACTION, THE BORROWER SHALL BE THE SURVIVING PERSON; PROVIDED, FURTHER THAT
IF THE BORROWER IS NOT A PARTY TO SUCH TRANSACTION BUT A GUARANTOR IS, SUCH
GUARANTOR SHALL BE THE SURVIVING PERSON OR THE SURVIVING PERSON SHALL BECOME A
GUARANTOR IMMEDIATELY UPON THE CONSUMMATION OF SUCH TRANSACTION;

 

(II)           A FOREIGN SUBSIDIARY MAY BE PARTY TO A TRANSACTION OF MERGER OR
CONSOLIDATION WITH THE BORROWER OR A SUBSIDIARY OF THE BORROWER; PROVIDED THAT
(A) IF THE BORROWER IS A PARTY THERETO, IT SHALL BE THE SURVIVING ENTITY, (B) IF
A GUARANTOR IS A PARTY THERETO, IT SHALL BE THE SURVIVING PERSON OR THE
SURVIVING PERSON SHALL BECOME A GUARANTOR IMMEDIATELY FOLLOWING THE CONSUMMATION
OF SUCH TRANSACTION, AND (C) IF A FOREIGN SUBSIDIARY IS A PARTY THERETO AND A
DOMESTIC SUBSIDIARY IS NOT A PARTY THERETO, THE SURVIVING ENTITY SHALL BE A
FOREIGN SUBSIDIARY AND THE BORROWER AND ITS SUBSIDIARIES SHALL BE IN COMPLIANCE
WITH THE REQUIREMENTS OF SECTION 7.13;

 

(III)          A SUBSIDIARY MAY ENTER INTO A TRANSACTION OF MERGER OR
CONSOLIDATION IN CONNECTION WITH A SUBJECT DISPOSITION EFFECTED PURSUANT TO
SECTION 8.05, SO LONG AS NO MORE ASSETS ARE DISPOSED OF AS A RESULT OF OR IN
CONNECTION WITH ANY TRANSACTION

 

114

--------------------------------------------------------------------------------


 

UNDERTAKEN PURSUANT TO THIS CLAUSE (III) THAN WOULD OTHERWISE HAVE BEEN ALLOWED
PURSUANT TO SECTION 8.05;

 

(IV)          MERGERS AND CONSOLIDATIONS CONTEMPLATED BY SECTION 8.12 SHALL BE
PERMITTED; AND

 

(V)           THE BORROWER OR ANY SUBSIDIARY MAY MERGE WITH ANY OTHER PERSON IN
CONNECTION WITH AN INVESTMENT PERMITTED PURSUANT TO SECTION 8.02 SO LONG AS THE
CONTINUING OR SURVIVING PERSON SHALL BE A SUBSIDIARY, WHICH SHALL BE A GUARANTOR
IF THE MERGING SUBSIDIARY WAS A GUARANTOR AND WHICH TOGETHER WITH EACH OF ITS
SUBSIDIARIES SHALL HAVE COMPLIED WITH THE REQUIREMENTS OF SECTION 7.12; PROVIDED
THAT FOLLOWING ANY SUCH MERGER OR CONSOLIDATION INVOLVING THE BORROWER, THE
BORROWER IS THE SURVIVING PERSON; AND

 

(VI)          THE BORROWER MAY ENTER INTO THE LIVE NATION MERGER; PROVIDED THAT,
IF LIVE NATION MERGER SUB IS THE SURVIVING ENTITY OF SUCH MERGER, LIVE NATION
MERGER SUB SHALL (A) ON THE DATE OF THE LIVE NATION MERGER, (I) EXPRESSLY ASSUME
ALL OBLIGATIONS OF THE BORROWER HEREUNDER AND EACH OTHER CREDIT DOCUMENT AND
(II) PROVIDE AN APPROPRIATELY COMPLETED UCC-1 FINANCING STATEMENT IN FAVOR OF
THE COLLATERAL AGENT, NAMING LIVE NATION MERGER SUB AS DEBTOR TO THE COLLATERAL
AGENT FOR FILING IN THE JURISDICTION OF ORGANIZATION OF LIVE NATION MERGER SUB
AND (III) DELIVER TO THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT A CUSTOMARY
LEGAL OPINION RELATING TO THE BORROWER AND THE CREDIT DOCUMENTS IN FORM
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT AND
(B) WITHIN TEN BUSINESS DAYS OF THE LIVE NATION MERGER (OR SUCH LONGER PERIOD,
NOT TO EXCEED THIRTY DAYS, AS TO WHICH THE COLLATERAL AGENT MAY CONSENT), TAKE
ALL ADDITIONAL ACTIONS REASONABLY REQUESTED BY THE COLLATERAL AGENT IN ORDER TO
MAINTAIN THE PERFECTION AND PRIORITY OF THE SECURITY INTEREST OF THE COLLATERAL
AGENT IN THE BORROWER’S COLLATERAL TO THE EXTENT REQUIRED BY THE COLLATERAL
DOCUMENTS.

 


(B)                                 EXCEPT IN CONNECTION WITH A TRANSACTION
PERMITTED BY SECTION 8.04(A)(I) OR (VI), THE BORROWER WILL NOT DISSOLVE,
LIQUIDATE OR WIND UP ITS AFFAIRS.


 

8.05                        Dispositions.

 

Make any Subject Disposition or Specified Intercompany Transfer, unless (i) in
the case of a Subject Disposition only, at least seventy-five percent (75%) of
the consideration received from each such Subject Disposition is cash or Cash
Equivalents, (ii) such Subject Disposition or Specified Intercompany Transfer is
made at fair market value and (iii) the aggregate amount of Property so Disposed
(valued at fair market value thereof) in all Subject Dispositions and Specified
Intercompany Transfers in any fiscal year of the Borrower does not exceed $50.0
million; provided that any amount not used in any such fiscal year may be
carried forward and used in the two immediately succeeding fiscal years of the
Borrower (but no other fiscal years).

 

115

--------------------------------------------------------------------------------


 

8.06                        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, except that:

 

(a)           each Subsidiary may make Restricted Payments to the Borrower or
any Wholly Owned Subsidiary, or in the case of a Subsidiary that is not a Wholly
Owned Subsidiary, to each equity holder of such Subsidiary on a pro rata basis
(or on more favorable terms from the perspective of the Borrower and its Wholly
Owned Subsidiaries), based on their relative ownership interests or, solely to
the extent required by law and involving de minimis amounts, on a non-pro rata
basis to such equity holders;

 

(b)           Restricted Payments contemplated by Section 8.12 shall be
permitted.

 

(c)           any refinancing permitted pursuant to Section 8.03(l) shall be
permitted;

 

(d)           [Reserved];any Investment permitted or not prohibited by
Section 8.02 shall be permitted;

 

(e)           the Borrower may declare and make payments in respect of the IAC
Dividend on or about the Funding Date;

 

(f)            the Borrower may make Restricted Payments at any time in an
aggregate amount not to exceed $50.025.0 million plus if (i) as of the last day
of the most recently ended fiscal quarter at the end of which financial
statements were required to have been delivered pursuant to Section 7.01(a) or
(b) (or, prior to such first required delivery date for such financial
statements, as of the last day of the most recent period referred to in the
first sentence of Section 6.05), (x) the Borrower would be in compliance with
Section 8.10 and (y) the Consolidated Total Leverage Ratio would not be in
excess of 3.00:1.00 (and if the Restricted Payment is greater than $15.0
million, then the Borrower shall deliver a certificate of a Responsible Officer
as to the satisfaction of the requirements in this clause (i)) and (ii) no
Default shall have occurred and be continuing or exist after giving effect
thereto, the amount of the Cumulative Credit at such time; provided that no
Restricted Payment may be made in reliance on this clause (f) at any time that a
Live Nation Default shall have occurred and is continuing;

 

(g)           the Borrower may make payments or prepayments of principal on, or
redemptions, repurchases or acquisitions for value of, its Indebtedness (other
than Subordinated Indebtedness) that is not secured by a Lienconstituting
Restricted Payments (x) in an aggregate principal amount for all such payments,
prepayments, redemptions, repurchases and acquisitions not to exceed $100.050.0
million (measured by the fair market value of the consideration given by the
Borrower in connection with such prepayments, redemptions, repurchases or
acquisitions), plus, so long as, immediately after giving effect to such
payment, prepayment, redemption, repurchase or acquisition, no Event of Default
has occurred and is continuing and the Consolidated Total Leverage Ratio would
not be in excess of 3.00 to 1.00, an additional $50.0 million or (y) at any time
following the date that no Term A Loans, Term B Loans or Incremental Term Loans
are outstanding; provided that no Restricted Payment may be made in reliance on
this clause (g) at any that a Live Nation Default shall have occurred and is
continuing;

 

116

--------------------------------------------------------------------------------


 

(h)           to the extent not used as part of or increasing the Cumulative
Credit, the Borrower may purchase, redeem or otherwise acquire shares of its
common Capital Stock with the proceeds received from the substantially
concurrent issue of new shares of its common Capital Stock;

 

(i)            the members of the Consolidated Group may prepay or repay
intercompany Indebtedness otherwise permitted hereunder owed to other members of
the Consolidated Group; and

 

(j)            repurchases of Capital Stock deemed to occur upon the “cashless
exercise” of stock options or warrants or upon the vesting of restricted stock
units if such Capital Stock represents the exercise price of such options or
warrants or represents withholding taxes due upon such exercise or vesting shall
be permitted;

 

(k)           (i) the redemption of all outstanding shares of Series A
Convertible Preferred Stock of the Borrower, par value $0.01 per share
(“Series A Preferred”) and all accrued paid in kind dividends thereon in
exchange for the Azoff Promissory Note in accordance with the Live Nation Merger
Agreement (it being understood that notwithstanding that such redemption may
occur prior to the Amendment No. 1 Effective Date, upon the Amendment No. 1
Effective Date such redemption shall be deemed to have been permitted under this
Section 8.06(k) and shall not utilize Section 8.06(f)), and (ii) the repayment
of the Azoff Promissory Note (x) in 46 (forty-six) equal monthly installments
commencing January 1, 2010, it being understood that Borrower may, in its sole
discretion, pay any particular monthly installment later than, but not earlier
than, the regularly scheduled repayment date or (y) upon the death or Disability
of Irving Azoff or upon the termination of Irving Azoff’s employment with Live
Nation by Irving Azoff for Good Reason or upon the termination by Live Nation of
Irving Azoff’s employment without Cause (with Disability, Cause and Good Reason
having substantially equivalent meanings as set forth in Irving Azoff’s
employment agreement with Borrower, dated October 22, 2008, taking into account
the fact that Live Nation is Irving Azoff’s employer and without regard to any
termination of Irving Azoff’s employment with Front Line Management
Group, Inc.), shall, in the case of the foregoing subclauses (i) and (ii), be
permitted; and

 

(l)            (i) Restricted Payments in respect of audit fees and any
overhead, legal, accounting and other professional fees relating to the
obligation of any direct or indirect parent of the Borrower to file reports with
the SEC and franchise taxes or similar taxes and fees and expenses in connection
with the maintenance of existence of any direct or indirect parent of the
Borrower and any such parent’s direct or indirect ownership of the Borrower, in
each case to the extent that such fees are directly allocable to the Borrower
and its Subsidiaries or the board of directors of the Borrower has determined
that the amount of such expenses paid from Restricted Payments by the Borrower
and its Subsidiaries, on the one hand and the members of the Live Nation Group,
on the other hand, is based on an allocation of such expenses that is fair to
the Borrower and its Subsidiaries and (ii) Permitted Tax Distributions shall be
permitted.

 

117

--------------------------------------------------------------------------------


 

8.07                        Change in Nature of Business.

 

Engage in any material line of business other than a Permitted Business.

 

8.08                        Change in Accounting Practices or Fiscal Year.

 

Change its (a) accounting policies or reporting practices, except as required by
GAAP, or (b) fiscal year of the Borrower or any Subsidiary, in each case without
prior written notice to the Administrative Agent and the Lenders.

 

8.09                        Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Borrower (other
than between or among (x) Borrower and/or one or more Guarantors or (y) one or
more Subsidiaries of the Borrower that are not Guarantors), whether or not in
the ordinary course of business, other than (i) on fair and reasonable terms
substantially as favorable in all material respects to the Borrower or the
applicable Subsidiary as would be obtainable by the Borrower or such Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, (ii) Restricted Payments permitted by Section 8.06 (other than
Section 8.06(c)), (iii) Investments permitted by Section 8.02 (c), (f), (g) or
(w) or, to the extent that such transaction is with a Person that becomes an
Affiliate of the Borrower or a Subsidiary solely as a result of such
transaction, any transaction pursuant to Section 8.02(i) or (k) and
(iv) transactions contemplated by Section 8.12 shall be permitted 8.12.

 

8.10                        Financial Covenants.

 


(A)           CONSOLIDATED TOTAL LEVERAGE RATIO.  PERMIT THE CONSOLIDATED TOTAL
LEVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER ENDING ON OR AFTER
SEPTEMBER 30, 2008 TO BE GREATER THAN 3.5 TO 1.0.


 


(B)           CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED
INTEREST COVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER ENDING ON OR
AFTER SEPTEMBER 30, 2008 TO BE LESS THAN 3.0 TO 1.0.


 

8.11                        Limitation on Subsidiary Distributions.

 


DIRECTLY OR INDIRECTLY, CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME
EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY SUBSIDIARY TO
(A) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS CAPITAL STOCK OR ANY
OTHER INTEREST OR PARTICIPATION IN ITS PROFITS OWNED BY THE BORROWER OR ANY
SUBSIDIARY, OR PAY ANY INDEBTEDNESS OWED TO THE BORROWER OR A SUBSIDIARY,
(B) MAKE LOANS OR ADVANCES TO THE BORROWER OR ANY SUBSIDIARY OR (C) TRANSFER ANY
OF ITS PROPERTIES TO THE BORROWER OR ANY SUBSIDIARY, EXCEPT FOR SUCH
ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY REASON OF (I) APPLICABLE LAW;
(II) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS; (III) THE SENIOR
NOTES; (IV) CUSTOMARY PROVISIONS RESTRICTING SUBLETTING OR ASSIGNMENT OF ANY
LEASE GOVERNING A LEASEHOLD INTEREST OF A SUBSIDIARY; (V) CUSTOMARY PROVISIONS
RESTRICTING ASSIGNMENT OF ANY AGREEMENT ENTERED INTO BY A SUBSIDIARY IN THE
ORDINARY COURSE OF BUSINESS; (VI) ANY HOLDER OF A LIEN PERMITTED BY SECTION 8.01
RESTRICTING THE TRANSFER OF THE PROPERTY SUBJECT THERETO; (VII) CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN ANY AGREEMENT RELATING TO THE SALE OF
ANY

 

118

--------------------------------------------------------------------------------


 


PROPERTY PERMITTED UNDER SECTION 8.05 PENDING THE CONSUMMATION OF SUCH SALE
(PROVIDED THAT SUCH ENCUMBRANCES OR RESTRICTIONS ARE CUSTOMARY FOR SUCH
AGREEMENTS); (VIII) WITHOUT AFFECTING THE CREDIT PARTIES’ OBLIGATIONS UNDER
SECTIONS 7.12, 7.13 OR 7.14, CUSTOMARY PROVISIONS IN PARTNERSHIP AGREEMENTS,
LIMITED LIABILITY COMPANY ORGANIZATIONAL GOVERNANCE DOCUMENTS, ASSET SALE AND
STOCK SALE AGREEMENTS AND OTHER SIMILAR AGREEMENTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS THAT RESTRICT THE TRANSFER OF OWNERSHIP INTERESTS IN SUCH
PARTNERSHIP, LIMITED LIABILITY COMPANY OR SIMILAR PERSON; (IX) RESTRICTIONS ON
CASH OR OTHER DEPOSITS OR NET WORTH IMPOSED BY SUPPLIERS OR LANDLORDS UNDER
CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS; (X) ANY INSTRUMENT
GOVERNING INDEBTEDNESS ASSUMED IN CONNECTION WITH ANY PERMITTED ACQUISITION
PURSUANT TO SECTION 8.03(H), WHICH ENCUMBRANCE OR RESTRICTION IS NOT APPLICABLE
TO ANY PERSON, OR THE PROPERTIES OR ASSETS OF ANY PERSON, OTHER THAN THE PERSON
OR THE PROPERTIES OR ASSETS OF THE PERSON SO ACQUIRED; (XI) IN THE CASE OF ANY
SUBSIDIARY THAT IS NOT A WHOLLY OWNED SUBSIDIARY IN RESPECT OF ANY MATTERS
REFERRED TO IN CLAUSES (B) AND (C) ABOVE, RESTRICTIONS IN SUCH PERSONPERSON’S
ORGANIZATION DOCUMENTS OR PURSUANT TO ANY JOINT VENTURE AGREEMENT OR
STOCKHOLDERS AGREEMENTS SOLELY TO THE EXTENT OF THE CAPITAL STOCK OF OR PROPERTY
HELD IN THE SUBJECT JOINT VENTURE OR OTHER ENTITY; (XII) CONTRACTUAL
ENCUMBRANCES OR RESTRICTIONSCONTRACTS OR AGREEMENTS IN EFFECT ON THE CLOSING
DATE UNDERRELATING TO INDEBTEDNESS EXISTING ON THE CLOSING DATE AND SET FORTH ON
SCHEDULE 8.03, (XIII) ANY RESTRICTIONS IMPOSED BY ANY AGREEMENT RELATING TO
INDEBTEDNESS INCURRED PURSUANT TO SECTION 8.03(F) TO THE EXTENT SUCH
RESTRICTIONS ARE NOT MORE RESTRICTIVE, TAKEN AS A WHOLE, THAN THE RESTRICTIONS
CONTAINED IN THE SENIOR NOTES AS IN EFFECT ON THE CLOSING DATE; (XIII) CUSTOMARY
NET WORTH PROVISIONS CONTAINED IN REAL PROPERTY LEASES ENTERED INTO BY THE
BORROWER OR ANY SUBSIDIARY, SO LONG AS THE BORROWER HAS DETERMINED IN GOOD FAITH
THAT SUCH NET WORTH PROVISIONS WOULD NOT REASONABLY BE EXPECTED TO IMPAIR THE
ABILITY OF THE BORROWER AND ITS SUBSIDIARIES TO MEET THEIR ONGOING OBLIGATIONS;
(XIV) ANY AGREEMENT IN EFFECT AT THE TIME ANY PERSON BECOMES A SUBSIDIARY, SO
LONG AS SUCH AGREEMENT WAS NOT ENTERED INTO IN CONTEMPLATION OF SUCH PERSON
BECOMING A SUBSIDIARY, (XV) RESTRICTIONS IN AGREEMENTSANY AGREEMENT REPRESENTING
INDEBTEDNESS PERMITTED UNDER SECTION 8.03 OF A SUBSIDIARY OF THE BORROWER THAT
IS NOT A GUARANTOR; (XVI) RESTRICTIONS ON CASH OR OTHER DEPOSITS IMPOSED BY
CUSTOMERS UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS; AND
(XVII) ANY ENCUMBRANCES OR RESTRICTIONS IMPOSED BY ANY REFINANCINGS THAT ARE
OTHERWISE PERMITTED BY THE CREDIT DOCUMENTS OF THE CONTRACTS, INSTRUMENTS OR
OBLIGATIONS REFERRED TO ABOVE; PROVIDED THAT SUCH REFINANCINGS ARE NO MORE
MATERIALLY RESTRICTIVE WITH RESPECT TO SUCH ENCUMBRANCES AND RESTRICTIONS THAN
THOSE PRIOR TO SUCH AMENDMENT OR REFINANCING.


 

8.12                        Spin-Off.

 

Notwithstanding anything to the contrary provided herein or any Credit Document,
nothing in this Credit Agreement shall prohibit the Spin-Off and any transaction
undertaken in connection therewith (including the conversion of the Borrower or
any of its Subsidiaries to a limited liability company in the country of its
organization, Restricted Payments or intercompany transfers of cash,
Subsidiaries or other assets among the Borrower and its Subsidiaries and to IAC
or any of its Subsidiaries, purchases of assets from IAC or any of its
Subsidiaries, and payments of intercompany payables among the Borrower and its
Subsidiaries or to IAC or any of its Subsidiaries (including “true-up” payments
to IAC or any of its Subsidiaries subsequent to completion of the Spin-Off),
whether in the ordinary course of business or in preparation for the Spin-Off or
otherwise in connection therewith), in each case to the extent contemplated by
the Separation Agreement.  For the avoidance of doubt, but not in derogation of
the requirements of

 

119

--------------------------------------------------------------------------------

 

the previous sentence, any Restricted Payments made or transactions with any
Affiliate of the Borrower entered into in the ordinary course of business
consistent with past practice between the Closing Date and the Spin-Off Date
shall not be prohibited by the terms of this Credit Agreement.

 

8.13                        Transfers/Investments with Respect to Certain
Subsidiaries.

 

Make or permit any Disposition of Property to, or any Investment in, any
Guarantor (other than de minimis Property or Investments) in respect of which no
opinion referred to in Section 5.02(e) has been delivered to the Administrative
Agent, unless and until an opinion with respect to such Guarantor has been so
delivered (it being understood that the only Guarantors in respect of which no
such opinion may be delivered on the Funding Date shall be Guarantors that meet
the requirements of the definition of Immaterial Subsidiary without giving
effect to the proviso to such definition).

 


ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES


 

9.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)           Non-Payment.  The Borrower or any other Credit Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any amount of principal of any L/C Obligation, or (ii) within three
(3) Business Days after the same becomes due or required to be paid herein, any
interest on any Loan or any regularly accruing fee due hereunder or any other
amount payable hereunder or under any other Credit Document; or

 

(b)           Specific Covenants.  The Borrower or any other Credit Party fails
to perform or observe any term, covenant or agreement contained in any of
Section 7.03(a), 7.11 or Article VIII or, with respect to the existence of the
Borrower only, Section 7.04; or

 

(c)           Other Defaults.  The Borrower or any other Credit Party fails to
perform or observe any other covenant or agreement (not specified in subsections
(a) or (b) above) contained in any Credit Document on its part to be performed
or observed and such failure continues for thirty (30) calendar days after
written notice to the defaulting party or the Borrower by the Administrative
Agent or the Required Lenders; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Credit Party herein, in any other Credit Document, or in
any document delivered in connection herewith or therewith shall be false in any
material respect when made or deemed made; or

 

120

--------------------------------------------------------------------------------


 

(e)           Cross-Default.  (i) Any member of the Consolidated Group (A) fails
(beyond the period of grace (if any) provided in the instrument or agreement
pursuant to which such Indebtedness was created) to make any payment when due
(whether by scheduled maturity, interest, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Support Obligations
(other than Indebtedness hereunder or Indebtedness under Swap Contracts) having
a principal amount (with principal amount for the purposes of this clause
(e) including undrawn committed or available amounts and including amounts owing
to all creditors under any combined or syndicated credit arrangement), when
taken together with the principal amount of all other Indebtedness and Support
Obligations as to which any such failure has occurred, exceeding $20.0 million
or (B) fails to observe or perform any other agreement or condition relating to
any Indebtedness or Support Obligations or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which failure or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Support Obligations (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Support Obligations to become payable or
cash collateral in respect thereof to be demanded, which has an unpaid principal
amount, when taken together with the unpaid principal amounts of all other
Indebtedness and Support Obligations as to which any such failure or event has
occurred, exceeding $20.0 million; or (ii) there occurs under any Swap Contract
an “early termination date” (or term of similar import) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the “defaulting party” (or term of similar import) or (B) any
“termination event” (or term of similar import) under such Swap Contract as to
which the Borrower or any Subsidiary is an “affected party” (or term of similar
import) and, when taken together with all other Swap Contracts as to which
events of default or events referred to in the immediately preceding clauses
(A) or (B) are applicable, the Swap Termination Value owed by the Borrower and
its Subsidiaries exceeds $20.0 million; or

 

(f)            Insolvency Proceedings, Etc.  The Borrower, any Guarantor or any
Significant Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 

121

--------------------------------------------------------------------------------


 

(g)           Change of Control.  There shall have occurred a Change of Control
of the Borrower; or

 

(h)           Inability to Pay Debts; Attachment.  The Borrower, any Guarantor
or any Significant Subsidiary becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process issued or levied against
all or any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(i)            Judgments.  There is entered against any member of the
Consolidated Group one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding
$20.0 million (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage or otherwise discharged), and
there is a period of 30 consecutive days during which a stay of enforcement of
such judgments, by reason of a pending appeal or otherwise, is not in effect; or

 

(j)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan that has resulted or would reasonably be expected to
result in liability of a Credit Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of $20.0
million, or (ii) a Credit Party fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $20.0 million; or

 

(k)           Invalidity of Credit Documents.  Any Credit Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Credit Party contests in any manner the
validity or enforceability of any Credit Document; or any Credit Party denies
that it has any or further liability or obligation under any Credit Document, or
purports to revoke, terminate or rescind any Credit Document; or

 

(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 5.02, 7.13 or 7.14 shall for any reason cease to
create a valid and perfected first priority Lien to the extent required by the
Collateral Documents (subject to Liens permitted by Section 8.01) on Collateral
that is (i) purported to be covered thereby and (ii) comprises Property which,
when taken together with all Property as to which such a Lien has so ceased to
be effective, has a fair market value in excess of $7.5 million (other than by
reason of (x) the express release thereof pursuant to Section 10.10, (y) the
failure of the Collateral Agent to retain possession of Collateral physically
delivered to it or (z) the failure of the Collateral Agent to timely file
Uniform Commercial Code continuation statements).

 

122

--------------------------------------------------------------------------------


 

9.02                        Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)           declare the Commitments of the Lenders and the obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it or to the Lenders under the Credit Documents or
applicable Law;

 

provided, however, that upon the occurrence of an Event of Default under
Section 9.01(f) or (h), the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all reasonable fees, expenses
and disbursements of any law firm or other counsel and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, in
each case in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Facility Fees,
Commitment Fees and Letter of Credit Fees) payable to the Lenders (including all
reasonable fees, expenses and disbursements of any law firm or other counsel and
amounts payable under

 

123

--------------------------------------------------------------------------------


 

Article III), ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Commitment Fees and Facility Fees, Letter of Credit Fees and interest on
the Loans, L/C Borrowings and other Obligations, ratably among the Lenders, the
Swingline Lender and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other amounts owing in respect of any Swap Contract between any Credit Party
and any Lender, or any Affiliate of a Lender, to the extent such Swap Contract
is permitted hereunder, (c) payments of amounts due under any Treasury
Management Agreement between any Credit Party and any Lender, or any Affiliate
of a Lender and (d) the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of the L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE X

AGENTS


 

10.01                 Appointment and Authorization of Administrative Agent and
Collateral Agent.

 


(A)           EACH OF THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS
JPMCB TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
HEREUNDER AND UNDER THE OTHER CREDIT DOCUMENTS AND AUTHORIZES EACH OF THE
ADMINISTRATIVE AGENT AND COLLATERAL AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND
TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT, AS THE CASE MAY BE, BY THE TERMS HEREOF OR THEREOF, TOGETHER
WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE
PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, THE LENDERS AND THE L/C ISSUER, AND NEITHER THE
BORROWER NOR ANY OTHER CREDIT PARTY SHALL HAVE RIGHTS AS A THIRD PARTY
BENEFICIARY OF ANY OF SUCH PROVISIONS.


 


(B)           EACH LENDER HEREBY IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES
THE COLLATERAL AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF
THIS CREDIT AGREEMENT AND EACH COLLATERAL DOCUMENT AND TO EXERCISE SUCH POWERS
AND PERFORM SUCH DUTIES AS ARE EXPRESSLY

 

124

--------------------------------------------------------------------------------


 


DELEGATED TO IT BY THE TERMS OF THIS CREDIT AGREEMENT OR ANY COLLATERAL
DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  IN
THIS CONNECTION, THE COLLATERAL AGENT, AND ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT APPOINTED BY THE COLLATERAL AGENT PURSUANT TO SECTION 10.05
FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS
AND REMEDIES THEREUNDER AT THE DIRECTION OF THE COLLATERAL AGENT), SHALL BE
ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE X AND ARTICLE XI
(INCLUDING SECTION 11.04(C), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER THE CREDIT DOCUMENTS) AS IF
SET FORTH IN FULL HEREIN WITH RESPECT THERETO.  NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY CONTAINED ELSEWHERE HEREIN OR IN ANY COLLATERAL DOCUMENT, NEITHER
THE ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT SHALL HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN OR THEREIN, NOR SHALL
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT HAVE OR BE DEEMED TO HAVE ANY
FIDUCIARY RELATIONSHIP WITH ANY LENDER OR PARTICIPANT, AND NO IMPLIED COVENANTS,
FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ
INTO THIS CREDIT AGREEMENT OR ANY COLLATERAL DOCUMENT OR OTHERWISE EXIST AGAINST
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” HEREIN AND IN
THE COLLATERAL DOCUMENTS WITH REFERENCE TO THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR
EXPRESS) OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY APPLICABLE LAW. 
INSTEAD, SUCH TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM, AND IS INTENDED
TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT
CONTRACTING PARTIES.  THE COLLATERAL AGENT SHALL ACT ON BEHALF OF THE LENDERS
WITH RESPECT TO ANY COLLATERAL AND THE COLLATERAL DOCUMENTS, AND THE COLLATERAL
AGENT SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (I) PROVIDED TO THE
ADMINISTRATIVE AGENT UNDER THE CREDIT DOCUMENTS WITH RESPECT TO ANY ACTS TAKEN
OR OMISSIONS SUFFERED BY THE COLLATERAL AGENT IN CONNECTION WITH ANY COLLATERAL
OR THE COLLATERAL DOCUMENTS AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS
USED IN SUCH CREDIT DOCUMENTS INCLUDED THE COLLATERAL AGENT WITH RESPECT TO SUCH
ACTS OR OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED HEREIN OR IN THE COLLATERAL
DOCUMENTS WITH RESPECT TO THE COLLATERAL AGENT.


 


(C)           THE L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT TO
ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH, AND
THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (I) PROVIDED TO THE
ADMINISTRATIVE AGENT AND COLLATERAL AGENT IN THIS ARTICLE X WITH RESPECT TO ANY
ACTS TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT” OR “COLLATERAL AGENT” AS USED IN THIS ARTICLE X INCLUDED THE L/C ISSUER
WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED HEREIN
WITH RESPECT TO THE L/C ISSUER.


 

10.02                 Rights as a Lender.

 

Each Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with

 

125

--------------------------------------------------------------------------------


 

the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

 

10.03                 Exculpatory Provisions.

 

The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents.  Without limiting the generality
of the foregoing, the Agents:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the Agents
are required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or Collateral Agent or any of its or their Affiliates in
any capacity.

 

Neither the Administrative Agent nor the Collateral Agent shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 11.01 and 9.02) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent and the Collateral Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by the Borrower, a Lender or the L/C Issuer.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Credit Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Credit Agreement, any other Credit Document
or any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents,
(v) the value or the sufficiency of any Collateral or (vi) the satisfaction of
any condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 

126

--------------------------------------------------------------------------------


 

10.04                 Reliance by Administrative Agent and Collateral Agent.

 

The Administrative Agent and Collateral Agent shall each be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each of the Administrative Agent
and Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, each of the Administrative Agent and the Collateral Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless such Agent shall have received notice to the contrary from such Lender or
the L/C Issuer prior to the making of such Loan or the issuance of such Letter
of Credit.  Each of the Administrative Agent and the Collateral Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by them in accordance with the advice of any such
counsel, accountants or experts.

 

10.05                 Delegation of Duties.

 

The Administrative Agent and the Collateral Agent may perform any and all of
their duties and exercise their rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent or Collateral Agent, as the case may be.  The
Administrative Agent, Collateral Agent and any such sub-agent may perform any
and all of their duties and exercise their rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent, the Collateral Agent, and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as the case may be.

 

10.06                 Resignation of the Administrative Agent or the Collateral
Agent.

 

Each of the Administrative Agent and the Collateral Agent may at any time give
notice of its resignation to the Lenders, the L/C Issuer and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (provided, no consent shall be required
if an Event of Default has occurred and is continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the L/C
Issuer, with the consent of the Borrower (provided, no consent shall be required
if an Event of Default has occurred and is continuing), appoint a successor
Administrative Agent or Collateral Agent, as the case may be, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as the case may be,

 

127

--------------------------------------------------------------------------------


 

shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Administrative
Agent or Collateral Agent, as the case may be, on behalf of the Lenders or the
L/C Issuer under any of the Credit Documents, such retiring Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent or Collateral Agent, as the case may be, is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent or Collateral Agent, as the case may be, shall
instead be made by or to each Lender and the L/C Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent or
Collateral Agent, as the case may be, as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as the case may be, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent or Collateral Agent, as the case may
be, and the retiring Administrative Agent or Collateral Agent, as the case may
be, shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section).  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Administrative Agent or Collateral Agent,
as the case may be.

 

Any resignation by JPMCB as Administrative Agent or Collateral Agent, as the
case may be, pursuant to this Section shall also constitute its resignation as
L/C Issuer and Swingline Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as the case may be,
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swingline
Lender, (b) the retiring L/C Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

10.07                 Non-Reliance on Administrative Agent, Collateral Agent and
Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, Collateral Agent, or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement.  Each Lender and the L/C Issuer
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Credit

 

128

--------------------------------------------------------------------------------


 

Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

10.08                 No Other Duties.

 

Anything herein to the contrary notwithstanding, none of the “Syndication
Agent,” “Co-Documentation Agents,” “Co-Lead Arrangers” and “Co-Book Managers”
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the L/C Issuer hereunder.

 

10.09                 Administrative Agent or Collateral Agent May File Proofs
of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent or
Collateral Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations (other than obligations under Swap Contracts or Treasury
Management Agreements to which the Administrative Agent or the Collateral Agent
is not a party) that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer, the Collateral Agent and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Collateral Agent and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the L/C Issuer, the Collateral Agent and the Administrative Agent under Sections
2.09 and 11.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
or the Collateral Agent, as the case may be, and, in the event that such Agent
shall consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent or the Collateral Agent, as the case
may be, any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent or the Collateral Agent, as the case
may be, and its agents and counsel, and any other amounts due to such Agent
under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

 

129

--------------------------------------------------------------------------------

 

any Lender or to authorize the Administrative Agent or Collateral Agent to vote
in respect of the claim of any Lender in any such proceeding.

 

10.10                 Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent
and the Collateral Agent, at its option and in its discretion:

 

(a)           to release any Guarantor from its obligations under the Collateral
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder, or if the conditions set forth in clause (b)(i) below are
satisfied;

 

(b)           to release any Lien on any property granted to or held by the
Collateral Agent under any Credit Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations not then due and payable and (B) obligations and
liabilities under Swap Contracts and Treasury Management Agreements not then due
and payable) and the expiration or termination of all Letters of Credit (or if
any Letters of Credit shall remain outstanding, upon (x) the cash
collateralization of the Outstanding Amount of Letters of Credit on terms
satisfactory to the Administrative Agent and L/C Issuer or (y) the receipt by
the L/C Issuer of a backstop letter of credit on terms satisfactory to the
Administrative Agent and L/C Issuer), (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Credit
Document (other than any such sale to another Credit Party), or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders; and

 

(c)           to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.01(i).

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the authority of the Collateral
Agent to release or subordinate its interest in particular property and of the
Administrative Agent to release any Guarantor from its obligations hereunder
pursuant to this Section 10.10 in connection with a transaction permitted
hereunder.

 

10.11                 Withholding Tax.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender any applicable Tax.  If the IRS or any
other authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including any interest, additions to tax or penalties
thereto, together with all expenses incurred, including legal expenses and any

 

130

--------------------------------------------------------------------------------


 

other out-of-pocket expenses, whether or not such tax was correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  For the
avoidance of doubt, this Section shall not limit or expand any Tax
indemnification obligation of any Credit Party under this Credit Agreement.

 

10.12                 Treasury Management Agreements and Swap Contracts.

 

Except as otherwise expressly set forth herein or in any Collateral Document, no
Treasury Management Bank or Hedge Bank that obtains the guarantees hereunder or
any Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Credit Documents.  Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Treasury
Management Agreements and Swap Contracts unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Hedge Bank, as the case may be.

 


ARTICLE XI

MISCELLANEOUS


 

11.01                 Amendments, Etc.

 

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower or the applicable Credit Party, as the case
may be, and the Required Lenders and the Administrative Agent (at the direction
of the Required Lenders), and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given; provided, however, that:

 

(a)                                  without the consent of each Lender, no such
amendment, waiver or consent shall:

 

(i)            amend or waive any condition precedent to the initial Credit
Extension set forth in Section 5.02 or (solely with respect to the initial
Credit Extension) any condition precedent set forth in Section 5.03,

 

(ii)           change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, (C) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts,

 

131

--------------------------------------------------------------------------------


 

(iii)          change any provision of this Section 11.01(a) or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,

 

(iv)          release all or substantially all of the Collateral (other than as
provided herein as of the Closing Date or as appropriate in connection with
transactions permitted hereunder as of the Closing Date), or

 

(v)           release all or substantially all of the value of the guarantees
provided by the Guarantors (other than as provided herein as of the Closing Date
or as appropriate in connection with transactions permitted hereunder as of the
Closing Date) or, if any Foreign Subsidiary shall have been added as an
additional borrower under the Approved Currency Revolving Facility pursuant to
Section 1.08, release the Borrower from its guarantee of the obligations in
respect of any borrowings by such Foreign Subsidiary;

 

(b)                                 without the consent of each Lender adversely
affected thereby, no such amendment, waiver or consent shall:

 

(i)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an increase in
Commitments,

 

(ii)           waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment of principal, interest,
fees or other amounts due to any Lender hereunder or under any other Credit
Document or change the scheduled final maturity of any Loan,

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (B) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder, or

 

(iv)          except as otherwise expressly permitted in the Credit Documents as
in effect on the Closing Date, expressly subordinate any of the Obligations in
right of payment to any other obligations or subordinate all or substantially
all of the Liens securing the Obligations to Liens securing any other
Indebtedness;

 

(c)                                  unless signed by the Required Term A
Lenders, no such amendment, waiver or consent shall:

 

132

--------------------------------------------------------------------------------


 

(i)            amend or waive the manner of application of any mandatory
prepayment to the Term A Loans under Section 2.06(c), or

 

(ii)           amend or waive the provisions of this Section 11.01(c) or the
definition of “Required Term A Lenders”;

 

(d)                                 unless signed by the Required Term B
Lenders, no such amendment, waiver or consent shall:

 

(A)          amend or waive the manner of application of any mandatory
prepayment to the Term B Loans under Section 2.06(c), or

 

(B)          amend or waive the provisions of this Section 11.01(c) or the
definition of “Required Term B Lenders”;

 

(e)                                  any such amendment, waiver or consent to
any provision that relates to the Term A Loan Commitments and/or Term A Loans,
the Term B Loan Commitments and/or Term B Loans or the Revolving Commitments
and/or Revolving Loans but does not apply (or applies differently) to the other
Commitments and/or Loans, shall also require the consent of the Required Term A
Lenders, Required Term B Lenders or Required Revolving Lenders, respectively;

 

(f)                                    any such amendment, waiver or consent to
any provision that relates to the Dollar Revolving Commitments or Dollar
Revolving Loans, on the one hand, but not the Approved Currency Revolving
Commitments or Approved Currency Revolving Loans, on the other hand, or relates
to the Approved Currency Revolving Commitments or Approved Currency Revolving
Loans, on the one hand, but not the Dollar Revolving Commitments or Dollar
Revolving Loans, on the other hand, or applies differently to the Dollar
Revolving Commitments or Dollar Revolving Loans, on the one hand, and to the
Approved Currency Revolving Commitments or Approved Currency Revolving Loans, on
the other hand, shall also require the consent of the Required Dollar Revolving
Lenders or the Required Approved Currency Revolving Lenders, respectively;

 

(g)                                 unless also signed by the Required Revolving
Lenders, no such amendment, waiver or consent shall amend or waive (i) the
provisions of this Section 11.01(g), (ii) the definition of “Required Revolving
Lenders” or (iii) any condition precedent to any Credit Extension (other than
the initial Credit Extension) set forth in Section 5.03;

 

(h)                                 unless also signed by the Required Dollar
Revolving Lenders, no such amendment, waiver or consent shall amend or waive the
provisions of this Section 11.01(h) or the definition of “Required Dollar
Revolving Lenders”;

 

(i)                                     unless also signed by the Required
Approved Currency Revolving Lenders, no such amendment, waiver or consent shall
amend or waive the provisions of this Section 11.01(i) or the definition of
“Required Approved Currency Revolving Lenders”;

 

133

--------------------------------------------------------------------------------


 

(j)                                     unless also consented to in writing by
the L/C Issuer, no such amendment, waiver or consent shall affect the rights or
duties of the L/C Issuer under this Credit Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it;

 

(k)                                  unless also consented to in writing by the
Swingline Lender, no such amendment, waiver or consent shall affect the rights
or duties of the Swingline Lender under this Credit Agreement;

 

(l)                                     unless also consented to in writing by
the Administrative Agent, no such amendment, waiver or consent shall affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document; and

 

(m)                               unless also consented to in writing by the
Collateral Agent, no such amendment, waiver or consent shall affect the rights
or duties of the Collateral Agent under this Credit Agreement or any other
Credit Document;

 

provided, however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender,
(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein,
(iv) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding,
(v) Section 11.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by a SPC at the time of such amendment, waiver or other modification, and
(vi) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.

 

Notwithstanding anything to the contrary contained in this Section 11.01, (a) if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical nature, in each case, in any provision of
any Credit Document, then the Administrative Agent and/or the Collateral Agent
(acting in their sole discretion) and the Borrower or any other relevant Credit
Party shall be permitted to amend such provision or cure any ambiguity, defect
or inconsistency and such amendment shall become effective without any further
action or consent of any other party to any Credit Document, and (b) the
Borrower and the Administrative Agent and/or the Collateral Agent shall have the
right to amend any Credit Document without notice to or consent of any other
person to the extent described in the last paragraph of each of Sections
2.01(f) and (g) and in Section 1.08 or for the purpose of ensuring the
enforceability of any local law pledge agreement entered into with respect to
the Capital Stock of any Foreign Subsidiary.

 

134

--------------------------------------------------------------------------------


 

11.02                 Notices; Effectiveness; Electronic Communication.

 


(A)                                  NOTICES GENERALLY.  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER OR, WITH CONFIRMATION OF RECEIPT, ELECTRONIC MAIL AS FOLLOWS,
AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER TO BE
GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(I)            IF TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE SWINGLINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS
OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 11.02; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER OR L/C ISSUER PURSUANT TO ARTICLE II IF SUCH LENDER OR THE L/C
ISSUER, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent (a) to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, if available, return e-mail or other
written acknowledgement) and (b) by facsimile shall be deemed received upon the
sender’s receipt of a notice of the successful transmission of such facsimile or
upon the recipient’s written acknowledgement of receipt of such facsimile,
provided, in each case, that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing

 

135

--------------------------------------------------------------------------------


 

clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 


(C)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE CREDIT PARTY
MATERIALS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE “AGENT
PARTIES”) HAVE ANY LIABILITY TO ANY CREDIT PARTY, LENDER, L/C ISSUER OR ANY
OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S, THE
COLLATERAL AGENT’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF CREDIT PARTY
MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO ANY CREDIT PARTY,
LENDER, L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(D)                                 CHANGE OF ADDRESS, ETC.  EACH OF THE
BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWINGLINE LENDER MAY
CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER
COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER
LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE BORROWER, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE SWINGLINE LENDER.  IN ADDITION, EACH LENDER AGREES
TO NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE
ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME,
TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES
AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR
SUCH LENDER.


 


(E)                                  RELIANCE BY ADMINISTRATIVE AGENT, L/C
ISSUER AND LENDERS.  THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS
SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC LOAN
NOTICES AND LOAN NOTICES FOR SWINGLINE LOANS) PURPORTEDLY GIVEN BY OR ON BEHALF
OF THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED
HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF
NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT, THE L/C ISSUER, EACH LENDER AND THE RELATED PARTIES OF
EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE
RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE
BORROWER.  ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH
THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH
OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.

 

136

--------------------------------------------------------------------------------


 

11.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, L/C Issuer, Swingline Lender, the Collateral Agent or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Credit Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 


(A)           COSTS AND EXPENSES.  THE BORROWER SHALL PAY (I) ALL REASONABLE
DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND ITS AFFILIATES (INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT),
IN CONNECTION WITH THE ADMINISTRATION, SYNDICATION AND CLOSING OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, DUE DILIGENCE, NEGOTIATION,
EXECUTION, DELIVERY AND ADMINISTRATION OF THIS CREDIT AGREEMENT AND THE OTHER
CREDIT DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS
HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE L/C ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL
OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND
(III) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE L/C ISSUER (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER OR THE L/C ISSUER), AND ALL FEES AND TIME CHARGES
FOR ATTORNEYS WHO MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT, THE COLLATERAL

 

137

--------------------------------------------------------------------------------


 


AGENT, ANY LENDER OR THE L/C ISSUER, IN CONNECTION WITH THE ENFORCEMENT OR
PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS CREDIT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN
CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING
ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT (AND ANY SUB-AGENTS THEREOF), EACH
LENDER AND THE L/C ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING ANY SETTLEMENT COSTS AND FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD
HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR
ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE BORROWER OR ANY
OTHER CREDIT PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS CREDIT AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE
OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT (AND ANY SUB-AGENTS
THEREOF) AND THEIR RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR
THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE
L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ENVIRONMENTAL LIABILITY RELATED
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE
BORROWER OR ANY OTHER CREDIT PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS
A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER
OR ANY OTHER CREDIT PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT, IF THE
BORROWER OR SUCH CREDIT PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWER FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTIONS (A) OR
(B) OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT, AS THE CASE MAY BE, (OR ANY SUB-AGENT THEREOF) THE L/C ISSUER
OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER SEVERALLY AGREES TO
PAY TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS THE CASE MAY BE, (OR
ANY SUCH SUB-AGENT) THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE,
(BUT, IN EACH CASE, WITHOUT AFFECTING THE BORROWER’S OBLIGATIONS WITH RESPECT
THERETO) SUCH LENDER’S AGGREGATE COMMITMENT PERCENTAGE OR, IN THE CASE OF L/C
OBLIGATIONS, DOLLAR REVOLVING COMMITMENT PERCENTAGE (AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS

 

138

--------------------------------------------------------------------------------


 


SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR
INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY
BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT, AS THE CASE MAY BE, (OR ANY SUCH SUB-AGENT) OR THE L/C ISSUER
IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING
ACTING FOR THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS THE CASE MAY BE,
(OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN CONNECTION WITH SUCH CAPACITY.  THE
OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE
PROVISIONS OF SECTION 2.11(D).


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS CREDIT
AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS CREDIT AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN (10) BUSINESS DAYS AFTER DEMAND THEREFOR.


 


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE L/C
ISSUER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.


 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the Collateral Agent, the L/C Issuer or any Lender, or the
Administrative Agent, the Collateral Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Collateral Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and L/C Issuer severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, on demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent or the Collateral Agent, as the case may be, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Credit Agreement.

 

139

--------------------------------------------------------------------------------

 

11.06                 Successors and Assigns.

 


(A)                                  SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS CREDIT AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT NEITHER THE BORROWER NOR ANY OTHER CREDIT PARTY
MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER
(OTHER THAN IN CONNECTION WITH A TRANSACTION PERMITTED BY SECTION 8.04) AND NO
LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS
OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF PARTICIPATION IN ACCORDANCE
WITH THE PROVISIONS OF SUBSECTION (D) OF THIS SECTION, OR (III) BY WAY OF PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF SUBSECTION
(F) OF THIS SECTION (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY
HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS CREDIT AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS
TO THE EXTENT PROVIDED IN SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT
EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS CREDIT AGREEMENT.


 


(B)                                 ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE (1) OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS CREDIT AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENT AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SUBSECTION (B),
PARTICIPATIONS IN L/C OBLIGATIONS AND IN SWINGLINE LOANS) AT THE TIME OWING TO
IT); PROVIDED THAT


 

(I)            EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING
AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO
IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN
APPROVED FUND WITH RESPECT TO A LENDER, THE AGGREGATE AMOUNT OF THE COMMITMENT
(WHICH FOR THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF THE
COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT, DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT
AND ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT BE LESS THAN (A) IN THE CASE OF
REVOLVING COMMITMENTS AND REVOLVING LOANS, $5.0 MILLION, AND (B) IN THE CASE
EACH OF THE TERM LOANS, $1.0 MILLION, UNLESS, IN EACH CASE, EACH OF THE
ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE BORROWER OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED), IT BEING UNDERSTOOD THAT ASSIGNMENTS TO A
LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND SHALL NOT BE SUBJECT TO
SUCH MINIMUM AMOUNTS;

 

(II)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING DOLLAR REVOLVING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS CREDIT AGREEMENT WITH RESPECT TO THE DOLLAR REVOLVING
LOANS AND THE DOLLAR REVOLVING COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE
(II) SHALL NOT APPLY TO RIGHTS IN RESPECT OF SWINGLINE LOANS;

 

140

--------------------------------------------------------------------------------


 

(III)          EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING APPROVED CURRENCY REVOLVING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS CREDIT AGREEMENT WITH RESPECT TO THE APPROVED
CURRENCY REVOLVING LOANS AND THE APPROVED CURRENCY REVOLVING COMMITMENT
ASSIGNED;

 

(IV)          EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING TERM LOAN LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS CREDIT AGREEMENT WITH RESPECT TO THE TERM LOANS OR TERM
LOAN COMMITMENT ASSIGNED

 

(V)           ANY ASSIGNMENT OF (A) A DOLLAR REVOLVING COMMITMENT AND DOLLAR
REVOLVING LOANS MUST BE APPROVED BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND
THE SWINGLINE LENDER AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE BORROWER (EACH SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED THAT THE BORROWER’S APPROVAL SHALL NOT BE REQUIRED IF THE
PROPOSED ASSIGNEE IS A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;
(B) AN APPROVED CURRENCY REVOLVING COMMITMENT AND APPROVED CURRENCY REVOLVING
LOANS MUST BE APPROVED BY THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER (EACH SUCH APPROVAL NOT TO
BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED THAT THE BORROWER’S APPROVAL
SHALL NOT BE REQUIRED IF THE PROPOSED ASSIGNEE IS A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND AND (C) THE TERM LOANS MUST BE APPROVED BY THE
ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE BORROWER (EACH SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED THAT NO APPROVAL SHALL BE REQUIRED IF THE PROPOSED ASSIGNEE
IS A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND; AND

 

(VI)          THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE IN THE AMOUNT OF $3,500, AND THE ELIGIBLE ASSIGNEE, IF IT
SHALL NOT BE A LENDER, SHALL (A) DELIVER TO THE ADMINISTRATIVE AGENT AN
ADMINISTRATIVE QUESTIONNAIRE AND (B) DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THE FORMS REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 3.01(E).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

141

--------------------------------------------------------------------------------


 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS AND THE
INTEREST THEREON OWING AND PAID TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
CREDIT AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY EACH OF THE BORROWER AND THE L/C ISSUER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  IN
ADDITION, AT ANY TIME THAT A REQUEST FOR A CONSENT FOR A MATERIAL OR SUBSTANTIVE
CHANGE TO THE CREDIT DOCUMENTS IS PENDING, ANY LENDER MAY REQUEST AND RECEIVE
FROM THE ADMINISTRATIVE AGENT A COPY OF THE REGISTER.


 

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the Eligible Assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.02(b), 2.03(c), 2.04(b), 2.11(b) or 11.04(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Credit Agreement unless it has been
recorded in the Register as provided in this paragraph.

 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE
BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS CREDIT AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWINGLINE LOANS) OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS CREDIT AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS CREDIT AGREEMENT.  EACH LENDER, ACTING SOLELY FOR THIS
PURPOSE AS A NON-FIDUCIARY AGENT OF THE BORROWER, SHALL MAINTAIN A REGISTER FOR
THE RECORDATION OF THE NAMES AND ADDRESSES OF SUCH PARTICIPANTS AND THE RIGHTS,
INTERESTS OR OBLIGATIONS OF SUCH PARTICIPANTS IN ANY OBLIGATION, IN ANY
COMMITMENT AND IN ANY RIGHT TO RECEIVE ANY PRINCIPAL, INTEREST AND OTHER
PAYMENTS THEREUNDER (THE “PARTICIPANT REGISTER”).  THE ENTRIES IN THE
PARTICIPANT REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR AND SUCH LENDER
SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE PARTICIPANT REGISTER AS
THE OWNER OF SUCH PARTICIPATION FOR ALL PURPOSES OF THIS CREDIT AGREEMENT
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.

 

142

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Section 11.01(a)(iv) or (v) or, to the extent the Participant is affected
thereby, Section 11.01(b)(i), (ii) or (iii).  Subject to subsection (e) of this
Section, each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.12 as though it were a Lender.

 


(E)           LIMITATION UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT, NOT TO BE
UNREASONABLY WITHHELD OR DELAYED (IT BEING AGREED, WITHOUT LIMITATION, THAT IT
WILL BE REASONABLE FOR THE BORROWER TO WITHHOLD CONSENT IF GIVING CONSENT WOULD
RESULT IN INCREASED INDEMNIFICATION OBLIGATIONS AT THE TIME THE PARTICIPATION
TAKES EFFECT OR WOULD BE REASONABLY CERTAIN TO RESULT IN INCREASED
INDEMNIFICATION OBLIGATIONS THEREAFTER AS A RESULT OF A CHANGE IN LAW ANNOUNCED
PRIOR TO THE TIME THE PARTICIPATION TAKES EFFECT), PROVIDED THAT THE PARTICIPANT
AGREES TO BE SUBJECT TO THE PROVISIONS OF SECTIONS 3.06(A) AND 11.13(A) AS IF IT
WERE A LENDER.  FOR THE AVOIDANCE OF DOUBT, A PARTICIPANT ENTITLED TO BENEFITS
UNDER SECTION 3.01, 3.04 OR 3.05 SHALL BE SUBJECT TO ALL OF THE LIMITATIONS AND
REQUIREMENTS OF SUCH SECTIONS AS IF IT WERE A LENDER (INCLUDING, IN THE CASE OF
SECTION 3.01, ALL OF THE LIMITATIONS IN THE DEFINITION OF EXCLUDED TAXES).


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS CREDIT
AGREEMENT (INCLUDING UNDER ITS NOTE(S), IF ANY) TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH
LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A
SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME
BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPC”)
THE OPTION TO PROVIDE ALL OR ANY PART OF ANY

 

143

--------------------------------------------------------------------------------


 


LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO
THIS CREDIT AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A
COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND (II) IF A SPC ELECTS NOT TO EXERCISE
SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH LOAN, THE
GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS
HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT AS IS REQUIRED UNDER SECTION 2.11(B)(I).  EACH PARTY HERETO HEREBY AGREES
THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION
SHALL INCREASE THE COSTS OR EXPENSES OR OTHERWISE INCREASE OR CHANGE THE
OBLIGATIONS OF THE BORROWER UNDER THIS CREDIT AGREEMENT (INCLUDING ITS
OBLIGATIONS UNDER SECTION 3.04), (II) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY
OR SIMILAR PAYMENT OBLIGATION UNDER THIS CREDIT AGREEMENT FOR WHICH A LENDER
WOULD BE LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL PURPOSES, INCLUDING
THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY PROVISION OF
ANY CREDIT DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER.  THE MAKING OF A
LOAN BY A SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO
THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  IN
FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT
SHALL SURVIVE THE TERMINATION OF THIS CREDIT AGREEMENT) THAT, PRIOR TO THE DATE
THAT IS ONE (1) YEAR AND ONE (1) DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT
WITHOUT PRIOR CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITH THE
PAYMENT OF A PROCESSING FEE IN THE AMOUNT OF $2,500, ASSIGN ALL OR ANY PORTION
OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING LENDER
AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO
ITS FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER
OF ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  EACH
SPC SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.01, 3.04 AND 3.05 TO THE
SAME EXTENT AS IF IT WERE A GRANTING LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO SECTION 11.06(B).  A SPC SHALL NOT BE ENTITLED TO RECEIVE
ANY GREATER PAYMENT UNDER SECTION 3.01, 3.04 OR 3.05 THAN THE APPLICABLE
GRANTING LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE INTEREST
GRANTED TO SUCH SPC UNLESS THE GRANT OF THE INTEREST IS MADE WITH THE BORROWER’S
PRIOR WRITTEN CONSENT, NOT TO BE UNREASONABLY WITHHELD OR DELAYED (IT BEING
AGREED, WITHOUT LIMITATION, THAT IT WILL BE REASONABLE FOR THE BORROWER TO
WITHHOLD CONSENT IF GIVING CONSENT WOULD RESULT IN INCREASED INDEMNIFICATION
OBLIGATIONS AT THE TIME THE GRANT TO THE SPC TAKES EFFECT OR WOULD BE REASONABLY
CERTAIN TO RESULT IN INCREASED INDEMNIFICATION OBLIGATIONS THEREAFTER AS A
RESULT OF A CHANGE IN LAW ANNOUNCED PRIOR TO THE TIME THE GRANT TO THE SPC TAKES
EFFECT), PROVIDED THAT THE SPC AGREES TO BE SUBJECT TO THE PROVISIONS OF
SECTIONS 3.06(A) AND 11.13(A) AS IF IT WERE A GRANTING LENDER.  FOR THE
AVOIDANCE OF DOUBT, AN SPC ENTITLED TO BENEFITS UNDER SECTION 3.01, 3.04 OR 3.05
SHALL BE SUBJECT TO ALL OF THE LIMITATIONS AND REQUIREMENTS OF SUCH SECTIONS AS
IF IT WERE A GRANTING LENDER (INCLUDING, IN THE CASE OF SECTION 3.01, ALL OF THE
LIMITATIONS IN THE DEFINITION OF EXCLUDED TAXES).


 


(I)            RESIGNATION AS L/C ISSUER OR SWINGLINE LENDER AFTER ASSIGNMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME ANY
L/C ISSUER OR SWINGLINE LENDER ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT
TO SUBSECTION (B) ABOVE, SUCH L/C ISSUER OR SWINGLINE LENDER MAY, (I) UPON
THIRTY (30) DAYS’ NOTICE TO THE BORROWER AND THE LENDERS, RESIGN AS L/C ISSUER
AND/OR (II) UPON THIRTY (30) DAYS’ NOTICE TO THE BORROWER, RESIGN AS SWINGLINE
LENDER.  IN THE EVENT OF ANY SUCH RESIGNATION AS L/C ISSUER OR SWINGLINE LENDER,
THE

 

144

--------------------------------------------------------------------------------


 


BORROWER SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C
ISSUER OR SWINGLINE LENDER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE
BORROWER TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF SUCH L/C
ISSUER OR SWINGLINE LENDER AS L/C ISSUER OR SWINGLINE LENDER, AS THE CASE MAY
BE.  IF ANY L/C ISSUER RESIGNS AS L/C ISSUER, IT SHALL RETAIN ALL THE RIGHTS,
POWERS, PRIVILEGES AND DUTIES OF THE L/C ISSUER HEREUNDER WITH RESPECT TO ALL
LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS L/C
ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO
REQUIRE THE LENDERS TO FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT
TO SECTION 2.03(C)).  IF ANY SWINGLINE LENDER RESIGNS AS SWINGLINE LENDER, IT
SHALL RETAIN ALL THE RIGHTS OF THE SWINGLINE LENDER PROVIDED FOR HEREUNDER WITH
RESPECT TO SWINGLINE LOANS MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE
OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE
RATE LOANS OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWINGLINE LOANS PURSUANT
TO SECTION 2.04(B).  UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER AND/OR
SWINGLINE LENDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL
OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER OR
SWINGLINE LENDER, AS THE CASE MAY BE, AND (B) THE SUCCESSOR L/C ISSUER SHALL
ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY,
OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS
SATISFACTORY TO THE RETIRING L/C ISSUER TO EFFECTIVELY ASSUME THE OBLIGATIONS OF
THE RETIRING L/C ISSUER WITH RESPECT TO SUCH LETTERS OF CREDIT.


 

11.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement,
(ii) any actual or prospective counterparty (or advisors) to any swap,
derivative transaction relating to the Borrower and its obligations, (g) subject
to each such Person being informed of the confidential nature of the Information
and to their agreement to keep such Information confidential, to (i) an investor
or prospective investor in securities issued by an Approved Fund that also
agrees that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by the Approved Fund, (ii)  a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
securities issued by an Approved Fund in connection with the administration,
servicing and reporting on the assets serving as collateral for securities
issued by an Approved Fund, or (iii)  a nationally recognized rating agency that
requires access to information regarding the Credit Parties, the Loans and
Credit Documents in connection with ratings issued in respect of securities
issued by an Approved Fund, (h) with the consent of the Borrower or (i) to the
extent such Information (x) 

 

145

--------------------------------------------------------------------------------


 

becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary.  In
the case of Information received from the Borrower or any Subsidiary after the
date hereof, such Information is clearly identified at the time of delivery. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including federal and state securities Laws.

 

11.08                 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of such
Borrower or such Credit Party now or hereafter existing under this Credit
Agreement or any other Credit Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Credit Agreement or any other Credit Document and although
such obligations of such Borrower or such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

11.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative

 

146

--------------------------------------------------------------------------------


 

Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.

 

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof, other than the conditions precedent set forth in the
Commitment Letter.  Except as provided in Section 5.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy or other electronic imaging means shall be as effective as
delivery of a manually executed counterpart of this Credit Agreement.

 

11.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

11.12                 Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

147

--------------------------------------------------------------------------------


 

11.13                 Replacement of Lenders.

 


(A)                                  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, OR IF ANY LENDER IS A DEFAULTING LENDER OR IF ANY OTHER
CIRCUMSTANCE EXISTS HEREUNDER THAT GIVES THE BORROWER THE RIGHT TO REPLACE A
LENDER AS A PARTY HERETO, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT,
UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 11.06), ALL OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS CREDIT AGREEMENT AND THE RELATED
CREDIT DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH
ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED
THAT:


 

(I)            THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
ASSIGNMENT FEE SPECIFIED IN SECTION 11.06(B);

 

(II)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
CREDIT DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE
(TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR
THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);

 

(III)          IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER;

 

(IV)          SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS; AND

 

(V)           SUCH ASSIGNMENT IS RECORDED IN THE REGISTER.

 

A Lender that has assigned its interests, rights and obligations under this
Credit Agreement and the related Credit Documents pursuant to this
Section 11.13(a) shall continue to be entitled to the benefits of Sections 3.01,
3.04 and 3.06 with respect to the periods during which such Person was a Lender.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 


(B)                                 IF, IN CONNECTION WITH ANY PROPOSED
AMENDMENT, CHANGE, WAIVER, DISCHARGE OR TERMINATION OF ANY OF THE PROVISIONS OF
THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AS CONTEMPLATED BY
SECTION 11.01, THE CONSENT OF THE REQUIRED LENDERS (OR REQUIRED APPROVED
CURRENCY REVOLVING LENDERS, REQUIRED DOLLAR REVOLVING LENDERS, REQUIRED TERM A
LENDERS OR REQUIRED TERM B LENDERS, AS THE CASE MAY BE) IS OBTAINED BUT THE
CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT
OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT OBTAINED AS DESCRIBED IN THIS
CLAUSE (B) BEING REFERRED TO AS A “NON-CONSENTING LENDER”), THEN, AT

 

148

--------------------------------------------------------------------------------


 


THE BORROWER’S REQUEST, ANY ELIGIBLE ASSIGNEE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO PURCHASE FROM SUCH NON-CONSENTING
LENDER, AND SUCH NON-CONSENTING LENDER AGREES THAT IT SHALL, UPON THE
ADMINISTRATIVE AGENT’S REQUEST, SELL AND ASSIGN TO SUCH ELIGIBLE ASSIGNEE, ALL
OF THE COMMITMENTS AND LOANS OF SUCH NON-CONSENTING LENDER FOR AN AMOUNT EQUAL
TO THE PRINCIPAL BALANCE OF ALL LOANS AND L/C ADVANCES HELD BY THE
NON-CONSENTING LENDER AND ALL ACCRUED AND UNPAID INTEREST AND FEES WITH RESPECT
THERETO AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER THROUGH THE DATE OF SALE
AND PAYMENT BY THE BORROWER TO THE ADMINISTRATIVE AGENT OF THE ASSIGNMENT FEE
UNDER SECTION 11.06(B); PROVIDED, HOWEVER, THAT SUCH PURCHASE AND SALE SHALL NOT
BE EFFECTIVE UNTIL (X) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM SUCH
ELIGIBLE ASSIGNEE AN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE BORROWER WHEREBY SUCH ELIGIBLE ASSIGNEE SHALL AGREE
TO BE BOUND BY THE TERMS HEREOF AND (Y) SUCH NON-CONSENTING LENDER SHALL HAVE
RECEIVED PAYMENTS OF ALL LOANS HELD BY IT AND ALL ACCRUED AND UNPAID INTEREST
AND FEES WITH RESPECT THERETO AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER
THROUGH THE DATE OF THE SALE.  EACH LENDER AGREES THAT, IF IT BECOMES A
NON-CONSENTING LENDER, IT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
AN ASSIGNMENT AND ASSUMPTION TO EVIDENCE SUCH SALE AND PURCHASE AND SHALL
DELIVER TO THE ADMINISTRATIVE AGENT ANY NOTE (IF THE ASSIGNING LENDER’S LOANS
ARE EVIDENCED BY A NOTE) SUBJECT TO SUCH ASSIGNMENT AND ASSUMPTION; PROVIDED,
HOWEVER, THAT THE FAILURE OF ANY NON-CONSENTING LENDER TO EXECUTE AN ASSIGNMENT
AND ASSUMPTION SHALL NOT RENDER SUCH SALE AND PURCHASE (AND THE CORRESPONDING
ASSIGNMENT) INVALID.


 

11.14                 Governing Law; Jurisdiction; Etc.

 


(A)           GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT

 

149

--------------------------------------------------------------------------------


 


DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


 


(C)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 

11.15                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.

 

150

--------------------------------------------------------------------------------


 

11.17                 Designation as Senior Debt.

 

All Obligations shall be “Designated Senior Indebtedness” (or such similar
defined term) for purposes of all documentation governing Subordinated Debt.

 

11.18                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Credit Agreement provided by the Agents and the
Lead Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Agents and the other Lead Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) each Agent and Lead Arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) no Agent or Lead Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Agents and the Lead Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Agent or any Lead Arranger has
any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against any Agent or Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

151

--------------------------------------------------------------------------------

 

SCHEDULE 1.01A

 

Existing Letters of Credit(1)

 

L/C #

 

Applicant

 

Beneficiary

 

Issuer

 

L/C Amount

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

SC101188U

 

Ticketmaster

 

City of Orlando

 

Wachovia Bank, N.A.

 

$

50,000.00

 

11/10/2006

 

11/10/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

SC101818U

 

Paciolan, Inc.

 

Irvine Company

 

Wachovia Bank, N.A.

 

$

500,000.00

 

3/10/2008

 

5/31/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

SM231626

 

Broadway China Ventures, LLC

 

Elaborate LP

 

Wachovia Bank, N.A.

 

$

20,250.00

 

6/11/2008

 

12/16/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

SM231629

 

Broadway China Ventures, LLC

 

Elaborate LP

 

Wachovia Bank, N.A.

 

$

502,200.00

 

6/11/2008

 

11/26/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

CTCS-321783

 

TicketsNow. com, Inc.

 

Atrium Corporate Centre, LLC

 

JPMorgan Chase Bank, N.A.

 

$

400,000.00

 

4/10/2007

 

3/31/2013

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

$

1,472,450.00

 

 

 

 

 

--------------------------------------------------------------------------------

(1) This list is as of the close of business July 23, 2008.  Existing Letters of
Credit shall also include any other letters of credit issued for the benefit of
any Credit Party by either L/C Issuer from and after the Closing Date until the
Funding Date.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01B(2)

 

Funding Date Guarantors

 

Echomusic, LLC

 

EventInventory.com, Inc.

 

FLMG Holdings Corp.

 

IAC Partner Marketing, Inc.

 

Microflex 2001 LLC

 

NetTickets.com, Inc.

 

OpenSeats, Inc.

 

Paciolan, Inc.

 

Premium Inventory, Inc.

 

Show Me Tickets, LLC

 

The V.I.P. Tour Company

 

Ticketmaster Advance Tickets, L.L.C.

 

Ticketmaster California Gift Certificates L.L.C.

 

Ticketmaster China Ventures, L.L.C.

 

Ticketmaster EDCS LLC

 

Ticketmaster Florida Gift Certificates L.L.C.

 

Ticketmaster Georgia Gift Certificates L.L.C.

 

Ticketmaster Indiana Holdings Corp.

 

Ticketmaster L.L.C.

 

Ticketmaster Multimedia Holdings LLC

 

Ticketmaster New Ventures Holdings, Inc.

 

--------------------------------------------------------------------------------

(2) Because of the possibility that certain of these Subsidiaries may be
eliminated in connection with the Transactions or certain additional
Subsidiaries that will be Guarantors may be formed, this schedule is subject to
change prior to the Funding Date in a manner reasonably satisfactory to the
Administrative Agent, consistent with Section 6.12 of the Credit Agreement, and
provided that such changes are not adverse to the Lenders in any material
respect.

 

2

--------------------------------------------------------------------------------


 

Ticketmaster West Virginia Gift Certificates L.L.C.

 

Ticketmaster-Indiana, L.L.C.

 

TicketsNow.com, Inc.

 

TicketWeb Inc.

 

TM Vista Inc.

 

TNOW Entertainment Group, Inc.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Lenders and Commitments

 

Term A Lenders

 

Term A Loan
Committed Amount

 

Term A Loan
Commitment Percentage

 

JP Morgan Chase Bank, N.A.

 

$

8,500,000.00

 

8.500000000

%

Merrill Lynch Bank USA

 

$

8,500,000.00

 

8.500000000

%

Bank of America, N.A.

 

$

6,666,666.67

 

6.666666670

%

Barclays Bank PLC

 

$

6,666,666.67

 

6.666666670

%

Morgan Stanley Bank

 

$

6,666,666.67

 

6.666666670

%

Wachovia Bank, National Association

 

$

6,666,666.67

 

6.666666670

%

Royal Bank of Scotland plc

 

$

6,666,666.67

 

6.666666670

%

HSBC Bank USA, N.A.

 

$

6,000,000.00

 

6.000000000

%

Mizuho Corporate Bank, Ltd.

 

$

6,000,000.00

 

6.000000000

%

Sumitomo Mitsui Banking Corporation

 

$

6,000,000.00

 

6.000000000

%

The Bank of Nova Scotia

 

$

6,000,000.00

 

6.000000000

%

Union Bank of California, N.A.

 

$

6,000,000.00

 

6.000000000

%

First Commercial Bank, Los Angeles Branch

 

$

5,000,000.00

 

5.000000000

%

Bank of Tokyo-Mitsubishi UFJ Trust Company

 

$

4,333,333.33

 

4.333333330

%

DZ Bank AG

 

$

3,333,333.33

 

3.333333330

%

Cathay United Bank

 

$

2,666,666.67

 

2.666666670

%

State Bank of India

 

$

2,666,666.67

 

2.666666670

%

Bank of Communications Co., Ltd.

 

$

1,666,666.67

 

1.666666670

%

Total

 

$

100,000,000.00

 

100.00

%

 

 

 

 

 

 

Term B Lenders

 

Term B Loan
Committed Amount

 

Term B Loan
Commitment Percentage

 

JP Morgan Chase Bank, N.A.

 

$

350,000,000.00

 

100.000000000

%

Total

 

$

350,000,000.00

 

100.00

%

 

4

--------------------------------------------------------------------------------


 

Approved Currency
Revolving Lenders

 

Approved Currency
Committed Amount

 

Approved Currency Revolving Commitment Percentage

 

JP Morgan Chase Bank, N.A.

 

$

12,619,047.62

 

12.619047620

%

Merrill Lynch Bank USA

 

$

12,619,047.62

 

12.619047620

%

Bank of America, N.A.

 

$

8,952,380.95

 

8.952380950

%

Barclays Bank PLC

 

$

8,952,380.95

 

8.952380950

%

Morgan Stanley Bank

 

$

8,952,380.95

 

8.952380950

%

Wachovia Bank, National Association

 

$

8,952,380.95

 

8.952380950

%

Royal Bank of Scotland plc

 

$

8,952,380.95

 

8.952380950

%

HSBC Bank USA, N.A.

 

$

6,000,000.00

 

6.000000000

%

Sumitomo Mitsui Banking Corporation

 

$

6,000,000.00

 

6.000000000

%

The Bank of Nova Scotia

 

$

6,000,000.00

 

6.000000000

%

Union Bank of California, N.A.

 

$

6,000,000.00

 

6.000000000

%

DZ Bank AG

 

$

3,333,333.33

 

3.333333330

%

State Bank of India

 

$

2,666,666.67

 

2.666666670

%

Total

 

$

100,000,000.00

 

100.00

%

 

Dollar Revolving Lenders

 

Dollar Revolving
Committed Amount

 

Dollar Revolving
Commitment Percentage

 

Mizuho Corporate Bank, Ltd.

 

$

12,000,000.00

 

12.000000000

%

First Commercial Bank, Los Angeles Branch

 

$

10,000,000.00

 

12.619047620

%

Bank of Tokyo-Mitsubishi UFJ Trust Company

 

$

8,666,666.67

 

8.666666670

%

Sumitomo Mitsui Banking Corporation

 

$

6,000,000.00

 

6.000000000

%

HSBC Bank USA, N.A.

 

$

6,000,000.00

 

6.000000000

%

The Bank of Nova Scotia

 

$

6,000,000.00

 

6.000000000

%

Union Bank of California, N.A.

 

$

6,000,000.00

 

6.000000000

%

Cathay United Bank

 

$

5,333,333.33

 

5.333333330

%

JP Morgan Chase Bank, N.A.

 

$

4,380,952.39

 

4.380952380

%

Merrill Lynch Bank USA

 

$

4,380,952.38

 

4.380952380

%

Bank of America, N.A.

 

$

4,380,952.38

 

4.380952380

%

Barclays Bank PLC

 

$

4,380,952.38

 

4.380952380

%

Morgan Stanley Bank

 

$

4,380,952.38

 

4.380952380

%

Wachovia Bank, National Association

 

$

4,380,952.38

 

4.380952380

%

Royal Bank of Scotland plc

 

$

4,380,952.38

 

4.380952380

%

DZ Bank AG

 

$

3,333,333.33

 

3.333333330

%

Bank of Communications Co., Ltd.

 

$

3,333,333.33

 

3.333333330

%

State Bank of India

 

$

2,666,666.67

 

2.666666670

%

Total

 

$

100,000,000.00

 

100.00

%

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 2.09(c)

 

Funding Fees

 

Term A Lenders

 

Fees

 

JP Morgan Chase Bank, N.A.

 

$

191,250.00

 

Merrill Lynch Bank USA

 

$

191,250.00

 

Bank of America, N.A.

 

$

150,000.00

 

Barclays Bank PLC

 

$

150,000.00

 

Morgan Stanley Bank

 

$

150,000.00

 

Wachovia Bank, National Association

 

$

150,000.00

 

Royal Bank of Scotland plc

 

$

150,000.00

 

HSBC Bank USA, N.A.

 

$

135,000.00

 

Mizuho Corporate Bank, Ltd.

 

$

135,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

135,000.00

 

The Bank of Nova Scotia

 

$

135,000.00

 

Union Bank of California, N.A.

 

$

135,000.00

 

First Commercial Bank, Los Angeles Branch

 

$

97,500.00

 

Bank of Tokyo-Mitsubishi UFJ Trust Company

 

$

75,000.00

 

DZ Bank AG

 

$

50,000.00

 

Cathay United Bank

 

$

40,000.00

 

State Bank of India

 

$

40,000.00

 

Bank of Communications Co., Ltd.

 

$

25,000.00

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 3.08

 

Mandatory Cost Rate

 

1.                                       The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate Lenders for the
cost of compliance with:

 

(a)                                  the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions);

 

(b)                                 the requirements of the European Central
Bank.

 

2.                                       On the first day of each Interest
Period (or as soon as possible thereafter) the Administrative Agent shall
calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for each
Lender, in accordance with the paragraphs set out below.  The “Mandatory Cost”
will be calculated by the Administrative Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum rounded upwards, if necessary, to four decimal places.

 

3.                                       The Additional Cost Rate for any Lender
lending from a lending office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such lending office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that lending office.

 

4.                                       The Additional Cost Rate for any Lender
lending from a lending office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                  in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

 

per cent per annum

100 - (A+C)

 

(b)                                 in relation to any Loan in any currency
other than Sterling:

 

E x 0.01

 

per cent per annum

300

 

Where:

 

“A”                                is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

 

7

--------------------------------------------------------------------------------


 

“B”                                  is the percentage rate of interest
(excluding the Applicable Rate, the Mandatory Cost and, if the Loan is overdue,
the additional rate of interest specified in Section 2.08(b)) payable for the
relevant Interest Period of such Loan.

 

“C”                                  is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

“D”                                 is the percentage rate per annum payable by
the Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

“E”                                   is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Lenders to the Administrative Agent pursuant to paragraph 7 below and expressed
in pounds per £1,000,000.

 

5.                                       For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” has the meanings
given to it from time to time under or pursuant to the Bank of England Act 1998
or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the Supervision Manual of the Financial Services Authority or
such other law or regulation as may be in force from time to time in respect of
the payment of fees for the acceptance of deposits;

 

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate);

 

(d)                                 “Financial Services Authority” means the
body corporate known by that name that has the functions conferred on it by or
under the Financial Services and Markets Act 2000 or any successor entity;

 

(e)                                  “Special Deposits” has the meaning given to
it from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England; and

 

(f)                                    “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                       In application of the above formulae,
A, B, C and D will be included in the formulae as percentages (i.e. 5% will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

8

--------------------------------------------------------------------------------


 

7.                                       If requested by the Administrative
Agent, each Lender with a lending office in the United Kingdom or a
Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent, the rate
of charge payable by such Lender to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by such Lender as being the
average of the Fee Tariffs applicable to such Lender for that financial year)
and expressed in pounds per £1,000,000 of the Tariff Base of such Lender.

 

8.                                       Each Lender shall supply any
information required by the Administrative Agent for the purpose of calculating
its Additional Cost Rate.  In particular, but without limitation, each Lender
shall supply the following information in writing on or prior to the date on
which it becomes a Lender:

 

(a)                                  the jurisdiction of the lending office out
of which it is making available its participation in the relevant Loan; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.                                       The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Lender for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a lending office in the same jurisdiction as its lending
office.

 

10.                                 The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any Lender pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                                 The Administrative Agent shall distribute
the additional amounts received as a result of the Mandatory Cost to the Lenders
on the basis of the Additional Cost Rate for each Lender based on the
information provided by each Lender pursuant to paragraphs 3, 7 and 8 above.

 

12.                                 Any determination by the Administrative
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.

 

9

--------------------------------------------------------------------------------


 

13.                                 The Administrative Agent may from time to
time, after consultation with the Borrower and the Lenders, determine in its
reasonable judgment and provide notice to the Borrower and the Lenders of any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to the Credit Agreement.

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 5.01(c)(ii)

 

Scheduled Matters

 

Termination of the Live Nation relationship (including the relationship with
Live Nation’s subsidiary, House of Blues).

 

11

--------------------------------------------------------------------------------

 

SCHEDULE 6.12(3)

 

Subsidiaries

 

Name

 

Jurisdiction of
Organization

 

Classes of Capital
Stock

 

Ownership and
Percentage
Owned

 

Buy-Sell, Voting
Trust or Other
Agreements

 

 

 

 

 

 

 

 

 

Domestic Subsidiaries*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Echomusic, LLC

 

Delaware

 

Class A, Class B and Class C Units

 

IAC Partner Marketing, Inc. holds 65.2933% of the Class A and Class combined and
100% of the Class C. Class C has a liquidation preference of total amount
invested ($2.45 million) plus 15 % annual compounded interest and reduces
aggregate value of Class A and Class B by this amount for purposes of
determining value at which Class B Member has a right to buy out Class A
interests. The other Class A interests are held by Echomusic management.

 

Amended and Restated Operating Agreement

 

 

 

 

 

 

 

 

 

EventInventory.com, Inc.

 

Illinois

 

Common stock

 

100% owned by The V.I.P. Tour Company

 

None

 

 

 

 

 

 

 

 

 

FLMG Holdings Corp.

 

Delaware

 

Common stock

 

100% owned by Ticketmaster

 

None

 

 

 

 

 

 

 

 

 

IAC Partner Marketing, Inc.

 

Delaware

 

Common stock

 

100% owned by Ticketmaster

 

None

 

 

 

 

 

 

 

 

 

Microflex 2001 LLC

 

Delaware

 

N/A

 

100% owned by Ticketmaster L.L.C.

 

None

 

--------------------------------------------------------------------------------

(3) Because of the possibility that certain of these Subsidiaries may be
eliminated in connection with the Transactions or certain additional
Subsidiaries that will be Guarantors may be formed, this schedule is subject to
change prior to the Funding Date in a manner reasonably satisfactory to the
Administrative Agent, consistent with Section 6.12 of the Credit Agreement, and
provided that such changes are not adverse to the Lenders in any material
respect.

 

12

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Classes of Capital
Stock

 

Ownership and
Percentage
Owned

 

Buy-Sell, Voting
Trust or Other
Agreements

 

 

 

 

 

 

 

 

 

NetTickets.com, Inc.

 

Delaware

 

Common stock

 

100% owned by The V.I.P. Tour Company

 

None

 

 

 

 

 

 

 

 

 

OpenSeats, Inc.

 

Illinois

 

Common stock

 

100% owned by The V.I.P. Tour Company

 

None

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware

 

Common stock

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Premium Inventory, Inc.

 

Illinois

 

Common stock

 

100% owned by The V.I.P. Tour Company

 

None

 

 

 

 

 

 

 

 

 

Show Me Tickets, LLC

 

Illinois

 

N/A

 

100% owned by The V.I.P. Tour Company

 

None

 

 

 

 

 

 

 

 

 

The V.I.P. Tour Company

 

Delaware

 

Common stock

 

100% owned by Ticketmaster

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster Advance Tickets, L.L.C.

 

Colorado

 

N/A

 

100% owned by Ticketmaster

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster California Gift Certificates L.L.C.

 

California

 

N/A

 

100% owned by Ticketmaster L.L.C.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster China Ventures, L.L.C.

 

Delaware

 

N/A

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster EDCS LLC

 

Delaware

 

N/A

 

100% owned by Ticketmaster L.L.C.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster Florida Gift Certificates L.L.C.

 

Florida

 

N/A

 

100% owned by Ticketmaster L.L.C.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster Georgia Gift Certificates L.L.C.

 

Georgia

 

N/A

 

100% owned by Ticketmaster L.L.C.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster Indiana Holdings Corp.

 

Indiana

 

Common stock

 

100% owned by Ticketmaster-Indiana, L.L.C.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Virginia

 

N/A

 

100% owned by Ticketmaster

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster Multimedia Holdings

 

Delaware

 

N/A

 

100% owned by Ticketmaster

 

None

 

13

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Classes of Capital
Stock

 

Ownership and
Percentage
Owned

 

Buy-Sell, Voting
Trust or Other
Agreements

 

 

 

 

 

 

 

 

 

LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster New Ventures Holdings, Inc.

 

Delaware

 

Common stock

 

100% owned by Ticketmaster

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster West Virginia Gift Certificates L.L.C.

 

West Virginia

 

N/A

 

100% owned by Ticketmaster L.L.C.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster-Indiana, L.L.C.

 

Delaware

 

N/A

 

100% owned by Ticketmaster

 

None

 

 

 

 

 

 

 

 

 

TicketsNow.com, Inc.

 

Illinois

 

Common stock

 

100% owned by The V.I.P. Tour Company

 

None

 

 

 

 

 

 

 

 

 

TicketWeb Inc.

 

Delaware

 

Common stock

 

100% owned by Ticketmaster

 

None

 

 

 

 

 

 

 

 

 

TM Vista Inc.

 

Virginia

 

Common stock

 

100% owned by Ticketmaster

 

None

 

 

 

 

 

 

 

 

 

TNOW Entertainment Group, Inc.

 

Illinois

 

Common stock

 

100% owned by The V.I.P. Tour Company

 

None

 

 

 

 

 

 

 

 

 

Foreign Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4075650 Canada Inc.

 

Canada Fed.

 

Common stock

 

100% owned by Ticketmaster Canada Ltd.

 

None

 

 

 

 

 

 

 

 

 

Biletix Bilet Basim Dagitim ve TIC AS

 

Turkey

 

TRY 1,020,408.16 represented by the same number of shares, each having a nominal
value of TRY 1.00

 

100% owned by Rigol Grupo de Inversiones S.L., except for 1 nominal share owned
by each of (i) Terry Barnes, (ii) Sean Moriarty, (iii) Paul LaFontaine, and
(iv) Jim Warner.(4)

 

Rigol Grupo de Inversiones S.L.has an option & usufruct agreement with each
individual shareholder. Pursuant to that Rigol has the right to call the shares
at any time on nominal value, plus Rigol has all voting, dividend, etc. rights
attached to those 4 shares.

 

 

 

 

 

 

 

 

 

Billettsentralen AS

 

Norway

 

One class of shares

 

100% owned by Billettservice AS

 

None

 

--------------------------------------------------------------------------------

(4) These 4 individuals are in the process of being replaced by (a) Tick Tack
Ticket, S.A., (b) Ticketmaster L.L.C., (c) Ticketmaster New Ventures Holdings,
Inc. and (d) Ticketweb Inc.

 

14

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Classes of Capital
Stock

 

Ownership and
Percentage
Owned

 

Buy-Sell, Voting
Trust or Other
Agreements

 

 

 

 

 

 

 

 

 

BILLETnet A/S

 

Denmark

 

One class of shares

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Billettservice AS

 

Norway

 

One class of shares

 

100% owned by Ticketmaster UK Limited

 

None

 

 

 

 

 

 

 

 

 

Echo Europe Limited

 

England and Wales

 

One class of shares

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Emma Entertainment (Beijing) Co. Ltd.

 

China

 

Just has registered capital, not classes or shares of stock. The total
registered capital of the Company is USD 4,000,000.

 

100% owned by Emma Entertainment Holdings HK Ltd.

 

None

 

 

 

 

 

 

 

 

 

Emma Entertainment Holdings HK Ltd.

 

Hong Kong

 

Class A Voting Ordinary Shares, Class B Non-Voting Ordinary Shares, and Series A
Preferred Shares

 

76.1% owned by Ticketmaster New Ventures Holdings, Inc. and 23.9% by individual
stockholders

 

Stockholders’ Agreement

 

 

 

 

 

 

 

 

 

Europa Ticket Holdings C.V.

 

Netherlands

 

Limited partnership

 

Ticketmaster New Ventures Holdings, Inc. (99%) and Ticketmaster (0.1%)

 

Limited partnership agreement

 

 

 

 

 

 

 

 

 

FC 1031 Limited

 

United Kingdom

 

One class of shares

 

100% owned by Ticketmaster UK Limited

 

None

 

 

 

 

 

 

 

 

 

Getmein! Limited

 

England and Wales

 

Ordinary shares and series A preference shares

 

100% owned by Ticketflask Limited

 

None

 

 

 

 

 

 

 

 

 

Karienhaus Ticketservice GmbH

 

Germany

 

One class of shares

 

100% owned by TM Deutschland GmbH

 

None

 

 

 

 

 

 

 

 

 

Lippupalyelu Oy

 

Finland

 

One class of shares

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Reseau Admission Inc.

 

Canada Fed.

 

One class of shares

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

15

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Classes of Capital
Stock

 

Ownership and
Percentage
Owned

 

Buy-Sell, Voting
Trust or Other
Agreements

 

 

 

 

 

 

 

 

 

RIGOL GRUPO DE INVERSIONES S.L.

 

Spain

 

Share capital of €3,006 distributed into 3,006 registered participation units of
€1 of face value each, fully paid

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Show Tickets Australia Pty. Ltd.

 

Australia

 

2 Shares Ordinary Stock

 

100% owned by Ticketmaster Australasia Pty. Ltd.

 

None

 

 

 

 

 

 

 

 

 

The Ticket Shop (Unlimited)

 

Ireland

 

Authorized Share Capital 200,000 ord shares @ .634869; Allotted, called up and
fully paid 400 ord shares @ .634869

 

100% owned by Ticket Shop Holdings (IOM) (Unlimited)

 

None

 

 

 

 

 

 

 

 

 

Tick Tack Ticket, S.A.

 

Spain

 

Share capital of €151,321.45 distributed in 8,660 registered shares of 4.15
euros of face value each (series A), and 27,803 registered shares of 4.15 euros
each of face value (series B), all of them fully paid in

 

100% owned by RIGOL GRUPO DE INVERSIONES S.L.

 

None

 

 

 

 

 

 

 

 

 

Ticket Service Nederland, B.V.

 

Netherlands

 

One class of shares

 

100% owned by Ticketmaster UK Limited

 

None

 

 

 

 

 

 

 

 

 

Ticket Shop Holdings (IOM) (Unlimited)

 

Isle of Man

 

€2,000 divided into 2,000 shares of €1 each

 

100% owned by Ticket Shop One (IOM) Limited

 

None

 

 

 

 

 

 

 

 

 

Ticket Shop One (IOM) Limited

 

Isle of Man

 

€2,000 divided into 2,000 shares of €1 each

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticket Shop Two (IOM) Limited

 

Isle of Man

 

€2,000 divided into 2,000 shares of €1 each

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticketflask Limited

 

England and Wales

 

One class of shares

 

100% owned by TM Number One Limited

 

None

 

 

 

 

 

 

 

 

 

Ticketline (Unlimited)

 

Ireland

 

Authorized Share Capital 1,000,000 ord shares @ 1.2697381; Allotted, called up
and fully paid 3 ord

 

100% owned by The Ticket Shop (Unlimited)

 

None

 

16

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction of
Organization

 

Classes of Capital
Stock

 

Ownership and
Percentage
Owned

 

Buy-Sell, Voting
Trust or Other
Agreements

 

 

 

 

 

 

 

 

 

 

 

 

 

shares @ 1.2697381

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster Australasia Pty. Ltd.

 

Australia

 

95,024,178 A class shares

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster Canada Ltd.

 

Canada Fed.

 

One class of shares

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster Group Holding Company 1 Ltd.

 

England and Wales

 

One class of shares

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster Group Holding Company 2 Ltd.

 

England and Wales

 

One class of shares

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster International Events Ltd.

 

United Kingdom

 

One class of shares

 

100% owned by Ticketmaster UK Limited

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster New Ventures II AB Holdings

 

Sweden

 

One class of shares

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster New Ventures, Ltd.

 

Cayman Islands

 

Capital of the Company is US$50,000 which is divided into 50,000 shares of a
nominal or par value of $1.00 each.

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster New Ventures Finance HB

 

Sweden

 

General Partnership

 

Ticketmaster New Ventures Holdings, Inc. (99%) and Ticketmaster (1%)

 

Partnership Agreement

 

 

 

 

 

 

 

 

 

Ticketmaster NZ Pty. Ltd.

 

New Zealand

 

1 Share Ordinary Stock

 

100% owned by Ticketmaster Australasia Pty. Ltd.

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster Systems Ltd.

 

United Kingdom

 

One class of shares

 

100% owned by FC 1031 Limited

 

None

 

 

 

 

 

 

 

 

 

Ticketmaster Ticketing Information Technology (Shanghai)

 

China

 

Just has registered capital, not classes or shares of stock. The total
registered

 

100% owned by Ticketmaster China

 

None

 

17

--------------------------------------------------------------------------------

 

Name

 

Jurisdiction of
Organization

 

Classes of Capital
Stock

 

Ownership and
Percentage
Owned

 

Buy-Sell, Voting
Trust or Other
Agreements

 

 

 

 

 

 

 

 

 

Co. Ltd.

 

 

 

capital of the Company is USD 4,700,000.

 

Ventures, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster UK Limited

 

United Kingdom

 

One class of shares

 

50% owned by Ticketmaster New Ventures Holdings, Inc. and 50% owned by TM Number
One Limited

 

None

 

 

 

 

 

 

 

 

 

Ticketron Australia Pty. Ltd.

 

Australia

 

1 Ordinary Share

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticketshop (NI) Limited

 

Northern Ireland

 

Authorized Share Capital 400,000 ord shares @ 1.00; Allotted, called up and
fully paid 400 ord shares @ 1.00

 

100% owned by The Ticket Shop (Unlimited)

 

None

 

 

 

 

 

 

 

 

 

Ticketweb UK, Ltd.

 

United Kingdom

 

One class of shares

 

100% owned by TicketWeb Inc.

 

None

 

 

 

 

 

 

 

 

 

Ticnet AB

 

Sweden

 

One class of shares

 

100% owned by Ticketmaster New Ventures II AB Holdings

 

None

 

 

 

 

 

 

 

 

 

TM Deutschland GmbH

 

Germany

 

One class of shares

 

90% owned by Ticketmaster New Ventures Holdings, Inc.; 10% owned by DEAG
Deutsche Entertainment AG

 

Partition of share, sale, purchase and transfer of share, Option Agreement and
Shareholder Agreement

 

 

 

 

 

 

 

 

 

TM Number One Limited

 

United Kingdom

 

One class of shares

 

100% owned by Ticketmaster New Ventures Holdings, Inc.

 

None

 

 

 

 

 

 

 

 

 

Worldwide Ticket Systems, Inc.

 

Washington

 

Common Stock, Class A Preferred Stock and Class B Preferred Stock. 500 shares of
Common Stock are outstanding.

 

100% owned by Ticketmaster Canada Ltd.

 

None

 

--------------------------------------------------------------------------------

* all Domestic Subsidiaries will be parties to the Security Agreement and Pledge
Agreement after giving effect to the consummation of the Spin-Off

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

 

Insurance

 

Carrier

 

Policy
Number

 

Expiration Date

 

Type of Insurance

 

Amount

 

 

 

 

 

 

 

 

 

Zurich-American Insurance Company

 

MLP 9671306

 

7/1/09

 

All Risk Property including BI

 

$145,587,340 (TIV)

 

 

 

 

 

 

 

 

 

Federal Insurance Company (Chubb)

 

71726268

 

8/14/09

 

Workers’ Compensation & Employers’ Liability

 

WC - Statutory EL - $1M

 

 

 

 

 

 

 

 

 

Federal Insurance Company (Chubb)

 

7355-36-02 (All States) 7355-36-01 (Virginia)

 

8/14/09

 

Automobile Liability

 

$1M Combined Single Limit

 

 

 

 

 

 

 

 

 

Federal Insurance Company (Chubb)

 

99475204

 

8/14/09

 

General Liability

 

$1M Per Occurrence $2M General Aggregate

 

 

 

 

 

 

 

 

 

Federal Insurance Company (Chubb)

 

79839822

 

8/14/09

 

Umbrella Liability

 

$25M

 

 

 

 

 

 

 

 

 

St. Paul Fire & Marine Insurance Company (Travelers)

 

QI09400584

 

8/14/09

 

Excess Liability

 

$25M x $25M

 

 

 

 

 

 

 

 

 

National Union Fire Insurance Company of Pittsburgh, PA (AIG)

 

01-132-91-81

 

8/20/09

 

Directors & Officers

 

$10M Side A,B,C

 

 

 

 

 

 

 

 

 

Zurich American Insurance Company

 

DOC-9672832-00

 

8/20/09

 

D&O, Excess

 

$10M x $10M Side A,B,C

 

 

 

 

 

 

 

 

 

Federal Insurance Company (Chubb)

 

8210-5871

 

8/20/09

 

D&O, Excess

 

$10M x $20M Side A,B,C

 

 

 

 

 

 

 

 

 

Arch Insurance Company

 

DOX0028570-00

 

8/20/09

 

D&O, Excess

 

$10M x $30M Side A,B,C

 

 

 

 

 

 

 

 

 

Illinois Union Insurance Company (Ace USA)

 

DOX G23649470 001

 

8/20/09

 

D&O, Excess

 

$10M x $40M Side-A DIC

 

 

 

 

 

 

 

 

 

Underwriters at Lloyds London (Beazley)

 

QK0803342

 

8/20/09

 

Errors & Omissions

 

$15M

 

 

 

 

 

 

 

 

 

National Union Fire Insurance Company of Pittsburgh, PA (AIG)

 

01-118-54-23

 

8/14/09

 

1st Party Crime (Fidelity)

 

$10M

 

 

 

 

 

 

 

 

 

American Zurich Insurance Company

 

WC3995208

 

8/14/09

 

Foreign Voluntary Workers’ Compensation

 

$1M (EL)

 

 

 

 

 

 

 

 

 

Zurich-American Insurance Company

 

CGL3995209

 

8/14/09

 

Foreign General Liability & Automobile Liability DIC

 

$2M General Aggregate (GL) $1M Per Occurrence (AL)

 

 

 

 

 

 

 

 

 

Illinois National Insurance Co. (AIG)

 

002861377

 

1/1/09

 

Fiduciary

 

$10M

 

19

--------------------------------------------------------------------------------

 

SCHEDULE 8.01

 

Liens

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster Corporation

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Equipment

 

05/11/2004

 

4131225 7

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster LLC

 

Delaware Secretary of State

 

UCC-1

 

MWB Business Systems

 

True Lease

 

07/06/2004

 

4191144 7

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster Corporation

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Equipment

 

07/13/2004

 

4196736 5

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Equipment

 

07/23/2004

 

4208053 1

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster Corporation

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Equipment

 

08/31/2004

 

4245486 8

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster Corporation

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Leased Equipment

 

10/15/2004

 

4290862 4

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Equipment

 

10/27/2004

 

4303475 0

 

N/A

 

N/A

 

20

--------------------------------------------------------------------------------

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster Corporation

 

Delaware Secretary of State

 

UCC-1

 

MWB Business Systems

 

Equipment

 

04/14/2005

 

5115194 4

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster Corporation

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Leased Equipment

 

08/05/2005

 

5242912 5

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster Corporation

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Leased Equipment

 

03/14/2006

 

6086273 0

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster Corp

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Leased Equipment

 

06/12/2006

 

6199898 8

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Equipment

 

12/04/2007

 

2007
456136 0

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Equipment

 

12/04/2007

 

2007
4561378

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Delaware Secretary of State

 

UCC-1

 

US Bancorp

 

Equipment

 

12/04/2007

 

2007
4561386

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Virginia State Corporation Commission

 

UCC-1

 

US Bancorp

 

Equipment

 

4/16/2008

 

08041670915

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Virginia State Corporation Commission

 

UCC-1

 

US Bancorp

 

Equipment

 

4/16/2008

 

08041670927

 

N/A

 

N/A

 

21

--------------------------------------------------------------------------------

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Virginia State Corporation Commission

 

UCC-1

 

US Bancorp

 

Equipment

 

4/16/2008

 

08041670939

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Virginia State Corporation Commission

 

UCC-1

 

US Bancorp

 

Equipment

 

4/16/2008

 

08041672553

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Virginia State Corporation Commission

 

UCC-1

 

US Bancorp

 

Equipment

 

5/30/2008

 

08053071933

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Virginia State Corporation Commission

 

UCC-1

 

US Bancorp

 

Equipment

 

6/11/2008

 

080601171341

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

PACIFICA CAPITAL

Additional Secured party: Leasing Corporation of America

 

Equipment

 

08/15/2003

 

3213391 9

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Lease Corporation of America

 

Equipment

 

08/28/2003

 

3238945 3

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Lease Corporation of America

 

Equipment

 

09/04/2003

 

3246554 3

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

General Electric Credit Corporation

 

Equipment

 

11/03/2003

 

3287342 3

 

N/A

 

N/A

 

22

--------------------------------------------------------------------------------

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

General Electric Credit Corporation

 

Equipment

 

11/03/2003

 

3287343 1

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

General Electric Credit Corporation

 

Equipment

 

11/03/2003

 

3287344 9

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Highline Capital Corp.

 

Master Lease Agreement

 

11/03/2003

 

3287760 6

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Hewlett-Packard Financial Services Company

 

Equipment

 

12/18/2003

 

3334837 5

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC Amendment

 

Heller Financial Leasing, Inc.

 

Equipment

 

03/17/2004

 

4075075 4

 

05/13/2004

 

4133313 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Old American Incorporation

 

Specific Equipment

 

04/29/2004

 

4120097 3

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Axis Capital, Inc.

 

Equipment

 

05/21/2004

 

4142428 4

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

CITICAPITAL Technology Finance, Inc.

 

Equipment

 

08/30/2004

 

4244095 8

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

US Express Leasing, Inc.

 

Equipment

 

01/03/2005

 

5008329 6

 

N/A

 

N/A

 

23

--------------------------------------------------------------------------------

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC Amendment

 

American Bank Leasing Corp.

Additional Secured Party: Tennessee Commerce Bank

 

Equipment

 

01/04/2005

 

5009906 0

 

01/27/2005

 

5029935 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Town & Country Leasing LLC

 

Equipment

 

01/06/2005

 

5011875 3

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Sterling National Bank

Additional Secured party: Old American Incorporated

 

Equipment

 

02/17/2005

 

5053944 6

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

CitiCapital Technology Finance, Inc.

 

Equipment

 

03/11/2005

 

5081807 1

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Data Sales Co., Inc.

 

Leased Equipment

 

03/22/2005

 

5089566 5

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Wells Fargo Financial Leasing

 

Equipment

 

04/14/2005

 

5115475 7

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Pioneer Capital Corporation

 

Equipment

 

04/12/2005

 

5117636 2

 

N/A

 

N/A

 

24

--------------------------------------------------------------------------------

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Dell Financial Services, L.P.

 

Equipment

 

05/13/2005

 

5149000 3

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Wells Fargo Financial Leasing

 

Equipment

 

06/20/2005

 

5187948 6

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Dell Financial Services, L.P.

 

Computer Equipment

 

10/21/2005

 

5328370 3

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

11/02/2005

 

5340650 2

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

American Chartered Bank

 

Equipment

 

10/28/2005

 

5344562 5

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Data Sales Co., Inc.

 

Leased Equipment

 

11/28/2005

 

5365433 3

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

02/06/2006

 

6043747 5

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

03/14/2006

 

6086238 3

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

American Chartered Bank

 

Leased Equipment

 

04/13/2006

 

6136385 2

 

N/A

 

N/A

 

25

--------------------------------------------------------------------------------

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

05/30/2006

 

6181569 5

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

06/15/2006

 

6204745 4

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

06/30/2006

 

6226827 4

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Dell Financial Services, L.P.

 

Computer Equipment

 

07/07/2006

 

6234326 7

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

08/11/2006

 

6279684 5

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

09/13/2006

 

6316143 7

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

10/23/2006

 

6368657 3

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Dell Financial Services, L.P.

 

Computer Equipment

 

10/24/2006

 

6369312 4

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

12/05/2006

 

6422235 2

 

N/A

 

N/A

 

26

--------------------------------------------------------------------------------

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

CISCO Systems Capital Corp

 

Equipment

 

12/06/2006

 

6431019 9

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

12/11/2006

 

6432445 5

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

01/02/2007

 

2007 0006113

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Cisco Systems Capital Corporation

 

Equipment

 

12/27/2006

 

2007 0065630

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

02/21/2007

 

2007 0663442

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Dell Financial Services, L.P.

 

Computer Equipment

 

03/20/2007

 

2007 1039444

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

03/29/2007

 

2007 1172971

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

04/02/2007

 

2007 1215077

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

06/06/2007

 

2007 2118643

 

N/A

 

N/A

 

27

--------------------------------------------------------------------------------

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

06/07/2007

 

2007 2134509

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Dell Financial Services, L.P.

 

Computer Equipment

 

08/15/2007

 

2007 3109989

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

10/17/2007

 

2007 3915534

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Dell Financial Services, L.P.

 

Computer Equipment

 

11/06/2007

 

2007 4233580

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

11/09/2007

 

2007 4282777

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

11/14/2007

 

2007 4345970

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

11/26/2007

 

2007 4455183

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

12/03/2007

 

2007 4558457

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

01/03/2008

 

2008 0020972

 

N/A

 

N/A

 

28

--------------------------------------------------------------------------------

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

Cisco Systems Capital Corporation

 

Equipment

 

01/10/2008

 

2008 0174779

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paciolan, Inc.

 

Delaware Secretary of State

 

UCC-1

 

IBM Credit LLC

 

Equipment

 

01/31/2008

 

2008 0382455

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The V.I.P. Tour Company

 

Delaware Secretary of State

 

UCC-1

 

Cisco Systems Capital Corporation

 

Equipment

 

07/18/2006

 

6247995 4

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The V.I.P. Tour Company

 

Delaware Secretary of State

 

UCC-1

 

Cisco Systems Capital Corporation

 

Equipment

 

07/18/2006

 

6247998 8

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The V.I.P. Tour Company

 

Delaware Secretary of State

 

UCC-1

 

Cisco Systems Capital Corporation

 

Equipment

 

07/18/2006

 

6248012 7

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The V.I.P. Tour Company

 

Delaware Secretary of State

 

UCC-1

 

Hewlet-Packard Financial Services Company

 

Equipment

 

07/31/2006

 

62637304

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The V.I.P. Tour Company (5)

 

Delaware Secretary of State

 

UCC-1

 

Adams Street V, L.P., Adams Street 2006 Direct Fund, L.P. and Adams Street 2007
Direct Fund, L.P.

 

Equipment

 

01/31/2007

 

0394147

 

3/13/2008

 

0901064

 

--------------------------------------------------------------------------------

(5) A UCC-3 Amendment has been filed to terminate the UCC financing statement
with respect to Adams Street 2007 Direct Fund, L.P.

 

29

--------------------------------------------------------------------------------

 

Debtor

 

Place of Filing

 

Type of
filing found

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File
Number

 

Amdt.
File Date

 

Amdt.
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TNOW Entertainment Group, Inc.

 

Illinois Secretary of State

 

UCC-1

 

Hewlet-Packard Financial Services Company

 

Equipment

 

08/01/2006

 

11201148

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TicketsNow.com, Inc.

 

Illinois Secretary of State

 

UCC-1

 

Cisco Systems Capital Corporation

 

Equipment

 

08/20/2004

 

9005552

 

07/20/2006

 

8825934

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster L.L.C.

 

Virginia State Corporation Commission

 

UCC-1

 

US Bancorp

 

Equipment

 

6/26/2008

 

080626715 32

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster LLC

 

Ilinois Secretary of State

 

UCC-1

 

Banc of America Leasing & Capital, LLC

 

Equipment

 

11/28/2006

 

11570070

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster LLC

 

Ilinois Secretary of State

 

UCC-1

 

Banc of America Leasing & Capital, LLC

 

Equipment

 

1/10/2007

 

11705448

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster LLC

 

Ilinois Secretary of State

 

UCC-1

 

Banc of America Leasing & Capital, LLC

 

Equipment

 

02/06/2007

 

11782825

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster LLC

 

Ilinois Secretary of State

 

UCC-1

 

Banc of America Leasing & Capital, LLC

 

Equipment

 

2/11/2007

 

11806341

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticketmaster Corporation

 

Ilinois Secretary of State

 

UCC-1

 

US Bancorp

 

Equipment

 

10/17/2007

 

12594747

 

N/A

 

N/A

 

Other liens:

 

1.             Ticketmaster, L.L.C. (Williamsville, NY) — grant in favor of
landlord of a security interest in furniture, equipment and other assets in
leased premises.

 

30

--------------------------------------------------------------------------------


 

2.             Ticketmaster, L.L.C. (Albuquerque, NM) — grant in favor of
landlord of a security interest in furniture, equipment and other assets in
leased premises.

 

3.             Liens on the cash proceeds of the Senior Notes in favor of the
escrow agent in respect thereof.

 

31

--------------------------------------------------------------------------------

 

SCHEDULE 8.02

 

Investments

 

A. Capital Stock of Another Person:

 

1.  Equity interests of non-Guarantors identified in Schedule 6.12.

 

2.  Minority equity interests:

 

Current Legal Entities Owned

 

Record Owner

 

Percent Owned

 

Evolution Artists, Inc.

 

Ticketmaster L.L.C.

 

25

%

H & J Ventures, LLC

 

Paciolan, Inc.

 

5

%

Broadway China Ventures, LLC

 

Ticketmaster New Ventures Holdings, Inc.

 

14.6

%

Front Line Management Group, Inc.

 

FLMG Holdings Corp.

 

39.42

%

Beijing Gehua Ticketmaster Ticketing Co., Ltd.

 

Ticketmaster New Ventures Holdings, Inc.

 

40

%

Venta de Boletas Por Compudor a S.A. de C.V.

 

Ticketmaster New Ventures, Ltd.

 

33

%

 

B. Loan, Advance, Capital Contribution or Guaranty (including intercompany
debt):

 

Obligor

 

Obligee

 

Initial Principal
Amount

 

Date of Issuance

 

Balance as of
6/30/2008

Biletix Bilet Basim Dagitim ve TIC AS

 

Ticketmaster New Ventures Holdings, Inc.

 

$

4,300,000.00

 

May 25, 2007

 

$

4,300,000.00

Biletix Bilet Basim Dagitim ve TIC AS

 

Ticketmaster New Ventures Holdings, Inc.

 

$

4,000,000.00

 

January 2, 2008

 

$

4,000,000.00

Emma Entertainment Holdings HK Limited

 

Ticketmaster L.L.C.

 

$

965,833.16

 

April 10, 2008

 

$

965,833.16

Emma Entertainment Holdings HK Limited

 

Ticketmaster L.L.C.

 

$

937,500.00

 

December 17, 2007

 

$

937,500.00

Paciolan, Inc.

 

Ticketmaster New Ventures Holdings, Inc.

 

$

804,288.89

 

February 8, 2008

 

$

804,288.89

Emma Entertainment Holdings HK Limited

 

Ticketmaster New Ventures Holdings, Inc.

 

$

500,000.00

 

April 12, 2007

 

$

500,000.00

Echomusic, LLC

 

Ticketmaster L.L.C.

 

$

500,000.00

 

June 2, 2008

 

$

500,000.00

Emma Entertainment Holdings HK Limited

 

Ticketmaster L.L.C.

 

$

400,000.00

 

May 8, 2007

 

$

400,000.00

 

32

--------------------------------------------------------------------------------


 

Obligor

 

Obligee

 

Initial Principal
Amount

 

Date of Issuance

 

Balance as of
6/30/2008

Emma Entertainment Holdings HK Limited

 

Ticketmaster L.L.C.

 

$

337,500.00

 

September 14, 2007

 

$

337,500.00

Reserveamerica ON Inc.

 

Ticketmaster Canada Ltd.

 

C$

10,300,000.00

 

October 12, 2006

 

C$

10,300,000.00

Ticketmaster Canada Ltd.

 

Reseau Admission Inc.

 

C$

13,200,000.00

 

December 21, 2006

 

C$

13,200,000.00

Karienhaus Ticketservice GmbH

 

Ticketmaster UK Ltd

 

€

1,500,000.00

 

July 14, 2006

 

€

4,500,000.00

TM Deutscheland GmbH

 

Ticketmaster UK Ltd

 

€

300,000.00

 

June 12, 2006

 

€

300,000.00

Rigol Grupo de Inversiones S.L.

 

The Ticket Shop

 

€

3,473,779.80

 

July 24, 2006

 

€

4,137,735.37

The Ticket Shop

 

Ticketmaster UK Ltd

 

€

5,000,000.00

 

November 4, 2005

 

€

3,000,000.00

Karienhaus Ticketservice GmbH

 

Ticket Service Nederland, B.V.

 

€

1,000,000.00

 

December 28, 2006

 

€

1,000,000.00

Ticketmaster New Ventures II AB Holdings

 

Ticketmaster New Ventures Finance HB

 

SEK

175,943,000

 

April 28, 2004

 

SEK

204,825,213

Rigol Grupo de Inversiones S.L.

 

Ticket Service Nederland, B.V.

 

€

5,000,000.00

 

October 25, 2006

 

€

5,000,000.00

Rigol Grupo de Inversiones S.L.

 

Ticnet AB

 

SEK

64,703,380

 

May 22, 2007

 

SEK

64,703,380

Ticketflask Ltd

 

Ticketmaster UK Ltd

 

₤

15,000,000.00

 

January 28, 2008

 

₤

15,000,000.00

Rigol Grupo de Inversiones S.L.

 

Lippupalyelu Oy

 

€

900,000.00

 

May 24, 2007

 

€

900,000.00

Karienhaus Ticketservice GmbH

 

Ticketshop (NI) Limited

 

€

1,850,000.00

 

December 13, 2007

 

€

1,850,000.00

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 8.03

 

Indebtedness

 

1.             Capital Leases (including any and all guaranties given in
connection therewith):

 

Entity

 

Lessor

 

Date of Lease

 

Balance as of 6/30/2008

TicketsNow.com, Inc.

 

Cisco Systems-Telephone

 

11/30/2006

 

$

98,210.00

TicketsNow.com, Inc.

 

Cisco Systems-Telephone

 

1/1/2005

 

30,696.11

TicketsNow.com, Inc.

 

Hewlett Packard-computer hardware

 

2006

 

406,746.98

Paciolan, Inc.

 

IBM

 

06/02/06

 

1,760.12

Paciolan, Inc.

 

IBM

 

05/31/06

 

4,526.85

Paciolan, Inc.

 

Dell Financial

 

06/29/06

 

5,910.75

Paciolan, Inc.

 

Mac Arthur Bus Credit

 

03/01/05

 

6,952.36

Paciolan, Inc.

 

IBM

 

08/14/06

 

6,784.56

Paciolan, Inc.

 

IBM

 

02/27/06

 

4,739.86

Paciolan, Inc.

 

Standard Prof Services

 

10/01/05

 

3,550.03

Paciolan, Inc.

 

Konica-Minolta

 

09/01/06

 

19,979.23

Paciolan, Inc.

 

Citi Capital

 

03/08/05

 

17,482.06

Paciolan, Inc.

 

Dell Financial

 

12/06/06

 

19,397.78

Paciolan, Inc.

 

IBM

 

08/12/06

 

16,122.76

Paciolan, Inc.

 

IBM

 

02/23/06

 

11,417.51

Paciolan, Inc.

 

Standard Prof Services

 

03/17/06

 

16,942.67

Paciolan, Inc.

 

IBM

 

09/29/06

 

17,755.40

Paciolan, Inc.

 

IBM

 

10/02/06

 

22,818.41

Paciolan, Inc.

 

Citicorp/Arlington

 

02/07/06

 

16,912.37

Paciolan, Inc.

 

IBM

 

11/29/06

 

33,519.76

Paciolan, Inc.

 

Cisco Systems

 

10/18/06

 

48,893.74

Paciolan, Inc.

 

IBM

 

11/29/06

 

43,171.11

Paciolan, Inc.

 

CitiTech

 

05/22/06

 

49,601.61

Paciolan, Inc.

 

IBM

 

06/01/06

 

209,023.94

Paciolan, Inc.

 

IBM

 

12/21/06

 

475,592.77

Paciolan, Inc.

 

IBM

 

01/11/07

 

24,345.67

Paciolan, Inc.

 

IBM

 

04/01/07

 

23,716.11

Paciolan, Inc.

 

IBM

 

04/01/07

 

38,740.35

Paciolan, Inc.

 

Cisco Systems

 

02/28/07

 

97,210.08

Paciolan, Inc.

 

Dell Financial

 

03/07/07

 

22,488.84

Paciolan, Inc.

 

IBM

 

05/31/07

 

85,659.48

 

34

--------------------------------------------------------------------------------


 

Entity

 

Lessor

 

Date of Lease

 

Balance as of 6/30/2008

Paciolan, Inc.

 

Dell Financial

 

07/05/07

 

5,680.02

Paciolan, Inc.

 

IBM

 

06/30/07

 

239,042.74

Paciolan, Inc.

 

IBM

 

10/11/07

 

129,179.15

Paciolan, Inc.

 

IBM

 

10/30/07

 

28,002.71

Paciolan, Inc.

 

Dell Financial

 

10/25/07

 

52,837.87

Paciolan, Inc.

 

IBM

 

10/19/07

 

39,306.95

Paciolan, Inc.

 

IBM

 

10/18/07

 

12,807.45

Paciolan, Inc.

 

IBM

 

10/26/07

 

30,499.32

Paciolan, Inc.

 

IBM

 

10/18/07

 

22,102.38

Paciolan, Inc.

 

IBM

 

11/09/07

 

26,249.74

Paciolan, Inc.

 

IBM

 

11/05/07

 

15,570.34

Paciolan, Inc.

 

IBM

 

12/21/07

 

1,346,763.11

Paciolan, Inc.

 

Cisco Systems

 

02/06/08

 

83,004.77

 

2.             Intercompany Indebtedness

 

Obligor

 

Obligee

 

Initial Principal
Amount

 

Date of Issuance

 

Balance as of
6/30/2008

Biletix Bilet Basim Dagitim ve TIC AS

 

Ticketmaster New Ventures Holdings, Inc.

 

$

4,300,000.00

 

May 25, 2007

 

$

4,300,000.00

Biletix Bilet Basim Dagitim ve TIC AS

 

Ticketmaster New Ventures Holdings, Inc.

 

$

4,000,000.00

 

January 2, 2008

 

$

4,000,000.00

Emma Entertainment Holdings HK Limited

 

Ticketmaster L.L.C.

 

$

965,833.16

 

April 10, 2008

 

$

965,833.16

Emma Entertainment Holdings HK Limited

 

Ticketmaster L.L.C.

 

$

937,500.00

 

December 17, 2007

 

$

937,500.00

Paciolan, Inc.

 

Ticketmaster New Ventures Holdings, Inc.

 

$

804,288.89

 

February 8, 2008

 

$

804,288.89

Emma Entertainment Holdings HK Limited

 

Ticketmaster New Ventures Holdings, Inc.

 

$

500,000.00

 

April 12, 2007

 

$

500,000.00

Echomusic, LLC

 

Ticketmaster L.L.C.

 

$

500,000.00

 

June 2, 2008

 

$

500,000.00

Emma Entertainment Holdings HK Limited

 

Ticketmaster L.L.C.

 

$

400,000.00

 

May 8, 2007

 

$

400,000.00

Emma Entertainment Holdings HK Limited

 

Ticketmaster L.L.C.

 

$

337,500.00

 

September 14, 2007

 

$

337,500.00

Ticketmaster Canada Ltd.

 

Reseau Admission Inc.

 

C$

13,200,000.00

 

December 21, 2006

 

C$

13,200,000.00

Karienhaus Ticketservice GmbH

 

Ticketmaster UK Ltd

 

€

1,500,000.00

 

July 14, 2006

 

€

4,500,000.00

TM Deutscheland GmbH

 

Ticketmaster UK Ltd

 

€

300,000.00

 

June 12, 2006

 

€

300,000.00

Rigol Grupo de Inversiones S.L.

 

The Ticket Shop

 

€

3,473,779.80

 

July 24, 2006

 

€

4,137,735.37

The Ticket Shop

 

Ticketmaster UK Ltd

 

€

5,000,000.00

 

November 4, 2005

 

€

3,000,000.00

Karienhaus Ticketservice GmbH

 

Ticket Service Nederland, B.V.

 

€

1,000,000.00

 

December 28, 2006

 

€

1,000,000.00

 

35

--------------------------------------------------------------------------------


 

Obligor

 

Obligee

 

Initial Principal
Amount

 

Date of Issuance

 

Balance as of
6/30/2008

Ticketmaster New Ventures II AB Holdings

 

Ticketmaster New Ventures Finance HB

 

SEK

175,943,000

 

April 28, 2004

 

SEK

204,825,213

Rigol Grupo de Inversiones S.L.

 

Ticket Service Nederland, B.V.

 

€

5,000,000.00

 

October 25, 2006

 

€

5,000,000.00

Rigol Grupo de Inversiones S.L.

 

Ticnet AB

 

SEK

64,703,380

 

May 22, 2007

 

SEK

64,703,380

Ticketflask Ltd

 

Ticketmaster UK Ltd

 

₤

15,000,000.00

 

January 28, 2008

 

₤

15,000,000.00

Rigol Grupo de Inversiones S.L.

 

Lippupalyelu Oy

 

€

900,000.00

 

May 24, 2007

 

€

900,000.00

Karienhaus Ticketservice GmbH

 

Ticketshop (NI) Limited

 

€

1,850,000.00

 

December 13, 2007

 

€

1,850,000.00

 

36

--------------------------------------------------------------------------------

 

SCHEDULE 11.02

 

Notice Information

 

Ticketmaster

8800 W. Sunset Blvd.

West Hollywood, CA 90069

Attn:     Brian Regan

             Chief Financial Officer

Phone:  310-360-3355

Fax:  310-360-3383

Email:  brian.regan@ticketmaster.com

www.ticketmaster.com

 

With a copy to:

 

Ticketmaster

8800 W. Sunset Blvd.

West Hollywood, CA 90069

Attn:     Ed Weiss

             General Counsel

Phone:  310-360-2355

Fax:  310-360-3373

Email:  ed.weiss@ticketmaster.com

www.ticketmaster.com

 

37

--------------------------------------------------------------------------------


 

Address:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, New York 10017

Attention: Mr. Peter Thauer

Telephone No.: (212) 270-6289

Telecopy No.: (212) 270-4585

 

with copies to:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin, 10th Floor

Houston, Texas 77002-6925

Attention: Talitha Bernard

Telephone No.: (713) 750-6190

Telecopy No.: (713) 750-2878

 

and, for notices requesting alternate currency denominated in Euro and Sterling:

 

J.P. Morgan Europe Limited

125 London Wall

London, EC2Y 5AJ, United Kingdom

Attention: Agency - 9th Floor

Telephone No.: 44-207-777-2352

Telecopy No.: 44-207-777-2360

 

38

--------------------------------------------------------------------------------

EXHIBIT 1.01A

 

FORM OF
PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Pledge Agreement”) dated as of [       ], 2008, is
by the Credit Parties, identified as “Pledgors” on the signature pages hereto
and such other parties as may become Pledgors hereunder after the date hereof
(individually a “Pledgor”, and collectively the “Pledgors”) and JPMORGAN CHASE
BANK, N.A., as Collateral Agent (the “Collateral Agent”).

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of TICKETMASTER, a
Delaware corporation (the “Borrower”), pursuant to the terms of that certain
Credit Agreement dated as of July 25, 2008 (as amended, increased, extended,
renewed, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors identified therein, the Lenders
party thereto and JP Morgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent; and

 

WHEREAS, it is a condition precedent to the obligations of each Lender to make
its initial Credit Extensions under the Credit Agreement that the Borrower and
the other Pledgors shall have executed and delivered this Pledge Agreement to
the Collateral Agent for the benefit of the holders of the Obligations.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows, effective upon the earlier of (a) consummation
of the Spin-Off and (b) the date that is five (5) Business Days following the
date hereof:

 


1.             DEFINITIONS AND INTERPRETIVE PROVISIONS.


 


(A)           DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS PROVIDED IN THE CREDIT AGREEMENT.  IN ADDITION,
THE FOLLOWING TERMS, WHICH ARE DEFINED IN THE UCC, ARE USED HEREIN AS SO
DEFINED:  ACCESSION, FINANCIAL ASSET, PROCEEDS AND SECURITY. AS USED HEREIN:


 

“Credit Agreement” has the meaning provided in the recitals hereto.

 

“Pledge Agreement” has the meaning provided in the recitals hereto, as the same
may be amended or modified from time to time.

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

1

--------------------------------------------------------------------------------


 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

“Pledgors” has the meaning provided in the recitals hereto, together with their
respective successors and assigns.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the holders’ of the Obligations security interest in any
item or portion of the Pledged Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions.

 


(B)           INTERPRETIVE PROVISIONS, ETC.  EACH OF THE TERMS AND PROVISIONS OF
SECTION 1.02 OF THE CREDIT AGREEMENT (IN EACH CASE AS THE SAME MAY BE AMENDED OR
MODIFIED AS PROVIDED THEREIN) ARE INCORPORATED HEREIN BY REFERENCE TO THE SAME
EXTENT AND WITH THE SAME EFFECT AS IF FULLY SET FORTH HEREIN.


 


2.             PLEDGE AND GRANT OF SECURITY INTEREST.  TO SECURE THE PROMPT
PAYMENT AND PERFORMANCE IN FULL WHEN DUE, WHETHER BY LAPSE OF TIME,
ACCELERATION, MANDATORY PREPAYMENT OR OTHERWISE, OF THE OBLIGATIONS, EACH
PLEDGOR HEREBY GRANTS, PLEDGES AND ASSIGNS TO THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE HOLDERS OF THE OBLIGATIONS, A CONTINUING SECURITY INTEREST IN,
AND A RIGHT TO SET-OFF AGAINST, ANY AND ALL RIGHT, TITLE AND INTEREST OF SUCH
PLEDGOR IN AND TO THE FOLLOWING, WHETHER NOW OWNED OR EXISTING OR OWNED,
ACQUIRED, OR ARISING HEREAFTER (COLLECTIVELY, THE “PLEDGED COLLATERAL”):


 


(A)           PLEDGED SHARES.  (I) ONE HUNDRED PERCENT (100%) OF THE ISSUED AND
OUTSTANDING CAPITAL STOCK OWNED BY SUCH PLEDGOR OF EACH DOMESTIC SUBSIDIARY SET
FORTH ON SCHEDULE 2(A) ATTACHED HERETO AND (II) SIXTY-FIVE PERCENT (65%) (OR IF
LESS, THE FULL AMOUNT OWNED BY SUCH PLEDGOR) OF EACH CLASS OF THE ISSUED AND
OUTSTANDING CAPITAL STOCK OWNED BY SUCH PLEDGOR OF EACH FIRST-TIER FOREIGN
SUBSIDIARY SET FORTH ON SCHEDULE 2(A) ATTACHED HERETO, IN EACH CASE TOGETHER
WITH THE CERTIFICATES (OR OTHER AGREEMENTS OR INSTRUMENTS), IF ANY, REPRESENTING
SUCH CAPITAL STOCK, AND ALL OPTIONS AND OTHER RIGHTS, CONTRACTUAL OR OTHERWISE,
WITH RESPECT THERETO (COLLECTIVELY, TOGETHER WITH THE CAPITAL STOCK DESCRIBED IN
SECTION 2(B) AND 2(C) BELOW, THE “PLEDGED SHARES”), INCLUDING THE FOLLOWING:


 

(I)            ALL SHARES, SECURITIES, MEMBERSHIP INTERESTS OR OTHER EQUITY
INTERESTS REPRESENTING A DIVIDEND ON ANY OF THE PLEDGED SHARES, OR REPRESENTING
A DISTRIBUTION OR RETURN OF CAPITAL UPON OR IN RESPECT OF THE PLEDGED SHARES, OR
RESULTING FROM A STOCK SPLIT, REVISION, RECLASSIFICATION OR OTHER EXCHANGE
THEREFOR,

 

2

--------------------------------------------------------------------------------


 

AND ANY SUBSCRIPTIONS, WARRANTS, RIGHTS OR OPTIONS ISSUED TO THE HOLDER OF, OR
OTHERWISE IN RESPECT OF, THE PLEDGED SHARES; AND

 

(II)           WITHOUT AFFECTING THE OBLIGATIONS OF THE PLEDGORS UNDER ANY
PROVISION PROHIBITING SUCH ACTION HEREUNDER OR UNDER THE CREDIT AGREEMENT, IN
THE EVENT OF ANY CONSOLIDATION OR MERGER INVOLVING THE ISSUER OF ANY PLEDGED
SHARES AND IN WHICH SUCH ISSUER IS NOT THE SURVIVING ENTITY, ALL CAPITAL STOCK
OF THE SUCCESSOR ENTITY FORMED BY OR RESULTING FROM SUCH CONSOLIDATION OR
MERGER.

 


(B)           ADDITIONAL SHARES.  FOLLOWING THE DATE HEREOF, WITH RESPECT TO THE
FORMATION, ACQUISITION OR OTHER RECEIPT OF SUCH INTERESTS IN ANY SUBSIDIARY
(I) ONE HUNDRED PERCENT (100%) OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF
EACH SUCH DOMESTIC SUBSIDIARY AND (II) CAPITAL STOCK REPRESENTING SIXTY-FIVE
PERCENT (65%) (OR IF LESS, THE FULL AMOUNT OWNED BY SUCH PLEDGOR) OF EACH CLASS
OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH SUCH FIRST-TIER FOREIGN
SUBSIDIARY.


 


(C)           ACCESSIONS AND PROCEEDS.  ALL ACCESSIONS AND ALL PROCEEDS OF ANY
AND ALL OF THE FOREGOING.


 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Pledge Agreement shall not extend to, and the
“Pledged Collateral” and the “Pledged Shares” shall not include, (i) Excluded
Property and (ii) any Capital Stock of a Foreign Subsidiary (A) that is not
Capital Stock of a First-Tier Foreign Subsidiary or (B) that is Capital Stock of
a First-Tier Foreign Subsidiary for so long as the granting, pledging or
assigning of such Capital Stock is prohibited by applicable law.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Capital Stock to the Collateral Agent as collateral security for the
Obligations.  Upon delivery to the Collateral Agent, such additional Capital
Stock shall be deemed to be part of the Pledged Collateral of such Pledgor and
shall be subject to the terms of this Pledge Agreement whether or not Schedule
2(a) is amended to refer to such additional Capital Stock.

 


3.             SECURITY FOR OBLIGATIONS.  THE SECURITY INTEREST CREATED HEREBY
IN THE PLEDGED COLLATERAL OF EACH PLEDGOR CONSTITUTES CONTINUING COLLATERAL
SECURITY FOR ALL OF THE OBLIGATIONS.


 


4.             DELIVERY OF THE PLEDGED COLLATERAL. EACH PLEDGOR HEREBY AGREES
THAT:


 


(A)           SUCH PLEDGOR SHALL DELIVER TO THE COLLATERAL AGENT
(I) SIMULTANEOUSLY WITH OR PRIOR TO THE EXECUTION AND DELIVERY OF THIS PLEDGE
AGREEMENT TO THE EXTENT REASONABLY PRACTICAL AND OTHERWISE WITHIN SUCH TIMEFRAME
FOLLOWING THE DATE HEREOF AS THE ADMINISTRATIVE AGENT SHALL AGREE, ALL
CERTIFICATES REPRESENTING THE PLEDGED SHARES OF SUCH PLEDGOR AND (II) WITHIN
THIRTY (30) DAYS (OR UP TO TEN (10) (OR TWENTY (20) IN THE CASE OF A PLEDGE OF
CAPITAL STOCK OF A FOREIGN SUBSIDIARY) DAYS LATER IF THE ADMINISTRATIVE AGENT OR

 

3

--------------------------------------------------------------------------------


 


COLLATERAL AGENT, EACH IN ITS SOLE DISCRETION, SHALL AGREE THERETO IN WRITING)
OF THE RECEIPT THEREOF BY OR ON BEHALF OF A PLEDGOR, ALL OTHER CERTIFICATES AND
INSTRUMENTS CONSTITUTING PLEDGED COLLATERAL OF A PLEDGOR.  PRIOR TO DELIVERY TO
THE COLLATERAL AGENT, ALL SUCH CERTIFICATES AND INSTRUMENTS CONSTITUTING PLEDGED
COLLATERAL OF A PLEDGOR SHALL BE HELD IN TRUST BY SUCH PLEDGOR FOR THE BENEFIT
OF THE COLLATERAL AGENT AND THE HOLDERS OF THE OBLIGATIONS PURSUANT HERETO.  ALL
SUCH CERTIFICATES SHALL BE DELIVERED IN SUITABLE FORM FOR TRANSFER BY DELIVERY
OR SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT
IN BLANK, IN FORM REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT.


 


(B)           ADDITIONAL SECURITIES.  IF SUCH PLEDGOR SHALL RECEIVE BY VIRTUE OF
ITS BEING OR HAVING BEEN THE OWNER OF ANY PLEDGED COLLATERAL, ANY
(I) CERTIFICATE, INCLUDING ANY CERTIFICATE REPRESENTING A DIVIDEND OR
DISTRIBUTION IN CONNECTION WITH ANY INCREASE OR REDUCTION OF CAPITAL,
RECLASSIFICATION, MERGER, CONSOLIDATION, SALE OF ASSETS, COMBINATION OF SHARES
OR OTHER EQUITY INTERESTS, STOCK SPLITS, SPIN-OFF OR SPLIT-OFF, PROMISSORY NOTES
OR OTHER INSTRUMENTS; (II) OPTION OR RIGHT, WHETHER AS AN ADDITION TO,
SUBSTITUTION FOR, OR AN EXCHANGE FOR, ANY PLEDGED COLLATERAL OR OTHERWISE;
(III) DIVIDENDS PAYABLE IN SECURITIES; OR (IV) DISTRIBUTIONS OF SECURITIES IN
CONNECTION WITH A PARTIAL OR TOTAL LIQUIDATION, DISSOLUTION OR REDUCTION OF
CAPITAL, CAPITAL SURPLUS OR PAID-IN SURPLUS, THEN SUCH PLEDGOR SHALL RECEIVE
SUCH CERTIFICATE, INSTRUMENT, OPTION, RIGHT OR DISTRIBUTION IN TRUST FOR THE
BENEFIT OF THE COLLATERAL AGENT AND THE HOLDERS OF THE OBLIGATIONS, SHALL, IF
REASONABLY POSSIBLE, SEGREGATE IT FROM SUCH PLEDGOR’S OTHER PROPERTY AND SHALL
DELIVER IT WITHIN FORTY-FIVE (45) DAYS (OR SUCH LATER DATE AS THE ADMINISTRATIVE
AGENT, IN ITS SOLE DISCRETION, SHALL AGREE TO IN WRITING) OF RECEIPT TO THE
COLLATERAL AGENT IN THE EXACT FORM RECEIVED TOGETHER WITH ANY NECESSARY
ENDORSEMENT AND/OR APPROPRIATE STOCK POWER DULY EXECUTED IN BLANK, IN FORM
REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT, TO BE HELD BY THE COLLATERAL
AGENT AS PLEDGED COLLATERAL AND AS FURTHER COLLATERAL SECURITY FOR THE
OBLIGATIONS.


 


(C)           FINANCING STATEMENTS.  EACH PLEDGOR AUTHORIZES THE COLLATERAL
AGENT TO PREPARE AND FILE SUCH UCC OR OTHER APPLICABLE FINANCING STATEMENTS AS
MAY BE REASONABLY REQUESTED BY THE COLLATERAL AGENT IN ORDER TO PERFECT AND
PROTECT THE SECURITY INTEREST CREATED HEREBY IN THE PLEDGED COLLATERAL OF SUCH
PLEDGOR.


 


5.             REPRESENTATIONS AND WARRANTIES.  EACH PLEDGOR HEREBY REPRESENTS
AND WARRANTS TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE COLLATERAL AGENT
AND THE HOLDERS OF THE OBLIGATIONS, THAT:


 


(A)           AUTHORIZATION OF PLEDGED SHARES.  THE PLEDGED SHARES ARE DULY
AUTHORIZED AND VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE AND ARE NOT
SUBJECT TO THE PREEMPTIVE RIGHTS OF ANY PERSON.


 


(B)           TITLE.  EACH PLEDGOR IS THE LEGAL AND BENEFICIAL OWNER OF THE
PLEDGED COLLATERAL OF SUCH PLEDGOR AND WILL AT ALL TIMES, EXCEPT AS OTHERWISE
PERMITTED BY THE CREDIT AGREEMENT, BE THE LEGAL AND BENEFICIAL OWNER OF SUCH
PLEDGED COLLATERAL FREE AND CLEAR OF ANY LIEN, OTHER THAN PERMITTED LIENS. 
THERE EXISTS NO “ADVERSE CLAIM” WITHIN THE MEANING OF SECTION 8-102 OF THE UCC
WITH RESPECT TO THE PLEDGED SHARES OF SUCH PLEDGOR.

 

4

--------------------------------------------------------------------------------


 


(C)           EXERCISING OF RIGHTS.  OTHER THAN AS SET FORTH IN THE CREDIT
AGREEMENT OR THE SCHEDULES THERETO, AND EXCEPT FOR RESTRICTIONS AND LIMITATIONS
IMPOSED BY THE CREDIT DOCUMENTS OR SECURITIES LAWS GENERALLY OR OTHERWISE
PERMITTED TO EXIST PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT, NONE OF THE
PLEDGED COLLATERAL IS OR WILL BE SUBJECT TO ANY OPTION, RIGHT OF FIRST REFUSAL,
SHAREHOLDERS AGREEMENT, CHARTER OR BY-LAW PROVISIONS OR CONTRACTUAL RESTRICTION
OF ANY NATURE THAT MIGHT PROHIBIT, IMPAIR, DELAY OR OTHERWISE AFFECT THE PLEDGE
OF SUCH PLEDGED COLLATERAL HEREUNDER, THE SALE OR DISPOSITION THEREOF PURSUANT
HERETO OR THE EXERCISE BY THE COLLATERAL AGENT OF RIGHTS AND REMEDIES HEREUNDER.


 


(D)           PLEDGOR’S AUTHORITY.  NO AUTHORIZATION, APPROVAL OR ACTION BY, AND
NO NOTICE OR FILING WITH ANY GOVERNMENTAL AUTHORITY OR WITH THE ISSUER OF ANY
PLEDGED SHARES IS REQUIRED EITHER FOR THE PLEDGE MADE BY A PLEDGOR OR FOR THE
GRANTING OF THE SECURITY INTEREST BY A PLEDGOR PURSUANT TO THIS PLEDGE AGREEMENT
(EXCEPT AS HAVE BEEN ALREADY OBTAINED OR MADE).


 


(E)           SECURITY INTEREST/PRIORITY.  THIS PLEDGE AGREEMENT CREATES A VALID
SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
HOLDERS OF THE OBLIGATIONS, IN THE PLEDGED COLLATERAL.  THE DELIVERY TO THE
COLLATERAL AGENT OF CERTIFICATES EVIDENCING THE PLEDGED COLLATERAL, TOGETHER
WITH DULY EXECUTED STOCK POWERS IN RESPECT THEREOF, WILL PERFECT AND ESTABLISH
THE FIRST PRIORITY OF THE COLLATERAL AGENT’S SECURITY INTEREST IN ANY
CERTIFICATED PLEDGED COLLATERAL THAT CONSTITUTES A SECURITY, SUBJECT TO
PERMITTED LIENS.  THE FILING OF APPROPRIATE UCC FINANCING STATEMENTS IN THE
APPROPRIATE FILING OFFICES IN THE JURISDICTION OF ORGANIZATION OF THE APPLICABLE
PLEDGOR OR OBTAINING “CONTROL” OVER SUCH INTERESTS IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 8-106 OF THE UCC WILL PERFECT AND ESTABLISH THE FIRST
PRIORITY (SUBJECT TO PERMITTED LIENS) OF THE COLLATERAL AGENT’S SECURITY
INTEREST IN ANY UNCERTIFICATED PLEDGED COLLATERAL THAT CONSTITUTES A SECURITY. 
THE FILING OF APPROPRIATE UCC FINANCING STATEMENTS IN THE APPROPRIATE FILING
OFFICES IN THE JURISDICTION OF ORGANIZATION OF THE APPLICABLE PLEDGOR WILL
PERFECT AND ESTABLISH THE FIRST PRIORITY (SUBJECT TO PERMITTED LIENS) OF THE
COLLATERAL AGENT’S SECURITY INTEREST IN ANY PLEDGED COLLATERAL THAT DOES NOT
CONSTITUTE A SECURITY.  EXCEPT AS SET FORTH IN THIS SUBSECTION (E), NO ACTION IS
NECESSARY TO PERFECT THE SECURITY INTERESTS GRANTED BY THE PLEDGORS UNDER THIS
PLEDGE AGREEMENT.


 


(F)            PARTNERSHIP AND MEMBERSHIP INTERESTS.  AS OF THE DATE HEREOF,
EXCEPT AS PREVIOUSLY DISCLOSED TO THE COLLATERAL AGENT, NONE OF THE PLEDGED
SHARES CONSISTING OF PARTNERSHIP OR LIMITED LIABILITY COMPANY INTERESTS (I) IS
DEALT IN OR TRADED ON A SECURITIES EXCHANGE OR IN A SECURITIES MARKET, (II) BY
ITS TERMS EXPRESSLY PROVIDES THAT IT IS A SECURITY GOVERNED BY ARTICLE 8 OF THE
UCC, (III) IS AN INVESTMENT COMPANY SECURITY OR (IV) IS HELD IN A SECURITIES
ACCOUNT.


 


6.             COVENANTS.  EACH PLEDGOR HEREBY COVENANTS THAT SUCH PLEDGOR
SHALL:


 


(A)           DEFENSE OF TITLE.  WARRANT AND DEFEND TITLE TO AND OWNERSHIP OF
THE PLEDGED COLLATERAL OF SUCH PLEDGOR AT ITS OWN EXPENSE AGAINST THE CLAIMS AND
DEMANDS OF ALL OTHER PARTIES CLAIMING AN INTEREST THEREIN, KEEP THE PLEDGED
COLLATERAL FREE FROM ALL

 

5

--------------------------------------------------------------------------------


 


LIENS, EXCEPT FOR PERMITTED LIENS, AND NOT SELL, EXCHANGE, TRANSFER, ASSIGN,
LEASE OR OTHERWISE DISPOSE OF PLEDGED COLLATERAL OF SUCH PLEDGOR OR ANY INTEREST
THEREIN, EXCEPT AS PERMITTED UNDER THE CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS.


 


(B)           FURTHER ASSURANCES.  PROMPTLY EXECUTE AND DELIVER AT ITS EXPENSE
ALL FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL FURTHER ACTION THAT THE
COLLATERAL AGENT MAY REASONABLY REQUEST IN ORDER TO (I) PERFECT AND PROTECT THE
SECURITY INTEREST CREATED HEREBY IN THE PLEDGED COLLATERAL OF SUCH PLEDGOR
(INCLUDING ANY AND ALL ACTION NECESSARY TO SATISFY THE COLLATERAL AGENT THAT THE
COLLATERAL AGENT HAS OBTAINED A PERFECTED SECURITY INTEREST IN ALL PLEDGED
COLLATERAL WITH THE PRIORITY REQUIRED UNDER THE CREDIT AGREEMENT AND THE OTHER
CREDIT DOCUMENTS); (II) ENABLE THE COLLATERAL AGENT TO EXERCISE AND ENFORCE ITS
RIGHTS AND REMEDIES HEREUNDER IN RESPECT OF THE PLEDGED COLLATERAL OF SUCH
PLEDGOR; AND (III) OTHERWISE EFFECT THE PURPOSES OF THIS PLEDGE AGREEMENT,
INCLUDING, IF REQUESTED BY THE COLLATERAL AGENT AFTER THE OCCURRENCE AND DURING
THE CONTINUATION OF AN EVENT OF DEFAULT, DELIVERING TO THE COLLATERAL AGENT
IRREVOCABLE PROXIES IN RESPECT OF THE PLEDGED COLLATERAL OF SUCH PLEDGOR.


 


(C)           ISSUANCE OR ACQUISITION OF CAPITAL STOCK.  IF SUCH PLEDGOR SHALL
ISSUE OR ACQUIRE ANY CAPITAL STOCK CONSISTING OF AN INTEREST IN A PARTNERSHIP OR
A LIMITED LIABILITY COMPANY THAT (I) IS DEALT IN OR TRADED ON A SECURITIES
EXCHANGE OR IN A SECURITIES MARKET, (II) BY ITS TERMS EXPRESSLY PROVIDES THAT IT
IS A SECURITY GOVERNED BY ARTICLE 8 OF THE UCC, (III) IS AN INVESTMENT COMPANY
SECURITY, (IV) IS HELD IN A SECURITIES ACCOUNT OR (V) CONSTITUTES A SECURITY OR
A FINANCIAL ASSET, IN EACH CASE, SUCH PLEDGOR SHALL NOTIFY THE COLLATERAL AGENT
WITHIN THIRTY (30) DAYS (OR SUCH LATER DATE AS THE COLLATERAL AGENT, IN ITS SOLE
DISCRETION, SHALL AGREE TO IN WRITING) OF SUCH ISSUANCE OR ACQUISITION AND
EXECUTE AND DELIVER, OR USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE
EXECUTED AND DELIVERED, TO THE COLLATERAL AGENT SUCH AGREEMENTS, DOCUMENTS AND
INSTRUMENTS AS THE COLLATERAL AGENT MAY REASONABLY REQUIRE TO EFFECTUATE THE
PURPOSES OF THIS PLEDGE AGREEMENT.


 


7.             ADVANCES AND PERFORMANCE BY HOLDERS OF THE OBLIGATIONS.  AFTER
THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, ON FAILURE OF
ANY PLEDGOR TO PERFORM ANY OF THE COVENANTS AND AGREEMENTS CONTAINED HEREIN, THE
COLLATERAL AGENT MAY, AT ITS SOLE OPTION AND IN ITS SOLE DISCRETION, PERFORM THE
SAME AND IN SO DOING MAY EXPEND SUCH SUMS AS THE COLLATERAL AGENT MAY REASONABLY
DEEM ADVISABLE IN THE PERFORMANCE THEREOF, INCLUDING THE PAYMENT OF ANY
INSURANCE PREMIUMS, THE PAYMENT OF ANY TAXES, A PAYMENT TO OBTAIN A RELEASE OF A
LIEN OR POTENTIAL LIEN, EXPENDITURES MADE IN DEFENDING AGAINST ANY ADVERSE CLAIM
AND ALL OTHER EXPENDITURES THAT THE COLLATERAL AGENT MAY MAKE FOR THE PROTECTION
OF THE SECURITY HEREOF OR MAY BE COMPELLED TO MAKE BY OPERATION OF LAW.  ALL
SUCH SUMS AND AMOUNTS SO EXPENDED SHALL BE REPAYABLE BY THE PLEDGORS ON A JOINT
AND SEVERAL BASIS (SUBJECT TO SECTION 26 HEREOF) PROMPTLY UPON TIMELY NOTICE
THEREOF AND DEMAND THEREFOR, SHALL CONSTITUTE ADDITIONAL OBLIGATIONS AND SHALL
BEAR INTEREST FROM THE DATE SAID AMOUNTS ARE EXPENDED AT THE DEFAULT RATE FOR
REVOLVING LOANS THAT ARE BASE RATE LOANS.  NO SUCH PERFORMANCE OF ANY COVENANT
OR AGREEMENT BY THE COLLATERAL AGENT ON BEHALF OF ANY PLEDGOR, AND NO SUCH
ADVANCE OR EXPENDITURE THEREFOR, SHALL RELIEVE THE PLEDGORS OF ANY DEFAULT UNDER
THE TERMS OF THIS PLEDGE AGREEMENT OR THE OTHER CREDIT DOCUMENTS. 

 

6

--------------------------------------------------------------------------------


 


THE COLLATERAL AGENT MAY MAKE ANY PAYMENT HEREBY AUTHORIZED IN ACCORDANCE WITH
ANY BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE PUBLIC OFFICE OR
HOLDER OF THE CLAIM TO BE DISCHARGED WITHOUT INQUIRY INTO THE ACCURACY OF SUCH
BILL, STATEMENT OR ESTIMATE OR INTO THE VALIDITY OF ANY TAX ASSESSMENT, SALE,
FORFEITURE, TAX LIEN, TITLE OR CLAIM EXCEPT TO THE EXTENT SUCH PAYMENT IS BEING
CONTESTED IN GOOD FAITH BY A PLEDGOR IN APPROPRIATE PROCEEDINGS AND AGAINST
WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP.


 


8.             REMEDIES.


 


(A)           GENERAL REMEDIES.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND
DURING THE CONTINUATION THEREOF, THE COLLATERAL AGENT SHALL HAVE, IN ADDITION TO
THE RIGHTS AND REMEDIES PROVIDED HEREIN, IN THE CREDIT DOCUMENTS, OR BY LAW
(INCLUDING LEVY OF ATTACHMENT AND GARNISHMENT), THE RIGHTS AND REMEDIES OF A
SECURED PARTY UNDER THE UCC OF THE JURISDICTION APPLICABLE TO THE AFFECTED
PLEDGED COLLATERAL.


 


(B)           SALE OF PLEDGED COLLATERAL.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AND DURING THE CONTINUATION THEREOF, WITHOUT LIMITING THE GENERALITY OF
THIS SECTION 8 AND WITHOUT NOTICE, THE COLLATERAL AGENT MAY, IN ITS SOLE
DISCRETION, SELL OR OTHERWISE DISPOSE OF OR REALIZE UPON THE PLEDGED COLLATERAL,
OR ANY PART THEREOF, IN ONE OR MORE PARCELS, AT PUBLIC OR PRIVATE SALE, AT ANY
EXCHANGE OR BROKER’S BOARD OR ELSEWHERE, AT SUCH PRICE OR PRICES AND ON SUCH
OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE, FOR CASH,
CREDIT OR FOR FUTURE DELIVERY OR OTHERWISE IN ACCORDANCE WITH APPLICABLE LAW. 
TO THE EXTENT PERMITTED BY LAW, ANY HOLDER OF THE OBLIGATIONS MAY IN SUCH EVENT,
BID FOR THE PURCHASE OF SUCH SECURITIES.  EACH PLEDGOR AGREES THAT, TO THE
EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW AND HAS NOT BEEN WAIVED BY SUCH
PLEDGOR, ANY REQUIREMENT OF REASONABLE NOTICE SHALL BE MET IF NOTICE, SPECIFYING
THE PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE
MADE, IS PERSONALLY SERVED ON OR MAILED, POSTAGE PREPAID, TO SUCH PLEDGOR IN
ACCORDANCE WITH THE NOTICE PROVISIONS OF SECTION 11.02 OF THE CREDIT AGREEMENT
AT LEAST TEN (10) DAYS BEFORE THE TIME OF SUCH SALE.  THE COLLATERAL AGENT SHALL
NOT BE OBLIGATED TO MAKE ANY SALE OF PLEDGED COLLATERAL OF SUCH PLEDGOR
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE COLLATERAL AGENT MAY
ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME
AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT
THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


 


(C)           PRIVATE SALE.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND
DURING THE CONTINUATION THEREOF, THE PLEDGORS RECOGNIZE THAT THE COLLATERAL
AGENT MAY DEEM IT IMPRACTICABLE TO EFFECT A PUBLIC SALE OF ALL OR ANY PART OF
THE PLEDGED SHARES OR ANY OF THE SECURITIES CONSTITUTING PLEDGED COLLATERAL AND
THAT THE COLLATERAL AGENT MAY, THEREFORE, DETERMINE TO MAKE ONE OR MORE PRIVATE
SALES OF ANY SUCH PLEDGED COLLATERAL TO A RESTRICTED GROUP OF PURCHASERS WHO
WILL BE OBLIGATED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH PLEDGED
COLLATERAL FOR THEIR OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO THE
DISTRIBUTION OR RESALE THEREOF.  EACH PLEDGOR ACKNOWLEDGES THAT ANY SUCH PRIVATE
SALE MAY BE AT PRICES AND ON TERMS LESS FAVORABLE TO THE SELLER THAN THE PRICES
AND OTHER TERMS THAT MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE AND,
NOTWITHSTANDING THE FOREGOING, AGREES THAT SUCH PRIVATE SALE SHALL BE DEEMED TO
HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER AND THAT THE COLLATERAL AGENT
SHALL HAVE NO OBLIGATION TO

 

7

--------------------------------------------------------------------------------


 


DELAY SALE OF ANY SUCH PLEDGED COLLATERAL FOR THE PERIOD OF TIME NECESSARY TO
PERMIT THE ISSUER OF SUCH PLEDGED COLLATERAL TO REGISTER SUCH PLEDGED COLLATERAL
FOR PUBLIC SALE UNDER THE SECURITIES ACT.  EACH PLEDGOR FURTHER ACKNOWLEDGES AND
AGREES THAT ANY OFFER TO SELL SUCH PLEDGED COLLATERAL THAT HAS BEEN (I) PUBLICLY
ADVERTISED ON A BONA FIDE BASIS IN A NEWSPAPER OR OTHER PUBLICATION OF GENERAL
CIRCULATION IN THE FINANCIAL COMMUNITY OF NEW YORK, NEW YORK (TO THE EXTENT THAT
SUCH OFFER MAY BE ADVERTISED WITHOUT PRIOR REGISTRATION UNDER THE SECURITIES
ACT), OR (II) MADE PRIVATELY IN THE MANNER DESCRIBED ABOVE SHALL BE DEEMED TO
INVOLVE A “PUBLIC SALE” UNDER THE UCC, NOTWITHSTANDING THAT SUCH SALE MAY NOT
CONSTITUTE A “PUBLIC OFFERING” UNDER THE SECURITIES ACT, AND THE COLLATERAL
AGENT MAY, IN SUCH EVENT, BID FOR THE PURCHASE OF SUCH PLEDGED COLLATERAL.


 


(D)           RETENTION OF PLEDGED COLLATERAL.  TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, IN ADDITION TO THE RIGHTS AND REMEDIES HEREUNDER, UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE CONTINUATION THEREOF, THE
COLLATERAL AGENT MAY, AFTER PROVIDING THE NOTICES REQUIRED BY SECTIONS 9-620 AND
9-621 OF THE UCC OR OTHERWISE COMPLYING WITH THE REQUIREMENTS OF APPLICABLE LAW
OF THE RELEVANT JURISDICTION, ACCEPT OR RETAIN ALL OR ANY PORTION OF THE PLEDGED
COLLATERAL IN SATISFACTION OF THE OBLIGATIONS.  UNLESS AND UNTIL THE COLLATERAL
AGENT SHALL HAVE PROVIDED SUCH NOTICES, HOWEVER, THE COLLATERAL AGENT SHALL NOT
BE DEEMED TO HAVE ACCEPTED OR RETAINED ANY PLEDGED COLLATERAL IN SATISFACTION OF
ANY OBLIGATIONS FOR ANY REASON.


 


(E)           DEFICIENCY.  IN THE EVENT THAT THE PROCEEDS OF ANY SALE,
COLLECTION OR REALIZATION ARE INSUFFICIENT TO PAY ALL AMOUNTS TO WHICH THE
COLLATERAL AGENT OR THE HOLDERS OF THE OBLIGATIONS ARE LEGALLY ENTITLED, THE
PLEDGORS SHALL BE JOINTLY AND SEVERALLY LIABLE FOR THE DEFICIENCY (SUBJECT TO
SECTION 26 HEREOF), TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE FOR
REVOLVING LOANS THAT ARE BASE RATE LOANS, TOGETHER WITH REASONABLE COSTS OF
COLLECTION AND REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS.  ANY SURPLUS
REMAINING AFTER THE FULL PAYMENT AND SATISFACTION OF THE OBLIGATIONS SHALL BE
RETURNED TO THE PLEDGORS OR TO WHOMSOEVER A COURT OF COMPETENT JURISDICTION
SHALL DETERMINE TO BE ENTITLED THERETO.


 


9.             RIGHTS OF THE COLLATERAL AGENT.


 


(A)           POWER OF ATTORNEY.  IN ADDITION TO OTHER POWERS OF ATTORNEY
CONTAINED HEREIN, EACH PLEDGOR HEREBY DESIGNATES AND APPOINTS THE COLLATERAL
AGENT, ON BEHALF OF THE HOLDERS OF THE OBLIGATIONS, AND EACH OF ITS DESIGNEES OR
AGENTS, AS ATTORNEY-IN-FACT OF SUCH PLEDGOR, IRREVOCABLY AND WITH POWER OF
SUBSTITUTION, WITH AUTHORITY TO TAKE ANY OR ALL OF THE FOLLOWING ACTIONS UPON
THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT:


 

(I)            TO DEMAND, COLLECT, SETTLE, COMPROMISE AND ADJUST, AND GIVE
DISCHARGES AND RELEASES CONCERNING THE PLEDGED COLLATERAL, ALL AS THE COLLATERAL
AGENT MAY REASONABLY DEEM APPROPRIATE;

 

(II)           TO COMMENCE AND PROSECUTE ANY ACTIONS AT ANY COURT FOR THE
PURPOSES OF COLLECTING ANY OF THE PLEDGED COLLATERAL AND ENFORCING ANY OTHER
RIGHT IN RESPECT THEREOF;

 

8

--------------------------------------------------------------------------------


 

(III)          TO DEFEND, SETTLE OR COMPROMISE ANY ACTION BROUGHT AND, IN
CONNECTION THEREWITH, GIVE SUCH DISCHARGE OR RELEASE AS THE COLLATERAL AGENT MAY
REASONABLY DEEM APPROPRIATE;

 

(IV)          TO PAY OR DISCHARGE TAXES, LIENS, SECURITY INTERESTS OR OTHER
ENCUMBRANCES LEVIED OR PLACED ON OR THREATENED AGAINST THE PLEDGED COLLATERAL;

 

(V)           TO DIRECT ANY PARTIES LIABLE FOR ANY PAYMENT IN CONNECTION WITH
ANY OF THE PLEDGED COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONIES DUE AND TO
BECOME DUE THEREUNDER DIRECTLY TO THE COLLATERAL AGENT OR AS THE COLLATERAL
AGENT SHALL DIRECT;

 

(VI)          TO RECEIVE PAYMENT OF AND RECEIPT FOR ANY AND ALL MONIES, CLAIMS,
AND OTHER AMOUNTS DUE AND TO BECOME DUE AT ANY TIME IN RESPECT OF OR ARISING OUT
OF ANY PLEDGED COLLATERAL;

 

(VII)         TO SIGN AND ENDORSE ANY DRAFTS, ASSIGNMENTS, PROXIES, STOCK
POWERS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS RELATING TO THE PLEDGED
COLLATERAL;

 

(VIII)        TO EXECUTE AND DELIVER ALL ASSIGNMENTS, CONVEYANCES, STATEMENTS,
FINANCING STATEMENTS, RENEWAL FINANCING STATEMENTS, SECURITY AND PLEDGE
AGREEMENTS, AFFIDAVITS, NOTICES AND OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS
THAT THE COLLATERAL AGENT MAY REASONABLY DEEM APPROPRIATE IN ORDER TO PERFECT
AND MAINTAIN THE SECURITY INTERESTS AND LIENS GRANTED IN THIS PLEDGE AGREEMENT
AND IN ORDER TO FULLY CONSUMMATE ALL OF THE TRANSACTIONS CONTEMPLATED THEREIN;

 

(IX)           TO EXCHANGE ANY OF THE PLEDGED COLLATERAL OR OTHER PROPERTY UPON
ANY MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR OTHER
READJUSTMENT OF THE ISSUER THEREOF AND, IN CONNECTION THEREWITH, DEPOSIT ANY OF
THE PLEDGED COLLATERAL WITH ANY COMMITTEE, DEPOSITORY, TRANSFER AGENT, REGISTRAR
OR OTHER DESIGNATED AGENCY UPON SUCH TERMS AS THE COLLATERAL AGENT MAY
REASONABLY DEEM APPROPRIATE;

 

(X)            TO VOTE FOR A SHAREHOLDER RESOLUTION, OR TO SIGN AN INSTRUMENT IN
WRITING, SANCTIONING THE TRANSFER OF ANY OR ALL OF THE PLEDGED COLLATERAL INTO
THE NAME OF THE COLLATERAL AGENT OR ONE OR MORE OF THE HOLDERS OF THE
OBLIGATIONS OR INTO THE NAME OF ANY TRANSFEREE TO WHOM THE PLEDGED COLLATERAL OR
ANY PART THEREOF MAY BE SOLD PURSUANT TO SECTION 8 HEREOF; AND

 

(XI)           TO DO AND PERFORM ALL SUCH OTHER ACTS AND THINGS AS THE
COLLATERAL AGENT MAY REASONABLY DEEM APPROPRIATE OR CONVENIENT IN CONNECTION
WITH THE PLEDGED COLLATERAL.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Obligations shall remain outstanding and
until all of the commitments relating thereto shall have been terminated.  The
Collateral Agent shall be under no duty to exercise or withhold the exercise of
any of the rights, powers, privileges and options expressly or implicitly

 

9

--------------------------------------------------------------------------------


 

granted to the Collateral Agent in this Pledge Agreement, and shall not be
liable for any failure to do so or any delay in doing so.  The Collateral Agent
shall not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct.  This power of attorney is conferred on the Collateral Agent
solely to protect, preserve and realize upon its security interest in the
Pledged Collateral.

 


(B)           ASSIGNMENT BY THE COLLATERAL AGENT.  THE COLLATERAL AGENT MAY FROM
TIME TO TIME ASSIGN THE OBLIGATIONS AND ANY PORTION THEREOF AND/OR THE PLEDGED
COLLATERAL AND ANY PORTION THEREOF IN CONNECTION WITH ITS RESIGNATION AS
COLLATERAL AGENT PURSUANT TO ARTICLE X OF THE CREDIT AGREEMENT, AND THE ASSIGNEE
SHALL BE ENTITLED TO ALL OF THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT
UNDER THIS PLEDGE AGREEMENT IN RELATION THERETO.


 


(C)           THE COLLATERAL AGENT’S DUTY OF CARE.  OTHER THAN THE EXERCISE OF
REASONABLE CARE TO ASSURE THE SAFE CUSTODY OF THE PLEDGED COLLATERAL WHILE BEING
HELD BY THE COLLATERAL AGENT HEREUNDER, THE COLLATERAL AGENT SHALL HAVE NO DUTY
OR LIABILITY TO PRESERVE RIGHTS PERTAINING THERETO, IT BEING UNDERSTOOD AND
AGREED THAT THE PLEDGORS SHALL BE RESPONSIBLE FOR PRESERVATION OF ALL RIGHTS IN
THE PLEDGED COLLATERAL, AND THE COLLATERAL AGENT SHALL BE RELIEVED OF ALL
RESPONSIBILITY FOR THE PLEDGED COLLATERAL UPON SURRENDERING IT OR TENDERING THE
SURRENDER OF IT TO THE PLEDGORS.  THE COLLATERAL AGENT SHALL BE DEEMED TO HAVE
EXERCISED REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF THE PLEDGED
COLLATERAL IN ITS POSSESSION IF SUCH PLEDGED COLLATERAL IS ACCORDED TREATMENT
SUBSTANTIALLY EQUAL TO THAT WHICH THE COLLATERAL AGENT ACCORDS ITS OWN PROPERTY,
WHICH SHALL BE NO LESS THAN THE TREATMENT EMPLOYED BY A REASONABLE AND PRUDENT
AGENT IN THE INDUSTRY, IT BEING UNDERSTOOD THAT THE COLLATERAL AGENT SHALL NOT
HAVE RESPONSIBILITY FOR (I) ASCERTAINING OR TAKING ACTION WITH RESPECT TO CALLS,
CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR OTHER MATTERS RELATING TO ANY
PLEDGED COLLATERAL, WHETHER OR NOT THE COLLATERAL AGENT HAS OR IS DEEMED TO HAVE
KNOWLEDGE OF SUCH MATTERS, OR (II) TAKING ANY NECESSARY STEPS TO PRESERVE RIGHTS
AGAINST ANY PARTIES WITH RESPECT TO ANY OF THE PLEDGED COLLATERAL.


 


(D)           VOTING RIGHTS IN RESPECT OF THE PLEDGED COLLATERAL.


 

(I)            SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, TO THE EXTENT PERMITTED BY LAW, EACH PLEDGOR MAY EXERCISE ANY AND
ALL VOTING AND OTHER CONSENSUAL RIGHTS PERTAINING TO THE PLEDGED COLLATERAL OF
SUCH PLEDGOR OR ANY PART THEREOF FOR ANY PURPOSE NOT INCONSISTENT WITH THE TERMS
OF THIS PLEDGE AGREEMENT OR THE CREDIT AGREEMENT; AND

 

(II)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT AND FOLLOWING DELIVERY TO SUCH PLEDGOR BY THE COLLATERAL AGENT OF NOTICE
OF ITS INTENT TO EXERCISE SUCH RIGHTS, ALL RIGHTS OF A PLEDGOR TO EXERCISE THE
VOTING AND OTHER CONSENSUAL RIGHTS THAT IT WOULD OTHERWISE BE ENTITLED TO
EXERCISE PURSUANT TO CLAUSE (I) OF THIS SUBSECTION SHALL CEASE AND ALL SUCH
RIGHTS SHALL THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL THEN
HAVE THE SOLE RIGHT TO EXERCISE SUCH VOTING AND OTHER CONSENSUAL RIGHTS.

 

10

--------------------------------------------------------------------------------


 


(E)           DIVIDEND RIGHTS IN RESPECT OF THE PLEDGED COLLATERAL.


 

(I)            SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AND SUBJECT TO SECTION 4(B) HEREOF, EACH PLEDGOR MAY RECEIVE AND
RETAIN ANY AND ALL DIVIDENDS (OTHER THAN STOCK DIVIDENDS AND OTHER DIVIDENDS
CONSTITUTING PLEDGED COLLATERAL ADDRESSED HEREIN) OR INTEREST PAID IN RESPECT OF
THE PLEDGED COLLATERAL TO THE EXTENT THEY ARE ALLOWED UNDER THE CREDIT
AGREEMENT.

 

(II)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT AND FOLLOWING DELIVERY TO SUCH PLEDGOR BY THE COLLATERAL AGENT OF NOTICE
OF ITS INTENT TO EXERCISE SUCH RIGHTS:

 

(A)          ALL RIGHTS OF A PLEDGOR TO RECEIVE THE DIVIDENDS AND INTEREST
PAYMENTS THAT IT WOULD OTHERWISE BE AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO
CLAUSE (I) OF THIS SUBSECTION SHALL CEASE AND ALL SUCH RIGHTS SHALL THEREUPON BE
VESTED IN THE COLLATERAL AGENT, WHICH SHALL THEN HAVE THE SOLE RIGHT TO RECEIVE
AND HOLD AS PLEDGED COLLATERAL SUCH DIVIDENDS AND INTEREST PAYMENTS; AND

 

(B)           ALL DIVIDENDS AND INTEREST PAYMENTS THAT ARE RECEIVED BY A PLEDGOR
CONTRARY TO THE PROVISIONS OF CLAUSE (A) OF THIS SUBSECTION SHALL BE RECEIVED IN
TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT AND THE HOLDERS OF THE
OBLIGATIONS, SHALL BE SEGREGATED FROM OTHER PROPERTY OR FUNDS OF SUCH PLEDGOR,
AND SHALL BE FORTHWITH PAID OVER TO THE COLLATERAL AGENT AS PLEDGED COLLATERAL
IN THE EXACT FORM RECEIVED, TO BE HELD BY THE COLLATERAL AGENT AS PLEDGED
COLLATERAL AND AS FURTHER COLLATERAL SECURITY FOR THE OBLIGATIONS.

 


10.           RIGHTS OF REQUIRED LENDERS.  ALL RIGHTS OF THE COLLATERAL AGENT
HEREUNDER, IF NOT EXERCISED BY THE COLLATERAL AGENT, MAY BE EXERCISED BY THE
REQUIRED LENDERS.


 


11.           APPLICATION OF PROCEEDS.  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, ANY PAYMENTS IN RESPECT OF THE OBLIGATIONS
AND ANY PROCEEDS OF THE PLEDGED COLLATERAL, WHEN RECEIVED BY THE COLLATERAL
AGENT OR ANY OF THE HOLDERS OF THE OBLIGATIONS IN CASH OR ITS EQUIVALENT, WILL
BE APPLIED IN REDUCTION OF THE OBLIGATIONS IN THE ORDER SET FORTH IN THE CREDIT
AGREEMENT, AND EACH PLEDGOR IRREVOCABLY WAIVES THE RIGHT TO DIRECT THE
APPLICATION OF SUCH PAYMENTS AND PROCEEDS AND ACKNOWLEDGES AND AGREES THAT THE
COLLATERAL AGENT SHALL HAVE THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY AND
REAPPLY ANY AND ALL SUCH PAYMENTS AND PROCEEDS IN THE COLLATERAL AGENT’S SOLE
DISCRETION, NOTWITHSTANDING ANY ENTRY TO THE CONTRARY UPON ANY OF ITS BOOKS AND
RECORDS.


 


12.           RELEASE OF PLEDGED COLLATERAL.  UPON REQUEST, THE COLLATERAL AGENT
SHALL PROMPTLY DELIVER TO THE APPLICABLE PLEDGOR (AT THE PLEDGOR’S EXPENSE)
APPROPRIATE RELEASE DOCUMENTATION TO THE EXTENT THE RELEASE OF PLEDGED
COLLATERAL IS PERMITTED UNDER, AND ON THE TERMS AND CONDITIONS SET FORTH IN, THE
CREDIT AGREEMENT (INCLUDING WITHOUT LIMITATION UPON ANY PERMITTED DISPOSITION OF
SUCH COLLATERAL); PROVIDED THAT ANY SUCH RELEASE, OR THE SUBSTITUTION OF ANY OF
THE PLEDGED COLLATERAL FOR OTHER COLLATERAL, WILL NOT ALTER, VARY OR DIMINISH IN
ANY WAY THE FORCE, EFFECT, LIEN, PLEDGE OR SECURITY INTEREST OF THIS PLEDGE
AGREEMENT AS TO ANY AND ALL PLEDGED COLLATERAL NOT

 

11

--------------------------------------------------------------------------------

 

 


EXPRESSLY RELEASED OR SUBSTITUTED, AND THIS PLEDGE AGREEMENT SHALL CONTINUE AS A
FIRST PRIORITY LIEN (SUBJECT TO PERMITTED LIENS) ON ANY AND ALL PLEDGED
COLLATERAL NOT EXPRESSLY RELEASED OR SUBSTITUTED.


 


13.           COSTS AND EXPENSES.  AT ALL TIMES HEREAFTER, WHETHER OR NOT UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, THE PLEDGORS AGREE TO PROMPTLY PAY UPON
DEMAND ANY AND ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) OF THE COLLATERAL AGENT AND THE HOLDERS OF
THE OBLIGATIONS TO THE EXTENT REQUIRED UNDER SECTION 11.04 OF THE CREDIT
AGREEMENT.  ALL OF THE FOREGOING COSTS AND EXPENSES SHALL CONSTITUTE OBLIGATIONS
HEREUNDER.


 


14.           CONTINUING AGREEMENT.


 


(A)           THIS PLEDGE AGREEMENT SHALL BE A CONTINUING AGREEMENT IN EVERY
RESPECT AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
(A) CONTINGENT INDEMNIFICATION OBLIGATIONS NOT THEN DUE AND PAYABLE AND
(B) OBLIGATIONS AND LIABILITIES UNDER SWAP CONTRACTS AND TREASURY MANAGEMENT
AGREEMENTS NOT THEN DUE AND PAYABLE) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT (OR IF ANY LETTERS OF CREDIT SHALL REMAIN OUTSTANDING, UPON
THE (X) THE CASH COLLATERALIZATION OF THE OUTSTANDING AMOUNT OF LETTERS OF
CREDIT ON TERMS SATISFACTORY TO THE ADMINISTRATIVE AGENT AND L/C ISSUER OR
(Y) THE RECEIPT BY THE L/C ISSUER OF A BACKSTOP LETTER OF CREDIT ON TERMS
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND L/C ISSUER).  UPON SUCH PAYMENT AND
TERMINATION AND TERMINATION (OR OTHER SATISFACTION) OF ALL LETTERS OF CREDIT,
THIS PLEDGE AGREEMENT SHALL BE AUTOMATICALLY TERMINATED AND THE COLLATERAL AGENT
SHALL, UPON THE REQUEST AND AT THE EXPENSE OF THE PLEDGORS, FORTHWITH RELEASE
ALL OF ITS LIENS AND SECURITY INTERESTS HEREUNDER AND SHALL EXECUTE AND DELIVER
ALL UCC TERMINATION STATEMENTS AND/OR OTHER DOCUMENTS REASONABLY REQUESTED BY
THE PLEDGORS EVIDENCING SUCH TERMINATION.  NOTWITHSTANDING THE FOREGOING, ALL
INDEMNITIES PROVIDED HEREUNDER SHALL SURVIVE TERMINATION OF THIS PLEDGE
AGREEMENT.


 


(B)           THIS PLEDGE AGREEMENT SHALL CONTINUE TO BE EFFECTIVE OR BE
AUTOMATICALLY REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT, IN WHOLE
OR IN PART, OF ANY OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED
OR RETURNED BY THE COLLATERAL AGENT OR ANY HOLDER OF THE OBLIGATIONS AS A
PREFERENCE, FRAUDULENT CONVEYANCE OR OTHERWISE UNDER ANY BANKRUPTCY, INSOLVENCY
OR SIMILAR LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE; PROVIDED THAT IN
THE EVENT PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS IS RESCINDED OR MUST BE
RESTORED OR RETURNED, ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY THE COLLATERAL AGENT OR ANY
HOLDER OF THE OBLIGATIONS IN DEFENDING AND ENFORCING SUCH REINSTATEMENT SHALL BE
DEEMED TO BE INCLUDED AS A PART OF THE OBLIGATIONS.


 


15.           AMENDMENTS AND WAIVERS.  THIS PLEDGE AGREEMENT AND THE PROVISIONS
HEREOF MAY NOT BE AMENDED, WAIVED, MODIFIED, CHANGED, DISCHARGED OR TERMINATED
EXCEPT BY WRITTEN AGREEMENT OF (A) THE PLEDGORS AND (B) THE COLLATERAL AGENT
(WITH THE CONSENT OR AT THE DIRECTION OF THE REQUIRED LENDERS UNDER THE CREDIT
AGREEMENT TO THE EXTENT REQUIRED THEREUNDER).


 


16.           SUCCESSORS IN INTEREST.  THIS PLEDGE AGREEMENT SHALL CREATE A
CONTINUING SECURITY INTEREST IN THE COLLATERAL AND SHALL BE BINDING UPON EACH
PLEDGOR, ITS SUCCESSORS AND ASSIGNS, AND

 

12

--------------------------------------------------------------------------------


 


SHALL INURE, TOGETHER WITH THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT AND
THE HOLDERS OF THE OBLIGATIONS HEREUNDER, TO THE BENEFIT OF THE COLLATERAL AGENT
AND THE HOLDERS OF THE OBLIGATIONS AND THEIR SUCCESSORS AND PERMITTED ASSIGNS;
PROVIDED, HOWEVER, THAT NONE OF THE PLEDGORS MAY ASSIGN ITS RIGHTS OR DELEGATE
ITS DUTIES HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS
UNDER THE CREDIT AGREEMENT (OTHER THAN IN CONNECTION WITH A TRANSACTION
PERMITTED BY SECTION 8.04 OF THE CREDIT AGREEMENT).


 


17.           NOTICES.  ALL NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
PLEDGE AGREEMENT SHALL BE GIVEN AS PROVIDED IN SECTION 11.02 OF THE CREDIT
AGREEMENT.


 


18.           COUNTERPARTS.  THIS PLEDGE AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH WHERE SO EXECUTED AND DELIVERED SHALL BE AN
ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  IT
SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS PLEDGE AGREEMENT TO PRODUCE OR
ACCOUNT FOR MORE THAN ONE SUCH COUNTERPART.


 


19.           HEADINGS.  THE HEADINGS OF THE SECTIONS AND SUBSECTIONS HEREOF ARE
PROVIDED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR
CONSTRUCTION OF ANY PROVISION OF THIS PLEDGE AGREEMENT.


 


20.           GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.


 


(A)           THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS PLEDGE
AGREEMENT, EACH PLEDGOR AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
PLEDGOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS PLEDGE AGREEMENT OR ANY OTHER
CREDIT DOCUMENT RELATED HERETO. EACH PLEDGOR AND THE COLLATERAL AGENT WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.


 


21.           WAIVER OF RIGHT TO TRIAL BY JURY.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS PLEDGE AGREEMENT OR

 

13

--------------------------------------------------------------------------------


 


ANY OTHER CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS PLEDGE
AGREEMENT OR ANY OTHER CREDIT DOCUMENT RELATED HERETO, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS PLEDGE
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.


 


22.           SEVERABILITY.  IF ANY PROVISION OF THIS PLEDGE AGREEMENT IS
DETERMINED TO BE ILLEGAL, INVALID OR UNENFORCEABLE, SUCH PROVISION SHALL BE
FULLY SEVERABLE AND THE REMAINING PROVISIONS SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL BE CONSTRUED WITHOUT GIVING EFFECT TO THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.


 


23.           ENTIRETY.  THIS PLEDGE AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO, AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, IF ANY, INCLUDING ANY
COMMITMENT LETTERS OR CORRESPONDENCE RELATING TO THE CREDIT DOCUMENTS, ANY OTHER
DOCUMENTS RELATING TO THE OBLIGATIONS, OR THE TRANSACTIONS CONTEMPLATED HEREIN
AND THEREIN.


 


24.           SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES OF THE PLEDGORS
HEREUNDER SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS PLEDGE AGREEMENT AND
THE OTHER CREDIT DOCUMENTS, THE DELIVERY OF THE NOTES AND THE EXTENSION OF
CREDIT THEREUNDER OR IN CONNECTION THEREWITH.


 


25.           OTHER SECURITY.  TO THE EXTENT THAT ANY OF THE OBLIGATIONS ARE NOW
OR HEREAFTER SECURED BY PROPERTY OTHER THAN THE PLEDGED COLLATERAL (INCLUDING
REAL AND OTHER PERSONAL PROPERTY OWNED BY A PLEDGOR), OR BY A GUARANTEE,
ENDORSEMENT OR PROPERTY OF ANY OTHER PERSON, THEN THE COLLATERAL AGENT SHALL
HAVE THE RIGHT TO PROCEED AGAINST SUCH OTHER PROPERTY, GUARANTEE OR ENDORSEMENT
UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, AND THE COLLATERAL AGENT SHALL HAVE
THE RIGHT, IN ITS SOLE DISCRETION, TO DETERMINE WHICH RIGHTS, SECURITY, LIENS,
SECURITY INTERESTS OR REMEDIES THE COLLATERAL AGENT SHALL AT ANY TIME PURSUE,
RELINQUISH, SUBORDINATE, MODIFY OR TAKE WITH RESPECT THERETO, WITHOUT IN ANY WAY
MODIFYING OR AFFECTING ANY OF THEM OR THE OBLIGATIONS OR ANY OF THE RIGHTS OF
THE COLLATERAL AGENT OR THE HOLDERS OF THE OBLIGATIONS UNDER THIS PLEDGE
AGREEMENT, UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR UNDER ANY OTHER DOCUMENT
RELATING TO THE OBLIGATIONS.


 


26.           JOINT AND SEVERAL OBLIGATIONS OF PLEDGORS.


 


(A)           SUBJECT TO SUBSECTION (C) OF THIS SECTION 26, EACH OF THE PLEDGORS
IS ACCEPTING JOINT AND SEVERAL LIABILITY HEREUNDER IN CONSIDERATION OF THE
FINANCIAL ACCOMMODATION TO BE PROVIDED BY THE HOLDERS OF THE OBLIGATIONS, FOR
THE MUTUAL BENEFIT, DIRECTLY AND INDIRECTLY, OF EACH OF THE

 

14

--------------------------------------------------------------------------------


 


PLEDGORS AND IN CONSIDERATION OF THE UNDERTAKINGS OF EACH OF THE PLEDGORS TO
ACCEPT JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS OF EACH OF THEM.


 


(B)           SUBJECT TO SUBSECTION (C) OF THIS SECTION 26, EACH OF THE PLEDGORS
JOINTLY AND SEVERALLY HEREBY IRREVOCABLY AND UNCONDITIONALLY ACCEPTS, NOT MERELY
AS A SURETY BUT ALSO AS A CO-DEBTOR, JOINT AND SEVERAL LIABILITY WITH THE OTHER
PLEDGORS WITH RESPECT TO THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS
ARISING UNDER THIS PLEDGE AGREEMENT AND THE OTHER CREDIT DOCUMENTS, IT BEING THE
INTENTION OF THE PARTIES HERETO THAT ALL THE OBLIGATIONS SHALL BE THE JOINT AND
SEVERAL OBLIGATIONS OF EACH OF THE PLEDGORS WITHOUT PREFERENCES OR DISTINCTION
AMONG THEM.


 


(C)           NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED HEREIN OR
IN ANY OTHER OF THE CREDIT DOCUMENTS, THE OBLIGATIONS OF EACH PLEDGOR THAT IS A
GUARANTOR UNDER THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE
LIMITED TO AN AGGREGATE AMOUNT EQUAL TO THE LARGEST AMOUNT THAT WOULD NOT RENDER
SUCH OBLIGATIONS SUBJECT TO AVOIDANCE UNDER SECTION 548 OF THE BANKRUPTCY CODE
OF THE UNITED STATES OR ANY OTHER APPLICABLE DEBTOR RELIEF LAW (INCLUDING ANY
COMPARABLE PROVISIONS OF ANY APPLICABLE STATE LAW).


 


27.           JOINDER OF ADDITIONAL PLEDGORS.  THE PLEDGORS SHALL CAUSE EACH
SUBSIDIARY OF THE BORROWER WHICH, FROM TIME TO TIME, AFTER THE DATE HEREOF SHALL
BE REQUIRED TO PLEDGE ANY ASSETS TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE
HOLDERS OF OBLIGATIONS PURSUANT TO THE PROVISIONS OF THE CREDIT AGREEMENT, TO
EXECUTE AND DELIVER TO THE COLLATERAL AGENT A PLEDGE AGREEMENT JOINDER AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT 27 HERETO AND, UPON SUCH EXECUTION AND
DELIVERY, SUCH SUBSIDIARY SHALL CONSTITUTE A “PLEDGOR” FOR ALL PURPOSES
HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A PLEDGOR
HEREIN.  THE EXECUTION AND DELIVERY OF SUCH PLEDGE AGREEMENT JOINDER AGREEMENT
SHALL NOT REQUIRE THE CONSENT OF ANY PLEDGOR HEREUNDER.  THE RIGHTS AND
OBLIGATIONS OF EACH PLEDGOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE ADDITION OF ANY NEW PLEDGOR AS A PARTY TO THIS AGREEMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

 

TICKETMASTER

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER ADVANCE TICKETS, LLC

 

a Colorado limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER L.L.C.

 

a Virginia limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER EDCS LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER CALIFORNIA GIFT CERTIFICATES L.L.C.

 

a California limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

16

--------------------------------------------------------------------------------


 

 

TICKETMASTER WEST VIRGINIA GIFT CERTIFICATES L.L.C.

 

a West Virginia limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER GEORGIA GIFT CERTIFICATES L.L.C

 

a Georgia limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER FLORIDA GIFT CERTIFICATES L.L.C.

 

a Florida limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MICROFLEX 2001 LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER-INDIANA, L.L.C.

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

17

--------------------------------------------------------------------------------


 

 

TICKETMASTER INDIANA HOLDINGS CORP.

 

an Indiana corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER NEW VENTURES HOLDINGS, INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PACIOLAN, INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER CHINA VENTURE, L.L.C.

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

THE V.I.P. TOUR COMPANY

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TNOW ENTERTAINMENT GROUP, INC.

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

Title:

 

18

--------------------------------------------------------------------------------


 

 

PREMIUM INVENTORY, INC.

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

EVENTINVENTORY.COM, INC.

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

NETTICKETS.COM, INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

OPENSEATS, INC.

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETSNOW.COM, INC.

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

SHOW ME TICKETS, LLC

 

an Illinois limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

19

--------------------------------------------------------------------------------


 

 

IAC PARTNER MARKETING, INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ECHOMUSIC, LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TM VISTA INC.

 

a Virginia corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETWEB INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER MULTIMEDIA HOLDINGS LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FLMG HOLDINGS CORP.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

20

--------------------------------------------------------------------------------


 

Agreed and accepted, as of the date first above written.

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

By:

 

 

Name:

Title:

 

21

--------------------------------------------------------------------------------

 

Schedule 2(a)

 

Pledged Shares

 

22

--------------------------------------------------------------------------------


 

EXHIBIT 27

 

[Form of]

 

 PLEDGE AGREEMENT JOINDER AGREEMENT

 

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

 

 

Ladies and Gentlemen:

 

Reference is made to the Pledge Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Pledge Agreement), dated as of [      ], 2008,
made by TICKETMASTER, a Delaware corporation (the “Borrower”), the Guarantors
party thereto and JPMORGAN CHASE BANK, N.A., as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”).

 

This Pledge Agreement Joinder Agreement supplements the Pledge Agreement and is
delivered by the undersigned, [                         ] (the “New Pledgor”),
pursuant to Section 27 of the Pledge Agreement.  The New Pledgor hereby agrees
to be bound as a Pledgor party to the Pledge Agreement by all of the terms,
covenants and conditions set forth in the Pledge Agreement to the same extent
that it would have been bound if it had been a signatory to the Pledge Agreement
on the date of the Pledge Agreement.  Without limiting the generality of the
foregoing, the New Pledgor hereby grants and pledges to the Collateral Agent, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Pledged Collateral and expressly assumes all
obligations and liabilities of a Pledgor thereunder.  The New Pledgor hereby
makes each of the representations and warranties and agrees to each of the
covenants applicable to the Pledgors contained in the Pledge Agreement.

 

23

--------------------------------------------------------------------------------


 

Annexed hereto is a supplement to Schedule 2(a) to the Pledge Agreement listing
all the Capital Stock of all Subsidiaries of the New Pledgor which is required
to be pledged pursuant to the Credit Documents.  Such supplements shall be
deemed to be part of the Pledge Agreement.

 

This Pledge Agreement Joinder Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.

 

THIS PLEDGE AGREEMENT JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has caused this Pledge Agreement Joinder
Agreement to be executed and delivered by its duly authorized officer as of the
date first above written.

 

 

 

[NEW PLEDGOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Schedules to be attached]

 

25

--------------------------------------------------------------------------------

 

EXHIBIT 1.01B

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Security Agreement”), dated as of [      ], 2008,
is by and among the parties identified as “Grantors” on the signature
pages hereto and such other parties as may become Grantors hereunder after the
date hereof (individually a “Grantor”, and collectively the “Grantors”) and
JPMORGAN CHASE BANK, N.A. as Collateral Agent (the “Collateral Agent”).

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of TICKETMASTER, a
Delaware corporation (the “Borrower”), pursuant to the terms of that certain
Credit Agreement, dated as of July 25, 2008 (as amended, increased, extended,
renewed, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Guarantors identified therein, the Lenders
party thereto and JPMORGAN CHASE BANK, N.A. as Administrative Agent and
Collateral Agent; and

 

WHEREAS, it is a condition precedent to the obligations of each Lender to make
its initial Credit Extensions under the Credit Agreement that the Borrower and
the other Grantors shall have executed and delivered this Security Agreement to
the Collateral Agent for the benefit of the holders of the Obligations.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows, effective upon the earlier of (a) consummation
of the Spin-Off and (B) the date that is five (5) Business Days from the date
hereof:

 


1.             DEFINITIONS AND INTERPRETIVE PROVISIONS.


 


(A)           DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS PROVIDED IN THE CREDIT AGREEMENT.  IN ADDITION,
THE FOLLOWING TERMS, WHICH ARE DEFINED IN THE UCC, ARE USED AS DEFINED THEREIN: 
ACCESSION, ACCOUNT, AS-EXTRACTED COLLATERAL, CHATTEL PAPER, COMMERCIAL TORT
CLAIM, COMMINGLED GOODS, CONSUMER GOODS, DEPOSIT ACCOUNT, DOCUMENT, ELECTRONIC
CHATTEL PAPER, EQUIPMENT, FARM PRODUCTS, FIXTURES, GENERAL INTANGIBLE, GOODS,
INSTRUMENT, INVENTORY, INVESTMENT PROPERTY, LETTER-OF-CREDIT RIGHT, MANUFACTURED
HOME, PROCEEDS, SOFTWARE, STANDING TIMBER, SUPPORTING OBLIGATION AND TANGIBLE
CHATTEL PAPER.  AS USED HEREIN:


 

“Collateral” has the meaning provided in Section 2 hereof.

 

1

--------------------------------------------------------------------------------


 

“Copyright License” means any written agreement, naming any Grantor as licensor
or licensee, granting any right under any Copyright including any thereof
referred to in Schedule 9(c) to the Perfection Certificate.

 

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including registrations,
recordings and applications in the United States Copyright Office including any
thereof referred to in Schedule 9(b) to the Perfection Certificate, and (b) all
renewals thereof including any thereof referred to in Schedule 9(b) to the
Perfection Certificate.

 

“Credit Agreement” has the meaning provided in the recitals hereto.

 

“Grantors” has the meaning provided in the recitals hereto, together with their
respective successors and assigns.

 

“Intercompany Notes” means, with respect to each Grantor, all intercompany notes
described in Schedule 8 to the Perfection Certificate and intercompany notes
hereafter acquired by such Grantor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

 

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a Patent, including any thereof referred to in Schedule 9(c) to the
Perfection Certificate.

 

“Perfection Certificate” means that certain perfection certificate dated the
date hereof, executed and delivered by each Grantor in favor of the Collateral
Agent for the benefit of the holders of the Obligations, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, including any letters patent referred
to in Schedule 9(a) to the Perfection Certificate, and (b) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including any thereof referred
to in Schedule 9(a) to the Perfection Certificate.

 

“Security Agreement” has the meaning provided in the recitals hereto, as the
same may be amended or modified from time to time.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark, including any
thereof referred to in Schedule 9(c) to the Perfection Certificate.

 

2

--------------------------------------------------------------------------------


 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, including any thereof referred to in Schedule
9(a) to the Perfection Certificate, and (b) all renewals thereof.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the holders’ of the Obligations security interest in any
item or portion of the Pledged Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions .

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 


(B)           INTERPRETIVE PROVISIONS, ETC.  EACH OF THE TERMS AND PROVISIONS OF
SECTION 1.02 OF THE CREDIT AGREEMENT (IN EACH CASE AS THE SAME MAY BE AMENDED OR
MODIFIED AS PROVIDED THEREIN) ARE INCORPORATED HEREIN BY REFERENCE TO THE SAME
EXTENT AND WITH THE SAME EFFECT AS IF FULLY SET FORTH HEREIN.


 


(C)           PERFECTION CERTIFICATE.  THE PARTIES HERETO AGREE THAT THE
PERFECTION CERTIFICATE AND ALL DESCRIPTIONS OF COLLATERAL, SCHEDULES, AMENDMENTS
AND SUPPLEMENTS THERETO ARE AND SHALL AT ALL TIMES REMAIN A PART OF THIS
AGREEMENT.


 


2.             GRANT OF SECURITY INTEREST IN THE COLLATERAL.  TO SECURE THE
PROMPT PAYMENT AND PERFORMANCE IN FULL WHEN DUE, WHETHER BY LAPSE OF TIME,
ACCELERATION, MANDATORY PREPAYMENT OR OTHERWISE, OF THE OBLIGATIONS, EACH
GRANTOR HEREBY GRANTS TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE HOLDERS OF
THE OBLIGATIONS, A CONTINUING SECURITY INTEREST IN, AND A RIGHT TO SET OFF
AGAINST, ANY AND ALL RIGHT, TITLE AND INTEREST OF SUCH GRANTOR IN AND TO ALL OF
THE FOLLOWING PROPERTY OF SUCH GRANTOR, WHETHER NOW OWNED OR EXISTING OR OWNED,
ACQUIRED, OR ARISING HEREAFTER (COLLECTIVELY, THE “COLLATERAL”):


 

(a)           all Accounts;

 

3

--------------------------------------------------------------------------------


 

(b)           all cash and currency;

 

(c)           all Chattel Paper;

 

(d)           those Commercial Tort Claims identified on Schedule 10 to the
Perfection Certificate;

 

(e)           all Copyright Licenses;

 

(f)            all Copyrights;

 

(g)           all Deposit Accounts;

 

(h)           all Documents;

 

(i)            all Equipment;

 

(j)            all Fixtures;

 

(k)           all General Intangibles;

 

(l)            all Instruments;

 

(m)          all Inventory;

 

(n)           all Investment Property;

 

(o)           all Letter-of-Credit Rights;

 

(p)           all Patent Licenses;

 

(q)           all Patents;

 

4

--------------------------------------------------------------------------------


 

(r)            all Software;

 

(s)           all Supporting Obligations;

 

(t)            all Trademark Licenses;

 

(u)           all Trademarks;

 

(v)           all Intercompany Notes; and

 

(w)          all Accessions and all Proceeds of any and all of the foregoing.

 

provided that the following property is excluded from the security interests
granted under this Security Agreement and such property shall not constitute
“Collateral”: (i) any Excluded Property, (ii) any Pledged Collateral (as such
term is defined in the Pledge Agreement) that is expressly included in the grant
of security interests to the Collateral Agent pursuant to the Pledge Agreement,
(iii) any Capital Stock of a First-Tier Foreign Subsidiary in excess of 65% of
the outstanding Capital Stock of such Subsidiary, (iv) any Capital Stock of a
Foreign Subsidiary that is Capital Stock of a First-Tier Foreign Subsidiary for
so long as the granting, pledging or assigning of such Capital Stock is
prohibited by applicable law and (v) any Capital Stock of a Foreign Subsidiary
that is not Capital Stock of a First-Tier Foreign Subsidiary.  The Grantors and
the Collateral Agent, on behalf of the holders of the Obligations, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (x) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising and (y) is not to be
construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.

 


3.             PROVISIONS RELATING TO ACCOUNTS.


 


(A)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH OF THE
GRANTORS SHALL REMAIN LIABLE UNDER EACH OF THE ACCOUNTS TO OBSERVE AND PERFORM
ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT
THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF ANY AGREEMENT GIVING RISE TO
EACH SUCH ACCOUNT.  NEITHER THE COLLATERAL AGENT NOR ANY HOLDER OF THE
OBLIGATIONS SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY ACCOUNT (OR ANY
AGREEMENT GIVING RISE THERETO) BY REASON OF OR ARISING OUT OF THIS SECURITY
AGREEMENT OR THE RECEIPT BY THE COLLATERAL AGENT OR ANY HOLDER OF THE
OBLIGATIONS OF ANY PAYMENT RELATING TO SUCH ACCOUNT PURSUANT HERETO, NOR SHALL
THE COLLATERAL AGENT OR ANY HOLDER OF THE OBLIGATIONS BE OBLIGATED IN ANY MANNER
TO PERFORM ANY OF THE OBLIGATIONS OF A GRANTOR UNDER OR PURSUANT TO ANY ACCOUNT
(OR ANY AGREEMENT GIVING RISE THERETO), TO MAKE ANY PAYMENT, TO MAKE ANY INQUIRY
AS TO THE NATURE OR

 

5

--------------------------------------------------------------------------------


 


THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS TO THE SUFFICIENCY OF ANY
PERFORMANCE BY ANY PARTY UNDER ANY ACCOUNT (OR ANY AGREEMENT GIVING RISE
THERETO), TO PRESENT OR FILE ANY CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY
PERFORMANCE OR TO COLLECT THE PAYMENT OF ANY AMOUNTS THAT MAY HAVE BEEN ASSIGNED
TO IT OR TO WHICH IT MAY BE ENTITLED AT ANY TIME OR TIMES.


 


(B)           AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT AT ANY TIME WITH ADVANCE NOTICE, THE COLLATERAL AGENT SHALL HAVE THE
RIGHT, BUT NOT THE OBLIGATION, TO MAKE TEST VERIFICATIONS OF THE ACCOUNTS IN ANY
MANNER AND THROUGH ANY MEDIUM THAT IT REASONABLY CONSIDERS ADVISABLE, AND THE
GRANTORS SHALL FURNISH ALL SUCH ASSISTANCE AND INFORMATION AS THE COLLATERAL
AGENT MAY REASONABLY REQUIRE IN CONNECTION WITH SUCH TEST VERIFICATIONS.  AFTER
THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, THE
COLLATERAL AGENT IN ITS OWN NAME OR IN THE NAME OF OTHERS MAY COMMUNICATE WITH
ACCOUNT DEBTORS ON THE ACCOUNTS TO VERIFY WITH THEM TO THE COLLATERAL AGENT’S
SATISFACTION THE EXISTENCE, AMOUNT AND TERMS OF ANY ACCOUNTS.


 


4.             REPRESENTATIONS AND WARRANTIES.  EACH GRANTOR HEREBY REPRESENTS
AND WARRANTS TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE COLLATERAL AGENT
AND THE HOLDERS OF THE OBLIGATIONS, THAT:


 

(a)           Ownership.  Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.

 

(b)           Security Interest/Priority.  This Security Agreement creates a
valid security interest in favor of the Collateral Agent, for the benefit of the
holders of the Obligations, in the Collateral of such Grantor and, when properly
perfected, shall constitute a valid perfected security interest in such
Collateral (except any Collateral in which perfection of a security interest is
not required hereunder), free and clear of all Liens except for Permitted Liens.

 

(c)           Types of Collateral.  None of the Collateral consists of, or is
the Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.

 


5.             COVENANTS.  EACH GRANTOR COVENANTS THAT SUCH GRANTOR SHALL:


 

(a)           Other Liens.  Defend the Collateral against the claims and demands
of all other parties claiming an interest therein, keep the Collateral free from
all Liens, except for Permitted Liens, and not sell, exchange, transfer, assign,
lease or otherwise dispose of

 

6

--------------------------------------------------------------------------------


 

the Collateral or any interest therein, in each case, except as permitted under
the Credit Agreement.

 

(b)           Preservation of Collateral.  Keep the Collateral in good order,
condition and repair (ordinary wear and tear excepted) to the extent required by
the Credit Agreement and not use the Collateral in violation of the provisions
of this Security Agreement or any other Credit Document.

 

(c)           Instruments/Tangible Chattel Paper.  If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, and the principal or face amount or value
thereof for all such Instruments and Tangible Chattel Paper exceeds $2.5 million
in the aggregate, such Grantor shall ensure that any such Instrument or Tangible
Chattel Paper with a face amount or value in excess of $500,000 (and in any
event within 90 days of its acquisition) is promptly delivered to the Collateral
Agent, duly endorsed in a manner satisfactory to the Collateral Agent; provided,
that no such delivery shall be required if the applicable Grantor requires
possession of such Instrument or Tangible Chattel Paper in order to realize on
such Instrument or Tangible Chattel Paper during such 90-day period and such
Grantor actually maintains physical possession of such Instrument or Tangible
Chattel Paper.  The Collateral Agent shall, upon Grantor’s written request,
promptly return any such Instrument or Tangible Chattel Paper to such Grantor if
necessary for such Grantor to realize on such Instrument or Tangible Chattel
Paper unless an Event of Default has occurred and is continuing.  After the
occurrence and during the continuation of an Event of Default, such Grantor
shall ensure that any Collateral consisting of Tangible Chattel Paper is marked
with a legend acceptable to the Collateral Agent indicating the Collateral
Agent’s security interest in such Tangible Chattel Paper.

 

(d)           Change in Structure, Location or Type.  Not, (i) without providing
ten (10) days’ prior written notice to the Collateral Agent, change its state of
formation and (ii) without providing prompt (and in any event within 10 days
after such change) (or, in each case, such later date as the Collateral Agent,
in its sole discretion, shall agree to in writing) written notice thereof to the
Collateral Agent, change its name or corporate structure.

 

(e)           Authorization.  Authorize the Collateral Agent to prepare and file
such financing statements (including renewal statements), amendments and
supplements or such other instruments as the Collateral Agent may from time to
time reasonably deem necessary, appropriate or convenient in order to perfect
and maintain the security interests granted hereunder in accordance with the
UCC.

 

7

--------------------------------------------------------------------------------


 

(f)            Perfection of Security Interest.  Execute and deliver to the
Collateral Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Collateral Agent may reasonably request) and do all such other
things as the Collateral Agent may reasonably deem necessary, appropriate or
convenient (i) to assure to the Collateral Agent the effectiveness and priority
of its security interests hereunder, including (A) such financing statements
(including renewal statements), amendments and supplements or such other
instruments as the Collateral Agent may from time to time reasonably request in
order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, (B) with regard to Copyrights, a Notice of Grant of
Security Interest in Copyrights for filing with the United States Copyright
Office in the form of Exhibit 5(f)(i) attached hereto, (C) with regard to
Patents, a Notice of Grant of Security Interest in Patents for filing with the
United States Patent and Trademark Office in the form of
Exhibit 5(f)(ii) attached hereto and (D) with regard to Trademarks, a Notice of
Grant of Security Interest in Trademarks for filing with the United States
Patent and Trademark Office in the form of Exhibit 5(f)(iii) attached hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Collateral Agent of its rights and interests hereunder. 
To that end, each Grantor agrees that the Collateral Agent may file one or more
financing statements (with collateral descriptions broader and/or less specific
than the description of the Collateral contained herein or describing Collateral
as “all assets” or words of similar effect) disclosing the Collateral Agent’s
security interest in any or all of the Collateral of such Grantor without such
Grantor’s signature thereon, and further each Grantor also hereby irrevocably
makes, constitutes and appoints the Collateral Agent, its nominee or any other
Person whom the Collateral Agent may designate, as such Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Collateral Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Obligations remain unpaid and until the
commitments relating thereto shall have been terminated.  Each Grantor hereby
agrees that a carbon, photographic or other reproduction of this Security
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Collateral Agent without notice thereof to such
Grantor wherever the Collateral Agent may in its sole discretion desire to file
the same.  In the event for any reason the law of any jurisdiction other than
the applicable jurisdiction as of the Closing Date becomes or is applicable to
the Collateral of any Grantor or any part thereof, or to any of the Obligations,
such Grantor agrees to execute and deliver all such instruments and to do all
such other things as the Collateral Agent in its reasonable discretion deems
necessary, appropriate or convenient to preserve, protect and enforce the
security interests of the Collateral Agent under the law of such other
jurisdiction (and, if a Grantor shall fail to do so promptly upon the request of
the Collateral Agent, then the Collateral Agent may execute any and all such
requested documents on behalf of such Grantor pursuant to the

 

8

--------------------------------------------------------------------------------


 

power of attorney granted hereinabove).  After the occurrence and during the
continuation of an Event of Default, if any Collateral is in the possession or
control of a Grantor’s agents and the Collateral Agent so requests, such Grantor
agrees to notify such agents in writing of the Collateral Agent’s security
interest therein and, upon the Collateral Agent’s request, instruct them to hold
all such Collateral for the account of the holders of the Obligations and
subject to the Collateral Agent’s instructions.

 

(g)           Letter-of-Credit Rights and Electronic Chattel Paper.  After the
occurrence and during the continuance of an Event of Default, use commercially
reasonable efforts to execute and deliver all agreements, assignments,
instruments or other documents as the Collateral Agent shall reasonably request
for the purpose of obtaining and maintaining control within the meaning of the
UCC with respect to any Collateral consisting of Letter-of-Credit Rights and
Electronic Chattel Paper with a principal or face amount greater than $2.5
million in the aggregate for all such Letter-of-Credit Rights and Electronic
Chattel Paper

 

(h)           Covenants Relating to Copyrights.  Not make any assignment or
agreement in conflict with the security interest in the Copyrights of each
Grantor hereunder, except as otherwise permitted by the Credit Agreement.

 

(i)            Covenants Relating to Patents and Trademarks.  Not make any
assignment or agreement in conflict with the security interest in the Patents or
Trademarks of each Grantor hereunder, except as otherwise permitted by the
Credit Agreement.

 

(j)            New Patents, Copyrights and Trademarks.  Within ninety (90) days
(or such later date as the Collateral Agent, in its sole discretion, shall agree
to in writing) after the filing of an application for the registration of any
material Copyright, Patent or Trademark with the U.S. Copyright Office or the
U.S. Patent and Trademark Office, as applicable, or the issuance of material
registrations or letters on applications by the U.S. Copyright Office or the
U.S. Patent and Trademark Office, as applicable, after the Closing Date, provide
the Collateral Agent with (i) a listing of all such applications and issued
registrations or letters, which new applications and issued registrations or
letters shall be subject to the terms and conditions hereunder, and (ii) upon
the request of the Collateral Agent (A) with respect to such Copyrights, a duly
executed Notice of Security Interest in Copyrights, (B) with respect to such
Patents, a duly executed Notice of Security Interest in Patents, (C) with
respect to such Trademarks, a duly executed Notice of Security Interest in
Trademarks or (D) such other duly executed documents as the Collateral Agent may
reasonably request in a form acceptable to counsel for the Collateral Agent and
suitable for recording to evidence the security interest in such Copyright,
Patent or Trademark that is the subject of such new application.

 

9

--------------------------------------------------------------------------------


 

(a)           Commercial Tort Claims.  Within ninety (90) days (or such later
date as the Administrative Agent, in its sole discretion, shall agree to in
writing) after the initiation thereof, notify the Collateral Agent in writing of
the initiation of any Commercial Tort Claim in an amount greater than $2.5
million before any Governmental Authority by or in favor of such Grantor and
grant in such writing a security interest in such Commercial Tort Claim to the
Collateral Agent for the benefit of holders of Obligations.

 


6.             ADVANCES AND PERFORMANCE BY HOLDERS OF THE OBLIGATIONS.  AFTER
THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, ON FAILURE OF
ANY GRANTOR TO PERFORM ANY OF THE COVENANTS AND AGREEMENTS CONTAINED HEREIN, THE
COLLATERAL AGENT MAY, AT ITS SOLE OPTION AND IN ITS SOLE DISCRETION, PERFORM THE
SAME AND IN SO DOING MAY EXPEND SUCH SUMS AS THE COLLATERAL AGENT MAY REASONABLY
DEEM ADVISABLE IN THE PERFORMANCE THEREOF, INCLUDING THE PAYMENT OF ANY
INSURANCE PREMIUMS, THE PAYMENT OF ANY TAXES, A PAYMENT TO OBTAIN A RELEASE OF A
LIEN OR POTENTIAL LIEN, EXPENDITURES MADE IN DEFENDING AGAINST ANY ADVERSE CLAIM
AND ALL OTHER EXPENDITURES THAT THE COLLATERAL AGENT MAY MAKE FOR THE PROTECTION
OF THE SECURITY HEREOF OR THAT MAY BE COMPELLED TO MAKE BY OPERATION OF LAW. 
ALL SUCH SUMS AND AMOUNTS SO EXPENDED SHALL BE REPAYABLE BY THE GRANTORS ON A
JOINT AND SEVERAL BASIS (SUBJECT TO SECTION 25 HEREOF) PROMPTLY UPON TIMELY
NOTICE THEREOF AND DEMAND THEREFOR, SHALL CONSTITUTE ADDITIONAL OBLIGATIONS AND
SHALL BEAR INTEREST FROM THE DATE SAID AMOUNTS ARE EXPENDED AT THE DEFAULT RATE
FOR REVOLVING LOANS THAT ARE BASE RATE LOANS.  NO SUCH PERFORMANCE OF ANY
COVENANT OR AGREEMENT BY THE COLLATERAL AGENT ON BEHALF OF ANY GRANTOR, AND NO
SUCH ADVANCE OR EXPENDITURE THEREFOR, SHALL RELIEVE THE GRANTORS OF ANY DEFAULT
UNDER THE TERMS OF THIS SECURITY AGREEMENT OR THE OTHER CREDIT DOCUMENTS.  THE
COLLATERAL AGENT MAY MAKE ANY PAYMENT HEREBY AUTHORIZED IN ACCORDANCE WITH ANY
BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE PUBLIC OFFICE OR
HOLDER OF THE CLAIM TO BE DISCHARGED WITHOUT INQUIRY INTO THE ACCURACY OF SUCH
BILL, STATEMENT OR ESTIMATE OR INTO THE VALIDITY OF ANY TAX ASSESSMENT, SALE,
FORFEITURE, TAX LIEN, TITLE OR CLAIM EXCEPT TO THE EXTENT SUCH PAYMENT IS BEING
CONTESTED IN GOOD FAITH BY A GRANTOR IN APPROPRIATE PROCEEDINGS AND AGAINST
WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP.


 


7.             REMEDIES.


 


(A)           GENERAL REMEDIES.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND
DURING THE CONTINUATION THEREOF, THE COLLATERAL AGENT SHALL HAVE, IN ADDITION TO
THE RIGHTS AND REMEDIES PROVIDED HEREIN, IN THE CREDIT DOCUMENTS, OR BY LAW
(INCLUDING LEVY OF ATTACHMENT AND GARNISHMENT), THE RIGHTS AND REMEDIES OF A
SECURED PARTY UNDER THE UCC OF THE JURISDICTION APPLICABLE TO THE AFFECTED
COLLATERAL AND, FURTHER, THE COLLATERAL AGENT MAY, WITH OR WITHOUT JUDICIAL
PROCESS OR THE AID AND ASSISTANCE OF OTHERS, (I) ENTER ON ANY PREMISES ON WHICH
ANY OF THE COLLATERAL MAY BE LOCATED AND, WITHOUT RESISTANCE OR INTERFERENCE BY
THE GRANTORS, TAKE POSSESSION OF THE COLLATERAL, (II)  DISPOSE OF ANY COLLATERAL
ON ANY SUCH PREMISES, (III) REQUIRE THE GRANTORS TO ASSEMBLE AND MAKE AVAILABLE
TO THE COLLATERAL AGENT AT THE EXPENSE OF THE GRANTORS ANY COLLATERAL AT ANY
PLACE AND TIME DESIGNATED BY THE COLLATERAL AGENT THAT IS REASONABLY CONVENIENT

 

10

--------------------------------------------------------------------------------

 


TO BOTH PARTIES, (IV) REMOVE ANY COLLATERAL FROM ANY SUCH PREMISES FOR THE
PURPOSE OF EFFECTING SALE OR OTHER DISPOSITION THEREOF, AND/OR (V) WITHOUT
DEMAND AND WITHOUT ADVERTISEMENT, NOTICE, HEARING OR PROCESS OF LAW, ALL OF
WHICH EACH OF THE GRANTORS HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW,
AT ANY PLACE AND TIME OR TIMES, SELL AND DELIVER ANY OR ALL COLLATERAL HELD BY
OR FOR IT AT PUBLIC OR PRIVATE SALE, BY ONE OR MORE CONTRACTS, IN ONE OR MORE
PARCELS, FOR CASH, UPON CREDIT OR OTHERWISE, AT SUCH PRICES AND UPON SUCH TERMS
AS THE COLLATERAL AGENT DEEMS ADVISABLE, IN ITS SOLE DISCRETION (SUBJECT TO ANY
AND ALL MANDATORY LEGAL REQUIREMENTS).  EACH OF THE GRANTORS ACKNOWLEDGES THAT
ANY PRIVATE SALE REFERENCED ABOVE MAY BE AT PRICES AND ON TERMS LESS FAVORABLE
TO THE SELLER THAN THE PRICES AND TERMS THAT MIGHT HAVE BEEN OBTAINED AT A
PUBLIC SALE AND AGREES THAT SUCH PRIVATE SALE SHALL BE DEEMED TO HAVE BEEN MADE
IN A COMMERCIALLY REASONABLE MANNER.  NEITHER THE COLLATERAL AGENT’S COMPLIANCE
WITH APPLICABLE LAW NOR ITS DISCLAIMER OF WARRANTIES RELATING TO THE COLLATERAL
SHALL BE CONSIDERED TO ADVERSELY AFFECT THE COMMERCIAL REASONABLENESS OF ANY
SALE.  IN ADDITION TO ALL OTHER SUMS DUE THE COLLATERAL AGENT AND THE HOLDERS OF
THE OBLIGATIONS WITH RESPECT TO THE OBLIGATIONS, THE GRANTORS SHALL PAY THE
COLLATERAL AGENT AND EACH OF THE HOLDERS OF THE OBLIGATIONS ALL REASONABLE
DOCUMENTED COSTS AND EXPENSES INCURRED BY THE COLLATERAL AGENT (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS AND COURT COSTS) IN OBTAINING OR
LIQUIDATING THE COLLATERAL, IN ENFORCING PAYMENT OF THE OBLIGATIONS, OR IN THE
PROSECUTION OR DEFENSE OF ANY ACTION OR PROCEEDING BY OR AGAINST THE COLLATERAL
AGENT OR THE HOLDERS OF THE OBLIGATIONS OR THE GRANTORS CONCERNING ANY MATTER
ARISING OUT OF OR CONNECTED WITH THIS SECURITY AGREEMENT, ANY COLLATERAL OR THE
OBLIGATIONS, INCLUDING ANY OF THE FOREGOING ARISING IN, ARISING UNDER OR RELATED
TO A CASE UNDER DEBTOR RELIEF LAWS.  TO THE EXTENT THE RIGHTS OF NOTICE CANNOT
BE LEGALLY WAIVED HEREUNDER, EACH GRANTOR AGREES THAT ANY REQUIREMENT OF
REASONABLE NOTICE SHALL BE MET IF SUCH NOTICE IS PERSONALLY SERVED ON OR MAILED,
POSTAGE PREPAID, TO THE BORROWER IN ACCORDANCE WITH THE NOTICE PROVISIONS OF
SECTION 11.02 OF THE CREDIT AGREEMENT AT LEAST TEN (10) DAYS BEFORE THE TIME OF
SALE OR OTHER EVENT GIVING RISE TO THE REQUIREMENT OF SUCH NOTICE.  THE
COLLATERAL AGENT AND THE HOLDERS OF THE OBLIGATIONS SHALL NOT BE OBLIGATED TO
MAKE ANY SALE OR OTHER DISPOSITION OF THE COLLATERAL REGARDLESS OF NOTICE HAVING
BEEN GIVEN.  TO THE EXTENT PERMITTED BY LAW, ANY HOLDER OF THE OBLIGATIONS MAY
BE A PURCHASER AT ANY SUCH SALE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE GRANTORS HEREBY WAIVES ALL OF ITS RIGHTS OF REDEMPTION WITH RESPECT
TO ANY SUCH SALE.  SUBJECT TO THE PROVISIONS OF APPLICABLE LAW, THE COLLATERAL
AGENT MAY POSTPONE OR CAUSE THE POSTPONEMENT OF THE SALE OF ALL OR ANY PORTION
OF THE COLLATERAL BY ANNOUNCEMENT AT THE TIME AND PLACE OF SUCH SALE, AND SUCH
SALE MAY, WITHOUT FURTHER NOTICE, TO THE EXTENT PERMITTED BY LAW, BE MADE AT THE
TIME AND PLACE TO WHICH THE SALE WAS POSTPONED, OR THE COLLATERAL AGENT MAY
FURTHER POSTPONE SUCH SALE BY ANNOUNCEMENT MADE AT SUCH TIME AND PLACE.


 


(B)           REMEDIES RELATING TO ACCOUNTS.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AND DURING THE CONTINUATION THEREOF, WHETHER OR NOT THE COLLATERAL AGENT
HAS EXERCISED ANY OR ALL OF ITS RIGHTS AND REMEDIES HEREUNDER, EACH GRANTOR WILL
PROMPTLY UPON REQUEST OF THE COLLATERAL AGENT INSTRUCT ALL ACCOUNT DEBTORS TO
REMIT ALL PAYMENTS IN RESPECT OF ACCOUNTS TO A MAILING LOCATION SELECTED BY THE
COLLATERAL AGENT.  IN ADDITION, THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO
ENFORCE ANY GRANTOR’S RIGHTS AGAINST ITS CUSTOMERS AND ACCOUNT DEBTORS, AND THE
COLLATERAL AGENT OR ITS DESIGNEE MAY NOTIFY ANY GRANTOR’S CUSTOMERS AND ACCOUNT
DEBTORS THAT THE

 

11

--------------------------------------------------------------------------------


 


ACCOUNTS OF SUCH GRANTOR HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT OR OF THE
COLLATERAL AGENT’S SECURITY INTEREST THEREIN, AND MAY (EITHER IN ITS OWN NAME OR
IN THE NAME OF A GRANTOR OR BOTH) DEMAND, COLLECT (INCLUDING BY WAY OF A LOCKBOX
ARRANGEMENT), RECEIVE, TAKE RECEIPT FOR, SELL, SUE FOR, COMPOUND, SETTLE,
COMPROMISE AND GIVE ACQUITTANCE FOR ANY AND ALL AMOUNTS DUE OR TO BECOME DUE ON
ANY ACCOUNT, AND, IN THE COLLATERAL AGENT’S DISCRETION, FILE ANY CLAIM OR TAKE
ANY OTHER ACTION OR PROCEEDING TO PROTECT AND REALIZE UPON THE SECURITY INTEREST
OF THE HOLDERS OF THE OBLIGATIONS IN THE ACCOUNTS.  EACH GRANTOR ACKNOWLEDGES
AND AGREES THAT THE PROCEEDS OF ITS ACCOUNTS REMITTED TO OR ON BEHALF OF THE
COLLATERAL AGENT IN ACCORDANCE WITH THE PROVISIONS HEREOF SHALL BE SOLELY FOR
THE COLLATERAL AGENT’S OWN CONVENIENCE AND THAT SUCH GRANTOR SHALL NOT HAVE ANY
RIGHT, TITLE OR INTEREST IN SUCH ACCOUNTS OR IN ANY SUCH OTHER AMOUNTS EXCEPT AS
EXPRESSLY PROVIDED HEREIN.  THE COLLATERAL AGENT AND THE HOLDERS OF THE
OBLIGATIONS SHALL HAVE NO LIABILITY OR RESPONSIBILITY TO ANY GRANTOR FOR
ACCEPTANCE OF A CHECK, DRAFT OR OTHER ORDER FOR PAYMENT OF MONEY BEARING THE
LEGEND “PAYMENT IN FULL” OR WORDS OF SIMILAR IMPORT OR ANY OTHER RESTRICTIVE
LEGEND OR ENDORSEMENT OR BE RESPONSIBLE FOR DETERMINING THE CORRECTNESS OF ANY
REMITTANCE.  EACH GRANTOR HEREBY AGREES TO INDEMNIFY THE COLLATERAL AGENT AND
THE HOLDERS OF THE OBLIGATIONS FROM AND AGAINST ALL LIABILITIES, DAMAGES,
LOSSES, ACTIONS, CLAIMS, JUDGMENTS, COSTS, EXPENSES AND CHARGES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) SUFFERED OR INCURRED BY THE
COLLATERAL AGENT OR THE HOLDERS OF THE OBLIGATIONS (EACH, AN “INDEMNIFIED
PARTY”) BECAUSE OF THE MAINTENANCE OF THE FOREGOING ARRANGEMENTS EXCEPT AS
RELATING TO OR ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN
INDEMNIFIED PARTY OR ITS OFFICERS, EMPLOYEES OR AGENTS.  IN THE CASE OF ANY
INVESTIGATION, LITIGATION OR OTHER PROCEEDING, THE FOREGOING INDEMNITY SHALL BE
EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT
BY A GRANTOR, ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY
OR ANY OTHER PERSON OR ANY OTHER INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO.


 


(C)           ACCESS.  IN ADDITION TO THE RIGHTS AND REMEDIES HEREUNDER, UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE CONTINUATION THEREOF, THE
GRANTOR SHALL PROVIDE THE COLLATERAL AGENT WITH ACCESS TO THE COLLATERAL WITHOUT
COST OR CHARGE TO THE COLLATERAL AGENT, AND THE REASONABLE USE OF THE SAME,
TOGETHER WITH MATERIALS, SUPPLIES, BOOKS AND RECORDS OF THE GRANTORS FOR THE
PURPOSE OF COLLECTING AND LIQUIDATING THE COLLATERAL, OR FOR PREPARING FOR SALE
AND CONDUCTING THE SALE OF THE COLLATERAL, WHETHER BY FORECLOSURE, AUCTION OR
OTHERWISE.  IN ADDITION, THE COLLATERAL AGENT MAY REMOVE COLLATERAL, OR ANY PART
THEREOF, FROM SUCH PREMISES AND/OR ANY RECORDS WITH RESPECT THERETO, IN ORDER TO
EFFECTIVELY COLLECT OR LIQUIDATE SUCH COLLATERAL. IF THE FOREGOING ACTIVITIES
ARE RESTRICTED BY THE TERMS OF ANY LEASE, THE PERTINENT GRANTOR SHALL PROMPTLY
TAKE REASONABLE STEPS TO MOVE THE COLLATERAL FROM SUCH LEASED LOCATION TO A NEW
LOCATION SATISFACTORY TO THE COLLATERAL AGENT.


 


(D)           NONEXCLUSIVE NATURE OF REMEDIES.  FAILURE BY THE COLLATERAL AGENT
OR THE HOLDERS OF THE OBLIGATIONS TO EXERCISE ANY RIGHT, REMEDY OR OPTION UNDER
THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR AS PROVIDED BY LAW, OR
ANY DELAY BY THE COLLATERAL AGENT OR THE HOLDERS OF THE OBLIGATIONS IN
EXERCISING THE SAME, SHALL NOT OPERATE AS A WAIVER OF ANY SUCH RIGHT, REMEDY OR
OPTION.  TO THE EXTENT PERMITTED BY LAW, NEITHER THE COLLATERAL AGENT, THE
HOLDERS OF

 

12

--------------------------------------------------------------------------------


 


THE OBLIGATIONS, NOR ANY PARTY ACTING AS ATTORNEY FOR THE COLLATERAL AGENT OR
THE HOLDERS OF THE OBLIGATIONS, SHALL BE LIABLE HEREUNDER FOR ANY ACTS OR
OMISSIONS OR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW OTHER THAN
THEIR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT HEREUNDER.  THE RIGHTS AND REMEDIES
OF THE COLLATERAL AGENT AND THE HOLDERS OF THE OBLIGATIONS UNDER THIS SECURITY
AGREEMENT SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY
THAT THE COLLATERAL AGENT OR THE HOLDERS OF THE OBLIGATIONS MAY HAVE.


 


(E)           RETENTION OF COLLATERAL.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, IN ADDITION TO THE RIGHTS AND REMEDIES HEREUNDER, UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT AND DURING THE CONTINUATION THEREOF, THE COLLATERAL AGENT MAY,
AFTER PROVIDING THE NOTICES REQUIRED BY SECTIONS 9-620 AND 9-621 OF THE UCC OR
OTHERWISE COMPLYING WITH THE REQUIREMENTS OF APPLICABLE LAW OF THE RELEVANT
JURISDICTION, ACCEPT OR RETAIN ALL OR ANY PORTION OF THE COLLATERAL IN
SATISFACTION OF THE OBLIGATIONS.


 

Unless and until the Collateral Agent shall have provided such notices, however,
the Collateral Agent shall not be deemed to have accepted or retained any
Collateral in satisfaction of any Obligations for any reason.

 


(F)            DEFICIENCY.  IN THE EVENT THAT THE PROCEEDS OF ANY SALE,
COLLECTION OR REALIZATION ARE INSUFFICIENT TO PAY ALL AMOUNTS TO WHICH THE
COLLATERAL AGENT OR THE HOLDERS OF THE OBLIGATIONS ARE LEGALLY ENTITLED, THE
GRANTORS SHALL BE JOINTLY AND SEVERALLY LIABLE FOR THE DEFICIENCY (SUBJECT TO
SECTION 25 HEREOF), TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE FOR
REVOLVING LOANS THAT ARE BASE RATE LOANS, TOGETHER WITH THE COSTS OF COLLECTION
AND REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS.  ANY SURPLUS REMAINING AFTER
THE FULL PAYMENT AND SATISFACTION OF THE OBLIGATIONS SHALL BE RETURNED TO THE
GRANTORS OR TO WHOMSOEVER A COURT OF COMPETENT JURISDICTION SHALL DETERMINE TO
BE ENTITLED THERETO.


 


8.             RIGHTS OF THE COLLATERAL AGENT.


 


(A)           POWER OF ATTORNEY.  IN ADDITION TO OTHER POWERS OF ATTORNEY
CONTAINED HEREIN, EACH GRANTOR HEREBY DESIGNATES AND APPOINTS THE COLLATERAL
AGENT, ON BEHALF OF THE HOLDERS OF THE OBLIGATIONS, AND EACH OF ITS DESIGNEES OR
AGENTS, AS ATTORNEY-IN-FACT OF SUCH GRANTOR, IRREVOCABLY AND WITH POWER OF
SUBSTITUTION, WITH AUTHORITY TO TAKE ANY OR ALL OF THE FOLLOWING ACTIONS UPON
THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT:


 

(I)            TO DEMAND, COLLECT, SETTLE, COMPROMISE AND ADJUST, AND GIVE
DISCHARGES AND RELEASES CONCERNING THE COLLATERAL, ALL AS THE COLLATERAL AGENT
MAY REASONABLY DEEM APPROPRIATE;

 

(II)           TO COMMENCE AND PROSECUTE ANY ACTIONS AT ANY COURT FOR THE
PURPOSES OF COLLECTING ANY OF THE COLLATERAL AND ENFORCING ANY OTHER RIGHT IN
RESPECT THEREOF;

 

13

--------------------------------------------------------------------------------


 

(III)          TO DEFEND, SETTLE OR COMPROMISE ANY ACTION BROUGHT AND, IN
CONNECTION THEREWITH, GIVE SUCH DISCHARGE OR RELEASE AS THE COLLATERAL AGENT MAY
REASONABLY DEEM APPROPRIATE;

 

(IV)          TO RECEIVE, OPEN AND DISPOSE OF MAIL ADDRESSED TO A GRANTOR AND
ENDORSE CHECKS, NOTES, DRAFTS, ACCEPTANCES, MONEY ORDERS, BILLS OF LADING,
WAREHOUSE RECEIPTS OR OTHER INSTRUMENTS OR DOCUMENTS EVIDENCING PAYMENT,
SHIPMENT OR STORAGE OF THE GOODS GIVING RISE TO THE COLLATERAL ON BEHALF OF AND
IN THE NAME OF SUCH GRANTOR, OR SECURING, OR RELATING TO SUCH COLLATERAL;

 

(V)           TO PAY OR DISCHARGE TAXES, LIENS, SECURITY INTERESTS OR OTHER
ENCUMBRANCES LEVIED OR PLACED ON OR THREATENED AGAINST THE COLLATERAL;

 

(VI)          TO DIRECT ANY PARTIES LIABLE FOR ANY PAYMENT IN CONNECTION WITH
ANY OF THE COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONIES DUE AND TO BECOME
DUE THEREUNDER DIRECTLY TO THE COLLATERAL AGENT OR AS THE COLLATERAL AGENT SHALL
DIRECT;

 

(VII)         TO RECEIVE PAYMENT OF AND RECEIPT FOR ANY AND ALL MONIES, CLAIMS,
AND OTHER AMOUNTS DUE AND TO BECOME DUE AT ANY TIME IN RESPECT OF OR ARISING OUT
OF ANY COLLATERAL;

 

(VIII)        TO SELL, ASSIGN, TRANSFER, MAKE ANY AGREEMENT IN RESPECT OF, OR
OTHERWISE DEAL WITH OR EXERCISE RIGHTS IN RESPECT OF, ANY COLLATERAL OR THE
GOODS OR SERVICES THAT HAVE GIVEN RISE THERETO, AS FULLY AND COMPLETELY AS
THOUGH THE COLLATERAL AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES;

 

(IX)           TO ADJUST AND SETTLE CLAIMS UNDER ANY INSURANCE POLICY RELATING
THERETO;

 

(X)            TO AUTHORIZE OR TO EXECUTE AND DELIVER ALL ASSIGNMENTS,
CONVEYANCES, STATEMENTS, FINANCING STATEMENTS, RENEWAL FINANCING STATEMENTS,
SECURITY AND PLEDGE AGREEMENTS, AFFIDAVITS, NOTICES AND OTHER AGREEMENTS,
INSTRUMENTS AND DOCUMENTS THAT THE COLLATERAL AGENT MAY REASONABLY DEEM
APPROPRIATE IN ORDER TO PERFECT AND MAINTAIN THE SECURITY INTERESTS AND LIENS
GRANTED IN THIS SECURITY AGREEMENT AND IN ORDER TO FULLY CONSUMMATE ALL OF THE
TRANSACTIONS CONTEMPLATED THEREIN;

 

(XI)           TO INSTITUTE ANY FORECLOSURE PROCEEDINGS THAT THE COLLATERAL
AGENT MAY REASONABLY DEEM APPROPRIATE; AND

 

(XII)          TO DO AND PERFORM ALL SUCH OTHER ACTS AND THINGS AS THE
COLLATERAL AGENT MAY REASONABLY DEEM APPROPRIATE OR CONVENIENT IN CONNECTION
WITH THE COLLATERAL.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Obligations shall remain outstanding and
until all of the commitments relating thereto shall have been terminated.  The
Collateral Agent shall be under no duty to exercise or withhold the exercise of
any of the rights, powers, privileges and options expressly or implicitly
granted to the Collateral Agent in this Security Agreement, and shall not be
liable for any failure to do so or

 

14

--------------------------------------------------------------------------------


 

any delay in doing so.  The Collateral Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct.  This power of
attorney is conferred on the Collateral Agent solely to protect, preserve and
realize upon its security interest in the Collateral.

 


(B)           ASSIGNMENT BY THE COLLATERAL AGENT.  THE COLLATERAL AGENT MAY FROM
TIME TO TIME ASSIGN THE OBLIGATIONS AND ANY PORTION THEREOF AND/OR THE
COLLATERAL AND ANY PORTION THEREOF IN CONNECTION WITH ITS RESIGNATION AS
COLLATERAL AGENT PURSUANT TO ARTICLE X OF THE CREDIT AGREEMENT, AND THE ASSIGNEE
SHALL BE ENTITLED TO ALL OF THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT
UNDER THIS SECURITY AGREEMENT IN RELATION THERETO.


 


(C)           THE COLLATERAL AGENT’S DUTY OF CARE.  OTHER THAN THE EXERCISE OF
REASONABLE CARE TO ASSURE THE SAFE CUSTODY OF THE COLLATERAL WHILE BEING HELD BY
THE COLLATERAL AGENT HEREUNDER, THE COLLATERAL AGENT SHALL HAVE NO DUTY OR
LIABILITY TO PRESERVE RIGHTS PERTAINING THERETO, IT BEING UNDERSTOOD AND AGREED
THAT THE GRANTORS SHALL BE RESPONSIBLE FOR PRESERVATION OF ALL RIGHTS IN THE
COLLATERAL, AND THE COLLATERAL AGENT SHALL BE RELIEVED OF ALL RESPONSIBILITY FOR
THE COLLATERAL UPON SURRENDERING IT OR TENDERING THE SURRENDER OF IT TO THE
GRANTORS.  THE COLLATERAL AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE
CARE IN THE CUSTODY AND PRESERVATION OF THE COLLATERAL IN ITS POSSESSION IF SUCH
COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH THE
COLLATERAL AGENT ACCORDS ITS OWN PROPERTY, WHICH SHALL BE NO LESS THAN THE
TREATMENT EMPLOYED BY A REASONABLE AND PRUDENT AGENT IN THE INDUSTRY, IT BEING
UNDERSTOOD THAT THE COLLATERAL AGENT SHALL NOT HAVE RESPONSIBILITY FOR TAKING
ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY PARTIES WITH RESPECT TO ANY
OF THE COLLATERAL.  IN THE EVENT OF A PUBLIC OR PRIVATE SALE OF COLLATERAL
PURSUANT TO SECTION 7 HEREOF, THE COLLATERAL AGENT SHALL HAVE NO OBLIGATION TO
CLEAN, REPAIR OR OTHERWISE PREPARE THE COLLATERAL FOR SALE.


 


9.             RIGHTS OF REQUIRED LENDERS.  ALL RIGHTS OF THE COLLATERAL AGENT
HEREUNDER, IF NOT EXERCISED BY THE COLLATERAL AGENT, MAY BE EXERCISED BY THE
REQUIRED LENDERS.


 


10.           APPLICATION OF PROCEEDS.  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, ANY PAYMENTS IN RESPECT OF THE OBLIGATIONS
AND ANY PROCEEDS OF THE COLLATERAL, WHEN RECEIVED BY THE COLLATERAL AGENT OR ANY
OF THE HOLDERS OF THE OBLIGATIONS IN CASH OR ITS EQUIVALENT, WILL BE APPLIED IN
REDUCTION OF THE OBLIGATIONS IN THE ORDER SET FORTH IN THE CREDIT AGREEMENT, AND
EACH GRANTOR IRREVOCABLY WAIVES THE RIGHT TO DIRECT THE APPLICATION OF SUCH
PAYMENTS AND PROCEEDS AND ACKNOWLEDGES AND AGREES THAT THE COLLATERAL AGENT
SHALL HAVE THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY AND REAPPLY ANY AND ALL
SUCH PAYMENTS AND PROCEEDS IN THE COLLATERAL AGENT’S SOLE DISCRETION,
NOTWITHSTANDING ANY ENTRY TO THE CONTRARY UPON ANY OF ITS BOOKS AND RECORDS.

 

15

--------------------------------------------------------------------------------


 


11.           RELEASE OF COLLATERAL.  UPON REQUEST, THE COLLATERAL AGENT SHALL
PROMPTLY DELIVER TO THE APPLICABLE GRANTOR (AT THE GRANTOR’S EXPENSE)
APPROPRIATE RELEASE DOCUMENTATION TO THE EXTENT THE RELEASE OF COLLATERAL IS
PERMITTED UNDER, AND ON THE TERMS AND CONDITIONS SET FORTH IN
SECTION 10.10(B) OF THE CREDIT AGREEMENT; PROVIDED, THAT ANY SUCH RELEASE, OR
THE SUBSTITUTION OF ANY OF THE COLLATERAL FOR OTHER COLLATERAL, WILL NOT ALTER,
VARY OR DIMINISH IN ANY WAY THE FORCE, EFFECT, LIEN, PLEDGE OR SECURITY INTEREST
OF THIS SECURITY AGREEMENT AS TO ANY AND ALL COLLATERAL NOT EXPRESSLY RELEASED
OR SUBSTITUTED, AND THIS SECURITY AGREEMENT SHALL CONTINUE AS A FIRST PRIORITY
LIEN (SUBJECT TO PERMITTED LIENS) ON ANY AND ALL COLLATERAL NOT EXPRESSLY
RELEASED OR SUBSTITUTED.


 


12.           COSTS AND EXPENSES.  AT ALL TIMES HEREAFTER, WHETHER OR NOT UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, THE GRANTORS AGREE TO PROMPTLY PAY UPON
DEMAND ANY AND ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) OF THE COLLATERAL AGENT AND THE HOLDERS OF
THE OBLIGATIONS TO THE EXTENT REQUIRED UNDER SECTION 11.04 OF THE CREDIT
AGREEMENT.  ALL OF THE FOREGOING COSTS AND EXPENSES SHALL CONSTITUTE OBLIGATIONS
HEREUNDER.


 


13.           CONTINUING AGREEMENT.


 


(A)           THIS SECURITY AGREEMENT SHALL BE A CONTINUING AGREEMENT IN EVERY
RESPECT AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
(A) CONTINGENT INDEMNIFICATION OBLIGATIONS NOT THEN DUE AND PAYABLE AND
(B) OBLIGATIONS AND LIABILITIES UNDER SWAP CONTRACTS AND TREASURY MANAGEMENT
AGREEMENTS NOT THEN DUE AND PAYABLE) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT (OR IF ANY LETTERS OF CREDIT SHALL REMAIN OUTSTANDING, UPON
THE (X) THE CASH COLLATERALIZATION OF THE OUTSTANDING AMOUNT OF LETTERS OF
CREDIT ON TERMS SATISFACTORY TO THE ADMINISTRATIVE AGENT AND L/C ISSUER OR
(Y) THE RECEIPT BY THE L/C ISSUER OF A BACKSTOP LETTER OF CREDIT ON TERMS
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND L/C ISSUER).  UPON SUCH PAYMENT AND
TERMINATION AND TERMINATION (OR OTHER SATISFACTION) OF ALL LETTERS OF CREDIT,
THIS SECURITY AGREEMENT SHALL BE AUTOMATICALLY TERMINATED AND THE COLLATERAL
AGENT SHALL, UPON THE REQUEST AND AT THE EXPENSE OF THE GRANTORS, FORTHWITH
RELEASE ALL OF ITS LIENS AND SECURITY INTERESTS HEREUNDER AND SHALL EXECUTE AND
DELIVER ALL UCC TERMINATION STATEMENTS AND/OR OTHER DOCUMENTS REASONABLY
REQUESTED BY THE GRANTORS EVIDENCING SUCH TERMINATION.  NOTWITHSTANDING THE
FOREGOING, ALL INDEMNITIES PROVIDED HEREUNDER SHALL SURVIVE TERMINATION OF THIS
SECURITY AGREEMENT.


 


(B)           THIS SECURITY AGREEMENT SHALL CONTINUE TO BE EFFECTIVE OR BE
AUTOMATICALLY REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT, IN WHOLE
OR IN PART, OF ANY OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED
OR RETURNED BY THE COLLATERAL AGENT OR ANY HOLDER OF THE OBLIGATIONS AS A
PREFERENCE, FRAUDULENT CONVEYANCE OR OTHERWISE UNDER ANY BANKRUPTCY, INSOLVENCY
OR SIMILAR LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE; PROVIDED THAT IN
THE EVENT PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS IS RESCINDED OR MUST BE
RESTORED OR RETURNED, ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND

 

16

--------------------------------------------------------------------------------


 


DISBURSEMENTS) INCURRED BY THE COLLATERAL AGENT OR ANY HOLDER OF THE OBLIGATIONS
IN DEFENDING AND ENFORCING SUCH REINSTATEMENT SHALL BE DEEMED TO BE INCLUDED AS
A PART OF THE OBLIGATIONS.


 


14.           AMENDMENTS AND WAIVERS.  THIS SECURITY AGREEMENT AND THE
PROVISIONS HEREOF MAY NOT BE AMENDED, WAIVED, MODIFIED, CHANGED, DISCHARGED OR
TERMINATED EXCEPT BY WRITTEN AGREEMENT OF (A) THE GRANTORS AND (B) THE
COLLATERAL AGENT (WITH THE CONSENT OR AT THE DIRECTION OF THE REQUIRED LENDERS
UNDER THE CREDIT AGREEMENT, TO THE EXTENT REQUIRED THEREUNDER).


 


15.           SUCCESSORS IN INTEREST.  THIS SECURITY AGREEMENT SHALL CREATE A
CONTINUING SECURITY INTEREST IN THE COLLATERAL AND SHALL BE BINDING UPON EACH
GRANTOR, ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE, TOGETHER WITH THE RIGHTS
AND REMEDIES OF THE COLLATERAL AGENT AND THE HOLDERS OF THE OBLIGATIONS
HEREUNDER, TO THE BENEFIT OF THE COLLATERAL AGENT AND THE HOLDERS OF THE
OBLIGATIONS AND THEIR SUCCESSORS AND PERMITTED ASSIGNS; PROVIDED, HOWEVER, THAT
NONE OF THE GRANTORS MAY ASSIGN ITS RIGHTS OR DELEGATE ITS DUTIES HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS UNDER THE CREDIT
AGREEMENT (OTHER THAN IN CONNECTION WITH A TRANSACTION PERMITTED BY SECTION 8.04
OF THE CREDIT AGREEMENT).


 


16.           NOTICES.  ALL NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
SECURITY AGREEMENT SHALL BE GIVEN AS PROVIDED IN SECTION 11.02 OF THE CREDIT
AGREEMENT.


 


17.           COUNTERPARTS.  THIS SECURITY AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHERE SO EXECUTED AND DELIVERED SHALL BE
AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  IT
SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS SECURITY AGREEMENT TO PRODUCE OR
ACCOUNT FOR MORE THAN ONE SUCH COUNTERPART.


 


18.           HEADINGS.  THE HEADINGS OF THE SECTIONS AND SUBSECTIONS HEREOF ARE
PROVIDED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR
CONSTRUCTION OF ANY PROVISION OF THIS SECURITY AGREEMENT.


 


19.           GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.


 


(A)           THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECURITY
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH

 

17

--------------------------------------------------------------------------------


 


STATE, AND BY EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT, EACH GRANTOR
AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH GRANTOR AND THE COLLATERAL
AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS SECURITY AGREEMENT OR ANY OTHER CREDIT DOCUMENT RELATED
HERETO.  EACH GRANTOR AND THE COLLATERAL AGENT WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.


 


20.           WAIVER OF RIGHT TO TRIAL BY JURY.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS SECURITY AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS SECURITY AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS SECURITY AGREEMENT OR ANY OTHER CREDIT DOCUMENT
RELATED HERETO, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS SECURITY AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


 


21.           SEVERABILITY.  IF ANY PROVISION OF THIS SECURITY AGREEMENT IS
DETERMINED TO BE ILLEGAL, INVALID OR UNENFORCEABLE, SUCH PROVISION SHALL BE
FULLY SEVERABLE AND THE REMAINING PROVISIONS SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL BE CONSTRUED WITHOUT GIVING EFFECT TO THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.


 


22.           ENTIRETY.  THIS SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO, AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, IF ANY, INCLUDING ANY
COMMITMENT LETTERS OR CORRESPONDENCE RELATING TO THE CREDIT DOCUMENTS, ANY OTHER
DOCUMENTS RELATING TO THE OBLIGATIONS, OR THE TRANSACTIONS CONTEMPLATED HEREIN
AND THEREIN.

 

18

--------------------------------------------------------------------------------


 


23.           SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES OF THE GRANTORS
HEREUNDER SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT
AND THE OTHER CREDIT DOCUMENTS, THE DELIVERY OF THE NOTES AND THE EXTENSION OF
CREDIT THEREUNDER OR IN CONNECTION THEREWITH.


 


24.           OTHER SECURITY.  TO THE EXTENT THAT ANY OF THE OBLIGATIONS ARE NOW
OR HEREAFTER SECURED BY PROPERTY OTHER THAN THE COLLATERAL (INCLUDING REAL
PROPERTY AND SECURITIES OWNED BY A GRANTOR), OR BY A GUARANTEE, ENDORSEMENT OR
PROPERTY OF ANY OTHER PERSON, THEN THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO
PROCEED AGAINST SUCH OTHER PROPERTY, GUARANTEE OR ENDORSEMENT UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT, AND THE COLLATERAL AGENT SHALL HAVE THE
RIGHT, IN ITS SOLE DISCRETION, TO DETERMINE WHICH RIGHTS, SECURITY, LIENS,
SECURITY INTERESTS OR REMEDIES THE COLLATERAL AGENT SHALL AT ANY TIME PURSUE,
RELINQUISH, SUBORDINATE, MODIFY OR TAKE WITH RESPECT THERETO, WITHOUT IN ANY WAY
MODIFYING OR AFFECTING ANY OF THEM OR THE OBLIGATIONS OR ANY OF THE RIGHTS OF
THE COLLATERAL AGENT OR THE HOLDERS OF THE OBLIGATIONS UNDER THIS SECURITY
AGREEMENT, UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR UNDER ANY OTHER DOCUMENT
RELATING TO THE OBLIGATIONS.


 


25.           JOINT AND SEVERAL OBLIGATIONS OF GRANTORS.


 


(A)           SUBJECT TO SUBSECTION (C) OF THIS SECTION 25, EACH OF THE GRANTORS
IS ACCEPTING JOINT AND SEVERAL LIABILITY HEREUNDER IN CONSIDERATION OF THE
FINANCIAL ACCOMMODATION TO BE PROVIDED BY THE HOLDERS OF THE OBLIGATIONS, FOR
THE MUTUAL BENEFIT, DIRECTLY AND INDIRECTLY, OF EACH OF THE GRANTORS AND IN
CONSIDERATION OF THE UNDERTAKINGS OF EACH OF THE GRANTORS TO ACCEPT JOINT AND
SEVERAL LIABILITY FOR THE OBLIGATIONS OF EACH OF THEM.


 


(B)           SUBJECT TO SUBSECTION (C) OF THIS SECTION 25, EACH OF THE GRANTORS
JOINTLY AND SEVERALLY HEREBY IRREVOCABLY AND UNCONDITIONALLY ACCEPTS, NOT MERELY
AS A SURETY BUT ALSO AS A CO-DEBTOR, JOINT AND SEVERAL LIABILITY WITH THE OTHER
GRANTORS WITH RESPECT TO THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS
ARISING UNDER THIS SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, IT BEING
THE INTENTION OF THE PARTIES HERETO THAT ALL THE OBLIGATIONS SHALL BE THE JOINT
AND SEVERAL OBLIGATIONS OF EACH OF THE GRANTORS WITHOUT PREFERENCES OR
DISTINCTION AMONG THEM.


 


(C)           NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED HEREIN OR
IN ANY OTHER OF THE CREDIT DOCUMENTS, THE OBLIGATIONS OF EACH GRANTOR THAT IS A
GUARANTOR UNDER THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE
LIMITED TO AN AGGREGATE AMOUNT EQUAL TO THE LARGEST AMOUNT THAT WOULD NOT RENDER
SUCH OBLIGATIONS SUBJECT TO AVOIDANCE UNDER SECTION 548 OF THE BANKRUPTCY CODE
OF THE UNITED STATES OR ANY OTHER APPLICABLE DEBTOR RELIEF LAW (INCLUDING ANY
COMPARABLE PROVISIONS OF ANY APPLICABLE STATE LAW).


 


26.           JOINDER OF ADDITIONAL GRANTORS.  THE GRANTORS SHALL CAUSE EACH
SUBSIDIARY OF THE BORROWER WHICH, FROM TIME TO TIME, AFTER THE DATE HEREOF SHALL
BE REQUIRED TO PLEDGE ANY ASSETS TO

 

19

--------------------------------------------------------------------------------


 


THE COLLATERAL AGENT FOR THE BENEFIT OF THE HOLDERS OF OBLIGATIONS PURSUANT TO
THE PROVISIONS OF THE CREDIT AGREEMENT, TO EXECUTE AND DELIVER TO THE COLLATERAL
AGENT A SECURITY AGREEMENT JOINDER AGREEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT 26 HERETO AND, UPON SUCH EXECUTION AND DELIVERY, SUCH SUBSIDIARY SHALL
CONSTITUTE A “GRANTOR” FOR ALL PURPOSES HEREUNDER WITH THE SAME FORCE AND EFFECT
AS IF ORIGINALLY NAMED AS A GRANTOR HEREIN.  THE EXECUTION AND DELIVERY OF SUCH
SECURITY AGREEMENT JOINDER AGREEMENT SHALL NOT REQUIRE THE CONSENT OF ANY
GRANTOR HEREUNDER.  THE RIGHTS AND OBLIGATIONS OF EACH GRANTOR HEREUNDER SHALL
REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE ADDITION OF ANY NEW GRANTOR
AS A PARTY TO THIS AGREEMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

GRANTORS:

 

TICKETMASTER

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER ADVANCE TICKETS, LLC

 

a Colorado limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER L.L.C.

 

a Virginia limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER EDCS LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER CALIFORNIA GIFT
CERTIFICATES L.L.C.

 

a California limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

[Ticketmaster Security Agreement Signature Page]

 

21

--------------------------------------------------------------------------------


 

 

TICKETMASTER WEST VIRGINIA GIFT CERTIFICATES L.L.C.

 

a West Virginia limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER GEORGIA GIFT
CERTIFICATES L.L.C

 

a Georgia limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER FLORIDA GIFT
CERTIFICATES L.L.C.

 

a Florida limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MICROFLEX 2001 LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER-INDIANA, L.L.C.

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

[Ticketmaster Security Agreement Signature Page]

 

22

--------------------------------------------------------------------------------


 

 

TICKETMASTER INDIANA HOLDINGS CORP.

 

an Indiana corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER NEW VENTURES HOLDINGS, INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PACIOLAN, INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER CHINA VENTURE, L.L.C.

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

THE V.I.P. TOUR COMPANY

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TNOW ENTERTAINMENT GROUP, INC.

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

Title:

 

[Ticketmaster Security Agreement Signature Page]

 

23

--------------------------------------------------------------------------------


 

 

PREMIUM INVENTORY, INC.

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

EVENTINVENTORY.COM, INC.

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

NETTICKETS.COM, INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

OPENSEATS, INC.

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETSNOW.COM, INC.

 

an Illinois corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

SHOW ME TICKETS, LLC

 

an Illinois limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

[Ticketmaster Security Agreement Signature Page]

 

24

--------------------------------------------------------------------------------


 

 

IAC PARTNER MARKETING, INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ECHOMUSIC, LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TM VISTA INC.

 

a Virginia corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETWEB INC.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TICKETMASTER MULTIMEDIA HOLDINGS LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FLMG HOLDINGS CORP.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

[Ticketmaster Security Agreement Signature Page]

 

25

--------------------------------------------------------------------------------


 

Accepted and agreed to as

 

of the date first above written.

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Ticketmaster Security Agreement Signature Page]

 

26

--------------------------------------------------------------------------------

 

EXHIBIT 5(f)(i)

 

[Form of]

 

Grant of Security Interest in Copyrights

 

Copyright Security Agreement, dated as of [                    ], by
[                 ] and [                  ] (individually, a “Grantor”, and,
collectively, the “Grantors”), in favor of JPMORGAN CHASE BANK, N.A., in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Grantors are required to execute and deliver this Copyright Security
Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the holders of the Obligations, to enter into the
Credit Agreement, the Grantors hereby agree with the Collateral Agent as
follows:

 

SECTION 1.                                Defined Terms.  Unless otherwise
defined herein, terms defined in the Security Agreement and used herein have the
meaning given to them in the Security Agreement.

 

SECTION 2.                                Grant of Security Interest in
Copyright Collateral.  Each Grantor hereby pledges and grants to the Collateral
Agent for the benefit of the holders of the Obligations a lien on and security
interest in and to all of its right, title and interest in, to and under all the
following Collateral of such Grantor (collectively, the “Applicable
Collateral”):

 

(a)  Copyrights of such Grantor listed on Schedule I attached hereto; and

 

(b)  all Proceeds of any and all of the foregoing (other than Excluded
Property).

 

SECTION 3.                                Security Agreement.  The security
interest granted pursuant to this Copyright Security Agreement is granted in
conjunction with the security interest granted to the Collateral Agent pursuant
to the Security Agreement and Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in

 

27

--------------------------------------------------------------------------------


 

the Copyrights made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.

 

SECTION 4.                                Termination.  Upon the release of the
Lien provided for in the Security Agreement (as set forth in the Security
Agreement and/or the Credit Agreement, as the case may be) with respect to all
or any portion of the Applicable Collateral (including in connection with the
Disposition thereof), the Collateral Agent shall execute, acknowledge, and
deliver to the Grantors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in all or
such portion of the Applicable Collateral under this Copyright Security
Agreement.

 

SECTION 5.                                Counterparts.  This Copyright Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Copyright Security Agreement by signing and delivering one or more counterparts.

 

[signature page follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

Very truly yours,

 

 

 

[GRANTORS](1)

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted and Agreed:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)                      This document needs only to be executed by the Borrower
and/or any Guarantor which owns a pledged Copyright.

 

29

--------------------------------------------------------------------------------


 

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

 

Copyright Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications:

 

OWNER

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------

 

EXHIBIT 5(f)(ii)

 

[Form of]

 

Grant of Security Interest in Patents

 

Patent Security Agreement, dated as of [                    ], by [            ]
and [                   ] (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of JPMORGAN CHASE BANK, N.A., in its capacity as
collateral agent pursuant to the Credit Agreement (in such capacity, the
“Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Grantors are required to execute and deliver this Patent Security
Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the holders of the Obligations, to enter into the
Credit Agreement, the Grantors hereby agree with the Collateral Agent as
follows:

 

SECTION 1.                                Defined Terms.  Unless otherwise
defined herein, terms defined in the Security Agreement and used herein have the
meaning given to them in the Security Agreement.

 

SECTION 2.                                Grant of Security Interest in Patent
Collateral.  Each Grantor hereby pledges and grants to the Collateral Agent for
the benefit of the holders of the Obligations a lien on and security interest in
and to all of its right, title and interest in, to and under all the following
Collateral of such Grantor (collectively, the “Applicable Collateral”):

 

(a)  Patents of such Grantor listed on Schedule I attached hereto; and

 

(b)  all Proceeds of any and all of the foregoing (other than Excluded
Property).

 

SECTION 3.                                Security Agreement.  The security
interest granted pursuant to this Patent Security Agreement is granted in
conjunction with the security interest granted to the Collateral Agent pursuant
to the Security Agreement and Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in

 

31

--------------------------------------------------------------------------------


 

the Patents made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Patent Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.

 

SECTION 4.                                Termination.  Upon the release of the
Lien provided for in the Security Agreement (as set forth in the Security
Agreement and/or the Credit Agreement, as the case may be) with respect to all
or any portion of the Applicable Collateral (including in connection with the
Disposition thereof), the Collateral Agent shall execute, acknowledge, and
deliver to the Grantors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in all or
such portion of the Applicable Collateral under this Patent Security Agreement.

 

SECTION 5.                                Counterparts.  This Patent Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Patent Security Agreement by signing and delivering one or more counterparts.

 

[signature page follows]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

Very truly yours,

 

 

 

 

 

[GRANTORS](2)

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted and Agreed:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(2)                      This document needs only to be executed by the Borrower
and/or any Guarantor which owns a pledged Patent.

 

33

--------------------------------------------------------------------------------


 

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS

 

Patent Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patent Applications:

 

OWNER

 

APPLICATION

NUMBER

 

NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34

--------------------------------------------------------------------------------

 

EXHIBIT 5(f)(iii)

 

[Form of]

 

Grant of Security Interest in Trademarks

 

 

Trademark Security Agreement, dated as of [                    ], by
[                  ] and [                ] (individually, a “Grantor”, and,
collectively, the “Grantors”), in favor of JPMORGAN CHASE BANK, N.A., in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Grantors are required to execute and deliver this Trademark Security
Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the holders of the Obligations, to enter into the
Credit Agreement, the Grantors hereby agree with the Collateral Agent as
follows:

 

SECTION 1.                                Defined Terms.  Unless otherwise
defined herein, terms defined in the Security Agreement and used herein have the
meaning given to them in the Security Agreement.

 

SECTION 2.                                Grant of Security Interest in
Trademark Collateral.  Each Grantor hereby pledges and grants to the Collateral
Agent for the benefit of the holders of the Obligations a lien on and security
interest in and to all of its right, title and interest in, to and under all the
following Collateral of such Grantor (collectively, the “Applicable
Collateral”):

 

(a)  Trademarks of such Grantor listed on Schedule I attached hereto;

 

(b)  all Goodwill associated with such Trademarks; and

 

(c)  all Proceeds of any and all of the foregoing (other than Excluded
Property).

 

SECTION 3.                                Security Agreement.  The security
interest granted pursuant to this Trademark Security Agreement is granted in
conjunction with the security interest granted to the Collateral Agent pursuant
to the Security Agreement and Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Trademarks made and granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Trademark Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control.

 

35

--------------------------------------------------------------------------------


 

SECTION 4.                                Termination.  Upon the release of the
Lien provided for in the Security Agreement (as set forth in the Security
Agreement and/or the Credit Agreement, as the case may be) with respect to all
or any portion of the Applicable Collateral (including in connection with the
Disposition thereof), the Collateral Agent shall execute, acknowledge, and
deliver to the Grantors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in all or
such portion of the Applicable Collateral under this Trademark Security
Agreement.

 

SECTION 5.                                Counterparts.  This Trademark Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Trademark Security Agreement by signing and delivering one or more counterparts.

 

[signature page follows]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

Very truly yours,

 

 

 

[GRANTORS](1)

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Accepted and Agreed:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)                                  This document needs only to be executed by
the Borrower and/or any Guarantor which owns a pledged Trademark.

 

37

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

Trademark Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Applications:

 

OWNER

 

APPLICATION

NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38

--------------------------------------------------------------------------------

 

EXHIBIT 26

 

[Form of]

 

 SECURITY AGREEMENT JOINDER AGREEMENT

 

[Name of New Grantor]

[Address of New Grantor]

 

[Date]

 

 

 

Ladies and Gentlemen:

 

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of [      ], 2008,
made by TICKETMASTER, a Delaware corporation (the “Borrower”), the Guarantors
party thereto and JPMORGAN CHASE BANK, N.A., as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”).

 

This Security Agreement Joinder Agreement supplements the Security Agreement and
is delivered by the undersigned, [                         ] (the “New
Grantor”), pursuant to Section 26 of the Security Agreement.  The New Grantor
hereby agrees to be bound as a Grantor party to the Security Agreement by all of
the terms, covenants and conditions set forth in the Security Agreement to the
same extent that it would have been bound if it had been a signatory to the
Security Agreement on the date of the Security Agreement.  Without limiting the
generality of the foregoing, the New Grantor hereby grants and pledges to the
Collateral Agent, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of its the Obligations, a Lien on and security interest in, all of
its right, title and interest in, to and under the Collateral of the New Grantor
and expressly assumes all obligations and liabilities of a Grantor under the
Security Agreement.  The New Grantor hereby makes each of the representations
and warranties and agrees to each of the covenants applicable to the Grantors
contained in the Security Agreement.

 

39

--------------------------------------------------------------------------------


 

Annexed hereto are supplements to each of the schedules to the Perfection
Certificate referenced in the Security Agreement, with respect to the New
Grantor.  Such supplements shall be deemed to be part of the Security Agreement
and Perfection Certificate.

 

This Security Agreement Joinder Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.

 

THIS SECURITY AGREEMENT JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor has caused this Security Agreement Joinder
Agreement to be executed and delivered by its duly authorized officer as of the
date first above written.

 

 

[NEW GRANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Schedules to be attached]

 

41

--------------------------------------------------------------------------------

 

EXHIBIT 2.02

 

FORM OF LOAN NOTICE

 

Date:                         ,        

 

To:                              JPMorgan Chase Bank, N.A., as Administrative
Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of July 25, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; capitalized terms used but not defined
herein shall have the meanings assigned thereto in the Agreement), among
Ticketmaster, a Delaware corporation (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of [Dollar Revolving][Approved Currency Revolving][Term A][Term
B][Swingline] Loans

 

o  A conversion or continuation of [Dollar Revolving][Approved Currency
Revolving][Term A][Term B][Swingline] Loans

 

1.                                       On
                                                                    (a Business
Day).

 

2.                                       In the amount of
                                     (if Approved               Currency
Revolving Loans, include Approved Currency)

 

3.                                       Comprised of
                                                                                    
[Type of Loan requested (i.e. Base Rate Loan or Eurodollar Rate Loan]

 

4.                                       For Eurodollar Rate Loans:  with an
Interest Period of         months.

 

[The Dollar Revolving Loan requested herein complies with the proviso to the
first sentence of Section 2.01(a)(i) of the Agreement.](1)

 

[The Approved Currency Revolving Loan requested herein complies with the proviso
to the first sentence of Section 2.01(a)(ii) of the Agreement.](2)

 

--------------------------------------------------------------------------------

(1)                                  Include this sentence in the case of a
Dollar Revolving Loan.

 

(2)                                  Include this sentence in the case of an
Approved Currency Revolving Loan.

 

1

--------------------------------------------------------------------------------


 

[The Borrower hereby represents and warrants that the conditions specified in
[Section 5.02](3) and Section 5.03 shall be satisfied on and as of the date of
the applicable Credit Extension.](4)

 

 

TICKETMASTER

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)                                  Insert for Funding Date Borrowing.

 

(4)                                  Subject to the requirements of Section 2.02
of the Agreement, not applicable to conversions or continuations.

 

2

--------------------------------------------------------------------------------

 

EXHIBIT 2.13-1

 

FORM OF
DOLLAR REVOLVING NOTE

 

                     ,      

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                   or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Dollar Revolving Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of July 25,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Agreement), among
the Borrower, the Guarantors party thereto, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Dollar Revolving Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Dollar Revolving Note is one of the Revolving Notes referred to in the
Agreement and is entitled to the benefits thereof and may be prepaid in whole or
in part subject to the terms and conditions provided therein.  This Dollar
Revolving Note is also entitled to the benefits of the Security Agreement and is
secured by the Collateral.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Dollar Revolving Note shall become, or may be declared by the
Administrative Agent, at the request of or with the consent of the Required
Lenders, to be, immediately due and payable all as provided in the Agreement. 
Dollar Revolving Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Dollar Revolving Note
and endorse thereon the date, amount and maturity of its Dollar Revolving Loans
and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Dollar Revolving Note.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

TICKETMASTER

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT 2.13-2

 

FORM OF
APPROVED CURRENCY REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Approved Currency Revolving Loan from time to time made
by the Lender to the Borrower under that certain Credit Agreement, dated as of
July 25, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” capitalized terms used
but not defined herein shall have the meanings assigned thereto in the
Agreement), among the Borrower, the Guarantors party thereto, the Lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Approved Currency Revolving Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars, Euros, Canadian
Dollars, Sterling or any other currency added as an Alternative Currency
pursuant to Section 1.07 of the Agreement, as applicable, in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Approved Currency Revolving Note is one of the Revolving Notes referred to
in the Agreement and is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  This
Approved Currency Revolving Note is also entitled to the benefits of the
Security Agreement and is secured by the Collateral.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Approved Currency Revolving Note shall
become, or may be declared by the Administrative Agent, at the request of or
with the consent of the Required Lenders, to be, immediately due and payable all
as provided in the Agreement.  Approved Currency Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Approved Currency Revolving Note and endorse thereon the date,
amount and maturity of its Approved Currency Revolving Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Approved Currency Revolving Note.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

TICKETMASTER

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT 2.13-3

 

FORM OF
SWINGLINE NOTE

 

                        ,              

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                       or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swingline Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of July 25, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” capitalized terms used but not defined herein
shall have the meanings assigned thereto in the Agreement), among the Borrower,
the Guarantors party thereto, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Swingline Note is one of the Swingline Notes referred to in the Agreement
and is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  This Swingline Note is
also entitled to the benefits of the Security Agreement and is secured by the
Collateral.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Swingline Note shall become, or may be declared by the Administrative Agent, at
the request of or with the consent of the Required Lenders, to be, immediately
due and payable all as provided in the Agreement.  Swingline Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Swingline Note and endorse thereon the date, amount and
maturity of its Swingline Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swingline Note.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

TICKETMASTER

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT 2.13-4

 

FORM OF
TERM A NOTE

 

                          ,          

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                        or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term A Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of July 25, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” capitalized terms used but not defined herein
shall have the meanings assigned thereto in the Agreement), among the Borrower,
the Guarantors party thereto, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Agreement and is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Security Agreement and is secured by the Collateral. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term A
Note shall become, or may be declared by the Administrative Agent, at the
request of or with the consent of the Required Lenders, to be, immediately due
and payable all as provided in the Agreement.  The Term A Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Term A Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

TICKETMASTER

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT 2.13-5

 

FORM OF
TERM B NOTE

 

                     ,           

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                       or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term B Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of July 25, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” capitalized terms used but not defined herein
shall have the meanings assigned thereto in the Agreement), among the Borrower,
the Guarantors party thereto, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
B Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term B Note is one of the Term B Notes referred to in the Agreement and is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term B Note is also entitled
to the benefits of the Security Agreement and is secured by the Collateral. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Term B
Note shall become, or may be declared by the Administrative Agent, at the
request of or with the consent of the Required Lenders, to be, immediately due
and payable all as provided in the Agreement.  The Term B Loan made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Term B Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

 

1

--------------------------------------------------------------------------------


 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B Note.

 

2

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

TICKETMASTER

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

EXHIBIT 3.01(e)-1

 

FORM OF
NON-BANK CERTIFICATE

(For Non-U.S. Lender Parties That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of July 25, 2008 
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Credit
Agreement), by and among Ticketmaster, a Delaware corporation (the “Borrower”),
the Guarantors party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” as such term is
used in Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, (iv) it is not a “controlled
foreign corporation,” as described in Section 881(c)(3)(C) of the Internal
Revenue Code and (v) the interest payments in question are not effectively
connected with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the
Administrative Agent and (2) the undersigned shall furnish the Borrower and the
Administrative Agent a properly completed and currently effective certificate in
either the calendar year in which payment is to be made by the Borrower or the
Administrative Agent to the undersigned or in either of the two calendar years
preceding such payment.

 
[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:                      , 20[   ]

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT 3.01(e)-2

 

FORM OF
NON-BANK CERTIFICATE

 (For Non-U.S. Lender Parties That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of July 25, 2008 
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Credit
Agreement), by and among Ticketmaster, a Delaware corporation (the “Borrower”),
the Guarantors party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
its partners/members are “ten percent shareholders” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, (v) none of its
partners/members are “controlled foreign corporation(s)” related to the
Borrower, as described in Section 881(c)(3)(C) of the Internal Revenue Code and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and the Administrative Agent and (2) the undersigned shall
have at all times furnished Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or in either of the
two calendar years preceding such payments.

 

1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:                      , 20[   ]

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT 3.01(e)-3

 

FORM OF
NON-BANK CERTIFICATE

 (For Non-U.S. Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of July 25, 2008 
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Credit
Agreement), by and among Ticketmaster, a Delaware corporation (the “Borrower”),
the Guarantors party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Internal Revenue Code and (v) the
interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned or in
either of the two calendar years preceding such payments.

 
[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:                      , 20[   ]

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT 3.01(e)-4

 

FORM OF
NON-BANK CERTIFICATE

 (For Non-U.S. Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of July 25, 2008 
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Credit
Agreement), by and among Ticketmaster, a Delaware corporation (the “Borrower”),
the Guarantors party thereto, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
its partners/members are “ten percent shareholders” of the US Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, (v) none of
its partners/members are “controlled foreign corporation(s)” related to the
Borrower, as described in Section 881(c)(3)(C) of the Internal Revenue Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners’/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned or in
either of the two calendar years preceding such payments.

 
[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:                      , 20[   ]

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT 7.02(b)

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  ,             

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of July 25, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” capitalized terms used but not defined
herein shall have the meanings assigned thereto in the Agreement), among
Ticketmaster, a Delaware corporation (the “Borrower”), the Guarantors party
thereto, the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent.

 

The undersigned Responsible Officer(1) hereby certifies as of the date hereof
that he/she is the                           of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such consolidated financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
applied under the Agreement for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

[select one:]

 

[2.            No Default or Event of Default exists as of the date hereof.]
—or—

 

--------------------------------------------------------------------------------

(1)                                  This certificate should be from the chief
executive officer, chief financial officer, chief accounting officer, treasurer
or assistant treasurer of the Borrower.

 

1

--------------------------------------------------------------------------------


 

[2.          The following is a list of each Default and Event of Default in
existence as of the date hereof, and its nature and extent and the Borrower’s
proposed actions with respect thereto: [   ].]

 

3.             The financial covenant analyses and information set forth on
Schedule 2 is being provided pursuant to Section 7.02(b) of the Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate
                                                 as of                     ,
                   .

 

 

TICKETMASTER

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------

 

SCHEDULE 1
to the Compliance Certificate

 

Financial Statements

(See attached.)

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 2(2)

to the Compliance Certificate

 

Covenant Analysis

($ in 000’s)

 

I.

Section 8.10(b) — Consolidated Interest Coverage Ratio.

 

 

 

 

 

 

 

A.

Consolidated EBITDA as of the last day of each period of four consecutive fiscal
quarters then ending (“Subject Period”) for the Consolidated Group calculated on
a pro forma basis:

 

$

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

2.

Plus, in each case solely to the extent such expenses were deducted in arriving
at Consolidated Net Income for the Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Consolidated Interest Expense (without giving effect to the second proviso of
the definition of Consolidated Interest Expense):

 

$

 

 

 

 

 

 

 

 

 

 

 

b. Provision for taxes, to the extent based on income or profits:

 

$

 

 

 

 

 

 

 

 

 

 

 

c. Amortization and depreciation:

 

$

 

 

 

 

 

 

 

 

 

 

 

d. The amount of all expenses incurred in connection with the closing and
funding of the Credit Agreement, the Senior Notes and the Transactions:

 

$

 

 

 

 

 

 

 

 

 

 

 

e. The amount of all non-cash deferred compensation expense:

 

$

 

 

 

 

 

 

 

 

 

 

 

f. The amount of all expenses associated with the early extinguishment of
Indebtedness permitted to be incurred under the Credit Agreement:

 

$

 

 

 

 

 

 

 

 

 

 

 

g. any losses from sales of Property, other than sales in the ordinary course of
business:

 

$

 

--------------------------------------------------------------------------------

(2)                                  In the event of any inconsistency between
(x) the requirements for calculating compliance with any covenant or disclosing
information in this Form of Compliance Certificate, and (y) the requirements for
calculating compliance with any covenant or disclosing information in the
Agreement, the terms of the Agreement shall govern.

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

h. any non-cash impairment loss of goodwill or other intangibles required to be
taken pursuant to GAAP:

 

$

 

 

 

 

 

 

 

 

 

 

 

i. any non-cash expense recorded with respect to stock options or other
equity-based compensation:

 

$

 

 

 

 

 

 

 

 

 

 

 

j. any extraordinary loss in accordance with GAAP:

 

$

 

 

 

 

 

 

 

 

 

 

 

k. any restructuring, non-recurring or other unusual item of loss or expense
(including write-offs and write-downs of assets), other than any write-off or
write-down of inventory or accounts receivable; provided that, the aggregate
amount of any such losses or expenses in cash shall not exceed $25.0 million in
any four quarter period ending on or prior to September 30, 2009 and $6.0
million in any four quarter period ending thereafter:

 

$

 

 

 

 

 

 

 

 

 

 

 

l. any non-cash loss related to discontinued operations:

 

$

 

 

 

 

 

 

 

 

 

 

 

m. any other non-cash charges (other than write-offs or write-downs of inventory
or accounts receivable); provided that, in the case of any non-cash charge
referred to here that relates to accruals or reserves for a future cash
disbursement, such future cash disbursement shall be deducted from Consolidated
EBITDA in the period when such cash is so disbursed:

 

$

 

 

 

 

 

 

 

 

 

3.

Minus, in each case solely to the extent such expenses increased Consolidated
Net Income for the Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

a. any extraordinary gain in accordance with GAAP:

 

$

 

 

 

 

 

 

 

 

 

 

 

b. any nonrecurring item of gain or income (including write-ups of assets),
other than any write-up of inventory or accounts receivable:

 

$

 

 

 

 

 

 

 

 

 

 

 

c. any gains from sales of Property, other than from sales in the ordinary
course of business:

 

$

 

 

 

 

 

 

 

 

 

 

 

d. any non-cash gain related to discontinued operations:

 

$

 

 

 

 

 

 

 

 

 

 

 

e. the aggregate amount of all other non-cash items increasing Consolidated Net
Income during the Subject

 

$

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

Period; provided that, in the case of any non-cash item referred to in #3 that
relates to a future cash payment to the Borrower or a Subsidiary, such future
cash payment shall be added to Consolidated EBITDA in the period when such
payment is so received by the Borrower or such Subsidiary:

 

 

 

 

 

 

 

 

 

 

4.

Consolidated EBITDA (Lines I.A.1 + I.A.2(a) to (m) – I.A.3(a) to (e):

 

$

 

 

 

 

 

 

 

B.

Consolidated Interest Expense of the Consolidated Group for Subject Period:

 

$

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A.4 ¸ Line I.B):

 

      to 1.0

 

 

 

 

 

 

 

Minimum required:

 

3.0 to 1.0

 

6

--------------------------------------------------------------------------------


 

II.

Section 8.10(a) — Consolidated Total Leverage Ratio.

 

 

 

 

 

 

 

 

A.

Consolidated Total Funded Debt as of the last day of each fiscal quarter

 

$

 

 

 

 

 

 

B.

Consolidated EBITDA of the Consolidated Group for the period of four
(4) consecutive fiscal quarters ending as of such day (Line I.A.4 above):

 

$

 

 

 

 

 

 

C.

Consolidated Total Leverage Ratio (Line II.A ¸ Line II.B):

 

      to 1

 

 

 

 

 

 

 

Maximum permitted:

 

3.5 to 1.0

 

7

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement and without duplication)

 

Consolidated
EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+   Plus, in each case solely to the extent such expenses were deducted in
arriving at Consolidated Net Income:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) Consolidated Interest Expense (without giving effect to the second proviso
of the definition of Consolidated Interest) Expense)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) provision for taxes, to the extent based on income or profits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) amortization and depreciation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) the amount of all expenses incurred in connection with the closing and
funding of the Credit Agreement, the Senior Notes and

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

the Transactions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e) the amount of all non-cash deferred compensation expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f) the amount of all expenses associated with early extinguishment of
Indebtedness permitted to be incurred under the Credit Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g) any losses from sales of Property, other than sales in the ordinary course
of business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(h) any non-cash impairment loss of goodwill or other intangibles required to be
taken pursuant to GAAP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) any non-cash expense recorded with respect to stock options or other
equity-based compensation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(j) an extraordinary loss in accordance with GAAP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(k) any restructuring, non-recurring or other unusual item of loss or expense
(including write-offs and write-downs of assets), other than any write-off or
write-down of inventory or accounts receivable, subject to

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

certain limitations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(l) any non-cash loss related to discontinued operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(m) any other non-cash charges (other than write-offs or write-downs of
inventory or accounts receivable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minus, in each case solely to the extent such expenses increased Consolidated
Net Income:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) any extraordinary gain in accordance with GAAP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) any nonrecurring item of gain or income (including write-ups of assets),
other than any write-up of inventory or accounts receivable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) any gains from sales of Property, other than from sales in the ordinary
course of business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) any non-cash gain related to discontinued operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e) the aggregated amount of all other non-cash items increasing Consolidated
Net Income

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Consolidated EBITDA:

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

For the Quarter/Year ended                                       (“Statement
Date”)

 

Subject Dispositions and Involuntary Dispositions
(in accordance with the definition of Subject Dispositions
and Involuntary Dispositions as set forth in the Agreement)

 

With respect to the fiscal quarter or, if applicable, fiscal year to which this
certificate relates, the following are the Subject Dispositions and Involuntary
Dispositions (including any Major Disposition as to which the Borrower has
already provided notice to the Administrative Agent in accordance with
Section 7.02 (g) of the Credit Agreement) that occurred during such period and
for which the Net Cash Proceeds:

 

1.  received in such Subject Disposition (or series of related Subject
Dispositions) exceeded $5,000,000; or

 

2.  received in such Involuntary Disposition (or series of related Involuntary
Dispositions) exceeded $5,000,000; and

 

3.  received for all Subject Dispositions and Involuntary Dispositions exceeded
$10,000,000 in the aggregate

 

Description of such Disposition(s):

 

Net Cash Proceeds from such Disposition(s):

 

Intended use of Net Cash Proceeds from such Disposition(s):

 

12

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

Cumulative Credit
(in accordance with the definition of Cumulative Credit
as set forth in the Agreement, without duplication)

 

Cumulative Credit

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

(a) Consolidated Excess Cash Flow(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) plus, without duplication of any amounts referred to in clause (d), the
aggregate amount of Net Cash Proceeds of any issuance of Qualified Capital Stock
of the Borrower (but not including any issuance or purchase referred to in
Sections 8.02(c), 8.02(r) or 8.06(s)) after the Funding Date and at or prior to
such time for common equity of the Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)  plus, the amount of Domestic Cash and Foreign Cash(2)

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                  To the extent this Compliance Certificate
is not being delivered with respect to a fiscal year end, 25% of the
Consolidated Excess Cash Flow generated in the fiscal quarter to which this
Compliance Certificate relates shall not be counted toward calculating
Consolidated Excess Cash Flow until the financial statements for the fiscal year
in which this fiscal quarter falls have been delivered pursuant to
Section 7.01(a) and all prepayments that may be required pursuant to
Section 2.06(b)(iv) with respect to the Consolidated Excess Cash Flow generated
in such fiscal year have been made.

 

(2)                                  In the case of a use of the Cumulative
Credit to make an Investment pursuant to Section 8.02(k) only.

 

13

--------------------------------------------------------------------------------


 

(d) plus, to the extent not otherwise reflected in Consolidated Excess Cash
Flow, the amount of cash returns on any Investment made pursuant to
Section 8.02(k) (other than any Investment subsequently deemed to be made
pursuant to Section 8.02(e)) in a Person other than the Borrower or a Subsidiary
(to the extent such Investment was made through the use of the Cumulative
Credit) resulting from interest payments, dividends, repayments of loans or
advances or profits from Dispositions of Property, in each case to the extent
actually received by the Borrower or a Guarantor at or prior to such time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e) minus, the aggregate amount of Investments and Restricted Payments made
since the Funding Date pursuant to Sections 8.02(k) (excluding Investments
subsequently deemed to have been made pursuant to Section 8.02(e)) and 8.06(f),
respectively, through

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

utilization of the Cumulative Credit (excluding such proposed use of the
Cumulative Credit, but including any other simultaneous proposed use of the
Cumulative Credit)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f) minus the ECF Application Amount for each fiscal year of the Borrower, to
the extent the financial statements for such fiscal year have been delivered
pursuant to Section 7.01 (a)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cumulative Credit (other than for Section 8.02(k):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cumulative Credit available for Section 8.02(k) only:

 

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------

 

EXHIBIT 7.12

 

FORM OF
JOINDER AGREEMENT

 

Reference is made to the Credit Agreement, dated as of July 25, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement,” capitalized terms used but not defined
herein shall have the meanings assigned thereto in the Credit Agreement), among
Ticketmaster, as Borrower, the Guarantors party thereto, the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Guarantors have entered into the Credit Agreement and the Security
Agreement in order to induce the Lenders to make the Loans and the L/C Issuer to
issue Letters of Credit to or for the benefit of the Borrowers;

 

WHEREAS, pursuant to Section 7.13 of the Credit Agreement, the undersigned
Subsidiary (the “New Guarantor”) is required to become a Subsidiary Guarantor
under the Credit Agreement by executing a Joinder Agreement.  The New Guarantor
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement in order to induce the Lenders to make additional Revolving Loans and
the L/C Issuer to issue Letters of Credit and as consideration for the Loans
previously made and Letters of Credit previously issued.

 

NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:

 

a.             Guaranty.  In accordance with Section 7.12 of the Credit
Agreement, the New Guarantor by its signature below becomes a Subsidiary
Guarantor under the Credit Agreement with the same force and effect as if
originally named therein as a Subsidiary Guarantor.

 

b.             Representations and Warranties.  The New Guarantor hereby
(a) agrees to all the terms and provisions of the Credit Agreement applicable to
it as a Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Guarantor thereunder
are true and correct in all material respects on and as of the date hereof. 
Each reference to a Guarantor in the Credit Agreement shall be deemed to include
the New Guarantor.  The New Guarantor hereby attaches supplements to each of the
schedules to the Credit Agreement applicable to it.

 

1

--------------------------------------------------------------------------------


 

c.             Severability.  Any provision of this Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

d.             Counterparts.  This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original.  Delivery of an
executed signature page to this Joinder Agreement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Joinder Agreement.

 

e.             No Waiver.  Except as expressly supplemented hereby, the Credit
Agreement shall remain in full force and effect.

 

f.              Notices.  All notices, requests and demands to or upon the New
Guarantor, any Agent or any Lender shall be governed by the terms of
Section 11.02 of the Credit Agreement.

 

g.             Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Address for Notices:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 11.06

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities(5))
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and

 

--------------------------------------------------------------------------------

(1)                                  For bracketed language here and elsewhere
in this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(2)                                  For bracketed language here and elsewhere
in this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(3)                                  Select as appropriate.

 

(4)                                  Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

(5)           Include all applicable subfacilities.

 

1

--------------------------------------------------------------------------------

 

assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.             Assignor[s]:

 

2.             Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.             Borrower:     Ticketmaster

 

4.                                       Administrative Agent: JPMorgan Chase
Bank, N.A., as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement:     Credit Agreement,
dated as of July 25, 2008, among Ticketmaster, the Guarantors party thereto, the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent

 

6.             Assigned Interest:

 

Assignor[s](6)

 

Assignee[s](7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(9)

 

Amount of
Commitment
/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(10)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

--------------------------------------------------------------------------------

(6)                                  List each Assignor, as appropriate.

 

(7)                                  List each Assignee, as appropriate.

 

(8)                                  Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Credit Commitment”, “Term A Loan”, etc.).

 

(9)                                  Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(10)                            Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

[7.            Trade Date:           ](11)

 

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

[Consented to and](12) Accepted:

 

 

 

JPMorgan Chase Bank, N.A., as

 

   Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](13)

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)                            To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

(12)                            To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(13)                            To be added only if the consent of the Borrower
and/or other parties (e.g. Swingline Lender, L/C Issuer) is required by the
terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

[                                      ](14)

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 11.06(b)(v) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to

 

--------------------------------------------------------------------------------

(14)                            Describe Credit Agreement at option of
Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be as effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

5

--------------------------------------------------------------------------------


 

“Applicable Percentage” means (i) with respect to Term B Loans, (x) 3.253.875%
in the case of Eurodollar Rate Loans and (y) 2.252.875% in the case of Base Rate
Loans and (ii) with respect to Revolving Loans, Swingline Loans, Letter of
Credit Fees and Term A Loans the following percentages per annum:

 

APPLICABLE PERCENTAGES FOR REVOLVING LOANS, SWINGLINE LOANS,
LETTER OF CREDIT FEES AND TERM A LOANS

 

Pricing
Level

 

Consolidated
Total
Leverage
Ratio

 

Eurodollar Rate
Loans (other
than for
Revolving
Loans)

 

Base Rate
Loans (other
than for
Revolving
Loans)

 

Eurodollar
Rate Loans
(for Revolving
Loans) and
Letter of
Credit Fees

 

Base Rate
Loans
(for
Revolving
Loans)

 

I

 

< 1.50:1.00

 

2.252.875

%

1.251.875

%

1.752.375

%

0.751.375

%

II

 

> 1.50 but
< 2.25:1.00

 

2.503.125

%

1.502.125

%

2.002.625

%

1.001.625

%

III

 

> 2.25 but
< 3.00:1.00

 

2.753.375

%

1.752.375

%

2.252.875

%

1.251.875

%

IV

 

> 3.00:1.00

 

3.003.625

%

2.002.625

%

2.503.125

%

1.502.125

%

 

Applicable Percentages for Revolving Loans, Swingline Loans, Letter of Credit
Fees and Term A Loans will be based on the Consolidated Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(b). Any increase or decrease in
such Applicable Percentage resulting from a change in the Consolidated Total
Leverage Ratio shall become effective on the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if (i) a Compliance Certificate is not
delivered when due in accordance therewith or (ii) an Event of Default pursuant
to Section 9.01(a), (f) or (h) has occurred and is continuing, then, in the case
of clause (i) pricing level IV shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered until the first Business Day immediately following delivery thereof,
and in the case of clause (ii) pricing level IV shall apply as of the first
Business Day after the occurrence of such Event of Default until the first
Business Day immediately following the cure or waiver of such Event of Default. 
The Applicable Percentage in effect from the Closing Date through the date for
delivery of the Compliance Certificate for the first full fiscal quarter ending
after the Closing Date shall be determined based upon pricing level III for
Revolving Loans, Swingline Loans, Letter of Credit Fees and Term A Loans.

 

Determinations by the Administrative Agent of the appropriate pricing level
shall be conclusive absent manifest error.

 

--------------------------------------------------------------------------------


 

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 7.01 or 7.02 is shown to be inaccurate (regardless of
whether this Credit Agreement or the Commitments are in effect or any Loans are
outstanding when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Percentage
for any period (an “Applicable Period”) than the Applicable Percentage applied
for such Applicable Period, and only in such case, then the Borrower shall
immediately (i) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (ii) determine the Applicable Percentage
for such Applicable Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Percentage for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.11.  The rights of the Administrative Agent
and Lenders pursuant to this paragraph are in addition to rights of the
Administrative Agent and Lenders with respect to Sections 2.08(b) and 9.02 and
other of their respective rights under the Credit Documents.

 

--------------------------------------------------------------------------------
